


Exhibit 10.19.1

 

Execution Counterpart

 

 

 

 

THE DOE RUN RESOURCES CORPORATION

 

 

CREDIT AGREEMENT

 

 

Dated as of October 29, 2002

 

 

REGIMENT CAPITAL ADVISORS, L.L.C., Agent

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions; Certain Rules of Construction

 

 

 

2.

Credits

 

2.1.

Term Credit

 

2.2.

Discretionary Credits

 

2.3.

Application of Proceeds

 

 

 

3.

Interest; Discount; Fees

 

3.1.

Interest

 

3.2.

Discount

 

3.3.

Fees

 

3.4.

Changes in Circumstances; Yield Protection

 

3.5.

Computations of Interest and Fees

 

3.6.

Maximum Lawful Interest Rate

 

 

 

4.

Payment

 

4.1.

Payment at Maturity

 

4.2.

Contingent Required Prepayments

 

4.3.

Voluntary Prepayments

 

4.4.

Reborrowing; Application of Payments, etc.

 

 

 

5.

Conditions to Extending Credit

 

5.1.

Notes

 

5.2.

Guarantee and Security Agreement

 

5.3.

Real Estate Collateral

 

5.4.

Perfection of Security

 

5.5.

Pledge Agreement

 

5.6.

Congress/CIT Loan and Security Agreement

 

5.7.

Renco Credit Support Agreement

 

5.8.

Congress/CIT Intercreditor Agreement

 

5.9.

Exchange Offer

 

5.10.

Existing Supplemental Indentures

 

5.11.

New Indenture; New Bonds

 

5.12.

Warrant Agreement; Warrants

 

5.13.

Investor Rights Agreement

 

5.14.

Bondholder Intercreditor Agreement

 

5.15.

Preferred Stock Purchase Agreement

 

5.16.

Subordination Agreement

 

5.17.

Asset Transfer Agreement

 

5.18.

Capitalization

 

5.19.

Solvency

 

i

--------------------------------------------------------------------------------


 

 

5.20.

Officer’s Certificate

 

5.21.

Legal Opinions

 

5.22.

Payment of Fees

 

5.23.

Legality, etc.

 

5.24.

Proper Proceedings

 

5.25.

General

 

 

 

6.

General Covenants

 

6.1.

Taxes and Other Charges; Accounts Payable

 

6.2.

Conduct of Business, etc.

 

6.3.

Insurance

 

6.4.

Financial Statements and Reports

 

6.5.

Certain Financial Tests

 

6.6.

Indebtedness

 

6.7.

Liens

 

6.8.

Investments and Acquisitions

 

6.9.

Distributions

 

6.10.

Asset Dispositions and Mergers

 

6.11.

Issuance of Equity by Subsidiaries; Subsidiary Distributions.

 

6.12.

Voluntary Prepayments of Other Indebtedness

 

6.13.

Derivative Contracts

 

6.14.

Negative Pledge Clauses

 

6.15.

ERISA, etc.

 

6.16.

Transactions with Affiliates

 

6.17.

Environmental Laws

 

6.18.

Management Fees

 

6.19.

Transfer of Assets

 

6.20.

Future Subsidiaries; Further Assurances

 

6.21.

Observer Rights

 

 

 

7.

Representations and Warranties of Company

 

7.1.

Organization and Business

 

7.2.

Financial Statements and Other Information; Material Agreements

 

7.3.

Agreements Relating to Financing Debt, Investments, etc.

 

7.4.

Changes in Condition

 

7.5.

Title to Assets

 

7.6.

Operations in Conformity with Law, etc.

 

7.7.

Litigation

 

7.8.

Authorization and Enforceability

 

7.9.

No Legal Obstacle to Agreements

 

7.10.

Defaults

 

7.11.

Licenses, etc.

 

7.12.

Taxes

 

7.13.

Certain Business Representations

 

ii

--------------------------------------------------------------------------------


 

 

7.14.

Pension Plans

 

7.15.

Environmental Regulations

 

7.16.

Indentures

 

7.17.

Government Regulation; Margin Stock

 

7.18.

Solvency

 

7.19.

Brokerage Fees, etc.

 

7.20.

Disclosure

 

 

 

8.

Defaults

 

8.1.

Events of Default

 

8.2.

Certain Actions Following an Event of Default

 

8.3.

Annulment of Defaults

 

8.4.

Waivers

 

 

 

9.

Expenses; Indemnity

 

9.1.

Expenses

 

9.2.

General Indemnity

 

 

 

10.

Agent

 

10.1.

Percentage Interests

 

10.2.

Agent’s Authority to Act, etc.

 

10.3.

Company to Pay Agent, etc.

 

10.4.

Lender Operations for Advances, etc.

 

10.5.

Sharing of Payments, etc.

 

10.6.

Agent’s Resignation

 

10.7.

Concerning the Agent.

 

10.8.

Rights as a Lender

 

10.9.

Independent Credit Decision

 

10.10.

Indemnification

 

10.11.

Assumption of Agent’s Rights

 

 

 

11.

Successors and Assigns; Lender Assignments and Participations

 

11.1.

Successors and Assigns

 

11.2.

Assignments by Lenders

 

11.3.

Credit Participants

 

11.4.

Special Purpose Funding Vehicles

 

11.5.

Replacement of Affected Lender

 

11.6.

Replacement of Departing Lenders

 

 

 

12.

Confidentiality

 

 

 

13.

Notices

 

iii

--------------------------------------------------------------------------------


 

14.

Amendments, Consents, Waivers, etc.

 

14.1.

Lender Consents for Amendments

 

14.2.

Course of Dealing; No Implied Waivers

 

 

 

15.

General Provisions.

 

15.1.

Defeasance

 

15.2.

No Strict Construction

 

15.3.

Certain Acknowledgments

 

15.4.

Venue; Service of Process; Certain Waivers

 

15.5.

WAIVER OF JURY TRIAL

 

15.6.

Interpretation; Governing Law; etc

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit 2.1.2

-

Note

 

 

 

Exhibit 5.2

-

Guarantee and Security Agreement

 

 

 

Exhibit 5.3

-

Mortgages

 

 

 

Exhibit 5.5

-

Pledge Agreement

 

 

 

Exhibit 5.8

-

Congress/CIT Intercreditor Agreement

 

 

 

Exhibit 5.12

-

Warrant Agreement

 

 

 

Exhibit 5.13

-

Investor Rights Agreement

 

 

 

Exhibit 5.14

-

Bondholder Intercreditor Agreement

 

 

 

Exhibit 5.16

-

Subordination Agreement

 

 

 

Exhibit 5.20

-

Officer’s Certificate

 

 

 

Exhibit 6.4

-

Compliance Certificate

 

 

 

Exhibit 6.15

-

Post-Employment Health Care Benefits

 

 

 

Exhibit 7.1

-

Company and its Subsidiaries

 

 

 

Exhibit 7.1.5

-

Capitalization

 

 

 

Exhibit 7.2.1

-

Contingent Liabilities

 

 

 

Exhibit 7.2.2

-

Material Agreements

 

 

 

Exhibit 7.3

-

Financing Debt and Investments

 

 

 

Exhibit 7.6

-

Operations in Conformity with Law

 

 

 

Exhibit 7.7

-

Litigation

 

 

 

Exhibit 7.9

-

Approvals and Authorizations

 

 

 

Exhibit 7.11

-

Licenses

 

v

--------------------------------------------------------------------------------


 

Exhibit 7.12

-

Taxes

 

 

 

Exhibit 7.13.1

-

Labor Relations

 

 

 

Exhibit 7.13.2

-

Distributors, Customers and Suppliers

 

 

 

Exhibit 7.13.5

-

Extraordinary Obligations

 

 

 

Exhibit 7.13.6

-

Future Expenditures

 

 

 

Exhibit 7.14

-

Multi-employer and Defined Benefit Plans

 

 

 

Exhibit 7.15.1

-

Environmental Compliance

 

 

 

Exhibit 7.15.2

-

Environmental Litigation

 

 

 

Exhibit 7.15.3

-

Hazardous Materials

 

 

 

Exhibit 7.15.4

-

Environmental Condition of Properties

 

 

 

Exhibit 7.19

-

Brokerage Fees

 

 

 

Exhibit 10.1

-

Percentage Interests

 

 

 

Exhibit 11.2.1

-

Assignment and Acceptance

 

vi

--------------------------------------------------------------------------------


 

THE DOE RUN RESOURCES CORPORATION

 

CREDIT AGREEMENT

 

This Credit Agreement, dated as of October 29, 2002, is among The Doe Run
Resources Corporation, a New York corporation, the Lenders (as defined below)
from time to time party hereto and Regiment Capital Advisors, L.L.C., a Delaware
limited liability company, in its capacity as Agent (as defined below) for the
Lenders.  The parties agree as follows:

 


1.  DEFINITIONS; CERTAIN RULES OF CONSTRUCTION.  CERTAIN CAPITALIZED TERMS ARE
USED IN THIS AGREEMENT WITH THE SPECIFIC MEANINGS DEFINED BELOW IN THIS
SECTION 1.  EXCEPT AS OTHERWISE EXPLICITLY SPECIFIED TO THE CONTRARY OR UNLESS
THE CONTEXT CLEARLY REQUIRES OTHERWISE, (A) THE CAPITALIZED TERM “SECTION”
REFERS TO SECTIONS OF THIS AGREEMENT, (B) THE CAPITALIZED TERM “EXHIBIT” REFERS
TO EXHIBITS TO THIS AGREEMENT, (C) REFERENCES TO A PARTICULAR SECTION INCLUDE
ALL SUBSECTIONS THEREOF, (D) THE WORD “INCLUDING” SHALL BE CONSTRUED AS
“INCLUDING WITHOUT LIMITATION”, (E) ACCOUNTING TERMS NOT OTHERWISE DEFINED
HEREIN HAVE THE MEANING PROVIDED UNDER GAAP, (F) REFERENCES TO A PARTICULAR
STATUTE OR REGULATION INCLUDE ALL RULES AND REGULATIONS THEREUNDER AND ANY
SUCCESSOR STATUTE, REGULATION OR RULES, IN EACH CASE AS FROM TIME TO TIME IN
EFFECT, (G) REFERENCES TO A PARTICULAR PERSON INCLUDE SUCH PERSON’S SUCCESSORS
AND ASSIGNS TO THE EXTENT NOT PROHIBITED BY THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS, (H) REFERENCES TO “$” MEANS UNITED STATES FUNDS AND (I) REFERENCES TO
“THE DATE HEREOF” MEAN THE DATE FIRST SET FORTH ABOVE.

 

“Accumulated Benefit Obligations” means the actuarial present value of the
accumulated benefit obligations under any Plan, calculated in a manner
consistent with Statement No. 87 of the United States Financial Accounting
Standards Board.

 

“Actual Pro Forma Tax Liability” means, with respect to any fiscal year of the
Company, the pro forma federal and state income tax liability of the Company for
such fiscal year based on Taxable Net Income for such fiscal year and all
relevant tax attributes; provided, however, that for purposes of calculating
Actual Pro Forma Tax Liability, (a) each of the Company and its Subsidiaries
shall be deemed to have become a C corporation under the Code on the day after
the Closing Date, (b) the Company shall be deemed to be subject to the taxes
imposed on C corporations by Subtitle A of the Code and similar provisions of
state law and (c) neither the Company nor any of its Subsidiaries shall take
into account (i) any income attributable to any cancellation of Indebtedness
occurring as a result of any transaction on or prior to the Closing Date or
(ii) any ancillary effect of any such cancellation of Indebtedness on the basis
of the assets of the Company or any of its Subsidiaries.

 

“Affected Lender” is defined in Section 11.5.

 

“Affiliate” means, with respect to the Company (or any other specified Person),
any other Person directly or indirectly controlling, controlled by or under
direct or indirect common control with the Company (or such specified Person),
and shall include (a) any officer, director, general partner or managing member
of the Company (or such specified Person ), (b) any Person of which the Company
(or such specified Person) or any Affiliate (as defined in clause (a) above) of
the Company (or such specified Person) shall, directly or indirectly,
beneficially own either (i) at

 

--------------------------------------------------------------------------------


 

least 10% of the outstanding equity securities having the general power to vote
or (ii) at least 10% of all equity interests, (c) any Person which shall,
directly or indirectly, beneficially own either (i) at least 10% of the
outstanding equity securities of the Company (or such specified Person) having
the general power to vote or (ii) at least 10% of all equity interests of the
Company (or such specified Person) and (d) any Person directly or indirectly
possessing the power to control the Company (or such specified Person) through a
management agreement, voting agreement or other contract.

 

“Agent” means Regiment in its capacity as agent for the Lenders hereunder, as
well as its successors and assigns in such capacity pursuant to Section 10.6.

 

“Agreement” means this Credit Agreement as from time to time amended, modified
and in effect.

 

“Annualized Taxable Net Income” means:

 

(A)  WITH RESPECT TO ANY TAX PAYMENT DATE OCCURRING ON FEBRUARY 15 OR APRIL 15,
TAXABLE NET INCOME FOR THE FISCAL QUARTER OF THE COMPANY ENDED ON THE MOST
RECENT JANUARY 31, AS COMPUTED ON AN ANNUALIZED BASIS IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 6655 OF THE CODE AND THE RELATED REGULATIONS;

 

(B)  WITH RESPECT TO ANY TAX PAYMENT DATE OCCURRING ON JULY 15, TAXABLE NET
INCOME FOR THE PERIOD OF TWO CONSECUTIVE FISCAL QUARTERS OF THE COMPANY ENDED ON
THE MOST RECENT APRIL 30, AS COMPUTED ON AN ANNUALIZED BASIS IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 6655 OF THE CODE AND THE RELATED REGULATIONS; AND

 

(C)  WITH RESPECT TO ANY TAX PAYMENT DATE OCCURRING ON OCTOBER 15, TAXABLE NET
INCOME FOR THE PERIOD OF THREE CONSECUTIVE FISCAL QUARTERS OF THE COMPANY ENDED
ON THE MOST RECENT JULY 31, AS COMPUTED ON AN ANNUALIZED BASIS IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 6655 OF THE CODE AND THE RELATED REGULATIONS

 

“Applicable Percentage” means:

 

(A)  WITH RESPECT TO EACH TAX PAYMENT DATE OCCURRING ON FEBRUARY 15, 25%;

 

(B)  WITH RESPECT TO EACH TAX PAYMENT DATE OCCURRING ON APRIL 15, 50%;

 

(C)  WITH RESPECT TO EACH TAX PAYMENT DATE OCCURRING ON JULY 15, 75%; AND

 

(D)  WITH RESPECT TO EACH TAX PAYMENT DATE OCCURRING ON OCTOBER 15, 100%.

 

“Applicable Rate” means:

 

(A)  ON ANY DATE ON WHICH NO EVENT OF DEFAULT EXISTS, 11¼%; AND

 

(B)  ON ANY DATE ON WHICH ANY EVENT OF DEFAULT EXISTS, 13¼%.

 

 

2

--------------------------------------------------------------------------------


 

“Approving Lenders” means, with respect to any Discretionary Credit, the
Required Lenders approving the Discretionary Credit Request for such
Discretionary Credit.

 

“Asset Transfer Agreement” means the Asset Transfer Agreement dated as of
October 29, 2002, as amended and in effect from time to time, between the
Company and Doe Run Buick.

 

“Asset Transfer Documents” means:

 

(A)  THE ASSET TRANSFER AGREEMENT;

 

(B)  THE BILL OF SALE TO BE EXECUTED AND DELIVERED BY EACH OF THE COMPANY AND
DOE RUN BUICK AFTER THE DATE HEREOF AS REQUIRED BY THE ASSET TRANSFER AGREEMENT;

 

(C)  THE INTELLECTUAL PROPERTY LICENSE TO BE EXECUTED AND DELIVERED BY EACH OF
THE COMPANY AND DOE RUN BUICK AFTER THE DATE HEREOF AS REQUIRED BY THE ASSET
TRANSFER AGREEMENT;

 

(D)  THE ASSIGNMENT OF CONTRACTS TO BE EXECUTED AND DELIVERED BY EACH OF THE
COMPANY AND DOE RUN BUICK AFTER THE DATE HEREOF AS REQUIRED BY THE ASSET
TRANSFER AGREEMENT;

 

(E)  THE QUITCLAIM DEED TO BE EXECUTED AND DELIVERED BY EACH OF THE COMPANY AND
DOE RUN BUICK AFTER THE DATE HEREOF AS REQUIRED BY THE ASSET TRANSFER AGREEMENT;
AND

 

(F)  THE FACILITIES OPERATING AGREEMENT TO BE EXECUTED AND DELIVERED BY EACH OF
THE COMPANY AND DOE RUN BUICK AFTER THE DATE HEREOF AS REQUIRED BY THE ASSET
TRANSFER AGREEMENT.

 

“Assignee” is defined in Section 11.2.1.

 

“Assignment and Acceptance” is defined in Section 11.2.1.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Default” means an Event of Default referred to in Section 8.1.12.

 

“BCP” means Banco de Crédito de Peru.

 

“BCP Credit Agreement” means the Contrato de Linea de Crédito en Moneda
Extranjera dated as of September 17, 2002 and effective as of September 25,
2002, as amended and in effect from time to time, among the lenders party
thereto, BCP, as agent for such lenders, and Doe Run Peru.

 

“Board of Directors” means each of (a) the board of directors of the Company,
(b) each committee of the board of directors of the Company, (c) the board of
directors of each Subsidiary of the Company and (d) each committee of the board
of directors of each Subsidiary of the Company.

 

3

--------------------------------------------------------------------------------


 

“Bondholder Intercreditor Agreement” means the Intercreditor Agreement dated as
of October 29, 2002, as amended and in effect from time to time, among Congress,
as agent under the Congress/CIT Loan and Security Agreement, the Agent and the
Collateral Agent.

 

“Buick Assets” means all the assets of the Company and its Subsidiaries that
pertain to the Buick division of the Company, except for the Excluded Assets (as
defined in the Asset Transfer Agreement).

 

“By-laws” means all written by-laws, rules, regulations and other documents
relating to the management, governance or internal regulation of any Person
other than an individual, all as from time to time in effect.

 

“Business Day” means any day other than Saturday, Sunday or a day on which banks
in Boston, Massachusetts are authorized or required by law or other governmental
action to close.

 

“Capital Expenditure Formula Amount” means, with respect to any fiscal year of
the Company, the greater of:

 

(A)  THE TOTAL OF (I) CONSOLIDATED DOMESTIC EBITDA DURING THE FISCAL YEAR OF THE
COMPANY MOST RECENTLY ENDED MINUS (II) CONSOLIDATED DOMESTIC FIXED CHARGES
(OTHER THAN DISTRIBUTIONS MADE BY THE COMPANY PURSUANT TO SECTIONS 6.9.6 AND
6.9.7) DURING THE FISCAL YEAR OF THE COMPANY MOST RECENTLY ENDED; AND

 

(B)  $5,000,000.

 

“Capital Expenditures” means, for any period, amounts added or required to be
added to the property, plant and equipment or other fixed assets account on the
Consolidated balance sheet of the Company and its Subsidiaries, prepared in
accordance with GAAP, including expenditures in respect of (a) the acquisition,
construction, improvement or replacement of land, buildings, machinery,
equipment, leaseholds and any other real or personal property, (b) to the extent
not included in clause (a) above, materials, contract labor and direct labor
relating thereto (excluding amounts properly expensed as repairs and maintenance
in accordance with GAAP) and (c) software development costs to the extent not
expensed; provided, however, that Capital Expenditures shall not include (i) the
purchase price for the acquisition of another Person (or substantially all the
assets of another Person) as a going concern permitted by Section 6.8 or
(ii) expenditures made in accordance with this Agreement with the proceeds of
insurance claims or condemnation awards.

 

“Capitalized Lease” means any lease which is required to be capitalized on the
balance sheet of the lessee in accordance with GAAP, including Statement Nos. 13
and 98 of the United States Financial Accounting Standards Board.

 

“Capitalized Lease Obligations” means the amount of the liability reflecting the
aggregate discounted amount of future payments under all Capitalized Leases
calculated in accordance with GAAP, including Statement Nos. 13 and 98 of the
United States Financial Accounting Standards Board.

 

4

--------------------------------------------------------------------------------


 

“Cash Equivalents” means:

 

(A)  NEGOTIABLE CERTIFICATES OF DEPOSIT, TIME DEPOSITS (INCLUDING SWEEP
ACCOUNTS), DEMAND DEPOSITS AND BANKERS’ ACCEPTANCES HAVING A MATURITY OF NINE
MONTHS OR LESS AND ISSUED BY ANY UNITED STATES FINANCIAL INSTITUTION HAVING
CAPITAL AND SURPLUS AND UNDIVIDED PROFITS AGGREGATING AT LEAST $100,000,000 AND
RATED AT LEAST PRIME-1 BY MOODY’S OR A-1 BY S&P;

 

(B)  CORPORATE OBLIGATIONS HAVING A MATURITY OF NINE MONTHS OR LESS AND RATED AT
LEAST PRIME-1 BY MOODY’S OR A-1 BY S&P;

 

(C)  ANY DIRECT OBLIGATION OF THE UNITED STATES OF AMERICA OR ANY AGENCY OR
INSTRUMENTALITY THEREOF, OR OF ANY STATE OR MUNICIPALITY THEREOF, (I) WHICH HAS
A REMAINING MATURITY AT THE TIME OF PURCHASE OF NOT MORE THAN ONE YEAR OR WHICH
IS SUBJECT TO A FULLY COLLATERALIZED REPURCHASE AGREEMENT WITH ANY LENDER OR ANY
FINANCIAL INSTITUTION REFERRED TO IN CLAUSE (A) ABOVE  EXERCISABLE WITHIN ONE
YEAR FROM THE TIME OF PURCHASE AND (II) WHICH, IN THE CASE OF OBLIGATIONS OF ANY
STATE OR MUNICIPALITY, IS RATED AT LEAST AAA BY MOODY’S OR AAA BY S&P;

 

(D)  ANY MUTUAL FUND OR OTHER POOLED INVESTMENT VEHICLE RATED AT LEAST AA BY
MOODY’S OR AA BY S&P WHICH INVESTS PRINCIPALLY IN OBLIGATIONS DESCRIBED ABOVE;
AND

 

(E)  ANY INVESTMENT BY DOE RUN PERU IN NEGOTIABLE CERTIFICATES OF DEPOSIT, TIME
DEPOSITS (INCLUDING SWEEP ACCOUNTS), DEMAND DEPOSITS AND BANKERS’ ACCEPTANCES
HAVING A MATURITY OF NINE MONTHS OR LESS AND ISSUED BY BCP OR ANY OTHER
FINANCIAL INSTITUTION SATISFACTORY TO THE REQUIRED LENDERS, IN THEIR SOLE AND
ABSOLUTE DISCRETION.

 

“CERCLA” means the federal Comprehensive Environmental Response, Compensation
and Liability Act of 1980.

 

“Change of Control” means an Event of Default referred to in Section 8.1.6(a),
8.1.6(b) or 8.1.6(c).

 

“Charter” means the articles of organization, certificate of incorporation,
statute, constitution, joint venture agreement, partnership agreement, trust
indenture, limited liability company agreement or other charter document of any
Person other than an individual, each as from time to time in effect.

 

“CIT” means The CIT Group/Business Credit, Inc., a New York corporation.

 

“Closing Date” means such date prior to October 31, 2002 agreed to by the
Company and the Required Lenders as the closing date hereunder.

 

“Code” means the federal Internal Revenue Code of 1986.

 

“Collateral Agent” means the Trustee, in its capacity as collateral agent under
the Security Agreement (as defined in the New Indenture).

 

5

--------------------------------------------------------------------------------


 

“Combined” means, when used with reference to any term, such term as applied to
the accounts of such of the Subsidiaries of the Company as may be specified,
combined in accordance with GAAP and with appropriate deductions for minority
interests in Subsidiaries.

 

“Combined Foreign EBITDA” means, for any period, the total of:

 

(A)  COMBINED FOREIGN NET INCOME; PLUS

 

(B)  ALL AMOUNTS DEDUCTED IN COMPUTING SUCH COMBINED FOREIGN NET INCOME IN
RESPECT OF:

 

(I)  DEPLETION, DEPRECIATION, AMORTIZATION AND OTHER NON-CASH CHARGES, EXCEPT
FOR (A) THE WRITE-DOWN OF CURRENT ASSETS (OTHER THAN LIFO ADJUSTMENTS) AND (B)
NON-CASH COMPENSATION CHARGES FOR ANNUAL PERFORMANCE BONUSES PAYABLE TO
MANAGEMENT OF THE FOREIGN SUBSIDIARIES IN RESPECT OF THE FISCAL YEAR OF THE
COMPANY MOST RECENTLY ENDED;

 

(II)  INTEREST EXPENSE, INCLUDING COMBINED FOREIGN INTEREST EXPENSE; AND

 

(III)  INCOME TAX EXPENSE; MINUS

 

(C)  ALL CASH PAYMENTS MADE DURING SUCH PERIOD ON ACCOUNT OF RESERVES,
RESTRUCTURING CHARGES AND OTHER NON-CASH CHARGES, IN EACH CASE THAT HAVE BEEN
ADDED BACK TO COMBINED FOREIGN EBITDA IN A PREVIOUS PERIOD; MINUS

 

(D)  ALL AMOUNTS INCLUDED IN COMBINED FOREIGN NET INCOME IN RESPECT OF DEFERRED
INCOME TAX BENEFITS AND OTHER NON-CASH INCOME ITEMS.

 

“Combined Foreign Interest Expense” means, for any period, the total of:

 

(A)  THE AGGREGATE AMOUNT OF INTEREST, INCLUDING COMMITMENT FEES, PAYMENTS IN
THE NATURE OF INTEREST UNDER CAPITALIZED LEASES AND NET PAYMENTS UNDER FINANCIAL
HEDGE AGREEMENTS, ACCRUED BY DOE RUN PERU AND ITS SUBSIDIARIES (WHETHER SUCH
INTEREST IS REFLECTED AS AN ITEM OF EXPENSE OR CAPITALIZED) IN ACCORDANCE WITH
GAAP ON A CONSOLIDATED BASIS; MINUS

 

(B)  TO THE EXTENT OTHERWISE INCLUDED IN CLAUSE (A) ABOVE, (I) THE AMORTIZATION
OF DEFERRED FINANCING FEES AND COSTS, (II) ORIGINAL ISSUE DISCOUNT RELATING TO
INDEBTEDNESS, (III) ACCRUED INTEREST ON INDEBTEDNESS NOT PAID IN CASH TO THE
EXTENT PERMITTED BY THE TERMS, INCLUDING SUBORDINATION TERMS, OF SUCH
INDEBTEDNESS (INCLUDING PIK INTEREST), AND (IV) THE AGGREGATE AMOUNT OF INTEREST
IN RESPECT OF INTER-COMPANY INDEBTEDNESS AMONG THE COMPANY AND ITS SUBSIDIARIES;
PLUS

 

(C)  ACTUAL CASH PAYMENTS WITH RESPECT TO ACCRUED AND UNPAID INTEREST (INCLUDING
PIK INTEREST) THAT HAS PREVIOUSLY REDUCED COMBINED FOREIGN INTEREST EXPENSE
PURSUANT TO CLAUSE (B) ABOVE;

 

6

--------------------------------------------------------------------------------


 

provided, however, that Combined Foreign Interest Expense shall not include the
effects of any adjustments required by Statement No. 15 of the United States
Financial Accounting Standards Board.

 

“Combined Foreign Net Income” means, for any period, the net income (or loss) of
Doe Run Peru and its Subsidiaries, determined in accordance with GAAP on a
Combined basis; provided, however, that Combined Foreign Net Income shall not
include:

 

(A)  EXCEPT WITH RESPECT TO DETERMINATIONS MADE ON A PRO FORMA BASIS WITH
RESPECT TO ACQUISITIONS PERMITTED HEREUNDER, THE INCOME (OR LOSS) OF ANY PERSON
ACCRUED PRIOR TO THE DATE SUCH PERSON BECOMES A SUBSIDIARY OF DOE RUN PERU OR IS
MERGED INTO OR CONSOLIDATED WITH DOE RUN PERU OR ANY OF ITS SUBSIDIARIES;

 

(B)  THE INCOME (OR LOSS) OF ANY PERSON (OTHER THAN A SUBSIDIARY OF DOE RUN
PERU) IN WHICH DOE RUN PERU OR ANY OF ITS SUBSIDIARIES HAS AN OWNERSHIP
INTEREST; PROVIDED, HOWEVER, THAT (I) COMBINED FOREIGN NET INCOME SHALL INCLUDE
AMOUNTS IN RESPECT OF THE INCOME OF SUCH PERSON WHEN ACTUALLY RECEIVED IN CASH
BY DOE RUN PERU OR ANY OF ITS SUBSIDIARIES IN THE FORM OF DIVIDENDS OR SIMILAR
DISTRIBUTIONS AND (II) COMBINED FOREIGN NET INCOME SHALL BE REDUCED BY THE
AGGREGATE AMOUNT OF ALL INVESTMENTS, REGARDLESS OF THE FORM THEREOF, MADE BY DOE
RUN PERU OR ANY OF ITS SUBSIDIARIES IN SUCH PERSON FOR THE PURPOSE OF FUNDING
ANY DEFICIT OR LOSS OF SUCH PERSON;

 

(C)  ALL AMOUNTS INCLUDED IN COMPUTING SUCH NET INCOME (OR LOSS) IN RESPECT OF
(I) THE WRITE-UP OF ANY ASSET ON OR AFTER OCTOBER 31, 2001 OR (II) THE
RETIREMENT OF ANY INDEBTEDNESS OR EQUITY AT LESS THAN FACE VALUE AFTER OCTOBER
31, 2001;

 

(D)  ANY EXTRAORDINARY AND NONRECURRING GAINS AND LOSSES (INCLUDING
RESTRUCTURING COSTS) AND THE RELATED TAX EFFECTS;

 

(E)  ANY GAINS OR LOSSES FROM THE SALE OF ASSETS, INVESTMENT ACTIVITIES OR THE
WRITE-DOWN OF ANY ASSETS OF THE COBRIZA DIVISION OF DOE RUN PERU;

 

(F)  THE INCOME OF ANY SUBSIDIARY OF DOE RUN PERU TO THE EXTENT THE PAYMENT OF
SUCH INCOME IN THE FORM OF A DISTRIBUTION OR REPAYMENT OF INDEBTEDNESS TO DOE
RUN PERU OR ANY OF ITS WHOLLY-OWNED SUBSIDIARIES IS NOT PERMITTED, WHETHER ON
ACCOUNT OF ANY CHARTER OR BY-LAW RESTRICTION, ANY AGREEMENT, INSTRUMENT, DEED OR
LEASE OR ANY LAW, STATUTE, JUDGMENT, DECREE OR GOVERNMENTAL ORDER, RULE OR
REGULATION APPLICABLE TO SUCH SUBSIDIARY;

 

(G)  ANY AFTER-TAX GAINS OR LOSSES ATTRIBUTABLE TO RETURNED SURPLUS ASSETS OF
ANY PLAN;

 

(H)  THE EFFECTS OF ANY ADJUSTMENTS TO INCOME FOR UNREALIZED GAINS OR LOSSES OR
ANY NON-CASH ADJUSTMENTS TO INCOME OR EXPENSES REQUIRED BY STATEMENT NO. 133 (AS
MODIFIED BY STATEMENT NO. 138) OF THE UNITED STATES FINANCIAL ACCOUNTING
STANDARDS BOARD; AND

 

(I)  THE EFFECTS OF ANY ADJUSTMENTS REQUIRED BY STATEMENT NO. 15 OF THE UNITED
STATES FINANCIAL ACCOUNTING STANDARDS BOARD.

 

7

--------------------------------------------------------------------------------


 

“Commitment” means, with respect to any Lender (without duplication), such
Lender’s obligations to extend the respective credits contemplated by Section 2
and its interests in such credits at any time outstanding.  The original
Commitments are set forth in Exhibit 10.1 and the subsequent Commitments are
recorded from time to time in the Register.

 

“Common Stock” means the Company’s Common Stock, $.01 par value per share.

 

“Company” means The Doe Run Resources Corporation, a New York corporation.

 

“Computation Covenants” means Sections 6.5, 6.6.2, 6.6.12, 6.6.13, 6.6.14,
6.6.17 through 6.6.21, 6.8.5, 6.8.9, 6.9.2 through 6.9.4, 6.9.6, 6.9.7, 6.10.1
and 6.10.4.

 

“Congress” means Congress Financial Corporation, a Delaware corporation.

 

“Congress/CIT Intercreditor Agreement” means the Intercreditor Agreement dated
as of October 29, 2002, as amended and in effect from time to time, between
Congress, as agent under the Congress/CIT Loan and Security Agreement, and the
Agent.

 

“Congress/CIT Loan and Security Agreement” means the Amended and Restated Loan
and Security Agreement dated as of October 29, 2002 among the Company, the
Domestic Subsidiaries from time to time party thereto, the financial
institutions from time to time party thereto as lenders, Congress, in its
capacity as agent for such lenders, and CIT, in its capacity as co-agent, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated, refinanced, replaced or restructured (in whole or in part and
including with, to or in favor of any other lender or group of lenders that at
any time refinances, replaces or succeeds to all or any portion of the
Indebtedness thereunder).

 

“Consolidated” and “Consolidating” means, when used with reference to any term,
such term as applied to the accounts of the Company (or other specified Person)
and all of its Subsidiaries (or other specified group of Persons), or such of
its Subsidiaries as may be specified, consolidated (or combined) or
consolidating (or combining), as the case may be, in accordance with GAAP and
with appropriate deductions for minority interests in Subsidiaries.

 

“Consolidated Adjusted Financing Debt” means, at any date, all Financing Debt of
the Company and its Subsidiaries on a Consolidated basis, except for (a)
Indebtedness in respect of the Warrant Obligations, (b) Indebtedness in respect
of the Preferred Stock, (c) Indebtedness in respect of PIK Interest paid by the
Company with respect to the Preferred Stock and (d) reimbursement obligations
(whether contingent or matured) with respect to surety bonds; provided, however,
that Consolidated Adjusted Financing Debt shall not include the effects of any
adjustments required by Statement Nos. 15 and 133 (as modified by Statement No.
138) of the United States Financial Accounting Standards Board.

 

“Consolidated Domestic Current Assets” means, at any date, all amounts carried
as current assets on the balance sheet of the Company and the Domestic
Subsidiaries determined in accordance with GAAP on a Consolidated basis,
excluding cash and Cash Equivalents; provided, however, that Consolidated
Domestic Current Assets shall not include the effects of any adjustments
required by Statement Nos. 15 and 133 (as modified by Statement No. 138) of the
United States Financial Accounting Standards Board.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Domestic Current Liabilities” means, at any date, all amounts that
are or should be carried as current liabilities on the balance sheet of the
Company and the Domestic Subsidiaries determined in accordance with GAAP on a
Consolidated basis, excluding (a) the current portion of long-term Financing
Debt and Indebtedness consisting of revolving loans, each to the extent they are
included in Consolidated Domestic Fixed Charges, and (b) during the Deferral
Period (as defined in the Warrant Agreement), the Warrant Obligations; provided,
however, that Consolidated Domestic Current Liabilities shall not include the
effects of any adjustments to income or expenses required by Statement Nos. 15
and 133 (as modified by Statement No. 138) of the United States Financial
Accounting Standards Board.

 

“Consolidated Domestic EBITDA” means, for any period, the total of:

 

(A)  CONSOLIDATED DOMESTIC NET INCOME; PLUS

 

(B)  ALL AMOUNTS DEDUCTED IN COMPUTING SUCH CONSOLIDATED DOMESTIC NET INCOME IN
RESPECT OF:

 

(I)  DEPLETION, DEPRECIATION, AMORTIZATION AND NON-CASH CHARGES (INCLUDING 
NON-CASH CHARGES IN RESPECT OF AMOUNTS OWING BY THE COMPANY TO RENCO UNDER THE
TAX SHARING AGREEMENT), EXCEPT FOR (A) THE WRITE-DOWN OF CURRENT ASSETS (OTHER
THAN LIFO ADJUSTMENTS) AND (B) NON-CASH COMPENSATION CHARGES FOR ANNUAL
PERFORMANCE BONUSES PAYABLE TO MANAGEMENT OF THE COMPANY AND THE DOMESTIC
SUBSIDIARIES IN RESPECT OF THE FISCAL YEAR OF THE COMPANY MOST RECENTLY ENDED;

 

(II)  INTEREST EXPENSE, INCLUDING CONSOLIDATED DOMESTIC INTEREST EXPENSE; AND

 

(III)  INCOME TAX EXPENSE; MINUS

 

(C)  ALL CASH PAYMENTS MADE DURING SUCH PERIOD ON ACCOUNT OF RESERVES,
RESTRUCTURING CHARGES AND OTHER NON-CASH CHARGES, IN EACH CASE THAT HAVE BEEN
ADDED BACK TO CONSOLIDATED DOMESTIC EBITDA IN A PREVIOUS PERIOD; MINUS

 

(D)  ALL AMOUNTS INCLUDED IN CONSOLIDATED DOMESTIC NET INCOME IN RESPECT OF
DEFERRED INCOME TAX BENEFITS AND OTHER NON-CASH INCOME ITEMS.

 

“Consolidated Domestic Fixed Charges” means, for any period, the sum of:

 

(A)  CONSOLIDATED DOMESTIC INTEREST EXPENSE; PLUS

 

(B)  THE AGGREGATE AMOUNT OF ALL MANDATORY SCHEDULED PAYMENTS OF PRINCIPAL,
MANDATORY SCHEDULED PREPAYMENTS OF PRINCIPAL, SINKING FUND PAYMENTS AND
MANDATORY REDUCTIONS IN REVOLVING LOANS AS A RESULT OF MANDATORY PERMANENT
REDUCTIONS IN REVOLVING CREDIT AVAILABILITY, ALL WITH RESPECT TO FINANCING DEBT
OF THE COMPANY AND THE DOMESTIC SUBSIDIARIES IN ACCORDANCE WITH GAAP ON A
CONSOLIDATED BASIS, INCLUDING PAYMENTS IN THE NATURE OF PRINCIPAL UNDER
CAPITALIZED LEASES, BUT IN NO EVENT INCLUDING CONTINGENT PREPAYMENTS REQUIRED BY
SECTION 4.2; PLUS

 

9

--------------------------------------------------------------------------------


 

(C)  ANY MANDATORY DIVIDENDS PAID OR PAYABLE IN CASH BY THE COMPANY OR ANY OF
THE DOMESTIC SUBSIDIARIES TO THIRD PARTIES; PLUS

 

(D)  THE AGGREGATE AMOUNT OF ALL DISTRIBUTIONS MADE BY THE COMPANY PURSUANT TO
SECTIONS 6.9.6 AND 6.9.7;

 

provided, however, that Consolidated Domestic Fixed Charges shall not include
the effects of any adjustments required by Statement No. 15 of the United States
Financial Accounting Standards Board.

 

“Consolidated Domestic Interest Expense” means, for any period, the total of:

 

(A)  THE AGGREGATE AMOUNT OF INTEREST, INCLUDING COMMITMENT FEES, PAYMENTS IN
THE NATURE OF INTEREST UNDER CAPITALIZED LEASES AND NET PAYMENTS UNDER FINANCIAL
HEDGE AGREEMENTS, ACCRUED BY THE COMPANY AND THE DOMESTIC SUBSIDIARIES (WHETHER
SUCH INTEREST IS REFLECTED AS AN ITEM OF EXPENSE OR CAPITALIZED) IN ACCORDANCE
WITH GAAP ON A CONSOLIDATED BASIS; MINUS

 

(B)  TO THE EXTENT OTHERWISE INCLUDED IN CLAUSE (A) ABOVE, (I) THE AMORTIZATION
OF DEFERRED FINANCING FEES AND COSTS, (II) ORIGINAL ISSUE DISCOUNT RELATING TO
INDEBTEDNESS, (III) ACCRUED INTEREST ON INDEBTEDNESS NOT PAID IN CASH TO THE
EXTENT PERMITTED BY THE TERMS, INCLUDING SUBORDINATION TERMS, OF SUCH
INDEBTEDNESS (INCLUDING PIK INTEREST), (IV) THE AGGREGATE AMOUNT OF INTEREST IN
RESPECT OF INTER-COMPANY INDEBTEDNESS AMONG THE COMPANY AND ITS SUBSIDIARIES AND
(V) THE AGGREGATE AMOUNT OF INTEREST IN RESPECT OF THE WARRANTS DURING THE
DEFERRAL PERIOD (AS DEFINED IN THE WARRANT AGREEMENT); PLUS

 

(C)  ACTUAL CASH PAYMENTS WITH RESPECT TO ACCRUED AND UNPAID INTEREST (INCLUDING
PIK INTEREST) THAT HAS PREVIOUSLY REDUCED CONSOLIDATED DOMESTIC INTEREST EXPENSE
PURSUANT TO CLAUSE (B) ABOVE;

 

provided, however, that Consolidated Domestic Interest Expense shall not include
the effects of any adjustments required by Statement No. 15 of the United States
Financial Accounting Standards Board.

 

“Consolidated Domestic Net Income” means, for any period, the total of
(a) Consolidated Net Income minus (b) Combined Foreign Net Income.

 

“Consolidated Domestic Net Working Capital” means, at any date, the amount
(whether positive or negative) equal to (a) Consolidated Domestic Current Assets
minus (b) Consolidated Domestic Current Liabilities.

 

“Consolidated EBITDA” means, for any period, the total of:

 

(A)  CONSOLIDATED NET INCOME; PLUS

 

(B)  ALL AMOUNTS DEDUCTED IN COMPUTING SUCH CONSOLIDATED NET INCOME IN RESPECT
OF:

 

10

--------------------------------------------------------------------------------


 

(I)  DEPLETION, DEPRECIATION, AMORTIZATION AND NON-CASH CHARGES (INCLUDING
NON-CASH CHARGES IN RESPECT OF AMOUNTS OWING BY THE COMPANY TO RENCO UNDER THE
TAX SHARING AGREEMENT), EXCEPT FOR (A) THE WRITE-DOWN OF CURRENT ASSETS (OTHER
THAN LIFO ADJUSTMENTS) AND (B) NON-CASH COMPENSATION CHARGES FOR ANNUAL
PERFORMANCE BONUSES PAYABLE TO MANAGEMENT OF THE COMPANY AND ITS SUBSIDIARIES IN
RESPECT OF THE FISCAL YEAR OF THE COMPANY MOST RECENTLY ENDED;

 

(II)  INTEREST EXPENSE, INCLUDING CONSOLIDATED INTEREST EXPENSE; AND

 

(III)  INCOME TAX EXPENSE; MINUS

 

(C)  ALL CASH PAYMENTS MADE DURING SUCH PERIOD ON ACCOUNT OF RESERVES,
RESTRUCTURING CHARGES AND OTHER NON-CASH CHARGES, IN EACH CASE THAT HAVE BEEN
ADDED BACK TO CONSOLIDATED EBITDA IN A PREVIOUS PERIOD; MINUS

 

(D)  ALL AMOUNTS INCLUDED IN CONSOLIDATED NET INCOME IN RESPECT OF DEFERRED
INCOME TAX BENEFITS AND OTHER NON-CASH INCOME ITEMS.

 

“Consolidated Excess Cash Flow” means, for any period, the total of:

 

(A)  CONSOLIDATED DOMESTIC EBITDA; MINUS

 

(B)  CAPITAL EXPENDITURES MADE BY THE COMPANY OR ANY OF ITS DOMESTIC
SUBSIDIARIES EXCEPT TO THE EXTENT (I) ATTRIBUTABLE TO CAPITALIZED LEASE
OBLIGATIONS OR OTHERWISE FINANCED WITH THE PROCEEDS OF FINANCING DEBT (OTHER
THAN FINANCING DEBT UNDER THE CONGRESS/CIT LOAN AND SECURITY AGREEMENT) OR (II)
ATTRIBUTABLE TO THE REINVESTMENT OF NET ASSET SALE PROCEEDS; MINUS

 

(C)  TAXES BASED UPON OR MEASURED BY NET INCOME OF THE COMPANY AND ITS DOMESTIC
SUBSIDIARIES THAT ARE ACTUALLY PAID IN CASH BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES; MINUS

 

(D)  CONSOLIDATED DOMESTIC FIXED CHARGES (BUT IN NO EVENT INCLUDING CONTINGENT
PREPAYMENTS REQUIRED BY SECTION 4.2); MINUS

 

(E)  TO THE EXTENT SUCH AMOUNT DOES NOT REDUCE CONSOLIDATED DOMESTIC FIXED
CHARGES, VOLUNTARY PREPAYMENTS OF (I) THE LOAN, (II) OTHER TERM FINANCING DEBT
OF THE COMPANY AND ITS DOMESTIC SUBSIDIARIES PERMITTED BY THIS AGREEMENT AND
(III) REVOLVING FINANCING DEBT OF THE COMPANY AND ITS DOMESTIC SUBSIDIARIES
PERMITTED BY THIS AGREEMENT TO THE EXTENT NECESSARY TO REDUCE SUCH REVOLVING
FINANCING DEBT TO THE LEVEL ESTABLISHED BY A VOLUNTARY PERMANENT REDUCTION OF
THE AVAILABILITY OF SUCH REVOLVING FINANCING DEBT; MINUS

 

(F)  THE AMOUNT, IF ANY, BY WHICH CONSOLIDATED DOMESTIC NET WORKING CAPITAL
INCREASED DURING SUCH PERIOD; PLUS

 

(G)  THE AMOUNT, IF ANY, BY WHICH CONSOLIDATED DOMESTIC NET WORKING CAPITAL
DECREASED DURING SUCH PERIOD; PLUS

 

11

--------------------------------------------------------------------------------


 

(H)  THE EXCESS, IF ANY, OF (I) THE AGGREGATE AMOUNT OF DISTRIBUTIONS (OTHER
THAN DISTRIBUTIONS IN RESPECT OF THE INTER-COMPANY NOTE) MADE BY DOE RUN PERU
AND ITS SUBSIDIARIES TO THE COMPANY OR ANY OF THE DOMESTIC SUBSIDIARIES OVER
(II) THE SUM OF (A) $4,000,000 PLUS (B) THE AGGREGATE AMOUNT OF MANAGEMENT FEES
PAID BY THE COMPANY AND ITS SUBSIDIARIES PURSUANT TO SECTION 6.9.3.

 

“Consolidated Interest Expense” means, for any period, the total of:

 

(A)  THE AGGREGATE AMOUNT OF INTEREST, INCLUDING COMMITMENT FEES, PAYMENTS IN
THE NATURE OF INTEREST UNDER CAPITALIZED LEASES AND NET PAYMENTS UNDER FINANCIAL
HEDGE AGREEMENTS, ACCRUED BY THE COMPANY AND ITS SUBSIDIARIES (WHETHER SUCH
INTEREST IS REFLECTED AS AN ITEM OF EXPENSE OR CAPITALIZED) IN ACCORDANCE WITH
GAAP ON A CONSOLIDATED BASIS; MINUS

 

(B)  TO THE EXTENT OTHERWISE INCLUDED IN CLAUSE (A) ABOVE, (I) THE AMORTIZATION
OF DEFERRED FINANCING FEES AND COSTS, (II) ORIGINAL ISSUE DISCOUNT RELATING TO
INDEBTEDNESS, (III) ACCRUED INTEREST ON INDEBTEDNESS NOT PAID IN CASH TO THE
EXTENT PERMITTED BY THE TERMS, INCLUDING SUBORDINATION TERMS, OF SUCH
INDEBTEDNESS (INCLUDING PIK INTEREST), (IV) THE AGGREGATE AMOUNT OF INTEREST IN
RESPECT OF INTER-COMPANY INDEBTEDNESS AMONG THE COMPANY AND ITS SUBSIDIARIES AND
(V) THE AGGREGATE AMOUNT OF INTEREST IN RESPECT OF THE WARRANTS DURING THE
DEFERRAL PERIOD (AS DEFINED IN THE WARRANT AGREEMENT); PLUS

 

(C)  ACTUAL CASH PAYMENTS WITH RESPECT TO ACCRUED AND UNPAID INTEREST (INCLUDING
PIK INTEREST) THAT HAS PREVIOUSLY REDUCED CONSOLIDATED INTEREST EXPENSE PURSUANT
TO CLAUSE (B) ABOVE;

 

provided, however, that Consolidated Interest Expense shall not include the
effects of any adjustments to income or expenses required by Statement No. 15 of
the United States Financial Accounting Standards Board.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries, determined in accordance with GAAP on a
Consolidated basis; provided, however, that Consolidated Net Income shall not
include:

 

(A)  EXCEPT WITH RESPECT TO DETERMINATIONS MADE ON A PRO FORMA BASIS WITH
RESPECT TO ACQUISITIONS PERMITTED HEREUNDER, THE INCOME (OR LOSS) OF ANY PERSON
ACCRUED PRIOR TO THE DATE SUCH PERSON BECOMES A SUBSIDIARY OR IS MERGED INTO OR
CONSOLIDATED WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES;

 

(B)  THE INCOME (OR LOSS) OF ANY PERSON (OTHER THAN A SUBSIDIARY) IN WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES HAS AN OWNERSHIP INTEREST; PROVIDED, HOWEVER,
THAT (I) CONSOLIDATED NET INCOME SHALL INCLUDE AMOUNTS IN RESPECT OF THE INCOME
OF SUCH PERSON WHEN ACTUALLY RECEIVED IN CASH BY THE COMPANY OR SUCH SUBSIDIARY
IN THE FORM OF DIVIDENDS OR SIMILAR DISTRIBUTIONS AND (II) CONSOLIDATED NET
INCOME SHALL BE REDUCED BY THE AGGREGATE AMOUNT OF ALL INVESTMENTS, REGARDLESS
OF THE FORM THEREOF, MADE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES IN SUCH
PERSON FOR THE PURPOSE OF FUNDING ANY DEFICIT OR LOSS OF SUCH PERSON;

 

12

--------------------------------------------------------------------------------


 

(C)  ALL AMOUNTS INCLUDED IN COMPUTING SUCH NET INCOME (OR LOSS) IN RESPECT OF
(I) THE WRITE-UP OF ANY ASSET ON OR AFTER OCTOBER 31, 2001 OR (II) THE
RETIREMENT OF ANY INDEBTEDNESS OR EQUITY AT LESS THAN FACE VALUE AFTER OCTOBER
31, 2001;

 

(D)  ANY EXTRAORDINARY AND NONRECURRING GAINS AND LOSSES (INCLUDING
RESTRUCTURING COSTS) AND THE RELATED TAX EFFECTS;

 

(E)  ANY GAINS AND LOSSES FROM THE SALE OF ASSETS, INVESTMENT ACTIVITIES OR THE
WRITE-DOWN OF ANY ASSETS OF THE COBRIZA DIVISION OF DOE RUN PERU;

 

(F)  THE INCOME OF ANY SUBSIDIARY OF THE COMPANY TO THE EXTENT THE PAYMENT OF
SUCH INCOME IN THE FORM OF A DISTRIBUTION OR REPAYMENT OF INDEBTEDNESS TO THE
COMPANY OR ANY OF ITS WHOLLY-OWNED SUBSIDIARIES IS NOT PERMITTED, WHETHER ON
ACCOUNT OF ANY CHARTER OR BY-LAW RESTRICTION, ANY AGREEMENT, INSTRUMENT, DEED OR
LEASE OR ANY LAW, STATUTE, JUDGMENT, DECREE OR GOVERNMENTAL ORDER, RULE OR
REGULATION APPLICABLE TO SUCH SUBSIDIARY; PROVIDED, HOWEVER, THAT CONSOLIDATED
NET INCOME SHALL INCLUDE THE INCOME OF DOE RUN PERU AND ITS SUBSIDIARIES TO THE
EXTENT THE PAYMENT OF SUCH INCOME IN THE FORM OF A DISTRIBUTION OR REPAYMENT OF
INDEBTEDNESS TO THE COMPANY OR ANY OF ITS WHOLLY-OWNED SUBSIDIARIES IS
PROHIBITED SOLELY UNDER THE BCP CREDIT AGREEMENT OR ANY CREDIT FACILITY THAT
REPLACES THE BCP CREDIT AGREEMENT IN CONNECTION WITH ANY REFINANCING THEREOF
PERMITTED BY SECTION 6.6.11;

 

(G)  ANY AFTER-TAX GAINS OR LOSSES ATTRIBUTABLE TO RETURNED SURPLUS ASSETS OF
ANY PLAN;

 

(H)  THE EFFECTS OF ANY ADJUSTMENTS TO INCOME FOR UNREALIZED GAINS OR LOSSES OR
ANY NON-CASH ADJUSTMENTS TO INCOME OR EXPENSES REQUIRED BY STATEMENT NO. 133 (AS
MODIFIED BY STATEMENT NO. 138) OF THE UNITED STATES FINANCIAL ACCOUNTING
STANDARDS BOARD; AND

 

(I)  THE EFFECTS OF ANY ADJUSTMENTS REQUIRED BY STATEMENT NO. 15 OF THE UNITED
STATES FINANCIAL ACCOUNTING STANDARDS BOARD.

 

“Consolidated Revenues” means, for any period:

 

(A)  THE NET OPERATING REVENUES (AFTER REDUCTIONS FOR RETURNS, DISCOUNTS,
COMMISSIONS, FREIGHT AND BAD DEBT EXPENSE) OF THE COMPANY AND ITS SUBSIDIARIES
DETERMINED IN ACCORDANCE WITH GAAP ON A CONSOLIDATED BASIS; MINUS

 

(B)  ANY PROCEEDS INCLUDED IN SUCH NET OPERATING REVENUES FROM THE SALE,
REFINANCING, CONDEMNATION OR DESTRUCTION OF ANY ASSETS;

 

provided, however, that Consolidated Revenues shall not include the effects of
any adjustments to income or expenses required by Statement No. 15 of the United
States Financial Accounting Standards Board.

 

13

--------------------------------------------------------------------------------


 

“Contingent Interest” means:

 

(A)  ON ANY DATE ON OR PRIOR TO THE FIRST ANNIVERSARY OF THE CLOSING DATE,
INTEREST IN THE AGGREGATE AMOUNT OF $500,000;

 

(B)  ON ANY DATE AFTER THE FIRST ANNIVERSARY OF THE CLOSING DATE AND ON OR PRIOR
TO THE SECOND ANNIVERSARY OF THE CLOSING DATE, INTEREST IN THE AGGREGATE AMOUNT
OF $1,500,000; AND

 

(C)  ON ANY DATE AFTER THE SECOND ANNIVERSARY OF THE CLOSING DATE, INTEREST IN
THE AGGREGATE AMOUNT OF $3,000,000.

 

“Credit Documents” means:

 

(A)  THIS AGREEMENT, THE NOTES, THE GUARANTEE AND SECURITY AGREEMENT, THE PLEDGE
AGREEMENT, THE CONGRESS/CIT INTERCREDITOR AGREEMENT, THE BONDHOLDER
INTERCREDITOR AGREEMENT, THE SUBORDINATION AGREEMENT AND EACH FINANCIAL HEDGE
AGREEMENT PROVIDED BY A LENDER (OR AN AFFILIATE OF A LENDER) TO THE COMPANY OR
ANY OF ITS SUBSIDIARIES, EACH AS FROM TIME TO TIME IN EFFECT;

 

(B)  ANY AGREEMENT OR INSTRUMENT FROM TIME TO TIME ENTERED INTO BETWEEN THE
COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OTHER OBLIGOR, ON ONE HAND, AND ALL THE
APPROVING LENDERS OR THE AGENT, ON THE OTHER HAND, EVIDENCING OR RELATING TO ANY
DISCRETIONARY CREDIT, EACH AS FROM TIME TO TIME IN EFFECT; AND

 

(C)  ANY OTHER PRESENT OR FUTURE AGREEMENT OR INSTRUMENT FROM TIME TO TIME
ENTERED INTO AMONG THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OTHER OBLIGOR, ON
ONE HAND, AND ALL THE LENDERS OR THE AGENT, ON THE OTHER HAND, RELATING TO,
AMENDING OR MODIFYING THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT REFERRED TO
ABOVE OR WHICH IS STATED TO BE A CREDIT DOCUMENT, EACH AS FROM TIME TO TIME IN
EFFECT.

 

“Credit Obligations” means all present and future liabilities, obligations and
Indebtedness of the Company, any of its Subsidiaries or any other Obligor owing
to any Lender (or any Affiliate of a Lender) or the Agent under or in connection
with this Agreement or any other Credit Document, including obligations in
respect of principal, premium, interest, discount, reimbursement obligations
under Financial Hedge Agreements provided by a Lender (or an Affiliate of a
Lender) at the time of the issuance thereof, amounts provided for in
Sections 3.4 and 9 and other fees, charges, indemnities and expenses from time
to time owing hereunder or under any other Credit Document (all whether accruing
before or after a Bankruptcy Default and regardless of whether allowed as a
claim in bankruptcy or similar proceedings).

 

“Credit Participant” is defined in Section 11.3.

 

“Credit Security” means all assets now or from time to time hereafter subjected
to a security interest, mortgage or charge (or intended or required so to be
subjected pursuant to the Guarantee and Security Agreement, the Pledge Agreement
or any other Credit Document) to secure the payment or performance of any of the
Credit Obligations on a pari passu, ratable basis

 

14

--------------------------------------------------------------------------------


 

among the holders of the Credit Obligations, including the assets described in
section 3.1 of the Guarantee and Security Agreement and section 2.1 of the
Pledge Agreement.

 

“Currency Exchange Agreement” means any currency swap, foreign exchange contract
or similar arrangement providing for protection against fluctuations in currency
exchange rates, either generally or under specific contingencies.

 

“Daily Interest” is defined in Section 3.1.1.

 

“Default” means any Event of Default and any event or condition which with the
passage of time or giving of notice, or both, would become an Event of Default,
including the filing against the Company, any of its Subsidiaries or any other
Obligor of a petition commencing an involuntary case under the Bankruptcy Code.

 

“Delinquency Period” is defined in Section 10.4.3.

 

“Delinquent Payment” is defined in Section 10.4.3.

 

“Departing Lenders” is defined in Section 11.6.

 

“Discount Amount” is defined in Section 3.2.

 

“Discretionary Credit” is defined in Section 2.2.

 

“Discretionary Credit Obligations” means all present and future liabilities,
obligations and Indebtedness of the Company, any of its Subsidiaries or any
other Obligor owing to any Approving Lender (or any Affiliate of an Approving
Lender) or the Agent under or in connection with any agreement evidencing or
relating to any other Discretionary Credit, including obligations in respect of
principal, premium, interest, discount, reimbursement obligations under
Financial Hedge Agreements or other hedging arrangements provided by an
Approving Lender (or an Affiliate of an Approving Lender) at the time of the
issuance thereof, and other fees, charges, indemnities and expenses from time to
time owing under any agreement evidencing or relating to any Discretionary
Credit (all whether accruing before or after a Bankruptcy Default and regardless
of whether allowed as a claim in bankruptcy or similar proceedings).

 

“Discretionary Credit Request” is defined in Section 2.2.

 

“Discretionary Credit Term Sheet” is defined in Section 2.2.

 

“Distribution” means, with respect to the Company (or other specified Person):

 

(A)  THE DECLARATION OR PAYMENT OF ANY DIVIDEND OR DISTRIBUTION ON OR IN RESPECT
OF ANY SHARES OF ANY CLASS OF CAPITAL STOCK OF OR OTHER EQUITY INTERESTS IN THE
COMPANY (OR SUCH SPECIFIED PERSON);

 

15

--------------------------------------------------------------------------------


 

(B)  THE PURCHASE, REDEMPTION OR OTHER RETIREMENT OF ANY SHARES OF ANY CLASS OF
CAPITAL STOCK OF OR OTHER EQUITY INTEREST IN THE COMPANY (OR SUCH SPECIFIED
PERSON) OR ANY OF ITS SUBSIDIARIES, OR OF OPTIONS, WARRANTS OR OTHER RIGHTS FOR
THE PURCHASE OF SUCH SHARES, DIRECTLY, INDIRECTLY THROUGH A SUBSIDIARY OR
CORPORATE PARENT OR OTHERWISE;

 

(C)  ANY OTHER DISTRIBUTION ON OR IN RESPECT OF ANY SHARES OF ANY CLASS OF
CAPITAL STOCK OF OR EQUITY OR OTHER BENEFICIAL INTEREST IN THE COMPANY (OR SUCH
SPECIFIED PERSON);

 

(D)  ANY PAYMENT OF PRINCIPAL, INTEREST OR FEES WITH RESPECT TO, OR ANY
PURCHASE, REDEMPTION OR DEFEASANCE OF, ANY FINANCING DEBT OF THE COMPANY (OR
SUCH SPECIFIED PERSON) OR ANY OF ITS SUBSIDIARIES WHICH BY ITS TERMS OR THE
TERMS OF ANY AGREEMENT IS SUBORDINATED TO THE PAYMENT OF THE CREDIT OBLIGATIONS;

 

(E)  ANY PAYMENT, LOAN OR ADVANCE BY THE COMPANY (OR SUCH SPECIFIED PERSON) TO,
OR ANY OTHER INVESTMENT BY THE COMPANY (OR SUCH SPECIFIED PERSON) IN, THE HOLDER
OF ANY SHARES OF ANY CLASS OF CAPITAL STOCK OF OR EQUITY INTEREST IN THE COMPANY
(OR SUCH SPECIFIED PERSON) OR ANY OF ITS SUBSIDIARIES, OR ANY AFFILIATE OF SUCH
HOLDER (INCLUDING THE PAYMENT OF MANAGEMENT AND TRANSACTION FEES AND EXPENSES);
AND

 

(F)  ANY PAYMENT BY THE COMPANY (OR SUCH SPECIFIED PERSON) TO ANY PERSON UNDER
ANY NET WORTH APPRECIATION AGREEMENT;

 

provided, however, that the term “Distribution” shall not include (i) dividends
payable in, or conversion of securities into, perpetual common stock of or other
similar equity interests in the Company (or such specified Person), (ii) the
issuance of PIK Interest or (iii) payments in the ordinary course of business in
respect of (A) reasonable compensation paid to employees, officers and directors
(other than payments under Net Worth Appreciation Agreements and profit sharing
plans), (B) advances and reimbursements to employees for travel expenses,
drawing accounts, relocation costs and similar expenditures, or (C) rent paid
to, or accounts payable for services rendered or goods sold by, non-Affiliates
that own capital stock of or other equity interests in the Company (or such
specified Person) or any of its Subsidiaries.

 

“Doe Run Buick” means The Buick Resource Recycling Facility, LLC, a Delaware
limited liability company.

 

“Doe Run Exploration” means Doe Run Exploration S.A. Ltd., a South African
limited liability company.

 

“Doe Run Peru” means Doe Run Peru S.R.L., a Peruvian limited liability company.

 

“Domestic Subsidiary” means any Subsidiary of the Company that is not a Foreign
Subsidiary.

 

“DRAC” means DR Acquisition Corp., a Missouri corporation.

 

16

--------------------------------------------------------------------------------


 

“Eligible Transferee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Related Fund and (d) subject to the prior approval of the Agent (such approval
by the Agent not to be unreasonably withheld in the case of clauses (i) through
(v) below):

 

(i)  a commercial bank organized under the laws of the United States of America,
or any state thereof, and having total assets in excess of $100,000,000;

 

(ii)  a savings and loan association or savings bank organized under the laws of
the United States of America, or any state thereof, and having total assets in
excess of $100,000,000;

 

(iii)  a commercial bank organized under the laws of any other country that is a
member of the Organization for Economic Cooperation and Development or has
concluded special lending arrangements with the International Monetary Fund
associated with its General Arrangements to Borrow or of the Cayman Islands, or
a political subdivision of any such country, and having total assets in excess
of $100,000,000, so long as such bank is acting through a branch or agency
located in the United States of America;

 

(iv)  the central bank of any country that is a member of the Organization for
Economic Cooperation and Development;

 

(v)  a finance company, insurance company or other financial institution or fund
(whether a corporation, partnership, trust or other entity) that is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and having total assets in excess of $100,000,000; and

 

(vi)  any other Person satisfactory to the Company;

 

provided, however, that no Obligor or Affiliate of an Obligor shall qualify as
an Eligible Transferee under any circumstances.

 

“Employee Benefit Plan” means any plan, program, agreement, policy or
arrangement, whether covering a single individual or group of individuals, and
whether or not reduced to writing, that is:  (a) an “employee welfare benefit
plan” within the meaning of section 3(1) of ERISA; (b) an “employee pension
benefit plan” within the meaning of section 3(2) of ERISA; (c) a stock bonus,
stock purchase, stock option, restricted stock, stock appreciation right or
similar equity-based plan; or (d) any other deferred-compensation, retirement,
welfare-benefit, bonus, incentive or fringe benefit plan or arrangement,
vacation, sick, holiday or other paid leave plan, life insurance or other death
benefit plan, severance or other similar benefit plan.

 

“Employment Agreements” means each of:

 

(A)  THE EMPLOYMENT AGREEMENTS DATED AS OF APRIL 7, 1994, AS AMENDED AND IN
EFFECT FROM TIME TO TIME, BETWEEN THE COMPANY, ON ONE HAND, AND JEFFREY L.
ZELMS, MARVIN KAISER, DAVID CHAPUT, DANIEL VORNBERG AND RICHARD AMISTADI,
RESPECTIVELY, ON THE OTHER HAND;

 

17

--------------------------------------------------------------------------------


 

(B)  THE EMPLOYMENT AGREEMENT DATED AS OF JANUARY 1, 1996, AS AMENDED AND IN
EFFECT FROM TIME TO TIME, BETWEEN THE COMPANY AND KENNETH R. BUCKLEY; AND

 

(C)  THE EMPLOYMENT AGREEMENT DATED AS OF SEPTEMBER 17, 2001, AS AMENDED AND IN
EFFECT FROM TIME TO TIME, BETWEEN THE COMPANY AND JERRY L. PYATT.

 

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules, regulations and guidelines (including
consent decrees and administrative orders) relating to public health and safety
and protection of the environment, including the federal Occupational Health and
Safety Act.

 

“ERISA” means the federal Employee Retirement Income Security Act of 1974.

 

“ERISA Group Person” means the Company, any of its Subsidiaries and any Person
which is a member of the controlled group or under common control with the
Company or any of its Subsidiaries within the meaning of section 414 of the Code
or section 4001(a)(14) of ERISA.

 

“Event of Default” is defined in Section 8.1.

 

“Exchange Act” means the federal Securities Exchange Act of 1934.

 

“Exchange Offer” means the offer by the Company to the holders of Existing Bonds
to issue New Bonds in exchange for Existing Bonds in accordance with the terms
of the Exchange Offer Documents.

 

“Exchange Offer Documents” means:

 

(A)  THE OFFERING CIRCULAR; AND

 

(B)  ALL OTHER AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTS (INCLUDING PRESS
RELEASES, ADVERTISEMENTS AND OTHER COMMUNICATIONS) THAT (I) ARE FILED BY OR ON
BEHALF OF THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OTHER OBLIGOR WITH ANY
FEDERAL OR STATE REGULATORY AUTHORITY OR (II) ARE OTHERWISE AUTHORIZED OR
ENTERED INTO BY THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OTHER OBLIGOR, IN
EACH CASE RELATING TO THE EXCHANGE OFFER.

 

“Existing Bonds” means each of the Existing Senior Bonds, the Existing Floating
Rate Bonds and the Existing Senior Secured Bonds.

 

“Existing Floating Rate Bonds” means the Floating Interest Rate Senior Notes due
2003, Series B issued by the Company pursuant to the Existing Senior Note
Indenture.

 

“Existing Indentures” means each of the Existing Senior Note Indenture and the
Existing Senior Secured Note Indenture.

 

“Existing Senior Bonds” means the 11¼% Senior Notes due 2005, Series B issued by
the Company pursuant to the Existing Senior Note Indenture.

 

18

--------------------------------------------------------------------------------


 

“Existing Senior Note Indenture” means the Indenture dated as of March 12, 1998,
as amended and in effect from time to time, among the Company, its Subsidiaries
party thereto, as guarantors, and the Trustee.

 

“Existing Senior Secured Bonds” means the 11¼% Senior Secured Notes due 2005,
Series B issued by the Company pursuant to the Existing Senior Secured Note
Indenture.

 

“Existing Senior Secured Note Indenture” means the Indenture dated as of
September 1, 1998, as amended and in effect from time to time, among the
Company, its Subsidiaries party thereto, as guarantors, and the Trustee.

 

“Existing Supplemental Indentures” means each of:

 

(A)  THE FOURTH SUPPLEMENTAL INDENTURE DATED AS OF OCTOBER 29, 2002 AMONG THE
COMPANY, ITS SUBSIDIARIES PARTY THERETO, AS GUARANTORS, AND THE TRUSTEE, WHICH
AMENDS THE EXISTING SENIOR NOTE INDENTURE; AND

 

(B)  THE THIRD SUPPLEMENTAL INDENTURE DATED AS OF OCTOBER 29, 2002 AMONG THE
COMPANY, ITS SUBSIDIARIES PARTY THERETO, AS GUARANTORS, AND THE TRUSTEE, WHICH
AMENDS THE EXISTING SENIOR SECURED NOTE INDENTURE.

 

“Financial Hedge Agreement” means, collectively, Currency Exchange Agreements
and Interest Rate Protection Agreements.

 

“Financial Officer” of the Company (or other specified Person) means its chief
executive officer, chief financial officer, chief operating officer, chairman,
president, treasurer, controller or any of its vice presidents whose primary
responsibility is for its financial affairs, in each case whose incumbency and
signatures have been certified to the Lenders and the Agent by the secretary or
other appropriate attesting officer of the Company (or such specified Person).

 

“Financing Debt” means each of the items described in clauses (a) through (f) of
the definition of the term “Indebtedness” and, without duplication, any
Guarantees of such items.

 

“Foreign Subsidiary” means each Subsidiary of the Company that is organized
under the laws of, and conducts its business primarily in a jurisdiction outside
of, the United States of America and that is not domesticated or dually
incorporated under the laws of the United States of America or any state
thereof.

 

“GAAP” means generally accepted accounting principles as from time to time in
effect, including the statements and interpretations of the United States
Financial Accounting Standards Board; provided, however, that (a) for purposes
of compliance with Sections 4.2.1 and 6 (other than Section 6.4) and the related
definitions, “GAAP” means such principles as in effect on October 31, 2001 as
applied by the Company and its Subsidiaries in the preparation of the most
recent annual statements referred to in Section 7.2.1(a), and consistently
followed, without giving effect to any subsequent changes thereto and (b) in the
event of a change in generally accepted accounting principles after such date,
either the Company or the Required Lenders may request a change in the
definition of “GAAP”, in which case the parties hereto shall negotiate in good
faith with respect to an amendment of this Agreement implementing such change.

 

19

--------------------------------------------------------------------------------


 

“Granting Lender” is defined in Section 11.4.

 

“Guarantee” means, with respect to the Company (or other specified Person):

 

(A)  ANY GUARANTEE BY THE COMPANY (OR SUCH SPECIFIED PERSON) OF THE PAYMENT OR
PERFORMANCE OF, OR ANY CONTINGENT OBLIGATION BY THE COMPANY (OR SUCH SPECIFIED
PERSON) IN RESPECT OF, ANY INDEBTEDNESS OR OTHER OBLIGATION OF ANY PRIMARY
OBLIGOR;

 

(B)  ANY OTHER ARRANGEMENT WHEREBY CREDIT IS EXTENDED TO A PRIMARY OBLIGOR ON
THE BASIS OF ANY PROMISE OR UNDERTAKING OF THE COMPANY (OR SUCH SPECIFIED
PERSON), INCLUDING ANY BINDING “COMFORT LETTER” OR “KEEP WELL AGREEMENT” WRITTEN
BY THE COMPANY (OR SUCH SPECIFIED PERSON), TO A CREDITOR OR PROSPECTIVE CREDITOR
OF SUCH PRIMARY OBLIGOR, TO (I) PAY THE INDEBTEDNESS OF SUCH PRIMARY OBLIGOR,
(II) PURCHASE AN OBLIGATION OWED BY SUCH PRIMARY OBLIGOR, (III) PAY FOR THE
PURCHASE OR LEASE OF ASSETS OR SERVICES REGARDLESS OF THE ACTUAL DELIVERY
THEREOF OR (IV) MAINTAIN THE CAPITAL, WORKING CAPITAL, SOLVENCY OR GENERAL
FINANCIAL CONDITION OF SUCH PRIMARY OBLIGOR;

 

(C)  ANY LIABILITY OF THE COMPANY (OR SUCH SPECIFIED PERSON), AS A GENERAL
PARTNER OF A PARTNERSHIP IN RESPECT OF INDEBTEDNESS OR OTHER OBLIGATIONS OF SUCH
PARTNERSHIP;

 

(D)  ANY LIABILITY OF THE COMPANY (OR SUCH SPECIFIED PERSON) AS A JOINT VENTURER
OF A JOINT VENTURE IN RESPECT OF INDEBTEDNESS OR OTHER OBLIGATIONS OF SUCH JOINT
VENTURE;

 

(E)  ANY LIABILITY OF THE COMPANY (OR SUCH SPECIFIED PERSON) WITH RESPECT TO THE
TAX LIABILITY OF OTHERS AS A MEMBER OF A GROUP (OTHER THAN A GROUP CONSISTING
SOLELY OF THE COMPANY AND ITS SUBSIDIARIES) THAT IS CONSOLIDATED FOR TAX
PURPOSES; AND

 

(F)  REIMBURSEMENT OBLIGATIONS, WHETHER CONTINGENT OR MATURED, OF THE COMPANY
(OR SUCH SPECIFIED PERSON) WITH RESPECT TO LETTERS OF CREDIT, BANKERS
ACCEPTANCES, SURETY BONDS, OTHER FINANCIAL GUARANTEES AND FINANCIAL HEDGE
AGREEMENTS;

 

in each case whether or not any of the foregoing are reflected on the balance
sheet of the Company (or such specified Person) or in a footnote thereto;
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Guarantee and the amount of Indebtedness resulting from such Guarantee shall be
the maximum amount that the guarantor may become obligated to pay in respect of
the obligations (whether or not such obligations are outstanding at the time of
computation).

 

“Guarantee and Security Agreement” means the Guarantee and Security Agreement
dated as of October 29, 2002, as amended and in effect from time to time, among
DRAC, the Company, its Subsidiaries and the Agent.

 

“Hazardous Material” means any petroleum fraction, pollutant, contaminant or
toxic or hazardous material or waste, including any “hazardous substance” as
defined in section 101(14) of CERCLA or any other Environmental Law, which is
regulated as toxic or hazardous, or may result in liability, under any
Environmental Law.

 

20

--------------------------------------------------------------------------------


 

“Indebtedness” means all obligations, contingent or otherwise, which in
accordance with GAAP are required to be classified upon the balance sheet of the
Company (or other specified Person) as liabilities (other than ordinary trade
accounts payable on customary terms in the ordinary course of business), but in
any event including (without duplication):

 

(A)  INDEBTEDNESS FOR BORROWED MONEY;

 

(B)  INDEBTEDNESS EVIDENCED BY NOTES, DEBENTURES OR SIMILAR INSTRUMENTS;

 

(C)  CAPITALIZED LEASE OBLIGATIONS AND SYNTHETIC LEASE OBLIGATIONS;

 

(D)  THE DEFERRED PURCHASE PRICE OF ASSETS, SERVICES OR SECURITIES, INCLUDING
RELATED NONCOMPETITION, CONSULTING AND STOCK REPURCHASE OBLIGATIONS;

 

(E)  MANDATORY REDEMPTION, REPURCHASE OR DIVIDEND RIGHTS ON CAPITAL STOCK (OR
OTHER EQUITY), INCLUDING PROVISIONS THAT REQUIRE THE EXCHANGE OF SUCH CAPITAL
STOCK (OR OTHER EQUITY) FOR INDEBTEDNESS FROM THE ISSUER;

 

(F)  REIMBURSEMENT OBLIGATIONS, WHETHER CONTINGENT OR MATURED, WITH RESPECT TO
LETTERS OF CREDIT, BANKERS ACCEPTANCES, SURETY BONDS, OTHER FINANCIAL GUARANTEES
AND FINANCIAL HEDGE AGREEMENTS (WITHOUT DUPLICATION OF OTHER INDEBTEDNESS
SUPPORTED OR GUARANTEED THEREBY);

 

(G)  UNFUNDED PENSION LIABILITIES;

 

(H)  OBLIGATIONS THAT ARE IMMEDIATELY AND DIRECTLY DUE AND PAYABLE OUT OF THE
PROCEEDS OF OR PRODUCTION FROM PROPERTY;

 

(I)  LIABILITIES SECURED BY ANY LIEN EXISTING ON PROPERTY OWNED OR ACQUIRED BY
THE COMPANY (OR SUCH SPECIFIED PERSON), WHETHER OR NOT THE LIABILITY SECURED
THEREBY SHALL HAVE BEEN ASSUMED; AND

 

(J)  ALL GUARANTEES IN RESPECT OF INDEBTEDNESS OF OTHERS.

 

“Indemnified Party” is defined in Section 9.2.

 

“Indemnity Agreement” means each indemnity agreement entered into between Renco
and any Independent Director or Special Director (each as defined in the
Investor Rights Agreement) from time to time pursuant to the Investor Rights
Agreement.

 

“Inter-Company Note” means the Subordinated Promissory Note dated September 12,
2002, as amended and in effect from time to time, issued by Doe Run Peru to the
Company in the principal amount of $139,062,500.

 

“Interest Rate Protection Agreement” means any interest rate swap, interest rate
cap, interest rate hedge or other contractual arrangement that converts variable
interest rates into fixed interest rates, fixed interest rates into variable
interest rates or other similar arrangements.

 

21

--------------------------------------------------------------------------------


 

“Investment” means, with respect to the Company (or other specified Person):

 

(A)  ANY SHARE OF CAPITAL STOCK, PARTNERSHIP OR OTHER EQUITY INTEREST, EVIDENCE
OF INDEBTEDNESS OR OTHER SECURITY ISSUED BY ANY OTHER PERSON;

 

(B)  ANY LOAN, ADVANCE OR EXTENSION OF CREDIT TO, OR CONTRIBUTION TO THE CAPITAL
OF, ANY OTHER PERSON;

 

(C)  ANY GUARANTEE OF THE OBLIGATIONS OF ANY OTHER PERSON;

 

(D)  ANY ACQUISITION OF ALL, OR ANY DIVISION OR SIMILAR OPERATING UNIT OF, THE
BUSINESS OF ANY OTHER PERSON OR THE ASSETS COMPRISING SUCH BUSINESS, DIVISION OR
UNIT; AND

 

(E)  ANY OTHER SIMILAR INVESTMENT.

 

The investments described in the foregoing clauses (a) through (e) shall be
included in the term “Investment” whether they are made or acquired by purchase,
exchange, issuance of stock or other securities, merger, reorganization or any
other method; provided, however, that the term “Investment” shall not include
(i) trade and customer accounts receivable for property leased, goods furnished
or services rendered in the ordinary course of business and payable within one
year in accordance with customary trade terms, (ii) deposits, advances or
prepayments to suppliers for property leased or licensed, goods furnished and
services rendered in the ordinary course of business, (iii) advances to
employees for relocation and travel expenses, drawing accounts and similar
expenditures, (iv) stock or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due to the Company (or
such specified Person) or as security for any such Indebtedness or claim or
(v) demand deposits in banks or similar financial institutions.

 

In determining the amount of outstanding Investments:

 

(A)  the amount of any Investment shall be the cost thereof minus any returns of
capital in cash on such Investment (determined in accordance with GAAP without
regard to amounts realized as income on such Investment);

 

(B)  the amount of any Investment in respect of a purchase described in clause
(d) above shall include the amount of any Financing Debt assumed in connection
with such purchase or secured by any asset acquired in such purchase (whether or
not any Financing Debt is assumed) or for which any Person that becomes a
Subsidiary is liable on the date on which the securities of such Person are
acquired; and

 

(C)  no Investment shall be increased as the result of an increase in the
undistributed retained earnings of the Person in which the Investment was made
or decreased as a result of an equity interest in the losses of such Person.

 

“Investor Rights Agreement” means the Investor Rights Agreement dated as of
October 29, 2002, as amended and in effect from time to time, among Renco, DRAC,
the Company and the Warrant Agent.

 

22

--------------------------------------------------------------------------------


 

“Legal Requirement” means any present or future requirement imposed upon any of
the Company, its Subsidiaries or the Lenders by any law, statute, rule,
regulation, directive, order, decree or guideline (or any interpretation thereof
by courts or of administrative bodies) of the United States of America or any
other country where the Company or any of its Subsidiaries owns property or
conducts its business or any state or political subdivision of any foregoing, or
by any board, governmental or administrative agency, central bank or monetary
authority of the United States of America or any other country where the Company
or any of its Subsidiaries owns property or conducts its business or any state
or political subdivision of any of the foregoing.  Any such law, statute, rule,
regulation, directive, order, decree, guideline or interpretation imposed on any
Lender and not having the force of law shall be deemed to be a Legal Requirement
for purposes of Section 3 if such Lender reasonably believes that compliance
therewith is customary commercial practice.

 

“Lender” means each of the Persons listed as lenders on the signature page
hereto and such other Persons who may from time to time own a Percentage
Interest in the Credit Obligations, but the term “Lender” shall not include any
Credit Participant in such capacity.

 

“Lien” means, with respect to the Company (or any other specified Person):

 

(A)  ANY LIEN, ENCUMBRANCE, MORTGAGE, PLEDGE, CHARGE OR SECURITY INTEREST OF ANY
KIND UPON ANY PROPERTY OR ASSETS OF THE COMPANY (OR SUCH SPECIFIED PERSON),
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR UPON THE INCOME OR PROFITS THEREFROM
(EXCLUDING IN ANY EVENT (I) ANY FINANCING STATEMENT FILED BY A LESSOR UNDER AN
OPERATING LEASE NOT INTENDED TO BE A SECURED FINANCING AND (II) ANY
PRECAUTIONARY FINANCING STATEMENT FILED IN CONNECTION WITH A TOLLING OR
CONSIGNMENT ARRANGEMENT NOT INTENDED TO BE A SECURED FINANCING);

 

(B)  THE ACQUISITION OF, OR THE AGREEMENT TO ACQUIRE, ANY PROPERTY OR ASSET UPON
CONDITIONAL SALE OR SUBJECT TO ANY OTHER TITLE RETENTION AGREEMENT, DEVICE OR
ARRANGEMENT (INCLUDING A CAPITALIZED LEASE AND A SYNTHETIC LEASE);

 

(C)  THE SALE, ASSIGNMENT, PLEDGE OR TRANSFER FOR SECURITY OF ANY ACCOUNTS,
GENERAL INTANGIBLES OR CHATTEL PAPER OF THE COMPANY (OR SUCH SPECIFIED PERSON),
WITH OR WITHOUT RECOURSE;

 

(D)  IN THE CASE OF SECURITIES, ANY PURCHASE OPTION, CALL OR SIMILAR PURCHASE
RIGHT OF A THIRD PARTY;

 

(E)  THE TRANSFER OF ANY TANGIBLE PROPERTY OR ASSETS FOR THE PURPOSE OF
SUBJECTING SUCH ITEMS TO THE PAYMENT OF PREVIOUSLY OUTSTANDING INDEBTEDNESS IN
PRIORITY TO PAYMENT OF THE GENERAL CREDITORS OF THE COMPANY (OR SUCH SPECIFIED
PERSON); AND

 

(F)  THE EXISTENCE FOR A PERIOD OF MORE THAN 120 CONSECUTIVE DAYS OF ANY
INDEBTEDNESS AGAINST THE COMPANY (OR SUCH SPECIFIED PERSON) WHICH IF UNPAID
WOULD BY LAW OR UPON A BANKRUPTCY DEFAULT BE GIVEN PRIORITY OVER GENERAL
CREDITORS.

 

“Loan” is defined in Section 2.1.1.

 

23

--------------------------------------------------------------------------------


 

“Management Agreement” means the Management Consultant Agreement dated as of
April 7, 1994, as amended and in effect from time to time, between the Company
and Renco.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U or X
of the Board of Governors of the Federal Reserve System.

 

“Material Adverse Change” means, since any specified date or from the
circumstances existing immediately prior to the happening of any specified
event, a material adverse change in (a) the business, assets, financial
condition, income or prospects of (i) the Company and its Subsidiaries (on a
Consolidated basis) or (ii) Doe Run Peru and its Subsidiaries (on a Consolidated
basis), whether as a result of (A) general economic conditions affecting the
metals mining, smelting and recycling industry or the metal products fabrication
industry, (B) difficulties in obtaining supplies and raw materials, (C) fire,
flood or other natural calamities, (D) environmental pollution, (E) regulatory
changes, judicial decisions, war or other governmental action or (F) any other
event or development, whether or not related to those enumerated above, or (b)
the ability of any Obligor to perform material obligations under the Credit
Documents or the Warrant Documents or (c) the rights and remedies of the Lenders
and the Agent under the Credit Documents.

 

“Material Agreements” means:

 

(A)  THE CHARTER AND BY-LAWS OF EACH OBLIGOR;

 

(B)  THE EXCHANGE OFFER DOCUMENTS, THE CONGRESS/CIT LOAN AND SECURITY AGREEMENT,
THE RENCO CREDIT SUPPORT AGREEMENT, THE BCP CREDIT AGREEMENT, THE EXISTING
INDENTURES, THE EXISTING BONDS, THE EXISTING SUPPLEMENTAL INDENTURES, THE NEW
INDENTURE, THE NEW BONDS, THE PREFERRED STOCK PURCHASE AGREEMENT, THE MANAGEMENT
AGREEMENT, THE TAX SHARING AGREEMENT, THE EMPLOYMENT AGREEMENTS, THE NET WORTH
APPRECIATION AGREEMENTS, THE INTER-COMPANY NOTE, THE SALE/LEASEBACK AGREEMENT
AND THE ASSET TRANSFER DOCUMENTS; AND

 

(C)  ALL OTHER AGREEMENTS AND INSTRUMENTS MATERIAL TO THE COMPANY AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS.

 

“Material Financing Debt” means any Financing Debt (other than the Credit
Obligations and the Warrant Obligations) outstanding in an aggregate amount of
principal (whether or not due) and accrued interest exceeding $2,500,000.

 

“Maturity Date” means the third anniversary of the Closing Date.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” as defined in
section 4001(a)(3) of ERISA.

 

“Net Asset Sale Proceeds” means the cash proceeds of the sale or disposition of
assets (including by way of merger), and the cash proceeds of any insurance
payments or condemnation awards on account of the destruction or loss of
property, by the Company or any of its

 

24

--------------------------------------------------------------------------------


 

Subsidiaries after the Closing Date, net of (a) any Indebtedness permitted by
Section 6.6.2 (purchase money Indebtedness and Capitalized Leases) secured by
assets being sold in such transaction required to be paid from such proceeds,
(b) the portion of the Actual Pro Forma Tax Liability for the fiscal year of the
Company in which such sale or disposition occurs that (i) as estimated by the
Company in good faith, will be directly attributable to such proceeds and
(ii) will be paid as a Distribution by the Company or any of its Subsidiaries in
cash pursuant to Section 6.9.6 or 6.9.7 as a result of, and within 16 months
after, such sale or disposition (provided that any such amounts that are not
actually distributed in cash pursuant to Section 6.9.6 or 6.9.7 within such
period shall automatically become Net Asset Sale Proceeds), (c) reasonable
reserves for liabilities, indemnification, escrows and purchase price
adjustments resulting from the sale of assets, (d) transfer, sales, use and
other similar taxes payable in connection with such sale or disposition and (e)
all reasonable expenses of the Company or any of its Subsidiaries payable in
connection with the sale or disposition; provided, however, that Net Asset Sale
Proceeds shall not include net cash proceeds of:

 

(i)  asset sales permitted by Section 6.10.4, insurance payments and
condemnation awards to the extent that:

 

(A)  such proceeds (1) constitute collateral on which the Company or any of its
Subsidiaries has granted a Lien to Congress, as agent under the Congress/CIT
Loan and Security Agreement, to secure the obligations of the Company and its
Subsidiaries under the Congress/CIT Loan and Security Agreement and (2) are used
by the Company or any of its Subsidiaries to repay Indebtedness (and to
permanently reduce the revolving loan availability) under the Congress/CIT Loan
and Security Agreement in accordance with the terms of the Congress/CIT
Intercreditor Agreement;

 

(B)  Doe Run Peru or any of its Subsidiaries (1) receives such proceeds and
(2) is prohibited from using such proceeds to make a Distribution or repayment
of Indebtedness to the Company or any of its Wholly-Owned Subsidiaries under the
BCP Credit Agreement or any credit facility that replaces the BCP Credit
Agreement in connection with any refinancing thereof permitted by
Section 6.6.11;

 

(C)  such proceeds (1) are insurance payments with respect to damaged or lost
inventory (including concentrates and other raw materials) and (2) are used by
the Company or any of its Subsidiaries within 180 days after receipt of such
proceeds to purchase replacement inventory (including concentrates and other raw
materials); or

 

(D)  such proceeds (1) do not exceed $1,000,000 in the aggregate during any
fiscal year of the Company and (2) either (y) are used by the Company or any of
its Subsidiaries within 180 days after receipt of such proceeds to repair
damaged assets or to acquire replacement or other assets of the business of the
Company and its Subsidiaries or (z) in the case of insurance payments and
condemnation awards, reimburse the Company or any of its Subsidiaries for
expenditures made by the Company or any of its Subsidiaries within one year

 

25

--------------------------------------------------------------------------------


 

prior to receipt of such proceeds to repair or replace the specific assets which
(I) were damaged, destroyed or condemned and (II) are the subject of such
insurance payment or condemnation award, as the case may be;

 

(ii)  asset sales permitted by Section 6.10.1; or

 

(iii)  mergers permitted by Section 6.10.3.

 

“Net Debt Proceeds” means cash proceeds from the incurrence by the Company or
any of its Subsidiaries after the Closing Date of Financing Debt, net of
reasonable out-of-pocket transaction fees and expenses (including underwriters’
customary discounts and commissions); provided, however, that Net Debt Proceeds
shall not include cash proceeds of:  (a) Financing Debt permitted by Sections
6.6.1 (Credit Obligations and the Warrant Obligations), 6.6.2 (purchase money
Indebtedness and Capitalized Leases), 6.6.9 (inter-company Indebtedness), 6.6.12
(Indebtedness of Foreign Subsidiaries), 6.6.13 (Congress/CIT Loan and Security
Agreement), 6.6.14 (BCP Credit Agreement), 6.6.18 (Renco Credit Support
Agreement) and 6.6.19 (Indebtedness to finance insurance policy premiums); and
(b) any refinancing or extension of Indebtedness to the extent that such
refinancing or extension is permitted by Section 6.6.

 

“Net Equity Proceeds” means the cash proceeds received by the Company or any of
its Subsidiaries in connection with any issuance by the Company or any of its
Subsidiaries after the Closing Date of any shares of its capital stock, other
equity interests or options, warrants or other purchase rights to acquire such
capital stock or other equity interests to, or receipt of a capital contribution
from, any Person (other than any Obligors or their officers, employees and
directors), net of reasonable out-of-pocket fees and expenses (including
underwriters’ customary discounts and commissions).

 

“Net Worth Appreciation Agreements” means each of the Net Worth Appreciation
Agreements dated as of October 29, 2002, as amended and in effect from time to
time, between the Company, on one hand, and Jeffrey L. Zelms, Marvin Kaiser,
Richard L. Amistadi, Kenneth R. Buckley, David Chaput, Daniel Vornberg and Jerry
L. Pyatt, respectively, on the other hand.

 

“New Bonds” means the 11¾% Notes due 2008 issued by the Company pursuant to the
New Indenture.

 

“New Indenture” means the Indenture dated as of October 29, 2002 among the
Company, its Subsidiaries party thereto, as guarantors, and the Trustee.

 

“Nonperforming Lender” is defined in Section 10.4.3.

 

“Note” is defined in Section 2.1.2.

 

“Obligor” means Renco, DRAC, the Company, its Subsidiaries and each other Person
guaranteeing or providing collateral for the Credit Obligations.

 

26

--------------------------------------------------------------------------------


 

“Offering Circular” means the Amended and Restated Exchange Offer, Consent
Solicitation and Solicitation of Acceptances for All Outstanding 11.25% Senior
Secured Notes due 2005, Series B, Senior Notes due 2005, Series B, and Floating
Interest Rate Senior Notes due 2005, Series B, dated September 20, 2002, as
amended and in effect from time to time, issued by the Company to the holders of
Existing Bonds in connection with the commencement of the Exchange Offer.

 

“Payment Date” means (a) the last Business Day of each calendar month, beginning
on the first such date after the date hereof, and (b) the Maturity Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor entity.

 

“Percentage Interest” means, with respect to any Lender, the Commitment of such
Lender with respect to the Loan.  For purposes of determining votes or consents
by the Lenders, the Percentage Interest of any Lender shall be computed as
follows:  (a) at all times when no Event of Default under Section 8.1.1 and no
Bankruptcy Default exists, the ratio that the Commitment of such Lender bears to
the total Commitments of all Lenders as from time to time in effect and
reflected in the Register; and (b) at all other times, the ratio that the total
amount of the outstanding Loan and Discretionary Credits owing to such Lender
bears to the total amount of the outstanding Loan and Discretionary Credits
owing to all Lenders.

 

“Performing Lender” is defined in Section 10.4.3.

 

“Person” means any present or future natural person or any corporation,
association, partnership, joint venture, limited liability, joint stock or other
company, business trust, trust, organization, business or government or any
governmental agency or political subdivision thereof.

 

“PIK Interest” means any accrued interest or dividend payments on Financing Debt
that are postponed or made through the issuance of “payment-in-kind” notes,
stock or other similar securities (including book-entry accrual with respect to
such postponed interest payments), all in accordance with the terms of such
Financing Debt; provided, however, that in no event shall PIK Interest include
payments made with cash or Cash Equivalents.

 

“Plan” means, at any date, any Employee Benefit Plan subject to Title IV of
ERISA (a) which is maintained by any ERISA Group Person or (b) which was
maintained by any ERISA Group Person within six years prior to such date and
with respect to which the Company or any of its Subsidiaries could reasonably be
expected to have any liability (contingent or otherwise).

 

“Pledge Agreement” means the Pledge Agreement dated as of October 29, 2002, as
amended and in effect from time to time, between Renco and the Agent.

 

“Preferred Stock” means the Company’s 12½% Series A Redeemable PIK Preferred
Stock, $1,000 par value per share.

 

27

--------------------------------------------------------------------------------


 

“Preferred Stock Purchase Agreement” means the Preferred Stock Purchase
Agreement dated as of October 29, 2002, as amended and in effect from time to
time, between the Company and Renco.

 

“Regiment” means Regiment Capital Advisors, L.L.C., a Delaware limited liability
company.

 

“Register” is defined in Section 11.2.3.

 

“Related Fund” means, with respect to any Lender that is a fund that invests in
senior bank loans, any other fund that invests in senior bank loans and is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Renco” means The Renco Group, Inc., a New York corporation.

 

“Renco Credit Support Agreement” means the Junior Participation Agreement dated
as of October 29, 2002, as amended and in effect from time to time, among Renco,
the lenders from time to time party to the Congress/CIT Loan and Security
Agreement and Congress, as agent under the Congress/CIT Loan and Security
Agreement.

 

“Replacement Lender” is defined in Section 11.5.

 

“Required Lenders” means, with respect to any approval, consent, modification,
waiver or other action to be taken by the Agent or the Lenders under the Credit
Documents which require action by the Required Lenders, such Lenders as own at
least a majority of the Percentage Interests; provided, however, that with
respect to any matters referred to in the proviso to Section 14.1, Required
Lenders means such Lenders as own at least the respective portions of the
Percentage Interests required by Section 14.1.

 

“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc.

 

“Sale/Leaseback Agreement” means the Financial Leasing dated January 20, 1999,
as amended and in effect from time to time, between Crédito Leasing S.A. and
BCP, as lessors, and Doe Run Peru, as lessee.

 

“Securities Act” means the federal Securities Act of 1933.

 

“SPV” is defined in Section 11.4.

 

“State Street” means State Street Bank and Trust Company, a Massachusetts trust
company.

 

“Subordination Agreement” means the Subordination Agreement dated as of
October 29, 2002, as amended and in effect from time to time, among Renco, DRAC,
the Company and the Agent.

 

28

--------------------------------------------------------------------------------


 

“Subsidiary” means any Person of which the Company (or other specified Person)
shall at the time, directly or indirectly through one or more of its
Subsidiaries, (a) own at least 50% of the outstanding capital stock (or other
shares of beneficial interest) entitled to vote generally, (b) hold at least 50%
of the partnership, joint venture or similar interests or (c) be a general
partner or joint venturer.

 

“Synthetic Lease” means a lease by the Company and its Subsidiaries that is
treated as an operating lease under GAAP and as a loan or other financing for
federal income tax purposes.

 

“Synthetic Lease Obligations” means the aggregate amount of future rental
payments under all Synthetic Leases, discounted as if such Synthetic Leases were
Capitalized Leases.

 

“Tax” means any present or future tax, levy, duty, impost, deduction,
withholding or other charges of whatever nature at any time required by any
Legal Requirement (a) to be paid by any Lender or (b) to be withheld or deducted
from any payment otherwise required hereby to be made to any Lender, in each
case on or with respect to its obligations hereunder, the Loan or any payment in
respect of the Credit Obligations; provided, however, that the term “Tax” shall
not include taxes imposed upon or measured by the net income of such Lender or
franchise taxes in lieu of net income taxes, in each case imposed by the
jurisdiction in which such Lender’s principal place of business in the United
States of America is located; provided, further, however, that the term “Tax”
shall include withholding taxes in any event.

 

“Taxable Net Income” means, for any period, the taxable net income (or loss) of
the Company and such of its Subsidiaries that are eligible to file consolidated
tax returns for federal income tax purposes, determined in accordance with
federal and state income tax laws on a consolidated or combined basis; provided,
however, that for purposes of calculating Taxable Net Income, (a) each of the
Company and its Subsidiaries shall be deemed to have become a C corporation
under the Code on the day after the Closing Date, (b) the Company shall be
deemed to be subject to the taxes imposed on C corporations by Subtitle A of the
Code and similar provisions of state law and (b) neither the Company nor any of
its Subsidiaries shall take into account (i) any income attributable to any
cancellation of Indebtedness occurring as a result of any transaction on or
prior to the Closing Date or (ii) any ancillary effect of any such cancellation
of Indebtedness on the basis of the assets of the Company or any of its
Subsidiaries.

 

“Tax Distribution Amount” means, with respect to any Tax Payment Date during any
fiscal year of the Company, an amount equal to the excess, if any, of:

 

(A)  THE PRODUCT OF (I) THE ESTIMATED PRO FORMA FEDERAL AND STATE INCOME TAX
LIABILITY OF THE COMPANY FOR SUCH FISCAL YEAR BASED ON ANNUALIZED TAXABLE NET
INCOME WITH RESPECT TO SUCH TAX PAYMENT DATE, MULTIPLIED BY (II) THE APPLICABLE
PERCENTAGE WITH RESPECT TO SUCH TAX PAYMENT DATE; OVER

 

(B)  THE AGGREGATE AMOUNT OF DISTRIBUTIONS PREVIOUSLY MADE BY THE COMPANY
PURSUANT TO SECTION 6.9.6 WITH RESPECT TO SUCH FISCAL YEAR.

 

“Tax Payment Date” means February 15, April 15, July 15 and October 15 in each
year.

 

29

--------------------------------------------------------------------------------


 

“Tax Retention Amount” means, with respect to any Tax Payment Date during any
fiscal year of the Company, the aggregate amount of Distributions which the
Company (a) was entitled to make on or prior to such Tax Payment Date pursuant
to Section 6.9.6 with respect to such fiscal year and (b) retained as capital
pursuant to irrevocable written instructions furnished by Renco and DRAC to the
Company and the Agent on or prior to such Tax Payment Date.

 

“Tax Sharing Agreement” means the Tax Sharing Agreement dated as of October 29,
2002, as amended and in effect from time to time, between Renco and the Company.

 

“Transaction Documents” means each of this Agreement, the other Credit
Documents, the Warrant Documents, the Exchange Offer Documents, the Congress/CIT
Loan and Security Agreement, the Renco Credit Support Agreement, the BCP Credit
Agreement, the Existing Indentures, the Existing Bonds, the Existing
Supplemental Indentures, the New Indenture, the New Bonds, the Inter-Company
Note, the Sale/Leaseback Agreement and the Asset Transfer Documents.

 

“Transfer Amount” means, on any date, the aggregate amount which the Company
would have to pay to the Lenders and the Agent on such date if (a) the Loan,
together with all accrued and unpaid premium, interest and fees with respect
thereto and all other Credit Obligations then outstanding, were due on such date
and (b) no assignment were being made pursuant to Section 11.6 on such date.

 

“Trustee” means State Street in its capacity as trustee under the Existing
Indentures and the New Indenture.

 

“United States Funds” means such coin or currency of the United States of
America as at the time shall be legal tender therein for the payment of public
and private debts.

 

“Warrant Agent” means State Street in its capacity as warrant agent for the
holders of the Warrants under the Warrant Agreement, as well as its successors
and assigns in such capacity pursuant to section 12 of the Warrant Agreement.

 

“Warrant Agreement” means the Warrant Agreement dated as of October 29, 2002, as
amended and in effect from time to time, between the Company and the Warrant
Agent.

 

“Warrant Documents” means:

 

(A)  THE WARRANT AGREEMENT, THE WARRANTS, THE INVESTOR RIGHTS AGREEMENT AND EACH
INDEMNITY AGREEMENT, EACH AS FROM TIME TO TIME IN EFFECT; AND

 

(B)  ANY OTHER PRESENT OR FUTURE AGREEMENT OR INSTRUMENT FROM TIME TO TIME
ENTERED INTO AMONG THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OTHER OBLIGOR, ON
ONE HAND, AND ALL THE HOLDERS OF WARRANTS OR THE WARRANT AGENT, ON THE OTHER
HAND, RELATING TO, AMENDING OR MODIFYING ANY WARRANT DOCUMENT REFERRED TO ABOVE
OR WHICH IS STATED TO BE A WARRANT DOCUMENT, EACH AS FROM TIME TO TIME IN
EFFECT.

 

30

--------------------------------------------------------------------------------


 

“Warrant Obligations” means all present and future liabilities, obligations and
Indebtedness of the Company, any of its Subsidiaries or any other Obligor owing
to any Lender (or any Affiliate of a Lender) or the Agent under or in connection
with any Warrant Document, including all fees, charges, indemnities and expenses
from time to time owing under any Warrant Document (all whether accruing before
or after a Bankruptcy Default and regardless of whether allowed as a claim in
bankruptcy or similar proceedings).

 

“Warrants” means the warrants issued by the Company from time to time under the
Warrant Agreement.

 

“Wholly-Owned Subsidiary” means any Subsidiary of the Company (or other
specified Person) of which all of the outstanding capital stock (or other shares
of beneficial interest) entitled to vote generally (other than (a) directors’
qualifying shares, (b) in the case of Foreign Subsidiaries, shares required by
Legal Requirements to be held by foreign nationals and (c) in the case of Doe
Run Peru, shares held on the date hereof by employees and former employees of
Doe Run Peru and Empresa Minera del Centro del Peru S.A. and their respective
transferees) is owned by the Company (or such specified Person) directly, or
indirectly through one or more Wholly-Owned Subsidiaries.

 


2.  CREDITS.


 


2.1.  TERM CREDIT.

 


2.1.1.  LOAN.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND SO LONG
AS NO DEFAULT EXISTS, ON THE CLOSING DATE THE LENDERS WILL, IN ACCORDANCE WITH
THEIR RESPECTIVE PERCENTAGE INTERESTS, SEVERALLY LEND TO THE COMPANY AS A TERM
LOAN AN AGGREGATE AMOUNT OF $15,500,000.  THE AGGREGATE PRINCIPAL AMOUNT OF THE
LOANS MADE PURSUANT TO THIS SECTION 2.1.1 AT ANY ONE TIME OUTSTANDING IS
REFERRED TO AS THE “LOAN”.  IN CONNECTION WITH THE LOAN, THE COMPANY SHALL
FURNISH TO THE LENDERS A CERTIFICATE IN SUBSTANTIALLY THE FORM OF EXHIBIT 5.20.

 


2.1.2.  NOTES.  THE LOAN SHALL BE MADE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS TO AN ACCOUNT OF THE COMPANY DESIGNATED IN WRITING BY THE COMPANY TO THE
AGENT.  THE AGENT SHALL KEEP A RECORD OF THE LOAN AND THE RESPECTIVE INTERESTS
OF THE LENDERS THEREIN AS PART OF THE REGISTER, WHICH SHALL EVIDENCE THE LOAN. 
THE LOAN SHALL BE DEEMED OWED TO EACH LENDER SEVERALLY IN ACCORDANCE WITH SUCH
LENDER’S PERCENTAGE INTEREST THEREIN, AND ALL PAYMENTS THEREON SHALL BE FOR THE
ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS PERCENTAGE INTEREST THEREIN.  THE
COMPANY’S OBLIGATIONS TO PAY SUCH LENDER’S PERCENTAGE INTEREST IN THE LOAN SHALL
BE FURTHER EVIDENCED BY A SEPARATE NOTE OF THE COMPANY IN SUBSTANTIALLY THE FORM
OF EXHIBIT 2.1.2 (EACH, A “NOTE”), PAYABLE TO SUCH LENDER IN ACCORDANCE WITH
SUCH LENDER’S PERCENTAGE INTEREST IN THE LOAN.

 


2.2.  DISCRETIONARY CREDITS.

 


2.2.1.  REQUESTS FOR DISCRETIONARY CREDITS.  SUBJECT TO ALL THE TERMS OF THIS
AGREEMENT AND SO LONG AS NO DEFAULT EXISTS, FROM TIME TO TIME ON AND AFTER THE
CLOSING DATE AND PRIOR TO THE MATURITY DATE, THE COMPANY MAY, BY WRITTEN NOTICE
TO THE LENDERS (EACH SUCH NOTICE, A “DISCRETIONARY CREDIT REQUEST”), REQUEST
THAT THE LENDERS PROVIDE THE


 

31

--------------------------------------------------------------------------------


 


COMPANY WITH A LOAN, LETTER OF CREDIT, FINANCIAL HEDGE AGREEMENT OR OTHER
HEDGING ARRANGEMENT (EACH, A “DISCRETIONARY CREDIT”).  EACH DISCRETIONARY CREDIT
REQUEST SHALL INCLUDE A TERM SHEET THAT SETS FORTH IN REASONABLE DETAIL THE
TERMS AND CONDITIONS OF THE PROPOSED DISCRETIONARY CREDIT (EACH, A
“DISCRETIONARY CREDIT TERM SHEET”).  EACH LENDER (A) SHALL CONSIDER EACH
DISCRETIONARY CREDIT REQUEST IN ITS SOLE AND ABSOLUTE DISCRETION AND (B) SHALL
PROVIDE EACH OF THE COMPANY AND THE OTHER LENDERS A WRITTEN NOTICE WHICH
APPROVES OR REJECTS SUCH DISCRETIONARY CREDIT REQUEST NOT LATER THAN 30 DAYS
AFTER RECEIPT OF SUCH DISCRETIONARY CREDIT REQUEST; PROVIDED, HOWEVER, THAT IF
ANY LENDER SHALL HAVE FAILED TO PROVIDE SUCH WRITTEN NOTICE WITHIN 30 DAYS AFTER
RECEIPT OF SUCH DISCRETIONARY CREDIT REQUEST, THEN SUCH LENDER SHALL BE DEEMED
TO HAVE REJECTED SUCH DISCRETIONARY CREDIT REQUEST.

 


2.2.2.  CLOSINGS OF DISCRETIONARY CREDITS.  IF THE REQUIRED LENDERS APPROVE ANY
DISCRETIONARY CREDIT REQUEST, THEN (A) THE APPROVING LENDERS SHALL PROMPTLY
NOTIFY EACH OTHER LENDER OF SUCH APPROVAL AND (B) SUBJECT TO SECTION 2.2.3 AND
UPON NOT LESS THAN 10 BUSINESS DAYS’ PRIOR WRITTEN NOTICE FROM THE APPROVING
LENDERS TO THE OTHER LENDERS, THE COMPANY AND THE APPROVING LENDERS SHALL
EXECUTE AND DELIVER DEFINITIVE DOCUMENTATION WITH RESPECT TO THE DISCRETIONARY
CREDIT THAT IS THE SUBJECT OF SUCH DISCRETIONARY CREDIT REQUEST AND (C) SUBJECT
TO SECTION 2.2.3 AND THE TERMS OF SUCH DEFINITIVE DOCUMENTATION, THE APPROVING
LENDERS SHALL, SEVERALLY IN ACCORDANCE WITH THEIR RESPECTIVE PERCENTAGE
INTERESTS, FUND SUCH DISCRETIONARY CREDIT.

 


2.2.3.  NATURE OF OBLIGATIONS OF APPROVING LENDERS.  NOTWITHSTANDING ANYTHING IN
THIS SECTION 2.2 TO THE CONTRARY, NO APPROVING LENDER SHALL HAVE ANY OBLIGATION
TO ENTER INTO ANY DEFINITIVE DOCUMENTATION WITH RESPECT TO, OR TO FUND ANY
PORTION OF, ANY DISCRETIONARY CREDIT UNLESS:

 

(A)  THE APPROVING LENDERS SHALL HAVE COMPLETED, AND, IN THEIR SOLE AND ABSOLUTE
DISCRETION, SHALL BE SATISFIED WITH THE RESULTS OF, THEIR ACCOUNTING, BUSINESS,
LEGAL, TAX AND EMPLOYEE BENEFITS REVIEWS OF THE COMPANY AND ITS SUBSIDIARIES;

 

(B)  THE DEFINITIVE DOCUMENTATION WITH RESPECT TO SUCH DISCRETIONARY CREDIT
SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE APPROVING LENDERS, IN THEIR
SOLE AND ABSOLUTE DISCRETION;

 

(C)  THE MATERIAL TERMS AND CONDITIONS OF SUCH DISCRETIONARY CREDIT SET FORTH IN
THE DEFINITIVE DOCUMENTATION WITH RESPECT TO SUCH DISCRETIONARY CREDIT SHALL BE
NO LESS FAVORABLE TO THE APPROVING LENDERS THAN THE PROPOSED TERMS AND
CONDITIONS OF SUCH DISCRETIONARY CREDIT SET FORTH IN DISCRETIONARY CREDIT TERM
SHEET FOR SUCH DISCRETIONARY CREDIT;

 

(D)  THE EXECUTION AND DELIVERY OF THE DEFINITIVE DOCUMENTATION WITH RESPECT TO,
AND THE FUNDING OF, SUCH DISCRETIONARY CREDIT SHALL OCCUR WITHIN 90 DAYS AFTER
THE RECEIPT BY THE APPROVING LENDERS OF THE DISCRETIONARY CREDIT REQUEST FOR
SUCH DISCRETIONARY CREDIT;

 

32

--------------------------------------------------------------------------------


 

(E)  THE SUM OF (I) THE PRINCIPAL AMOUNT OF SUCH DISCRETIONARY CREDIT PLUS
(II) THE AGGREGATE PRINCIPAL AMOUNT OF ALL OTHER DISCRETIONARY CREDITS WHICH (A)
ARE OUTSTANDING OR (B) THE LENDERS ARE COMMITTED TO FUND PURSUANT TO THIS
SECTION 2.2, IN EACH CASE IMMEDIATELY PRIOR TO THE EXECUTION AND DELIVERY OF THE
DEFINITIVE DOCUMENTATION FOR SUCH DISCRETIONARY CREDIT, SHALL BE LESS THAN OR
EQUAL TO $20,000,000;

 

(F)  SUCH DISCRETIONARY CREDIT SHALL MATURE ON OR PRIOR TO THE MATURITY DATE;
AND

 

(G)  NO DEFAULT SHALL EXIST PRIOR TO OR IMMEDIATELY AFTER GIVING EFFECT TO THE
FUNDING OF SUCH DISCRETIONARY CREDIT; EXCEPT FOR MATERIAL ADVERSE CHANGES WHICH
(I) OCCURRED AFTER OCTOBER 31, 2001 AND PRIOR TO THE DATE HEREOF AND (B) ARE
DESCRIBED IN THE OFFERING CIRCULAR, NO MATERIAL ADVERSE CHANGE SHALL HAVE
OCCURRED SINCE OCTOBER 31, 2001; AND THE COMPANY SHALL HAVE FURNISHED TO THE
LENDERS ON THE FUNDING DATE FOR SUCH DISCRETIONARY CREDIT A CERTIFICATE TO THESE
EFFECTS, SIGNED BY A FINANCIAL OFFICER.

 


2.3.  APPLICATION OF PROCEEDS.

 


2.3.1.  LOAN.  THE COMPANY WILL APPLY THE PROCEEDS OF THE LOAN TO (A) THE
REPAYMENT OF EXISTING INDEBTEDNESS OUTSTANDING UNDER THE CONGRESS/CIT LOAN AND
SECURITY AGREEMENT, (B) THE PAYMENT OF ACCRUED AND UNPAID INTEREST ON THE
EXISTING BONDS AS OF SEPTEMBER 15, 2002 PURSUANT TO THE EXCHANGE OFFER AND
(C) THE PAYMENT OF FEES AND EXPENSES INCURRED BY THE COMPANY IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THE CREDIT DOCUMENTS, THE WARRANT DOCUMENTS AND
THE EXCHANGE OFFER.

 


2.3.2.  DISCRETIONARY CREDITS.  THE COMPANY WILL APPLY THE PROCEEDS OF EACH
DISCRETIONARY CREDIT ONLY TO SUCH LAWFUL CORPORATE PURPOSES AS THE COMPANY HAS
SPECIFIED IN THE DISCRETIONARY CREDIT REQUEST FOR SUCH DISCRETIONARY CREDIT.

 


2.3.3.  SPECIFICALLY PROHIBITED APPLICATIONS.  THE COMPANY WILL NOT, DIRECTLY OR
INDIRECTLY, APPLY ANY PART OF THE PROCEEDS OF ANY EXTENSION OF CREDIT MADE
PURSUANT TO THE CREDIT DOCUMENTS TO PURCHASE OR TO CARRY MARGIN STOCK OR TO ANY
TRANSACTION PROHIBITED BY ANY CREDIT DOCUMENT, ANY WARRANT DOCUMENT OR ANY LEGAL
REQUIREMENT.

 


3.  INTEREST; DISCOUNT; FEES.

 


3.1.  INTEREST.

 


3.1.1.  DAILY INTEREST.  THE LOAN SHALL ACCRUE AND BEAR DAILY INTEREST AT A RATE
PER ANNUM WHICH SHALL AT ALL TIMES EQUAL THE APPLICABLE RATE (THE “DAILY
INTEREST”).  PRIOR TO THE MATURITY DATE OR ANY ACCELERATED MATURITY OF THE LOAN,
THE COMPANY WILL, ON EACH PAYMENT DATE, PAY THE ACCRUED AND UNPAID DAILY
INTEREST ON THE LOAN.  ON THE MATURITY DATE OR ANY ACCELERATED MATURITY OF THE
LOAN, THE COMPANY WILL PAY ALL ACCRUED AND UNPAID DAILY INTEREST ON THE LOAN. 
UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE
REQUIRED LENDERS MAY REQUIRE ACCRUED DAILY INTEREST TO BE PAYABLE ON DEMAND OR
AT REGULAR INTERVALS MORE FREQUENT THAN EACH PAYMENT DATE.  ALL PAYMENTS OF
DAILY INTEREST HEREUNDER SHALL BE MADE TO THE AGENT FOR THE ACCOUNT OF EACH
LENDER IN ACCORDANCE WITH SUCH LENDER’S PERCENTAGE INTEREST THEREIN.

 

33

--------------------------------------------------------------------------------


 


3.1.2.  CONTINGENT INTEREST.  IN ADDITION TO THE DAILY INTEREST, THE LOAN SHALL
ACCRUE AND BEAR CONTINGENT INTEREST.  ON THE EARLIEST OF (A) APRIL 29, 2005,
(B) ANY ACCELERATED MATURITY OF THE LOAN OR (C) THE DATE ON WHICH THE LOAN IS
PAID IN FULL, THE COMPANY WILL PAY ALL ACCRUED AND UNPAID CONTINGENT INTEREST ON
THE LOAN.  ALL PAYMENTS OF CONTINGENT INTEREST HEREUNDER SHALL BE MADE TO THE
AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH SUCH LENDER’S PERCENTAGE
INTEREST THEREIN.

 


3.2.  DISCOUNT.  EACH OF THE COMPANY AND THE LENDERS ACKNOWLEDGES AND AGREES
THAT:  (A) THE LENDERS ARE ONLY WILLING TO MAKE THE LOAN PROVIDED FOR IN SECTION
2.1.1 AT A DISCOUNT OF $465,000 (THE “DISCOUNT AMOUNT”); (B) CONTEMPORANEOUSLY
WITH THE MAKING OF THE LOAN, THE COMPANY WILL REMIT TO THE AGENT FOR THE ACCOUNT
OF THE LENDERS IN ACCORDANCE WITH THE LENDERS’ RESPECTIVE PERCENTAGE INTERESTS
THE DISCOUNT AMOUNT; (C) THE REMITTANCE BY THE COMPANY TO THE AGENT OF THE
DISCOUNT AMOUNT IS NOT A PAYMENT OF ANY PORTION OF THE LOAN OR ANY INTEREST OR
FEES ON OR IN RESPECT OF THE LOAN; (D) THE DISCOUNT AMOUNT WILL, FOR FEDERAL
INCOME TAX PURPOSES, BE INCLUDED IN THE LOAN’S ORIGINAL ISSUE DISCOUNT; AND
(E) IMMEDIATELY AFTER GIVING EFFECT TO THE REMITTANCE BY THE COMPANY TO THE
AGENT OF THE DISCOUNT AMOUNT, THE LOAN WILL BE OUTSTANDING IN THE AMOUNT OF
$15,500,000.

 


3.3.  FEES.  IN CONSIDERATION OF THE LENDERS’ WILLINGNESS TO MAKE THE EXTENSIONS
OF CREDIT PROVIDED FOR IN SECTIONS 2.1 AND 2.2, THE COMPANY WILL PAY TO THE
LENDERS THE FOLLOWING FEES:

 


3.3.1.  FUNDING FEE.  ON THE CLOSING DATE, THE COMPANY WILL PAY TO THE AGENT FOR
THE ACCOUNT OF THE LENDERS IN ACCORDANCE WITH THE LENDERS’ RESPECTIVE PERCENTAGE
INTERESTS A FUNDING FEE IN THE AMOUNT OF $750,000.

 


3.3.2.  ANNIVERSARY FEE.  ON (A) EACH ANNIVERSARY OF THE CLOSING DATE PRIOR TO
THE MATURITY DATE AND (B) THE MATURITY DATE, THE COMPANY WILL PAY TO THE AGENT
FOR THE ACCOUNT OF THE LENDERS IN ACCORDANCE WITH THE LENDERS’ RESPECTIVE
PERCENTAGE INTERESTS AN ANNIVERSARY FEE IN THE AMOUNT OF $75,000.

 


3.4.  CHANGES IN CIRCUMSTANCES; YIELD PROTECTION.

 


3.4.1.  TAXES.

 

(A)  ALL PAYMENTS OF THE CREDIT OBLIGATIONS SHALL BE MADE WITHOUT SET-OFF OR
COUNTERCLAIM AND FREE AND CLEAR OF ANY DEDUCTIONS, INCLUDING DEDUCTIONS FOR
TAXES, UNLESS THE COMPANY IS REQUIRED BY LAW TO MAKE SUCH DEDUCTIONS.  IF (I)
ANY LENDER SHALL BE SUBJECT TO ANY TAX WITH RESPECT TO ANY PAYMENT OF THE CREDIT
OBLIGATIONS OR ITS OBLIGATIONS HEREUNDER OR (II) THE COMPANY SHALL BE REQUIRED
TO WITHHOLD OR DEDUCT ANY TAX ON ANY PAYMENT ON THE CREDIT OBLIGATIONS, THEN
SUCH LENDER MAY CLAIM COMPENSATION FROM THE COMPANY UNDER SECTION 3.4.3 TO THE
EXTENT SUCH LENDER IS THEN IN COMPLIANCE WITH ANY APPLICABLE REQUIREMENTS OF
SECTION 3.4.1(B).  WHENEVER TAXES MUST BE WITHHELD BY THE COMPANY WITH RESPECT
TO ANY PAYMENTS OF THE CREDIT OBLIGATIONS, THE COMPANY SHALL PROMPTLY FURNISH TO
EACH APPLICABLE LENDER OFFICIAL RECEIPTS (TO THE EXTENT THAT THE RELEVANT
GOVERNMENTAL AUTHORITY DELIVERS SUCH RECEIPTS) EVIDENCING PAYMENT OF ANY SUCH
TAXES SO WITHHELD.  IF THE COMPANY FAILS TO PAY ANY SUCH TAXES WHEN DUE OR FAILS
TO REMIT TO EACH APPLICABLE LENDER THE REQUIRED RECEIPTS EVIDENCING PAYMENT OF
ANY

 

34

--------------------------------------------------------------------------------


 

SUCH TAXES SO WITHHELD OR DEDUCTED, THE COMPANY SHALL INDEMNIFY EACH AFFECTED
LENDER FOR ANY INCREMENTAL TAXES AND INTEREST OR PENALTIES THAT MAY BECOME
PAYABLE BY SUCH LENDER AS A RESULT OF ANY SUCH FAILURE.  IN THE EVENT ANY LENDER
RECEIVES A REFUND OF ANY TAXES FOR WHICH IT HAS RECEIVED PAYMENT FROM THE
COMPANY UNDER THIS SECTION 3.4.1, SUCH LENDER SHALL PROMPTLY PAY THE AMOUNT OF
SUCH REFUND TO THE COMPANY, TOGETHER WITH ANY INTEREST THEREON ACTUALLY EARNED
BY SUCH LENDER.

 

(B)  IF ANY LENDER IS NOT CREATED OR ORGANIZED IN, OR UNDER THE LAWS OF, THE
UNITED STATES OF AMERICA OR ANY STATE THEREOF, SUCH LENDER SHALL DELIVER TO THE
COMPANY SUCH DULY EXECUTED FORMS AND STATEMENTS FROM TIME TO TIME AS MAY BE
NECESSARY OR AS MAY BE REASONABLY REQUESTED BY THE COMPANY, IN EACH CASE SO THAT
SUCH LENDER IS ENTITLED TO RECEIVE PAYMENTS OF THE CREDIT OBLIGATIONS PAYABLE TO
IT WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES,
TO THE EXTENT SUCH EXEMPTION IS AVAILABLE TO SUCH LENDER.  IF (I) NO SUCH
EXEMPTION IS AVAILABLE AT THE TIME ANY LENDER BECOMES PARTY TO THIS AGREEMENT,
(II) ANY SUCH EXEMPTION THAT IS AVAILABLE AT THE TIME SUCH LENDER BECOMES PARTY
TO THIS AGREEMENT ONLY PARTIALLY EXEMPTS SUCH LENDER FROM SUCH DEDUCTION OR
WITHHOLDING OR (C) AT ANY TIME THE COMPANY HAS NOT RECEIVED ALL FORMS AND
STATEMENTS (INCLUDING ANY RENEWALS THEREOF) REQUIRED TO BE PROVIDED BY SUCH
LENDER PURSUANT TO THIS SECTION 3.4.1(B), THEN SECTION 3.4.1(A) SHALL NOT APPLY
WITH RESPECT TO ANY AMOUNT OF  UNITED STATES FEDERAL INCOME TAXES REQUIRED TO BE
WITHHELD FROM PAYMENTS OF THE CREDIT OBLIGATIONS TO SUCH LENDER.

 


3.4.2.  REGULATORY CHANGES.  IF ANY LENDER SHALL DETERMINE THAT (A) ANY CHANGE
IN ANY LEGAL REQUIREMENT (INCLUDING ANY NEW LEGAL REQUIREMENT) AFTER THE DATE
HEREOF SHALL DIRECTLY OR INDIRECTLY (I) REDUCE THE AMOUNT OF ANY SUM RECEIVED OR
RECEIVABLE BY SUCH LENDER WITH RESPECT TO THE LOAN OR THE RETURN TO BE EARNED BY
SUCH LENDER ON THE LOAN, (II) IMPOSE A COST ON SUCH LENDER OR ANY AFFILIATE OF
SUCH LENDER THAT IS ATTRIBUTABLE TO THE MAKING OR MAINTAINING OF ITS PORTION OF
THE LOAN, OR (III) REQUIRE SUCH LENDER OR ANY AFFILIATE OF SUCH LENDER TO MAKE
ANY PAYMENT ON, OR CALCULATED BY REFERENCE TO, THE GROSS AMOUNT OF ANY AMOUNT
RECEIVED BY SUCH LENDER UNDER ANY CREDIT DOCUMENT (OTHER THAN TAXES OR INCOME OR
FRANCHISE TAXES IMPOSED BY (A) THE JURISDICTION IN WHICH SUCH LENDER’S PRINCIPAL
PLACE OF BUSINESS IN THE UNITED STATES OF AMERICA IS LOCATED OR (B) IN THE CASE
OF A FOREIGN LENDER, THE FOREIGN JURISDICTION IN WHICH SUCH FOREIGN LENDER’S
PRINCIPAL PLACE OF BUSINESS IS LOCATED), AND (B) SUCH REDUCTION, INCREASED COST
OR PAYMENT SHALL NOT BE FULLY COMPENSATED FOR BY AN ADJUSTMENT IN THE APPLICABLE
RATE, THEN SUCH LENDER MAY CLAIM COMPENSATION FROM THE COMPANY UNDER SECTION
3.4.3.

 


3.4.3.  COMPENSATION CLAIMS.  WITHIN 15 DAYS AFTER THE RECEIPT BY THE COMPANY OF
A CERTIFICATE FROM ANY LENDER SETTING FORTH WHY IT IS CLAIMING COMPENSATION
UNDER THIS SECTION 3.4 AND COMPUTATIONS (IN REASONABLE DETAIL) OF THE AMOUNT
THEREOF, THE COMPANY SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNTS AS SUCH
LENDER SETS FORTH IN SUCH CERTIFICATE AS SUFFICIENT FULLY TO COMPENSATE IT ON
ACCOUNT OF THE FOREGOING PROVISIONS OF THIS SECTION 3.4, TOGETHER WITH INTEREST
ON SUCH AMOUNT FROM THE 15TH DAY AFTER RECEIPT OF SUCH CERTIFICATE UNTIL PAYMENT
IN FULL THEREOF AT THE APPLICABLE RATE.  THE DETERMINATION BY SUCH LENDER OF THE
AMOUNT TO BE PAID TO IT AND THE BASIS FOR COMPUTATION THEREOF HEREUNDER SHALL BE
CONCLUSIVE SO LONG AS (A) SUCH DETERMINATION IS MADE IN GOOD FAITH,


 

35

--------------------------------------------------------------------------------


 


(B) NO MANIFEST ERROR APPEARS THEREIN AND (C) SUCH LENDER USES REASONABLE
AVERAGING AND ATTRIBUTION METHODS.

 


3.4.4.  MITIGATION.  EACH LENDER SHALL TAKE SUCH COMMERCIALLY REASONABLE STEPS
AS IT MAY DETERMINE ARE NOT DISADVANTAGEOUS TO IT IN ORDER TO REDUCE AMOUNTS
OTHERWISE PAYABLE BY THE COMPANY TO SUCH LENDER PURSUANT TO THIS SECTION 3.4. 
IN ADDITION, THE COMPANY SHALL NOT BE RESPONSIBLE FOR COSTS UNDER THIS SECTION
3.4 ARISING MORE THAN 90 DAYS PRIOR TO RECEIPT BY THE COMPANY OF THE CERTIFICATE
FROM THE AFFECTED LENDER PURSUANT TO THIS SECTION 3.4.

 


3.5.  COMPUTATIONS OF INTEREST AND FEES.  FOR PURPOSES OF THIS AGREEMENT,
INTEREST (AND ANY OTHER AMOUNT EXPRESSED AS INTEREST) SHALL BE COMPUTED ON THE
BASIS OF A 360-DAY YEAR FOR ACTUAL DAYS ELAPSED.  IF ANY PAYMENT REQUIRED BY
THIS AGREEMENT BECOMES DUE ON ANY DAY THAT IS NOT A BUSINESS DAY, SUCH PAYMENT
SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY.  IF THE DUE DATE FOR ANY
PAYMENT OF PRINCIPAL IS EXTENDED AS A RESULT OF THE IMMEDIATELY PRECEDING
SENTENCE, INTEREST SHALL BE PAYABLE FOR THE TIME DURING WHICH PAYMENT IS
EXTENDED AT THE APPLICABLE RATE.

 


3.6.  MAXIMUM LAWFUL INTEREST RATE.  ALL CREDIT DOCUMENTS ARE EXPRESSLY LIMITED
SO THAT IN NO EVENT, INCLUDING THE ACCELERATION OF THE MATURITY OF THE CREDIT
OBLIGATIONS, SHALL THE AMOUNT PAID OR AGREED TO BE PAID IN RESPECT OF INTEREST
ON THE CREDIT OBLIGATIONS (OR FEES OR OTHER AMOUNTS DEEMED PAYMENT FOR THE USE
OF FUNDS) EXCEED THE MAXIMUM PERMISSIBLE AMOUNT UNDER APPLICABLE LAW, AS IN
EFFECT ON THE DATE HEREOF AND AS SUBSEQUENTLY AMENDED OR MODIFIED TO ALLOW A
GREATER AMOUNT OF INTEREST (OR FEES OR OTHER AMOUNTS DEEMED PAYMENT FOR THE USE
OF FUNDS) TO BE PAID UNDER THE CREDIT DOCUMENTS.  IF FOR ANY REASON THE AMOUNT
IN RESPECT OF INTEREST (OR FEES OR OTHER AMOUNTS DEEMED PAYMENT FOR THE USE OF
FUNDS) REQUIRED BY THE CREDIT DOCUMENTS EXCEEDS SUCH MAXIMUM PERMISSIBLE AMOUNT,
THE OBLIGATION TO PAY INTEREST UNDER THE CREDIT DOCUMENTS (OR FEES OR OTHER
AMOUNTS DEEMED PAYMENT FOR THE USE OF FUNDS) SHALL BE AUTOMATICALLY REDUCED TO
SUCH MAXIMUM PERMISSIBLE AMOUNT AND ANY AMOUNTS IN RESPECT OF INTEREST (OR FEES
OR OTHER AMOUNTS DEEMED PAYMENT FOR THE USE OF FUNDS) PREVIOUSLY PAID TO THE
LENDERS IN EXCESS OF SUCH MAXIMUM PERMISSIBLE AMOUNT SHALL BE AUTOMATICALLY
APPLIED TO REDUCE THE AMOUNT OF THE LOAN.

 


4.  PAYMENT.

 


4.1.  PAYMENT AT MATURITY.  ON THE MATURITY DATE OR ANY ACCELERATED MATURITY OF
THE LOAN, THE COMPANY WILL PAY TO THE AGENT AN AMOUNT EQUAL TO THE LOAN THEN
DUE, TOGETHER WITH ALL ACCRUED AND UNPAID PREMIUM, INTEREST AND FEES WITH
RESPECT THERETO AND ALL OTHER CREDIT OBLIGATIONS THEN OUTSTANDING.

 


4.2.  CONTINGENT REQUIRED PREPAYMENTS.

 


4.2.1.  EXCESS CASH FLOW.  WITHIN FIVE BUSINESS DAYS AFTER THE DATE ANNUAL
FINANCIAL STATEMENTS HAVE BEEN (OR ARE REQUIRED TO HAVE BEEN) FURNISHED BY THE
COMPANY TO THE LENDERS IN ACCORDANCE WITH SECTION 6.4.1, THE COMPANY SHALL PAY
TO THE AGENT AS A PREPAYMENT OF THE LOAN AND THE DISCRETIONARY CREDIT
OBLIGATIONS TO BE APPLIED AS PROVIDED IN SECTION 4.4.2 THE LESSER OF (A) 75% OF
CONSOLIDATED EXCESS CASH FLOW FOR THE


 

36

--------------------------------------------------------------------------------


 


MOST RECENTLY COMPLETED FISCAL YEAR OF THE COMPANY OR (B) THE SUM OF (I) THE
AMOUNT OF THE LOAN PLUS (II) THE AMOUNT OF THE DISCRETIONARY CREDIT OBLIGATIONS
THEN OUTSTANDING.

 


4.2.2.  NET ASSET SALE PROCEEDS.  UPON RECEIPT OF NET ASSET SALE PROCEEDS BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES, THE COMPANY SHALL WITHIN FIVE BUSINESS DAYS
PAY TO THE AGENT AS A PREPAYMENT OF THE LOAN AND THE DISCRETIONARY CREDIT
OBLIGATIONS TO BE APPLIED AS PROVIDED IN SECTION 4.4.2 THE LESSER OF (A) THE
AMOUNT OF SUCH NET ASSET SALE PROCEEDS OR (B) THE SUM OF (I) THE AMOUNT OF THE
LOAN PLUS (II) THE AMOUNT OF THE DISCRETIONARY CREDIT OBLIGATIONS THEN
OUTSTANDING.

 


4.2.3.  NET DEBT PROCEEDS.  UPON RECEIPT OF NET DEBT PROCEEDS BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES, THE COMPANY SHALL WITHIN FIVE BUSINESS DAYS PAY TO THE
AGENT AS A PREPAYMENT OF THE LOAN AND THE DISCRETIONARY CREDIT OBLIGATIONS TO BE
APPLIED AS PROVIDED IN SECTION 4.4.2 THE LESSER OF (A) THE AMOUNT OF SUCH NET
DEBT PROCEEDS OR (B) THE SUM OF (I) THE AMOUNT OF THE LOAN PLUS (II) THE AMOUNT
OF THE DISCRETIONARY CREDIT OBLIGATIONS THEN OUTSTANDING.

 


4.2.4.  NET EQUITY PROCEEDS.  UPON RECEIPT OF NET EQUITY PROCEEDS BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES, THE COMPANY SHALL WITHIN FIVE BUSINESS DAYS PAY TO
THE AGENT AS A PREPAYMENT OF THE LOAN AND THE DISCRETIONARY CREDIT OBLIGATIONS
TO BE APPLIED AS PROVIDED IN SECTION 4.4.2 THE LESSER OF (A) THE AMOUNT OF SUCH
NET EQUITY PROCEEDS OR (B) THE SUM OF (I) THE AMOUNT OF THE LOAN PLUS (II) THE
AMOUNT OF THE DISCRETIONARY CREDIT OBLIGATIONS THEN OUTSTANDING.

 


4.2.5.  CHANGE OF CONTROL.  UPON WRITTEN REQUEST FROM THE REQUIRED LENDERS TO
THE COMPANY AT ANY TIME WITHIN 60 DAYS AFTER THE OCCURRENCE OF A CHANGE OF
CONTROL, THE COMPANY WILL, WITHIN FIVE BUSINESS DAYS, PAY TO THE AGENT AN AMOUNT
EQUAL TO 101% OF THE LOAN, TOGETHER WILL ALL ACCRUED AND UNPAID INTEREST AND
FEES WITH RESPECT THERETO AND ALL OTHER CREDIT OBLIGATIONS THEN OUTSTANDING.

 


4.2.6.  INTER-COMPANY NOTE.  UPON RECEIPT BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OF ANY PAYMENT IN RESPECT OF THE INTER-COMPANY NOTE, THE COMPANY
SHALL WITHIN FIVE BUSINESS DAYS PAY TO THE AGENT AS A PREPAYMENT OF THE LOAN AND
THE DISCRETIONARY CREDIT OBLIGATIONS TO BE APPLIED AS PROVIDED IN SECTION 4.4.2
THE LESSER OF (A) THE AMOUNT OF SUCH PAYMENT OF THE INTER-COMPANY NOTE OR (B)
THE SUM OF (I) THE AMOUNT OF THE LOAN PLUS (II) THE AMOUNT OF THE DISCRETIONARY
CREDIT OBLIGATIONS THEN OUTSTANDING.

 


4.3.  VOLUNTARY PREPAYMENTS.  IN ADDITION TO THE PREPAYMENTS REQUIRED BY
SECTION 4.2, THE COMPANY MAY FROM TIME TO TIME PREPAY ALL OR ANY PORTION OF THE
LOAN (IN A MINIMUM AMOUNT OF $1,000,000 AND AN INTEGRAL MULTIPLE OF $250,000, OR
SUCH LESSER AMOUNT AS IS THEN OUTSTANDING), WITHOUT PREMIUM OR PENALTY OF ANY
TYPE.  THE COMPANY SHALL GIVE THE LENDERS AT LEAST FIVE BUSINESS DAYS PRIOR
NOTICE OF ITS INTENTION TO PREPAY THE LOAN UNDER THIS SECTION 4.3, SPECIFYING
THE DATE OF PAYMENT, THE TOTAL AMOUNT OF THE LOAN TO BE PAID ON SUCH DATE AND
THE AMOUNT OF INTEREST TO BE PAID WITH SUCH PREPAYMENT.

 

37

--------------------------------------------------------------------------------


 


4.4.  REBORROWING; APPLICATION OF PAYMENTS, ETC.

 


4.4.1.  REBORROWING.  NO PORTION OF THE LOAN PREPAID HEREUNDER MAY BE
REBORROWED.

 


4.4.2.  ORDER OF APPLICATION.  ANY PREPAYMENT MADE PURSUANT TO SECTION 4.2 SHALL
BE APPLIED:  (A) FIRST, TO ANY DISCRETIONARY CREDIT OBLIGATIONS THEN OUTSTANDING
TO THE EXTENT REQUIRED BY THE TERMS OF THE AGREEMENTS AND INSTRUMENTS EVIDENCING
SUCH DISCRETIONARY CREDIT OBLIGATIONS; AND (B) SECOND, TO THE LOAN.  ANY
PREPAYMENT OF DISCRETIONARY CREDIT OBLIGATIONS MADE PURSUANT TO SECTION 4.2
SHALL BE APPLIED TO SUCH DISCRETIONARY CREDIT OBLIGATIONS IN ACCORDANCE WITH THE
TERMS OF THE AGREEMENTS AND INSTRUMENTS EVIDENCING SUCH DISCRETIONARY CREDIT
OBLIGATIONS.

 


4.4.3.  PAYMENT WITH ACCRUED INTEREST, ETC.  UPON ALL PREPAYMENTS OF THE LOAN
AND THE PRINCIPAL OF THE DISCRETIONARY CREDIT OBLIGATIONS, THE COMPANY SHALL PAY
TO THE AGENT, TOGETHER WITH THE PRINCIPAL AMOUNT TO BE PREPAID, UNPAID INTEREST
IN RESPECT THEREOF ACCRUED TO THE DATE OF PREPAYMENT.  NOTICE OF PREPAYMENT
HAVING BEEN GIVEN IN ACCORDANCE WITH SECTION 4.3, AND WHETHER OR NOT NOTICE IS
GIVEN OF PREPAYMENTS PURSUANT TO SECTION 4.2, THE AMOUNT SPECIFIED TO BE PREPAID
SHALL BECOME DUE AND PAYABLE ON THE DATE SPECIFIED FOR PREPAYMENT.

 


4.4.4.  PAYMENTS FOR LENDERS.  ALL PAYMENTS OF PRINCIPAL, INTEREST, FEES AND
OTHER AMOUNTS HEREUNDER SHALL BE MADE TO THE AGENT FOR THE ACCOUNT OF THE
LENDERS IN ACCORDANCE WITH THE LENDERS’ RESPECTIVE PERCENTAGE INTERESTS IN THE
CREDIT OBLIGATIONS SO REPAID.

 


5.  CONDITIONS TO EXTENDING CREDIT.  THE OBLIGATIONS OF THE LENDERS TO MAKE THE
EXTENSION OF CREDIT PURSUANT TO SECTION 2.1 SHALL BE SUBJECT TO THE
SATISFACTION, ON OR BEFORE THE CLOSING DATE, OF THE CONDITIONS SET FORTH IN THIS
SECTION 5.  IF THE CONDITIONS SET FORTH IN THIS SECTION 5 ARE NOT MET ON OR
PRIOR TO THE CLOSING DATE, THE LENDERS SHALL HAVE NO OBLIGATION TO MAKE ANY
EXTENSION OF CREDIT HEREUNDER.

 


5.1.  NOTES.  THE COMPANY SHALL HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED TO
THE AGENT A NOTE FOR EACH LENDER.

 


5.2.  GUARANTEE AND SECURITY AGREEMENT.  EACH OF DRAC, THE COMPANY AND ITS
SUBSIDIARIES (OTHER THAN DOE RUN EXPLORATION) SHALL HAVE DULY AUTHORIZED,
EXECUTED AND DELIVERED TO THE AGENT THE GUARANTEE AND SECURITY AGREEMENT, WHICH
SHALL BE IN SUBSTANTIALLY THE FORM OF EXHIBIT 5.2.

 


5.3.  REAL ESTATE COLLATERAL.  EACH OF THE COMPANY AND THE DOMESTIC SUBSIDIARIES
SHALL HAVE DULY AUTHORIZED, EXECUTED, ACKNOWLEDGED AND DELIVERED TO THE AGENT
(A) A MORTGAGE OR DEED OF TRUST ON EACH REAL PROPERTY OWNED BY THE COMPANY OR
SUCH DOMESTIC SUBSIDIARY, AS THE CASE MAY BE, AND LISTED ON EXHIBIT 5.3 AND
(B) A LEASEHOLD MORTGAGE OR LEASEHOLD DEED OF TRUST ON EACH MATERIAL REAL
PROPERTY LEASED BY THE COMPANY OR SUCH DOMESTIC SUBSIDIARY, AS THE CASE MAY BE,
AND LISTED ON EXHIBIT 5.3, WITH A LANDLORD’S CONSENT AND WAIVER AND ANY OTHER
DOCUMENTS REQUIRED TO ALLOW FOR THE RECORDING OR FILING OF A LEASEHOLD MORTGAGE
OR LEASEHOLD DEED OF TRUST, IN EACH CASE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE REQUIRED LENDERS, TOGETHER WITH, FOR


 

38

--------------------------------------------------------------------------------


 


EACH SUCH REAL PROPERTY:  (I) TITLE INSURANCE WITH SUCH INSURER, IN SUCH AMOUNT,
IN SUCH FORM AND WITH SUCH EXCEPTIONS AS ARE REASONABLY SATISFACTORY TO THE
REQUIRED LENDERS; (II) IF REQUESTED BY THE REQUIRED LENDERS, AN ENVIRONMENTAL
SITE ASSESSMENT REPORT IN SUCH FORM, WITH SUCH CONCLUSIONS AND FROM SUCH
ENVIRONMENTAL ENGINEERING FIRM AS ARE REASONABLY SATISFACTORY TO THE REQUIRED
LENDERS; (III) IF REQUESTED BY THE REQUIRED LENDERS, A SURVEY ON EACH REAL
PROPERTY OWNED BY THE COMPANY OR SUCH DOMESTIC SUBSIDIARY THAT IS REASONABLY
SATISFACTORY TO THE REQUIRED LENDERS; AND (IV) A LEGAL OPINION OF LOCAL COUNSEL
WITH RESPECT TO THE RECORDING AND ENFORCEABILITY OF SUCH MORTGAGES, DEEDS OF
TRUST, LEASEHOLD MORTGAGES AND LEASEHOLD DEEDS OF TRUST IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE REQUIRED LENDERS.

 


5.4.  PERFECTION OF SECURITY.  EACH OBLIGOR SHALL HAVE DULY AUTHORIZED,
EXECUTED, ACKNOWLEDGED, DELIVERED, FILED, REGISTERED AND RECORDED SUCH SECURITY
AGREEMENTS, NOTICES, FINANCING STATEMENTS, MEMORANDA OF INTELLECTUAL PROPERTY
SECURITY INTERESTS AND OTHER INSTRUMENTS AS THE REQUIRED LENDERS MAY HAVE
REASONABLY REQUESTED IN ORDER TO PERFECT THE LIENS PURPORTED OR REQUIRED
PURSUANT TO THE CREDIT DOCUMENTS TO BE CREATED IN THE CREDIT SECURITY AND SHALL
HAVE PAID ALL FILING OR RECORDING FEES OR TAXES REQUIRED TO BE PAID IN
CONNECTION THEREWITH, INCLUDING ANY RECORDING, MORTGAGE, DOCUMENTARY, TRANSFER
OR INTANGIBLE TAXES.

 


5.5.  PLEDGE AGREEMENT.  RENCO SHALL HAVE DULY AUTHORIZED, EXECUTED AND
DELIVERED TO THE AGENT THE PLEDGE AGREEMENT, WHICH SHALL BE IN SUBSTANTIALLY THE
FORM OF EXHIBIT 5.5.

 


5.6.  CONGRESS/CIT LOAN AND SECURITY AGREEMENT.  EACH OF THE COMPANY, ITS
DOMESTIC SUBSIDIARIES PARTY THERETO, CONGRESS, CIT AND THE OTHER LENDERS PARTY
THERETO, AND CONGRESS, AS AGENT THEREUNDER, SHALL HAVE DULY AUTHORIZED, EXECUTED
AND DELIVERED THE CONGRESS/CIT LOAN AND SECURITY AGREEMENT, WHICH SHALL BE IN
FORM AND SUBSTANCE SATISFACTORY TO THE REQUIRED LENDERS.

 


5.7.  RENCO CREDIT SUPPORT AGREEMENT.  EACH OF RENCO, THE COMPANY AND CONGRESS,
AS AGENT UNDER THE CONGRESS/CIT LOAN AND SECURITY AGREEMENT, SHALL HAVE DULY
AUTHORIZED, EXECUTED AND DELIVERED THE RENCO CREDIT SUPPORT AGREEMENT, WHICH
SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE REQUIRED LENDERS.

 


5.8.  CONGRESS/CIT INTERCREDITOR AGREEMENT.  CONGRESS, AS AGENT UNDER THE
CONGRESS/CIT LOAN AND SECURITY AGREEMENT, SHALL HAVE DULY AUTHORIZED, EXECUTED
AND DELIVERED TO THE AGENT THE CONGRESS/CIT INTERCREDITOR AGREEMENT, WHICH SHALL
BE IN SUBSTANTIALLY THE FORM OF EXHIBIT 5.8.

 


5.9.  EXCHANGE OFFER.  HOLDERS OF AT LEAST 95% OF THE AGGREGATE FACE AMOUNT OF
EACH OF THE EXISTING SENIOR BONDS, THE EXISTING FLOATING RATE BONDS AND THE
EXISTING SENIOR SECURED BONDS SHALL HAVE DELIVERED THE REQUISITE CONSENTS TO THE
EXCHANGE OFFER, AND CONTEMPORANEOUSLY WITH THE EXTENSION OF CREDIT BY THE
LENDERS PURSUANT TO SECTION 2.1, THE COMPANY SHALL CONSUMMATE THE EXCHANGE OFFER
IN ACCORDANCE WITH THE TERMS OF THE EXCHANGE OFFER DOCUMENTS AND ALL APPLICABLE
LEGAL REQUIREMENTS.

 


5.10.  EXISTING SUPPLEMENTAL INDENTURES.  EACH OF THE COMPANY AND THE TRUSTEE
SHALL HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED THE EXISTING SUPPLEMENTAL
INDENTURES, EACH OF WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
REQUIRED LENDERS.

 

39

--------------------------------------------------------------------------------


 


5.11.  NEW INDENTURE; NEW BONDS.  EACH OF THE COMPANY AND THE TRUSTEE SHALL HAVE
DULY AUTHORIZED, EXECUTED AND DELIVERED THE NEW INDENTURE, WHICH SHALL BE IN
FORM AND SUBSTANCE SATISFACTORY TO THE REQUIRED LENDERS.  CONTEMPORANEOUSLY WITH
THE EXTENSION OF CREDIT BY THE LENDERS PURSUANT TO SECTION 2.1, THE COMPANY
SHALL ISSUE THE NEW BONDS UNDER THE NEW INDENTURE AND IN ACCORDANCE WITH THE
TERMS OF THE EXCHANGE OFFER DOCUMENTS, AND EACH OF THE NEW BONDS SHALL BE IN
FORM AND SUBSTANCE SATISFACTORY TO THE REQUIRED LENDERS.

 


5.12.  WARRANT AGREEMENT; WARRANTS.  EACH OF THE COMPANY AND THE WARRANT AGENT
SHALL HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED THE WARRANT AGREEMENT, WHICH
SHALL BE IN SUBSTANTIALLY THE FORM OF EXHIBIT 5.12.  CONTEMPORANEOUSLY WITH THE
EXTENSION OF CREDIT BY THE LENDERS PURSUANT TO SECTION 2.1, THE COMPANY SHALL
ISSUE THE WARRANTS UNDER THE WARRANT AGREEMENT AND IN ACCORDANCE WITH THE TERMS
OF THE EXCHANGE OFFER DOCUMENTS, AND EACH OF THE WARRANTS SHALL BE IN
SUBSTANTIALLY THE FORM OF EXHIBIT A TO THE WARRANT AGREEMENT.

 


5.13.  INVESTOR RIGHTS AGREEMENT.  EACH OF RENCO, DRAC, THE COMPANY AND THE
WARRANT AGENT SHALL HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED THE INVESTOR
RIGHTS AGREEMENT, WHICH SHALL BE IN SUBSTANTIALLY THE FORM OF EXHIBIT 5.13.

 


5.14.  BONDHOLDER INTERCREDITOR AGREEMENT.  EACH OF CONGRESS, AS AGENT UNDER THE
CONGRESS/CIT LOAN AND SECURITY AGREEMENT, AND THE COLLATERAL AGENT SHALL HAVE
DULY AUTHORIZED, EXECUTED AND DELIVERED TO THE AGENT THE BONDHOLDER
INTERCREDITOR AGREEMENT, WHICH SHALL BE IN SUBSTANTIALLY THE FORM OF EXHIBIT
5.14.

 


5.15.  PREFERRED STOCK PURCHASE AGREEMENT.  EACH OF RENCO AND THE COMPANY SHALL
HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED THE PREFERRED STOCK PURCHASE
AGREEMENT, WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE REQUIRED
LENDERS.  CONTEMPORANEOUSLY WITH THE EXTENSION OF CREDIT BY THE LENDERS PURSUANT
TO SECTION 2.1, THE COMPANY SHALL RECEIVE AT LEAST $20,000,000 IN PROCEEDS FROM
THE SALE OF PREFERRED STOCK TO RENCO PURSUANT TO THE PREFERRED STOCK PURCHASE
AGREEMENT, WHICH PROCEEDS SHALL BE APPLIED BY THE COMPANY IN ACCORDANCE WITH THE
TERMS OF THE EXCHANGE OFFER DOCUMENTS.

 


5.16.  SUBORDINATION AGREEMENT.  EACH OF RENCO, DRAC AND THE COMPANY SHALL HAVE
DULY AUTHORIZED, EXECUTED AND DELIVERED TO THE AGENT THE SUBORDINATION
AGREEMENT, WHICH SHALL BE IN SUBSTANTIALLY THE FORM OF EXHIBIT 5.16.

 


5.17.  ASSET TRANSFER AGREEMENT.  EACH OF THE COMPANY AND DOE RUN BUICK SHALL
HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED THE ASSET TRANSFER AGREEMENT, WHICH
SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE REQUIRED LENDERS.

 


5.18.  CAPITALIZATION.  THE REQUIRED LENDERS SHALL BE SATISFIED WITH THE
OWNERSHIP, CORPORATE AND LEGAL STRUCTURE AND CAPITALIZATION OF THE COMPANY AND
ITS SUBSIDIARIES, INCLUDING THE TERMS AND CONDITIONS OF THE CHARTER AND BY-LAWS
OF, AND THE CAPITAL STOCK AND OTHER EQUITY INTERESTS ISSUED BY, EACH OF THE
COMPANY AND ITS SUBSIDIARIES AND ANY AGREEMENTS (INCLUDING THE INVESTOR RIGHTS
AGREEMENT) RELATING THERETO.

 

40

--------------------------------------------------------------------------------


 


5.19.  SOLVENCY.  AFTER GIVING EFFECT TO THE INCURRENCE OF THE CREDIT
OBLIGATIONS AND THE CONSUMMATION OF THE EXCHANGE OFFER, THE COMPANY AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE:

 

(A)  SHALL BE SOLVENT;

 

(B)  SHALL HAVE ASSETS HAVING A FAIR SALEABLE VALUE IN EXCESS OF THE AMOUNT
REQUIRED TO PAY THEIR PROBABLE LIABILITY ON THEIR EXISTING DEBTS AS SUCH DEBTS
BECOME ABSOLUTE AND MATURE;

 

(C)  SHALL HAVE ACCESS TO ADEQUATE CAPITAL FOR THE CONDUCT OF THEIR BUSINESS;
AND

 

(D)  SHALL HAVE THE ABILITY TO PAY THEIR DEBTS FROM TIME TO TIME INCURRED.

 


5.20.  OFFICER’S CERTIFICATE.  THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTION 7 SHALL BE TRUE AND CORRECT ON AND AS OF THE CLOSING DATE WITH THE SAME
FORCE AND EFFECT AS THOUGH MADE ON AND AS OF SUCH DATE; NO DEFAULT SHALL EXIST
ON THE CLOSING DATE IMMEDIATELY AFTER GIVING EFFECT TO THE INCURRENCE OF THE
CREDIT OBLIGATIONS AND THE CONSUMMATION OF THE EXCHANGE OFFER; EXCEPT FOR
MATERIAL ADVERSE CHANGES WHICH (A) OCCURRED AFTER OCTOBER 31, 2001 AND PRIOR TO
THE DATE HEREOF AND (B) ARE DESCRIBED IN THE OFFERING CIRCULAR, NO MATERIAL
ADVERSE CHANGE SHALL HAVE OCCURRED SINCE OCTOBER 31, 2001; AND THE COMPANY SHALL
HAVE FURNISHED TO THE LENDERS IN CONNECTION WITH THE INCURRENCE OF THE CREDIT
OBLIGATIONS A CERTIFICATE TO THESE EFFECTS, IN SUBSTANTIALLY THE FORM OF
EXHIBIT 5.20, SIGNED BY A FINANCIAL OFFICER.

 


5.21.  LEGAL OPINIONS.  ON THE CLOSING DATE, THE LENDERS SHALL HAVE RECEIVED
FROM THE FOLLOWING COUNSEL THEIR RESPECTIVE OPINIONS WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS,
WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
LENDERS:

 

(A)  CADWALADER, WICKERSHAM & TAFT, SPECIAL COUNSEL FOR RENCO, DRAC, THE COMPANY
AND ITS SUBSIDIARIES.

 

(B)  MAPLES AND CALDER, SPECIAL CAYMAN ISLANDS COUNSEL FOR THE COMPANY AND ITS
SUBSIDIARIES.

 

(C)  ESTUDIO FERRERO, SPECIAL PERU COUNSEL FOR THE COMPANY AND ITS SUBSIDIARIES.

 

(D)  SCHNAPP, FULTON, FALL, SILVEY & REID, L.L.C., SPECIAL MISSOURI COUNSEL FOR
THE COMPANY AND ITS SUBSIDIARIES.

 

The Company authorizes and directs its special counsels to furnish the foregoing
opinions.

 


5.22.  PAYMENT OF FEES.  THE COMPANY SHALL HAVE PAID ALL FEES AND EXPENSES OF
THE LENDERS AND THE AGENT (INCLUDING FEES AND DISBURSEMENTS OF COUNSEL TO THE
LENDERS AND THE AGENT) WHICH THE COMPANY IS REQUIRED TO PAY PURSUANT TO THIS
AGREEMENT AND FOR WHICH STATEMENTS HAVE BEEN RENDERED ON OR PRIOR TO THE CLOSING
DATE.

 

41

--------------------------------------------------------------------------------


 


5.23.  LEGALITY, ETC.  THE MAKING OF THE LOAN SHALL NOT (A) SUBJECT ANY LENDER
TO ANY PENALTY OR SPECIAL TAX (OTHER THAN A TAX FOR WHICH THE COMPANY IS
REQUIRED TO REIMBURSE THE LENDERS UNDER SECTION 3.4), (B) BE PROHIBITED BY ANY
LEGAL REQUIREMENT OR (C) VIOLATE ANY CREDIT RESTRAINT PROGRAM OF THE EXECUTIVE
BRANCH OF THE GOVERNMENT OF THE UNITED STATES OF AMERICA, THE BOARD OF GOVERNORS
OF THE FEDERAL RESERVE SYSTEM OR ANY OTHER GOVERNMENTAL OR ADMINISTRATIVE AGENCY
SO LONG AS ANY LENDER REASONABLY BELIEVES THAT COMPLIANCE THEREWITH IS CUSTOMARY
COMMERCIAL PRACTICE.

 


5.24.  PROPER PROCEEDINGS.  THIS AGREEMENT, EACH OTHER TRANSACTION DOCUMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL HAVE BEEN AUTHORIZED BY
ALL NECESSARY CORPORATE OR OTHER PROCEEDINGS.  ALL NECESSARY CONSENTS, APPROVALS
AND AUTHORIZATIONS OF ANY GOVERNMENTAL OR ADMINISTRATIVE AGENCY OR ANY OTHER
PERSON OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER
TRANSACTION DOCUMENT SHALL HAVE BEEN OBTAINED AND SHALL BE IN FULL FORCE AND
EFFECT.

 


5.25.  GENERAL.  ALL LEGAL AND CORPORATE PROCEEDINGS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE REQUIRED LENDERS
AND THE AGENT, AND THE REQUIRED LENDERS AND THE AGENT SHALL HAVE RECEIVED COPIES
OF ALL DOCUMENTS, INCLUDING CERTIFIED COPIES OF THE CHARTER AND BY-LAWS OF THE
COMPANY AND THE OTHER OBLIGORS, RECORDS OF CORPORATE PROCEEDINGS, CERTIFICATES
AS TO SIGNATURES AND INCUMBENCY OF OFFICERS AND OPINIONS OF COUNSEL, WHICH THE
REQUIRED LENDERS OR THE AGENT MAY HAVE REASONABLY REQUESTED IN CONNECTION
THEREWITH, SUCH DOCUMENTS WHERE APPROPRIATE TO BE CERTIFIED BY PROPER CORPORATE
OR GOVERNMENTAL AUTHORITIES.

 


6.  GENERAL COVENANTS.  THE COMPANY COVENANTS WITH THE LENDERS THAT:  (A) UNTIL
(I) ALL OF THE CREDIT OBLIGATIONS SHALL HAVE BEEN PAID IN FULL AND (II) THE
LENDERS’ COMMITMENTS TO EXTEND CREDIT UNDER THIS AGREEMENT AND ANY OTHER CREDIT
DOCUMENT SHALL HAVE IRREVOCABLY TERMINATED, THE COMPANY AND ITS SUBSIDIARIES
WILL COMPLY WITH THE PROVISIONS OF SECTIONS 6.1 THROUGH 6.21; AND (B) UNTIL
(I) ALL OF THE CREDIT OBLIGATIONS AND THE OBLIGATIONS OF THE COMPANY UNDER THE
WARRANT DOCUMENTS SHALL HAVE BEEN PAID IN FULL AND (II) THE LENDERS’ COMMITMENTS
TO EXTEND CREDIT UNDER THIS AGREEMENT AND ANY OTHER CREDIT DOCUMENT SHALL HAVE
IRREVOCABLY TERMINATED, THE COMPANY AND ITS SUBSIDIARIES WILL COMPLY WITH
SECTIONS 6.1 THROUGH 6.4, SECTIONS 6.6 THROUGH 6.19 AND SECTION 6.21.

 


6.1.  TAXES AND OTHER CHARGES; ACCOUNTS PAYABLE.

 


6.1.1.  TAXES AND OTHER CHARGES.  EACH OF THE COMPANY AND ITS SUBSIDIARIES SHALL
DULY PAY AND DISCHARGE, OR CAUSE TO BE PAID AND DISCHARGED, BEFORE THE SAME
BECOME IN ARREARS, ALL TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES IMPOSED
UPON SUCH PERSON AND ITS PROPERTIES, SALES OR ACTIVITIES, OR UPON THE INCOME OR
PROFITS THEREFROM, AS WELL AS ALL CLAIMS FOR LABOR, MATERIALS OR SUPPLIES WHICH
IF UNPAID MIGHT BY LAW BECOME A LIEN UPON ANY OF ITS PROPERTY; PROVIDED,
HOWEVER, THAT ANY SUCH TAX, ASSESSMENT, CHARGE OR CLAIM NEED NOT BE PAID IF THE
VALIDITY OR AMOUNT THEREOF SHALL AT THE TIME BE CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND IF SUCH PERSON SHALL, IN ACCORDANCE WITH GAAP, HAVE
SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO; AND PROVIDED,
FURTHER, THAT EACH OF THE COMPANY AND ITS SUBSIDIARIES SHALL PAY OR BOND, OR
CAUSE TO BE


 

42

--------------------------------------------------------------------------------


 


PAID OR BONDED, ALL SUCH TAXES, ASSESSMENTS, CHARGES OR OTHER GOVERNMENTAL
CLAIMS IMMEDIATELY UPON THE COMMENCEMENT OF PROCEEDINGS TO FORECLOSE ANY LIEN
WHICH MAY HAVE ATTACHED AS SECURITY THEREFOR (EXCEPT TO THE EXTENT SUCH
PROCEEDINGS HAVE BEEN DISMISSED OR STAYED).

 


6.1.2.  ACCOUNTS PAYABLE.  EACH OF THE COMPANY AND ITS SUBSIDIARIES SHALL
PROMPTLY PAY WHEN DUE, OR IN CONFORMITY WITH CUSTOMARY TRADE TERMS OR CONSISTENT
WITH ITS PAST PRACTICE, ALL ACCOUNTS PAYABLE INCIDENT TO THE OPERATIONS OF SUCH
PERSON NOT REFERRED TO IN SECTION 6.1.1; PROVIDED, HOWEVER, THAT ANY SUCH
ACCOUNTS PAYABLE NEED NOT BE PAID IF THE VALIDITY OR AMOUNT THEREOF SHALL AT THE
TIME BE CONTESTED IN GOOD FAITH AND IF SUCH PERSON SHALL, IN ACCORDANCE WITH
GAAP, HAVE SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO.

 


6.2.  CONDUCT OF BUSINESS, ETC.

 


6.2.1.  TYPES OF BUSINESS.  THE COMPANY AND ITS SUBSIDIARIES SHALL ENGAGE ONLY
IN (A) THE BUSINESS OF EXPLORING FOR, AND MINING, SMELTING, REFINING AND
RECYCLING, METALS, (B) THE BUSINESS OF FABRICATING METAL PRODUCTS AND (C) OTHER
ACTIVITIES RELATED THERETO.

 


6.2.2.  MAINTENANCE OF PROPERTIES.  EACH OF THE COMPANY AND ITS SUBSIDIARIES:

 

(A)  SHALL KEEP ITS PROPERTIES IN SUCH REPAIR, WORKING ORDER AND CONDITION, AND
SHALL FROM TIME TO TIME MAKE SUCH REPAIRS, REPLACEMENTS, ADDITIONS AND
IMPROVEMENTS THERETO, AS ARE NECESSARY FOR THE EFFICIENT OPERATION OF ITS
BUSINESS AND SHALL COMPLY AT ALL TIMES IN ALL MATERIAL RESPECTS WITH ALL
MATERIAL FRANCHISES, LICENSES AND LEASES TO WHICH IT IS PARTY SO AS TO PREVENT
ANY LOSS OR FORFEITURE THEREOF OR THEREUNDER, EXCEPT WHERE (I) COMPLIANCE IS AT
THE TIME BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND (II)
FAILURE TO COMPLY WITH THE PROVISIONS BEING CONTESTED HAS NOT RESULTED, AND DOES
NOT CREATE A MATERIAL RISK OF RESULTING, IN THE AGGREGATE IN ANY MATERIAL
ADVERSE CHANGE; AND

 

(B)  SHALL DO ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND
EFFECT AND IN GOOD STANDING ITS LEGAL EXISTENCE AND AUTHORITY NECESSARY TO
CONTINUE ITS BUSINESS; PROVIDED, HOWEVER, THAT THIS SECTION 6.2.2(B) SHALL NOT
PREVENT THE MERGER, CONSOLIDATION OR LIQUIDATION OF SUBSIDIARIES OF THE COMPANY
PERMITTED BY SECTION 6.10.

 


6.2.3.  COMPLIANCE WITH LEGAL REQUIREMENTS.  EACH OF THE COMPANY AND ITS
SUBSIDIARIES SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ALL VALID LEGAL
REQUIREMENTS APPLICABLE TO IT, EXCEPT (A) AS SET FORTH ON EXHIBIT 7.15.1 OR
(B) WHERE (I) COMPLIANCE THEREWITH SHALL AT THE TIME BE CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS AND (II) FAILURE SO TO COMPLY WITH THE PROVISIONS
BEING CONTESTED HAS NOT RESULTED, AND DOES NOT CREATE A MATERIAL RISK OF
RESULTING, IN THE AGGREGATE IN ANY MATERIAL ADVERSE CHANGE.

 


6.2.4.  COMPLIANCE WITH MATERIAL AGREEMENTS.  EACH OF THE COMPANY AND ITS
SUBSIDIARIES SHALL COMPLY IN ALL MATERIAL RESPECTS WITH THE MATERIAL AGREEMENTS
(OTHER THAN THE EMPLOYMENT AGREEMENTS AND THE NET WORTH APPRECIATION AGREEMENTS)
TO THE EXTENT SUCH COMPLIANCE IS NOT IN VIOLATION OF THE OTHER PROVISIONS OF
THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY WARRANT DOCUMENT.  WITHOUT THE
PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS:  (A) NO PROVISION OF THE CHARTER
OR BY-LAWS OF DRAC, THE


 

43

--------------------------------------------------------------------------------


 


COMPANY OR ANY OF ITS SUBSIDIARIES SHALL BE AMENDED, MODIFIED, WAIVED OR
TERMINATED; AND (B) NO PROVISION OF ANY OTHER MATERIAL AGREEMENT SHALL BE
AMENDED, MODIFIED, WAIVED OR TERMINATED IN ANY MANNER THAT WOULD HAVE IN ANY
MATERIAL RESPECT AN ADVERSE EFFECT ON THE INTERESTS OF THE LENDERS.

 


6.3.  INSURANCE.

 


6.3.1.  BUSINESS INTERRUPTION INSURANCE.  EACH OF THE COMPANY AND ITS
SUBSIDIARIES SHALL MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURERS
INSURANCE RELATED TO INTERRUPTION OF BUSINESS, EITHER FOR LOSS OF REVENUES OR
FOR EXTRA EXPENSE, IN THE MANNER CUSTOMARY FOR BUSINESSES OF SIMILAR SIZE
ENGAGED IN SIMILAR ACTIVITIES.

 


6.3.2.  PROPERTY INSURANCE.  EACH OF THE COMPANY AND ITS SUBSIDIARIES SHALL KEEP
ITS ASSETS WHICH ARE OF AN INSURABLE CHARACTER INSURED BY FINANCIALLY SOUND AND
REPUTABLE INSURERS AGAINST THEFT AND FRAUD AND AGAINST LOSS OR DAMAGE BY FIRE,
EXPLOSION AND HAZARDS INSURED AGAINST BY EXTENDED COVERAGE TO THE EXTENT, IN
AMOUNTS AND WITH DEDUCTIBLES AT LEAST AS FAVORABLE AS THOSE GENERALLY MAINTAINED
BY BUSINESSES OF SIMILAR SIZE ENGAGED IN SIMILAR ACTIVITIES.

 


6.3.3.  LIABILITY INSURANCE.  EACH OF THE COMPANY AND ITS SUBSIDIARIES SHALL
MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURERS INSURANCE AGAINST
LIABILITY FOR HAZARDS, RISKS AND LIABILITY TO PERSONS AND PROPERTY, INCLUDING
PRODUCT LIABILITY INSURANCE, TO THE EXTENT, IN THE AMOUNTS AND WITH DEDUCTIBLES
AT LEAST AS FAVORABLE AS THOSE GENERALLY MAINTAINED BY BUSINESSES OF SIMILAR
SIZE ENGAGED IN SIMILAR ACTIVITIES; PROVIDED, HOWEVER, THAT IT MAY EFFECT
WORKERS’ COMPENSATION INSURANCE OR SIMILAR COVERAGE WITH RESPECT TO OPERATIONS
IN ANY PARTICULAR STATE OR OTHER JURISDICTION THROUGH AN INSURANCE FUND OPERATED
BY SUCH STATE OR JURISDICTION OR BY MEETING THE SELF-INSURANCE REQUIREMENTS OF
SUCH STATE OR JURISDICTION.

 


6.3.4.  FLOOD INSURANCE.  EACH OF THE COMPANY AND ITS SUBSIDIARIES SHALL AT ALL
TIMES KEEP EACH PARCEL OF REAL PROPERTY (OTHER THAN MINERAL INTERESTS) OWNED OR
LEASED BY IT WHICH IS (A) INCLUDED IN THE CREDIT SECURITY, (B) IN AN AREA
DETERMINED BY THE DIRECTOR OF THE FEDERAL EMERGENCY MANAGEMENT AGENCY TO BE
SUBJECT TO SPECIAL FLOOD HAZARD AND (C) IN A COMMUNITY PARTICIPATING IN THE
NATIONAL FLOOD INSURANCE PROGRAM, INSURED AGAINST SUCH SPECIAL FLOOD HAZARDS IN
AN AMOUNT NECESSARY TO ENSURE COMPLIANCE WITH THE FEDERAL NATIONAL FLOOD
INSURANCE ACT OF 1968.

 


6.3.5.  POLITICAL RISK INSURANCE.  THE COMPANY AND ITS SUBSIDIARIES SHALL
MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURERS INSURANCE RELATED TO
POLITICAL RISK, TO THE EXTENT, IN THE AMOUNTS AND WITH DEDUCTIBLES AT LEAST AS
FAVORABLE AS THOSE MAINTAINED BY THE COMPANY AND ITS SUBSIDIARIES ON THE DATE
HEREOF, SO LONG AS SUCH INSURANCE IS AVAILABLE AT A COMMERCIALLY REASONABLE
COST; PROVIDED, HOWEVER, THAT IF THE INDEPENDENT DIRECTOR OR THE SPECIAL
DIRECTOR (EACH AS DEFINED IN THE INVESTOR RIGHTS AGREEMENT) CONSENTS IN WRITING
TO THE CANCELLATION OF SUCH INSURANCE, THEN THE COMPANY AND ITS SUBSIDIARIES
SHALL NOT BE REQUIRED TO MAINTAIN SUCH INSURANCE.

 

44

--------------------------------------------------------------------------------


 


6.3.6.  INDEPENDENT DIRECTOR’S INSURANCE.  THE COMPANY AND ITS SUBSIDIARIES
SHALL MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURERS INDIVIDUAL
INSURANCE FOR EACH OF (A) THE PERSON SERVING AS THE INDEPENDENT DIRECTOR (AS
DEFINED IN THE INVESTOR RIGHTS AGREEMENT) AND (B) THE PERSON SERVING AS THE
SPECIAL DIRECTOR (AS DEFINED IN THE INVESTOR RIGHTS AGREEMENT), IN EACH CASE
AGAINST CLAIMS AND LIABILITIES THAT (I) ARE CUSTOMARILY COVERED BY INSURANCE OF
SUCH TYPE AND (II) ARISE BY REASON OF SUCH PERSON BEING, OR HAVING BEEN, A
DIRECTOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BY REASON OF ANY ACTION
TAKEN OR OMITTED (OR ALLEGED TO HAVE BEEN TAKEN OR OMITTED) BY SUCH PERSON AS A
DIRECTOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, INCLUDING ANY ACTION TAKEN
OR OMITTED (OR ALLEGED TO HAVE BEEN TAKEN OR OMITTED) THAT MAY BE DETERMINED TO
CONSTITUTE NEGLIGENCE, WHETHER OR NOT THE COMPANY OR ANY OF ITS SUBSIDIARIES
WOULD HAVE THE POWER TO INDEMNIFY SUCH PERSON AGAINST SUCH LIABILITY.

 


6.4.  FINANCIAL STATEMENTS AND REPORTS.  EACH OF THE COMPANY AND ITS
SUBSIDIARIES SHALL MAINTAIN A SYSTEM OF ACCOUNTING IN WHICH FULL AND CORRECT
ENTRIES WILL BE MADE OF ALL TRANSACTIONS IN RELATION TO THEIR BUSINESS AND
AFFAIRS IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRACTICE.  THE FISCAL
YEAR OF THE COMPANY AND ITS SUBSIDIARIES SHALL END ON OCTOBER 31 IN EACH YEAR
AND THE FISCAL QUARTERS OF THE COMPANY AND ITS SUBSIDIARIES SHALL END ON JANUARY
31, APRIL 30, JULY 31 AND OCTOBER 31 IN EACH YEAR.

 


6.4.1.  ANNUAL REPORTS.  THE COMPANY SHALL FURNISH TO THE LENDERS AS SOON AS
AVAILABLE, AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR,
THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF THE COMPANY AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, THE CONSOLIDATED AND
CONSOLIDATING STATEMENTS OF INCOME AND CONSOLIDATED STATEMENTS OF CHANGES IN
SHAREHOLDERS’ EQUITY AND OF CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES FOR
SUCH FISCAL YEAR (ALL IN REASONABLE DETAIL) AND, IN THE CASE OF CONSOLIDATED
FINANCIAL STATEMENTS, COMPARATIVE FIGURES FOR THE IMMEDIATELY PRECEDING FISCAL
YEAR, ALL ACCOMPANIED BY:

 

(A)  REPORTS OF KPMG LLP (OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING REASONABLY SATISFACTORY TO THE REQUIRED LENDERS),
CONTAINING NO MATERIAL QUALIFICATION, TO THE EFFECT THAT THEY HAVE AUDITED THE
FOREGOING CONSOLIDATED FINANCIAL STATEMENTS IN ACCORDANCE WITH GENERALLY
ACCEPTED AUDITING STANDARDS AND THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS
PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION OF THE COMPANY
AND ITS SUBSIDIARIES AT THE DATES THEREOF AND THE RESULTS OF THEIR OPERATIONS
FOR THE PERIODS COVERED THEREBY IN CONFORMITY WITH GAAP.

 

(B)  THE STATEMENT OF SUCH ACCOUNTANTS THAT THEY HAVE CAUSED THIS AGREEMENT TO
BE REVIEWED AND THAT IN THE COURSE OF THEIR AUDIT OF THE COMPANY AND ITS
SUBSIDIARIES NO FACTS HAVE COME TO THEIR ATTENTION THAT CAUSE THEM TO BELIEVE
THAT ANY DEFAULT EXISTS AND IN PARTICULAR THAT THEY HAVE NO KNOWLEDGE OF ANY
DEFAULT UNDER THE COMPUTATION COVENANTS OR, IF SUCH IS NOT THE CASE, SPECIFYING
SUCH DEFAULT AND THE NATURE THEREOF.  THIS STATEMENT IS FURNISHED BY SUCH
ACCOUNTANTS WITH THE UNDERSTANDING THAT THE EXAMINATION OF SUCH ACCOUNTANTS
CANNOT BE RELIED UPON TO GIVE SUCH ACCOUNTANTS KNOWLEDGE OF ANY SUCH DEFAULT
EXCEPT AS IT RELATES TO ACCOUNTING OR AUDITING MATTERS WITHIN THE SCOPE OF THEIR
AUDIT.

 

45

--------------------------------------------------------------------------------


 

(C)  A CERTIFICATE OF THE COMPANY SIGNED BY A FINANCIAL OFFICER TO THE EFFECT
THAT SUCH OFFICER HAS CAUSED THIS AGREEMENT TO BE REVIEWED AND HAS NO KNOWLEDGE
OF ANY DEFAULT, OR IF SUCH OFFICER HAS SUCH KNOWLEDGE, SPECIFYING SUCH DEFAULT
AND THE NATURE THEREOF, AND WHAT ACTION THE COMPANY HAS TAKEN, IS TAKING OR
PROPOSES TO TAKE WITH RESPECT THERETO.

 

(D)  COMPUTATIONS BY THE COMPANY COMPARING THE FINANCIAL STATEMENTS REFERRED TO
ABOVE WITH THE MOST RECENT BUDGET FOR SUCH FISCAL YEAR FURNISHED TO THE LENDERS
IN ACCORDANCE WITH SECTION 6.4.4.

 

(E)  COMPUTATIONS BY THE COMPANY IN SUBSTANTIALLY THE FORM OF EXHIBIT 6.4
DEMONSTRATING, AS OF THE END OF SUCH FISCAL YEAR, COMPLIANCE WITH THE
COMPUTATION COVENANTS AND CONSOLIDATED EXCESS CASH FLOW, SIGNED BY A FINANCIAL
OFFICER.

 

(F)  CALCULATIONS, AS AT THE END OF SUCH FISCAL YEAR, OF (I) THE ACCUMULATED
BENEFIT OBLIGATIONS FOR EACH PLAN (OTHER THAN MULTIEMPLOYER PLANS) OF THE
COMPANY AND ITS SUBSIDIARIES AND (II) THE FAIR MARKET VALUE OF THE ASSETS OF
SUCH PLAN ALLOCABLE TO SUCH BENEFITS.

 

(G)  SUPPLEMENTS TO EXHIBITS 7.1, 7.2.2, 7.3 AND 7.14 SHOWING ANY CHANGES IN THE
INFORMATION SET FORTH IN SUCH EXHIBITS NOT PREVIOUSLY FURNISHED TO THE LENDERS
IN WRITING, AS WELL AS ANY CHANGES IN THE CHARTER, BY-LAWS OR INCUMBENCY OF
OFFICERS OF DRAC, THE COMPANY AND ITS SUBSIDIARIES FROM THOSE PREVIOUSLY
CERTIFIED TO THE LENDERS AND THE AGENT.

 

(H)  IN THE EVENT OF A CHANGE IN GAAP, COMPUTATIONS BY THE COMPANY, SIGNED BY A
FINANCIAL OFFICER, RECONCILING THE FINANCIAL STATEMENTS REFERRED TO ABOVE WITH
FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH GAAP AS APPLIED TO THE OTHER
COVENANTS IN SECTION 9 AND RELATED DEFINITIONS.

 

(I)  IN REASONABLE DETAIL, MANAGEMENT’S DISCUSSION AND ANALYSIS OF THE RESULTS
OF OPERATIONS AND THE FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES AS
AT THE END OF AND FOR THE YEAR COVERED BY SUCH FINANCIAL STATEMENTS.

 


6.4.2.  QUARTERLY REPORTS.  THE COMPANY SHALL FURNISH TO THE LENDERS AS SOON AS
AVAILABLE AND, IN ANY EVENT, WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST
THREE FISCAL QUARTERS OF THE COMPANY, THE INTERNALLY PREPARED CONSOLIDATED
BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL
QUARTER, THE CONSOLIDATED STATEMENTS OF INCOME, OF CHANGES IN SHAREHOLDERS’
EQUITY AND OF CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES FOR SUCH FISCAL
QUARTER AND FOR THE PORTION OF THE FISCAL YEAR THEN ENDED (ALL IN REASONABLE
DETAIL) AND COMPARATIVE FIGURES FOR THE SAME PERIOD IN THE PRECEDING FISCAL
YEAR, ALL ACCOMPANIED BY:

 

(A)  A CERTIFICATE OF THE COMPANY SIGNED BY A FINANCIAL OFFICER TO THE EFFECT
THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND
PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION OF THE COMPANY
AND ITS SUBSIDIARIES AT THE DATES THEREOF AND THE RESULTS OF THEIR OPERATIONS
FOR THE PERIODS COVERED THEREBY, SUBJECT ONLY TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE ADDITION OF FOOTNOTES.

 

46

--------------------------------------------------------------------------------


 

(B)  A CERTIFICATE OF THE COMPANY SIGNED BY A FINANCIAL OFFICER TO THE EFFECT
THAT SUCH OFFICER HAS CAUSED THIS AGREEMENT TO BE REVIEWED AND HAS NO KNOWLEDGE
OF ANY DEFAULT, OR IF SUCH OFFICER HAS SUCH KNOWLEDGE, SPECIFYING SUCH DEFAULT
AND THE NATURE THEREOF AND WHAT ACTION THE COMPANY HAS TAKEN, IS TAKING OR
PROPOSES TO TAKE WITH RESPECT THERETO.

 

(C)  COMPUTATIONS BY THE COMPANY COMPARING THE FINANCIAL STATEMENTS REFERRED TO
ABOVE WITH THE MOST RECENT BUDGET FOR THE PERIOD COVERED THEREBY FURNISHED TO
THE LENDERS IN ACCORDANCE WITH SECTION 6.4.4.

 

(D)  COMPUTATIONS BY THE COMPANY IN SUBSTANTIALLY THE FORM OF EXHIBIT 6.4
DEMONSTRATING, AS OF THE END OF SUCH QUARTER, COMPLIANCE WITH THE COMPUTATION
COVENANTS, SIGNED BY A FINANCIAL OFFICER.

 

(E)  SUPPLEMENTS TO EXHIBITS 7.1, 7.2.2 AND 7.3 SHOWING ANY CHANGES IN THE
INFORMATION SET FORTH IN SUCH EXHIBITS NOT PREVIOUSLY FURNISHED TO THE LENDERS
IN WRITING, AS WELL AS ANY CHANGES IN THE CHARTER, BY-LAWS OR INCUMBENCY OF
OFFICERS OF DRAC, THE COMPANY AND ITS SUBSIDIARIES FROM THOSE PREVIOUSLY
CERTIFIED TO THE LENDERS AND THE AGENT.

 

(F)  IN REASONABLE DETAIL, MANAGEMENT’S DISCUSSION AND ANALYSIS OF THE RESULTS
OF OPERATIONS AND FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES AS AT
THE END OF AND FOR THE FISCAL PERIOD COVERED BY THE FINANCIAL STATEMENTS
REFERRED TO ABOVE.

 

(G)  A CERTIFICATE OF THE COMPANY, SIGNED BY A FINANCIAL OFFICER, (I) SETTING
FORTH IN REASONABLE DETAIL (A) COMPUTATIONS OF (1) TAXABLE NET INCOME FOR SUCH
FISCAL QUARTER AND THE PORTION OF THE FISCAL YEAR OF THE COMPANY THEN ENDED AND
(2) ANNUALIZED TAXABLE NET INCOME WITH RESPECT TO THE MOST RECENT TAX PAYMENT
DATE DURING SUCH FISCAL QUARTER, AND (B) A RECONCILIATION OF (1) CONSOLIDATED
NET INCOME FOR SUCH FISCAL QUARTER AND THE PORTION OF SUCH FISCAL YEAR THEN
ENDED AND (2) TAXABLE NET INCOME FOR SUCH FISCAL QUARTER AND THE PORTION OF SUCH
FISCAL YEAR THEN ENDED, AND (II) STATING THAT SUCH COMPUTATIONS OF TAXABLE NET
INCOME AND ANNUALIZED TAXABLE NET INCOME (A) HAVE BEEN REVIEWED AND APPROVED BY
KPMG LLP (OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED
NATIONAL STANDING REASONABLY SATISFACTORY TO THE REQUIRED LENDERS) AND
(B) PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, (1) THE TAXABLE NET INCOME FOR
SUCH FISCAL QUARTER AND THE PORTION OF SUCH FISCAL YEAR THEN ENDED AND
(2) ANNUALIZED TAXABLE NET INCOME WITH RESPECT TO THE MOST RECENT TAX PAYMENT
DATE DURING SUCH FISCAL QUARTER.

 

(H)  A CERTIFICATE OF THE COMPANY, SIGNED BY A FINANCIAL OFFICER, (I) SETTING
FORTH IN REASONABLE DETAIL COMPUTATIONS OF THE TAX DISTRIBUTION AMOUNT WITH
RESPECT TO THE MOST RECENT TAX PAYMENT DATE DURING SUCH FISCAL QUARTER,
(II) ATTACHING PRO FORMA ANNUAL FEDERAL AND STATE INCOME TAX RETURNS OF THE
COMPANY BASED ON ANNUALIZED TAXABLE NET INCOME WITH RESPECT TO THE MOST RECENT
TAX PAYMENT DATE DURING SUCH FISCAL QUARTER AND (III) STATING THAT SUCH PRO
FORMA TAX RETURNS (A) HAVE BEEN REVIEWED AND APPROVED BY KPMG LLP (OR OTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING
REASONABLY SATISFACTORY TO THE REQUIRED LENDERS) AND (B) PRESENT FAIRLY, IN ALL

 

47

--------------------------------------------------------------------------------


 


MATERIAL RESPECTS, THE TAX DISTRIBUTION AMOUNT WITH RESPECT TO THE MOST RECENT
TAX PAYMENT DATE DURING SUCH FISCAL QUARTER.

 


6.4.3.  MONTHLY REPORTS.  THE COMPANY SHALL FURNISH TO THE LENDERS AS SOON AS
AVAILABLE AND, IN ANY EVENT, WITHIN 30 DAYS AFTER THE END OF EACH MONTH, THE
INTERNALLY PREPARED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
SUBSIDIARIES AS AT THE END OF SUCH MONTH AND THE CONSOLIDATED STATEMENT OF
INCOME OF THE COMPANY AND ITS SUBSIDIARIES FOR SUCH MONTH (ALL IN REASONABLE
DETAIL), ALL ACCOMPANIED BY A CERTIFICATE OF THE COMPANY SIGNED BY A FINANCIAL
OFFICER TO THE EFFECT THAT SUCH FINANCIAL STATEMENTS WERE PREPARED IN ACCORDANCE
WITH GAAP AND PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, ON A SUMMARY BASIS THE
FINANCIAL POSITION OF THE COMPANY AND ITS SUBSIDIARIES AT THE DATES THEREOF AND
THE RESULTS OF THEIR OPERATIONS FOR THE PERIODS COVERED THEREBY, SUBJECT ONLY TO
NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ADDITION OF FOOTNOTES.

 


6.4.4.  OTHER REPORTS.  THE COMPANY SHALL PROMPTLY FURNISH TO THE LENDERS:

 

(A)  AS SOON AS PREPARED, AND IN ANY EVENT WITHIN 15 DAYS AFTER THE BEGINNING OF
EACH FISCAL YEAR, AN ANNUAL BUDGET AND OPERATING PROJECTIONS FOR SUCH FISCAL
YEAR OF THE COMPANY AND ITS SUBSIDIARIES, PREPARED IN A MANNER CONSISTENT WITH
THE MANNER IN WHICH THE FINANCIAL PROJECTIONS DESCRIBED IN SECTION 7.2.1(F) WERE
PREPARED.

 

(B)  ANY MATERIAL UPDATES OF SUCH BUDGET AND PROJECTIONS.

 

(C)  ANY MANAGEMENT LETTERS FURNISHED TO COMPANY OR ANY OF ITS SUBSIDIARIES BY
THE COMPANY’S AUDITORS.

 

(D)  ALL BUDGETS, PROJECTIONS, STATEMENTS OF OPERATIONS AND OTHER REPORTS
FURNISHED GENERALLY TO THE SHAREHOLDERS OF THE COMPANY.

 

(E)  SUCH REGISTRATION STATEMENTS, PROXY STATEMENTS AND REPORTS, INCLUDING
FORMS S-1, S-2, S-3, S-4, 10-K, 10-Q AND 8-K, AS MAY BE FILED BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(F)  ANY 90-DAY LETTER (OR ANY APPLICABLE PORTIONS THEREOF) OR 30-DAY LETTER (OR
ANY APPLICABLE PORTIONS THEREOF) RECEIVED BY THE COMPANY, ANY OF ITS
SUBSIDIARIES OR ANY OTHER OBLIGOR FROM THE FEDERAL INTERNAL REVENUE SERVICE (OR
THE EQUIVALENT NOTICE RECEIVED FROM STATE OR OTHER TAXING AUTHORITIES) ASSERTING
TAX DEFICIENCIES AGAINST THE COMPANY OR ANY OF SUBSIDIARIES.

 


6.4.5.  NOTICE OF LITIGATION; NOTICE OF DEFAULTS.  THE COMPANY SHALL PROMPTLY
FURNISH TO THE LENDERS NOTICE OF ANY LITIGATION OR ANY ADMINISTRATIVE OR
ARBITRATION PROCEEDING (A) WHICH CREATES A MATERIAL RISK OF RESULTING, AFTER
GIVING EFFECT TO ANY APPLICABLE INSURANCE, IN THE PAYMENT BY THE COMPANY AND ITS
SUBSIDIARIES OF MORE THAN $2,500,000 OR (B) WHICH RESULTS, OR CREATES A MATERIAL
RISK OF RESULTING, IN A MATERIAL ADVERSE CHANGE.  PROMPTLY UPON ACQUIRING
KNOWLEDGE THEREOF, THE COMPANY SHALL NOTIFY THE LENDERS OF THE EXISTENCE OF ANY
DEFAULT OR MATERIAL ADVERSE CHANGE, SPECIFYING THE NATURE THEREOF AND WHAT
ACTION THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS TAKEN, IS TAKING OR PROPOSES
TO TAKE WITH RESPECT THERETO.

 

48

--------------------------------------------------------------------------------


 


6.4.6.  ERISA REPORTS.  THE COMPANY SHALL FURNISH TO THE LENDERS AS SOON AS
AVAILABLE THE FOLLOWING ITEMS WITH RESPECT TO ANY PLAN:

 

(A)  ANY REQUEST FOR A WAIVER OF THE FUNDING STANDARDS OR AN EXTENSION OF THE
AMORTIZATION PERIOD;

 

(B)  NOTICE OF ANY “REPORTABLE EVENT” (AS DEFINED IN SECTION 4043 OF ERISA),
UNLESS THE NOTICE REQUIREMENT WITH RESPECT THERETO HAS BEEN WAIVED BY
REGULATION;

 

(C)  ANY NOTICE RECEIVED BY ANY ERISA GROUP PERSON THAT THE PBGC HAS INSTITUTED
OR INTENDS TO INSTITUTE PROCEEDINGS TO TERMINATE ANY PLAN, OR THAT ANY
MULTIEMPLOYER PLAN IS INSOLVENT OR IN REORGANIZATION;

 

(D)  NOTICE OF THE INTENTION OF ANY ERISA GROUP PERSON TO WITHDRAW, IN WHOLE OR
IN PART, FROM ANY MULTIEMPLOYER PLAN;

 

(E)  NOTICE OF THE FILING BY THE ADMINISTRATOR OF ANY PLAN OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES WITH THE PBGC OF ANY NOTICE OF INTENT TO TERMINATE SUCH PLAN
PURSUANT TO SECTION 4041(B) OF ERISA; AND

 

(F)  NOTICE OF THE FILING BY THE ADMINISTRATOR OF ANY PLAN OF ANY ERISA GROUP
PERSON (OTHER THAN THE COMPANY AND ITS SUBSIDIARIES) OF ANY NOTICE OF INTENT TO
TERMINATE SUCH PLAN.

 

In addition, at least 30 days prior to the filing by the administrator of any
Plan of the Company or any of its Subsidiaries with the PBGC of any notice of
intent to terminate such Plan pursuant to section 4041(c) of ERISA, the Company
shall furnish the Lenders with written notice of the intention of the
administrator to make such filing with the PBGC and to terminate such Plan.

 


6.4.7.  TAX REPORTS.  THE COMPANY SHALL FURNISH TO THE LENDERS AS SOON AS
AVAILABLE AND, IN ANY EVENT WITHIN 150 DAYS AFTER THE END OF EACH FISCAL YEAR OF
THE COMPANY:

 

(A)  A CERTIFICATE OF THE COMPANY, SIGNED BY A FINANCIAL OFFICER, (I) SETTING
FORTH IN REASONABLE DETAIL (A) A COMPUTATION OF TAXABLE NET INCOME FOR SUCH
FISCAL YEAR AND (B) A RECONCILIATION OF (1) CONSOLIDATED NET INCOME FOR SUCH
FISCAL YEAR AND (2) TAXABLE NET INCOME FOR SUCH FISCAL YEAR, AND (II) STATING
THAT SUCH COMPUTATION OF TAXABLE NET INCOME (A) HAS BEEN REVIEWED AND APPROVED
BY KPMG LLP (OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED
NATIONAL STANDING REASONABLY SATISFACTORY TO THE REQUIRED LENDERS) AND
(B) PRESENTS FAIRLY, IN ALL MATERIAL RESPECTS, THE TAXABLE NET INCOME FOR SUCH
FISCAL YEAR.

 

(B)  A CERTIFICATE OF THE COMPANY, SIGNED BY A FINANCIAL OFFICER, (I) SETTING
FORTH IN REASONABLE DETAIL A COMPUTATION OF THE ACTUAL PRO FORMA TAX LIABILITY
FOR SUCH FISCAL YEAR, (II) ATTACHING PRO FORMA ANNUAL FEDERAL AND STATE INCOME
TAX RETURNS OF THE COMPANY FOR SUCH FISCAL YEAR BASED ON TAXABLE NET INCOME FOR
SUCH FISCAL YEAR AND (III) STATING THAT SUCH PRO FORMA TAX RETURNS (A) HAVE BEEN
REVIEWED AND APPROVED BY KPMG LLP (OR

 

49

--------------------------------------------------------------------------------


 


OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING
REASONABLY SATISFACTORY TO THE REQUIRED LENDERS) AND (B) PRESENT FAIRLY, IN ALL
MATERIAL RESPECTS, THE ACTUAL PRO FORMA TAX LIABILITY FOR SUCH FISCAL YEAR.

 


6.4.8.  OTHER INFORMATION; AUDIT.  FROM TIME TO TIME AT REASONABLE INTERVALS
UPON REQUEST OF ANY AUTHORIZED OFFICER OF ANY LENDER, EACH OF THE COMPANY AND
ITS SUBSIDIARIES SHALL FURNISH TO SUCH LENDER SUCH OTHER INFORMATION REGARDING
THE BUSINESS, ASSETS, FINANCIAL CONDITION, INCOME OR PROSPECTS OF THE COMPANY
AND ITS SUBSIDIARIES AS SUCH OFFICER MAY REASONABLY REQUEST, INCLUDING COPIES OF
ALL PRO FORMA AND OTHER TAX RETURNS OF THE COMPANY AND ITS SUBSIDIARIES AND ALL
LICENSES, AGREEMENTS, LEASES AND INSTRUMENTS TO WHICH ANY OF THE COMPANY OR ITS
SUBSIDIARIES IS PARTY.  EACH LENDER’S AUTHORIZED OFFICERS AND REPRESENTATIVES
SHALL HAVE THE RIGHT DURING NORMAL BUSINESS HOURS UPON REASONABLE NOTICE AND AT
REASONABLE INTERVALS TO EXAMINE THE BOOKS AND RECORDS OF THE COMPANY AND ITS
SUBSIDIARIES, TO MAKE COPIES AND NOTES THEREFROM FOR THE PURPOSE OF ASCERTAINING
COMPLIANCE WITH OR OBTAINING ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT.  THE AGENT, UPON REASONABLE ADVANCE NOTICE, MAY UNDERTAKE TO HAVE THE
COMPANY AND ITS SUBSIDIARIES REVIEWED BY THE AGENT’S COMMERCIAL FINANCIAL
EXAMINERS AND FIXED ASSET APPRAISERS, AND THE COMPANY AND ITS SUBSIDIARIES SHALL
COOPERATE WITH THE AGENT AND ITS COMMERCIAL FINANCIAL EXAMINERS AND FIXED ASSET
APPRAISERS IN CONDUCTING EACH SUCH REVIEW.

 


6.5.  CERTAIN FINANCIAL TESTS.

 


6.5.1.  CONSOLIDATED ADJUSTED FINANCING DEBT TO CONSOLIDATED EBITDA.  ON THE
LAST DAY OF EACH FISCAL QUARTER OF THE COMPANY ENDING DURING ANY PERIOD
SPECIFIED IN THE TABLE BELOW, CONSOLIDATED ADJUSTED FINANCING DEBT SHALL NOT
EXCEED THE PERCENTAGE OF CONSOLIDATED EBITDA FOR THE PERIOD OF FOUR CONSECUTIVE
FISCAL QUARTERS ENDING ON SUCH DATE, SPECIFIED OPPOSITE SUCH PERIOD IN SUCH
TABLE.

 

Period Ending

 

Percentage

 

 

 

 

 

November 1, 2002 through
October 31, 2003

 

1,000

%

 

 

 

 

November 1, 2003 through
October 31, 2004

 

950

%

 

 

 

 

November 1, 2004 through
Maturity Date

 

900

%

 


6.5.2.  CONSOLIDATED EBITDA TO CONSOLIDATED INTEREST EXPENSE.  ON THE LAST DAY
OF EACH FISCAL QUARTER OF THE COMPANY COMMENCING ON OR AFTER NOVEMBER 1, 2002,
CONSOLIDATED EBITDA FOR THE PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS ENDING ON
SUCH DATE SHALL EQUAL OR EXCEED 225% OF CONSOLIDATED INTEREST EXPENSE FOR SUCH
PERIOD; PROVIDED, HOWEVER, THAT FOR PURPOSES OF THIS SECTION 6.5.2, THE
CALCULATION OF CONSOLIDATED INTEREST EXPENSE FOR ANY PERIOD OF FOUR CONSECUTIVE
FISCAL QUARTERS OF THE COMPANY


 

50

--------------------------------------------------------------------------------


 


ENDING ON OR AFTER APRIL 30, 2005 SHALL NOT INCLUDE ANY CONTINGENT INTEREST
ACTUALLY PAID BY THE COMPANY DURING SUCH PERIOD.

 


6.5.3.  CONSOLIDATED DOMESTIC EBITDA.  ON THE LAST DAY OF ANY FISCAL QUARTER OF
THE COMPANY ENDING DURING ANY PERIOD SPECIFIED IN THE TABLE BELOW, CONSOLIDATED
DOMESTIC EBITDA FOR THE PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS ENDING ON
SUCH DATE SHALL EQUAL OR EXCEED THE AMOUNT SPECIFIED OPPOSITE SUCH PERIOD IN
SUCH TABLE.

 

Period Ending

 

Amount

 

 

 

 

 

November 1, 2002 through
January 31, 2003

 

$

14,500,000

 

 

 

 

 

February 1, 2003 through
April 30, 2003

 

$

11,000,000

 

 

 

 

 

May 1, 2003 through
July 31, 2003

 

$

12,000,000

 

 

 

 

 

August 1, 2003 through
October 31, 2003

 

$

13,000,000

 

 

 

 

 

November 1, 2003 through
January 31, 2004

 

$

13,000,000

 

 

 

 

 

February 1, 2004 through
April 30, 2004

 

$

12,500,000

 

 

 

 

 

May 1, 2004 through
January 1, 2005

 

$

14,000,000

 

 

 

 

 

February 1, 2005 through
April 30, 2005

 

$

14,500,000

 

 

 

 

 

May 1, 2005 through
July 31, 2005

 

$

15,000,000

 

 

 

 

 

August 1, 2005 through
Maturity Date

 

$

18,500,000

 

 


6.5.4.  COMBINED FOREIGN EBITDA.  ON THE LAST DAY OF ANY FISCAL QUARTER OF THE
COMPANY ENDING DURING ANY PERIOD SPECIFIED IN THE TABLE BELOW, COMBINED FOREIGN
EBITDA FOR THE PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS ENDING ON SUCH DATE
SHALL EQUAL OR EXCEED THE AMOUNT SPECIFIED OPPOSITE SUCH PERIOD IN SUCH TABLE.


 

51

--------------------------------------------------------------------------------


 

Period Ending

 

Amount

 

 

 

 

 

November 1, 2002 through
July 31, 2003

 

$

15,500,000

 

 

 

 

 

August 1, 2003 through
October 31, 2003

 

$

16,000,000

 

 

 

 

 

November 1, 2003 through
October 31, 2004

 

$

16,500,000

 

 

 

 

 

November 1, 2004 through
January 31, 2005

 

$

18,000,000

 

 

 

 

 

February 1, 2005 through
April 30, 2005

 

$

19,000,000

 

 

 

 

 

May 1, 2005 through
July 31, 2005

 

$

21,000,000

 

 

 

 

 

August 1, 2005 through
Maturity Date

 

$

22,500,000

 

 


6.5.5.  CONSOLIDATED DOMESTIC NET WORKING CAPITAL.  ON THE LAST DAY OF ANY
FISCAL QUARTER OF THE COMPANY ENDING DURING ANY PERIOD SPECIFIED IN THE TABLE
BELOW, CONSOLIDATED DOMESTIC NET WORKING CAPITAL SHALL EQUAL OR EXCEED THE
AMOUNT SPECIFIED OPPOSITE SUCH PERIOD IN SUCH TABLE.

 

Period Ending

 

Amount

 

 

 

 

 

November 1, 2002 through
January 31, 2003

 

$

45,000,000

 

 

 

 

 

February 1, 2003 through
April 30, 2003

 

$

52,000,000

 

 

 

 

 

May 1, 2003 through
July 31, 2003

 

$

50,000,000

 

 

 

 

 

August 1, 2003 through
October 31, 2003

 

$

45,500,000

 

 

 

 

 

November 1, 2003 through
January 31, 2004

 

$

41,500,000

 

 

 

 

 

February 1, 2004 through
April 30, 2004

 

$

38,000,000

 

 

 

 

 

May 1, 2004 through
July 31, 2004

 

$

45,000,000

 

 

 

 

 

August 1, 2004 through
October 31, 2004

 

$

51,000,000

 

 

 

 

 

November 1, 2004 through
January 31, 2005

 

$

47,500,000

 

 

 

 

 

February 1, 2005 through
April 30, 2005

 

$

41,500,000

 

 

 

 

 

May 1, 2005 through
July 31, 2005

 

$

48,500,000

 

 

 

 

 

August 1, 2005 through
Maturity Date

 

$

56,000,000

 

 

52

--------------------------------------------------------------------------------


 


6.5.6.  DOMESTIC CAPITAL EXPENDITURES.  THE AGGREGATE AMOUNT OF CAPITAL
EXPENDITURES MADE BY THE COMPANY AND ITS DOMESTIC SUBSIDIARIES IN THE FISCAL
YEAR OF THE COMPANY ENDING ON OCTOBER 31, 2003 SHALL NOT EXCEED $6,500,000.  THE
AGGREGATE AMOUNT OF CAPITAL EXPENDITURES MADE BY THE COMPANY AND ITS DOMESTIC
SUBSIDIARIES IN ANY FISCAL YEAR OF THE COMPANY COMMENCING ON OR AFTER
NOVEMBER 1, 2003 SHALL NOT EXCEED THE LESSER OF:

 

(A)  THE SUM OF (I) CAPITAL EXPENDITURE FORMULA AMOUNT PLUS (II) THE AMOUNT BY
WHICH CAPITAL EXPENDITURES MADE BY THE COMPANY AND ITS DOMESTIC SUBSIDIARIES IN
THE IMMEDIATELY PRECEDING FISCAL YEAR WERE LESS THAN THE AMOUNT PERMITTED BY
THIS SECTION 6.5.6; AND

 

(B)  THE SUM OF (I) $15,000,000 PLUS (II) THE AMOUNT BY WHICH CAPITAL
EXPENDITURES MADE BY THE COMPANY AND ITS DOMESTIC SUBSIDIARIES IN THE
IMMEDIATELY PRECEDING FISCAL YEAR WERE LESS THAN THE AMOUNT PERMITTED BY THIS
SECTION 6.5.6.

 


6.5.7.  FOREIGN CAPITAL EXPENDITURES.  THE AGGREGATE AMOUNT OF CAPITAL
EXPENDITURES MADE BY THE FOREIGN SUBSIDIARIES IN ANY FISCAL YEAR OF THE COMPANY
ENDING ON ANY DATE SPECIFIED IN THE TABLE BELOW SHALL NOT EXCEED THE SUM OF (A)
THE AMOUNT SPECIFIED OPPOSITE SUCH FISCAL YEAR IN SUCH TABLE PLUS (B) IN EACH
FISCAL YEAR OF THE COMPANY COMMENCING ON OR AFTER NOVEMBER 1, 2003, THE AMOUNT
BY WHICH CAPITAL EXPENDITURES MADE BY THE FOREIGN SUBSIDIARIES IN THE
IMMEDIATELY PRECEDING FISCAL YEAR WERE LESS THAN THE AMOUNT SPECIFIED OPPOSITE
SUCH PRECEDING FISCAL YEAR IN SUCH TABLE.

 

53

--------------------------------------------------------------------------------


 

Fiscal Year Ending

 

Amount

 

 

 

 

 

October 31, 2003

 

$

12,000,000

 

 

 

 

 

October 31, 2004

 

$

20,000,000

 

 

 

 

 

October 31, 2005

 

$

26,000,000

 

 


6.6.  INDEBTEDNESS.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES SHALL
CREATE, INCUR OR ASSUME, OR OTHERWISE BECOME OR REMAIN LIABLE WITH RESPECT TO,
ANY INDEBTEDNESS, INCLUDING GUARANTEES OF INDEBTEDNESS OR OTHERS AND
REIMBURSEMENT OBLIGATIONS, WHETHER CONTINGENT OR MATURED, UNDER LETTERS OF
CREDIT OR OTHER FINANCIAL GUARANTEES BY THIRD PARTIES (OR BECOME CONTRACTUALLY
COMMITTED TO DO SO), EXCEPT THE FOLLOWING:

 


6.6.1.  INDEBTEDNESS IN RESPECT OF THE CREDIT OBLIGATIONS AND THE WARRANT
OBLIGATIONS.

 


6.6.2.  TO THE EXTENT THAT CAPITALIZED LEASE OBLIGATIONS, SYNTHETIC LEASE
OBLIGATIONS AND PURCHASE MONEY SECURITY INTERESTS ARE PERMITTED BY
SECTION 6.7.2, INDEBTEDNESS IN RESPECT OF SUCH CAPITALIZED LEASE OBLIGATIONS,
SYNTHETIC LEASE OBLIGATIONS OR SECURED BY SUCH PURCHASE MONEY SECURITY
INTERESTS; PROVIDED, HOWEVER, THAT (A) THE AGGREGATE PRINCIPAL AMOUNT OF ALL
INDEBTEDNESS PERMITTED BY THIS SECTION 6.6.2 AND INCURRED BY THE COMPANY AND THE
DOMESTIC SUBSIDIARIES SHALL NOT EXCEED $2,500,000 AT ANY ONE TIME OUTSTANDING
AND (B) THE AGGREGATE PRINCIPAL AMOUNT OF ALL INDEBTEDNESS PERMITTED BY THIS
SECTION 6.6.2 AND INCURRED BY THE FOREIGN SUBSIDIARIES SHALL NOT EXCEED
$7,500,000 AT ANY ONE TIME OUTSTANDING.


 


6.6.3.  CURRENT LIABILITIES, OTHER THAN FINANCING DEBT, INCURRED IN THE ORDINARY
COURSE OF BUSINESS OR IN ACCORDANCE WITH FINANCIAL HEDGE AGREEMENTS AND OTHER
FINANCIAL AND COMMODITY DERIVATIVE CONTRACTS PERMITTED BY THE OTHER PROVISIONS
OF THIS AGREEMENT.


 


6.6.4.  TO THE EXTENT THAT PAYMENT THEREOF SHALL NOT AT THE TIME BE REQUIRED BY
SECTION 6.1, INDEBTEDNESS IN RESPECT OF TAXES, ASSESSMENTS, GOVERNMENTAL CHARGES
AND CLAIMS FOR LABOR, MATERIALS AND SUPPLIES.


 


6.6.5.  INDEBTEDNESS SECURED BY LIENS OF CARRIERS, WAREHOUSES, MECHANICS,
LANDLORDS AND OTHER PERSONS PERMITTED BY SECTIONS 6.7.5 AND 6.7.6.


 


6.6.6.  INDEBTEDNESS IN RESPECT OF JUDGMENTS OR AWARDS (A) WHICH HAVE BEEN IN
FORCE FOR LESS THAN THE APPLICABLE APPEAL PERIOD OR (B) IN RESPECT OF WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES SHALL AT THE TIME IN GOOD FAITH BE
PROSECUTING AN APPEAL OR PROCEEDINGS FOR REVIEW AND, IN THE CASE OF EACH OF
CLAUSES (A) AND (B), THE COMPANY OR SUCH SUBSIDIARY SHALL HAVE TAKEN APPROPRIATE
RESERVES THEREFOR IN ACCORDANCE WITH GAAP AND EXECUTION OF SUCH JUDGMENT OR
AWARD SHALL NOT BE LEVIED.


 

54

--------------------------------------------------------------------------------


 


6.6.7.  GUARANTEES BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF INDEBTEDNESS AND
OTHER OBLIGATIONS INCURRED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES AND
PERMITTED BY THE OTHER PROVISIONS OF THIS SECTION 6.6.


 


6.6.8.  INDEBTEDNESS IN RESPECT OF DEFERRED TAXES ARISING IN THE ORDINARY COURSE
OF BUSINESS.


 


6.6.9.  INDEBTEDNESS IN RESPECT OF INTER-COMPANY LOANS AND ADVANCES AMONG THE
COMPANY AND ITS SUBSIDIARIES WHICH ARE NOT PROHIBITED BY SECTION 6.8.


 


6.6.10.  UNFUNDED PENSION LIABILITIES AND OBLIGATIONS WITH RESPECT TO PLANS SO
LONG AS THE COMPANY AND ALL OTHER ERISA GROUP PERSONS ARE IN COMPLIANCE WITH
SECTION 6.15.


 


6.6.11.  INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND DESCRIBED IN EXHIBIT
7.3 AND ALL REFINANCINGS AND EXTENSIONS THEREOF NOT IN EXCESS OF THE AMOUNT
THEREOF OUTSTANDING IMMEDIATELY PRIOR TO SUCH REFINANCING OR EXTENSION.


 


6.6.12.  INDEBTEDNESS OF FOREIGN SUBSIDIARIES IN AN AGGREGATE PRINCIPAL AMOUNT
NOT EXCEEDING $5,000,000 AT ANY ONE TIME OUTSTANDING IN AN EQUIVALENT AMOUNT OF
UNITED STATES FUNDS.


 


6.6.13.  INDEBTEDNESS OF THE COMPANY AND ITS DOMESTIC SUBSIDIARIES UNDER THE
CONGRESS/CIT LOAN AND SECURITY AGREEMENT AND ALL REFINANCINGS AND EXTENSIONS
THEREOF; PROVIDED, HOWEVER, THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS
PERMITTED BY THIS SECTION 6.6.13 AT ANY ONE TIME OUTSTANDING SHALL NOT EXCEED
$75,000,000.


 


6.6.14.  INDEBTEDNESS OF DOE RUN PERU AND ITS SUBSIDIARIES UNDER THE BCP CREDIT
AGREEMENT AND ALL REFINANCINGS AND EXTENSIONS THEREOF NOT IN EXCESS OF THE
AMOUNT THEREOF OUTSTANDING IMMEDIATELY PRIOR TO SUCH REFINANCING OR EXTENSION;
PROVIDED, HOWEVER, THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED
BY THIS SECTION 6.6.14 AT ANY ONE TIME OUTSTANDING SHALL NOT EXCEED $60,000,000.


 


6.6.15.  INDEBTEDNESS OF THE COMPANY AND ITS SUBSIDIARIES IN RESPECT OF THE
EXISTING BONDS OUTSTANDING ON THE DATE HEREOF IMMEDIATELY AFTER GIVING EFFECT TO
THE CONSUMMATION OF THE EXCHANGE OFFER.


 


6.6.16.  INDEBTEDNESS OF THE COMPANY AND ITS SUBSIDIARIES IN RESPECT OF THE NEW
BONDS AND PIK INTEREST PAID BY THE COMPANY WITH RESPECT TO THE NEW BONDS.


 


6.6.17.  INDEBTEDNESS OF THE COMPANY IN RESPECT OF THE PREFERRED STOCK AND PIK
INTEREST PAID BY THE COMPANY WITH RESPECT TO THE PREFERRED STOCK; PROVIDED,
HOWEVER, THAT THE AGGREGATE FACE AMOUNT OF SUCH PREFERRED STOCK (OTHER THAN
PREFERRED STOCK CONSTITUTING PIK INTEREST) SHALL NOT EXCEED $20,000,000.


 


6.6.18.  INDEBTEDNESS OF THE COMPANY IN RESPECT OF WHICH RENCO HAS PROVIDED A
GUARANTEE UNDER THE RENCO CREDIT SUPPORT AGREEMENT; PROVIDED, HOWEVER, THAT THE
AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS SECTION 6.6.18 AT
ANY ONE TIME OUTSTANDING SHALL NOT EXCEED $15,000,000.


 

55

--------------------------------------------------------------------------------


 


6.6.19.  INDEBTEDNESS OF THE COMPANY INCURRED TO FINANCE UNEARNED PREMIUMS IN
RESPECT OF WORKERS’ COMPENSATION, PROPERTY, LIABILITY AND POLITICAL RISK
INSURANCE POLICIES MAINTAINED BY THE COMPANY AND ITS SUBSIDIARIES PURSUANT TO
SECTION 6.3; PROVIDED, HOWEVER, THAT:

 

(A)  THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS
SECTION 6.6.19 AT ANY ONE TIME OUTSTANDING SHALL NOT EXCEED $9,000,000;

 

(B)  THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS
SECTION 6.6.19 AND INCURRED TO FINANCE UNEARNED PREMIUMS IN RESPECT OF
(I) WORKERS’ COMPENSATION INSURANCE POLICIES SHALL NOT EXCEED $6,000,000 AT ANY
ONE TIME OUTSTANDING AND (II) PROPERTY, LIABILITY AND POLITICAL RISK INSURANCE
POLICIES SHALL NOT EXCEED $3,000,000 AT ANY ONE TIME OUTSTANDING;

 

(C)  SUCH INDEBTEDNESS SHALL NOT BE SECURED BY ANY ASSETS OF ANY OBLIGOR, EXCEPT
THAT THE INSURANCE POLICY BEING FINANCED WITH SUCH INDEBTEDNESS MAY SECURE SUCH
INDEBTEDNESS TO THE EXTENT OF (I) ANY UNEARNED INSURANCE PREMIUMS PAID BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES IN RESPECT OF SUCH INSURANCE POLICY, (II) ANY
LOSS PAYMENTS THAT REDUCE THE UNEARNED INSURANCE PREMIUMS FOR SUCH INSURANCE
POLICY OR (III) ANY RETURN OF INSURANCE PREMIUMS FOR SUCH INSURANCE POLICY;

 

(D)  THE TERMS OF SUCH INDEBTEDNESS (INCLUDING INTEREST RATES AND FEES), AND THE
LENDER PROVIDING SUCH INDEBTEDNESS, SHALL BE REASONABLY SATISFACTORY TO THE
REQUIRED LENDERS; AND

 

(E)  THE COMPANY SHALL HAVE FURNISHED TO THE LENDERS AND THE AGENT ALL
AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTS EVIDENCING, OR RELATING TO, SUCH
INDEBTEDNESS, AND ALL SUCH AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTS SHALL BE
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE REQUIRED LENDERS.


 


6.6.20.  INDEBTEDNESS OF THE COMPANY, THE DOMESTIC SUBSIDIARIES AND DOE RUN PERU
AND ITS SUBSIDIARIES IN RESPECT OF PERFORMANCE, SURETY OR OTHER SIMILAR BONDS
INCURRED IN THE ORDINARY COURSE OF BUSINESS; PROVIDED, HOWEVER, THAT (A) THE
AGGREGATE AMOUNT OF ALL SUCH INDEBTEDNESS INCURRED BY THE COMPANY AND THE
DOMESTIC SUBSIDIARIES AT ANY ONE TIME OUTSTANDING SHALL NOT EXCEED $3,000,000
AND (B) THE AGGREGATE AMOUNT OF ALL SUCH INDEBTEDNESS INCURRED BY DOE RUN PERU
AND ITS SUBSIDIARIES AT ANY ONE TIME OUTSTANDING SHALL NOT EXCEED $7,500,000.


 


6.6.21.  INDEBTEDNESS (OTHER THAN FINANCING DEBT) IN ADDITION TO THE FOREGOING;
PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT OF ALL SUCH INDEBTEDNESS AT ANY ONE
TIME OUTSTANDING SHALL NOT EXCEED $5,000,000.


 


6.7.  LIENS.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES SHALL CREATE,
INCUR OR ENTER INTO, OR SUFFER TO BE CREATED OR INCURRED OR TO EXIST, ANY LIEN
(OR BECOME CONTRACTUALLY COMMITTED TO DO SO), EXCEPT THE FOLLOWING:


 


6.7.1.  LIENS ON THE CREDIT SECURITY THAT SECURE THE CREDIT OBLIGATIONS.

 

56

--------------------------------------------------------------------------------


 


6.7.2.  LIENS CONSTITUTING (A) PURCHASE MONEY SECURITY INTERESTS (INCLUDING
MORTGAGES, CONDITIONAL SALES, CAPITALIZED LEASES, SYNTHETIC LEASES AND ANY OTHER
TITLE RETENTION OR DEFERRED PURCHASE DEVICES) IN REAL PROPERTY, INTERESTS IN
LEASES OR TANGIBLE PERSONAL PROPERTY (OTHER THAN INVENTORY) EXISTING OR CREATED
ON THE DATE ON WHICH SUCH PROPERTY IS ACQUIRED OR WITHIN 60 DAYS THEREAFTER, AND
(B) THE RENEWAL, EXTENSION OR REFUNDING OF ANY SECURITY INTEREST REFERRED TO IN
THE FOREGOING CLAUSE (A) IN AN AMOUNT NOT TO EXCEED THE AMOUNT THEREOF REMAINING
UNPAID IMMEDIATELY PRIOR TO SUCH RENEWAL, EXTENSION OR REFUNDING; PROVIDED,
HOWEVER, THAT (I) EACH SUCH SECURITY INTEREST SHALL ATTACH SOLELY TO THE
PARTICULAR ITEM OF PROPERTY SO ACQUIRED, AND THE PRINCIPAL AMOUNT OF
INDEBTEDNESS (INCLUDING INDEBTEDNESS IN RESPECT OF CAPITALIZED LEASE OBLIGATIONS
AND SYNTHETIC LEASE OBLIGATIONS) SECURED THEREBY SHALL NOT EXCEED THE COST
(INCLUDING ALL SUCH INDEBTEDNESS SECURED THEREBY, WHETHER OR NOT ASSUMED) OF
SUCH ITEM OF PROPERTY; AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF ALL
INDEBTEDNESS SECURED BY LIENS PERMITTED BY THIS SECTION 6.7.2 SHALL NOT EXCEED
THE AMOUNT PERMITTED BY SECTION 6.6.2.

 


6.7.3.  DEPOSITS OR PLEDGES MADE (A) IN CONNECTION WITH, OR TO SECURE PAYMENT
OF, WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE, OLD AGE PENSIONS OR OTHER
SOCIAL SECURITY, (B) IN CONNECTION WITH CASUALTY INSURANCE MAINTAINED IN
ACCORDANCE WITH SECTION 6.3, (C) TO SECURE THE PERFORMANCE OF BIDS, TENDERS,
CONTRACTS (OTHER THAN CONTRACTS RELATING TO FINANCING DEBT) OR LEASES, (D) TO
SECURE STATUTORY OBLIGATIONS OR SURETY OR APPEAL BONDS, (E) TO SECURE INDEMNITY,
PERFORMANCE OR OTHER SIMILAR BONDS IN THE ORDINARY COURSE OF BUSINESS OR (F) IN
CONNECTION WITH CONTESTED AMOUNTS TO THE EXTENT THAT PAYMENT THEREOF SHALL NOT
AT THAT TIME BE REQUIRED BY SECTION 6.1.

 


6.7.4.  LIENS IN RESPECT OF JUDGMENTS OR AWARDS, TO THE EXTENT THAT SUCH
JUDGMENTS OR AWARDS ARE PERMITTED BY SECTION 6.6.6 BUT ONLY TO THE EXTENT THAT
SUCH LIENS ARE JUNIOR TO THE LIENS ON THE CREDIT SECURITY GRANTED TO SECURE THE
CREDIT OBLIGATIONS.


 


6.7.5.  LIENS OF CARRIERS, WAREHOUSES, MECHANICS AND SIMILAR LIENS, IN EACH CASE
(A) TO THE EXTENT THAT PAYMENT OF THE OBLIGATION GIVING RISE TO SUCH LIEN IS NOT
THEN DUE OR (B) IF SUCH LIEN IS BEING CONTESTED IN GOOD FAITH BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES IN APPROPRIATE PROCEEDINGS (SO LONG AS THE COMPANY OR
SUCH SUBSIDIARY SHALL, IN ACCORDANCE WITH GAAP, HAVE SET ASIDE ON ITS BOOKS
ADEQUATE RESERVES WITH RESPECT THERETO).

 


6.7.6.  ENCUMBRANCES IN THE NATURE OF (A) ZONING RESTRICTIONS, (B) EASEMENTS,
(C) RESTRICTIONS OF RECORD ON THE USE OF REAL PROPERTY, (D) LANDLORDS’ AND
LESSORS’ LIENS ON RENTED PREMISES AND (E) RESTRICTIONS ON TRANSFERS OR
ASSIGNMENT OF LEASES, WHICH IN EACH CASE DO NOT MATERIALLY DETRACT FROM THE
VALUE OF THE ENCUMBERED PROPERTY OR IMPAIR THE USE THEREOF IN THE BUSINESS OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES.

 


6.7.7.  LIENS TO SECURE TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES, TO
THE EXTENT THAT PAYMENT THEREOF SHALL NOT AT THE TIME BE REQUIRED BY SECTION
6.1.

 


6.7.8.  RESTRICTIONS UNDER FEDERAL AND STATE SECURITIES LAWS ON THE TRANSFER OF
SECURITIES.

 

57

--------------------------------------------------------------------------------


 


6.7.9.  THE SALE OF DOUBTFUL ACCOUNTS RECEIVABLE FOR COLLECTION IN THE ORDINARY
COURSE OF BUSINESS.

 


6.7.10.  LIENS AS IN EFFECT ON THE DATE HEREOF DESCRIBED IN EXHIBIT 7.3 (AND
RENEWALS AND REPLACEMENTS THEREOF) AND SECURING INDEBTEDNESS PERMITTED BY
SECTION 6.6.11.

 


6.7.11.  LIENS ON THE COLLATERAL (AS DEFINED IN THE CONGRESS/CIT LOAN AND
SECURITY AGREEMENT) THAT SECURE INDEBTEDNESS PERMITTED BY SECTIONS 6.6.13 AND
6.6.18.

 


6.7.12.  LIENS ON ASSETS OF DOE RUN PERU AND ITS SUBSIDIARIES THAT SECURE
INDEBTEDNESS PERMITTED BY SECTION 6.6.14.

 


6.7.13.  LIENS ON THE COLLATERAL (AS DEFINED IN THE EXISTING SENIOR SECURED NOTE
INDENTURE) THAT SECURE INDEBTEDNESS PERMITTED BY SECTION 6.6.15.

 


6.7.14.  LIENS ON THE CREDIT SECURITY THAT SECURE INDEBTEDNESS PERMITTED BY
SECTION 6.6.16, SUBJECT TO THE TERMS OF THE BONDHOLDER INTERCREDITOR AGREEMENT.

 


6.7.15.  THE PARAMOUNT INTEREST OF (A) THE UNITED STATES OF AMERICA WITH RESPECT
TO MINING CLAIMS IN THE UNITED STATES OF AMERICA AND (B) THE APPLICABLE FOREIGN
GOVERNMENT WITH RESPECT TO MINING, EXPLORATION AND BENEFICIATION CONCESSIONS IN
ANY FOREIGN JURISDICTION.

 


6.7.16.  PERMITTED ENCUMBRANCES (AS DEFINED IN ANY MORTGAGE OR DEED OF TRUST
GRANTED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES TO THE AGENT FOR THE BENEFIT
OF THE LENDERS).

 


6.7.17.  LIENS ON ASSETS OF THE COMPANY AND ITS SUBSIDIARIES DESCRIBED IN
SECTION 6.6.19(B) THAT SECURE INDEBTEDNESS PERMITTED BY SECTION 6.6.19.

 


6.8.  INVESTMENTS AND ACQUISITIONS.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES SHALL HAVE OUTSTANDING, ACQUIRE OR HOLD ANY INVESTMENT, INCLUDING
ANY INVESTMENT CONSISTING OF THE ACQUISITION OF ANY BUSINESS (OR BECOME
CONTRACTUALLY COMMITTED TO DO SO), EXCEPT THE FOLLOWING:

 


6.8.1.  INVESTMENTS OF THE COMPANY AND ITS SUBSIDIARIES IN DOMESTIC SUBSIDIARIES
THAT ARE WHOLLY-OWNED SUBSIDIARIES OF THE COMPANY; PROVIDED, HOWEVER, THAT
EXCEPT AS OTHERWISE REQUIRED (A) BY SECTION 6.19 OR (B) IN THE ORDINARY COURSE
OF BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES, NO SUCH INVESTMENT SHALL
INVOLVE THE TRANSFER BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF ANY MATERIAL
ASSETS OTHER THAN CASH.

 


6.8.2.  INTER-COMPANY LOANS AND ADVANCES FROM ANY WHOLLY-OWNED SUBSIDIARY TO THE
COMPANY BUT IN EACH CASE ONLY TO THE EXTENT REASONABLY NECESSARY FOR
CONSOLIDATED TAX PLANNING AND WORKING CAPITAL MANAGEMENT; PROVIDED, HOWEVER,
THAT LOANS AND ADVANCES FROM A FOREIGN SUBSIDIARY TO THE COMPANY OR A DOMESTIC
SUBSIDIARY MUST BE SUBORDINATED TO THE CREDIT OBLIGATIONS PURSUANT TO AN
INTER-COMPANY SUBORDINATION AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE
REQUIRED LENDERS.

 

58

--------------------------------------------------------------------------------


 


6.8.3.  INVESTMENTS IN CASH EQUIVALENTS AND FINANCIAL HEDGE AGREEMENTS NOT
PROHIBITED BY THE OTHER PROVISIONS OF THIS AGREEMENT.

 


6.8.4.  GUARANTEES PERMITTED BY SECTION 6.6.


 


6.8.5.  SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING EFFECT THERETO NO DEFAULT
EXISTS, INVESTMENTS OF THE COMPANY AND ITS WHOLLY-OWNED SUBSIDIARIES IN FOREIGN
SUBSIDIARIES THAT ARE WHOLLY-OWNED SUBSIDIARIES AS OF THE DATE HEREOF (OTHER
THAN DOE RUN EXPLORATION); PROVIDED, HOWEVER, THAT (A) SUCH INVESTMENTS SHALL
NOT INVOLVE THE TRANSFER OF MATERIAL ASSETS FROM THE COMPANY AND THE DOMESTIC
SUBSIDIARIES TO THE FOREIGN SUBSIDIARIES, OTHER THAN CASH AND SURPLUS EQUIPMENT,
AND (B) INVESTMENTS OF THE COMPANY AND THE DOMESTIC SUBSIDIARIES IN FOREIGN
SUBSIDIARIES MADE PURSUANT TO THIS SECTION 6.8.5 SHALL NOT EXCEED $1,000,000 AT
ANY ONE TIME OUTSTANDING.


 


6.8.6.  INVESTMENTS OF THE COMPANY IN ITS DOMESTIC SUBSIDIARIES THAT ARE NOT
WHOLLY-OWNED SUBSIDIARIES AND IN ITS FOREIGN SUBSIDIARIES AND INVESTMENTS OF ANY
SUBSIDIARY OF THE COMPANY IN ANY OTHER DOMESTIC SUBSIDIARY OF THE COMPANY THAT
IS NOT A WHOLLY-OWNED SUBSIDIARY AND IN ANY OTHER FOREIGN SUBSIDIARY OF THE
COMPANY, IN EACH CASE OUTSTANDING ON THE DATE HEREOF AND DESCRIBED IN EXHIBIT
7.3.


 


6.8.7.  INTER-COMPANY LOANS FROM THE COMPANY TO DOE RUN PERU THAT ARE
OUTSTANDING ON THE DATE HEREOF AND DESCRIBED IN EXHIBIT 7.3.


 


6.8.8.  MANAGEMENT FEES OWING FROM DOE RUN PERU TO THE COMPANY THAT (A) ARE
ACCRUED AND UNPAID ON THE DATE HEREOF AND DESCRIBED IN EXHIBIT 7.3 OR (B) ACCRUE
AFTER THE DATE HEREOF AS A RESULT OF LIMITATIONS ON DISTRIBUTIONS UNDER THE BCP
CREDIT AGREEMENT.


 


6.8.9.  SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING EFFECT THERETO (A) NO
DEFAULT EXISTS, (B) NO SUPPLEMENTAL LOANS (AS DEFINED IN THE CONGRESS/CIT LOAN
AND SECURITY AGREEMENT) ARE OUTSTANDING UNDER THE CONGRESS/CIT LOAN AND SECURITY
AGREEMENT AND (C) THE EXCESS AVAILABILITY (AS DEFINED IN THE CONGRESS LOAN AND
SECURITY AGREEMENT) UNDER THE CONGRESS/CIT LOAN AND SECURITY AGREEMENT EXCEEDS
$5,000,000, THE COMPANY MAY MAKE INVESTMENTS IN COMPASS RESOURCES NL, AN
AUSTRALIAN CORPORATION; PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT OF SUCH
INVESTMENTS SHALL NOT EXCEED $500,000 AT ANY ONE TIME OUTSTANDING.


 


6.9.  DISTRIBUTIONS.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES SHALL MAKE
ANY DISTRIBUTION (OR BECOME CONTRACTUALLY COMMITTED TO DO SO), EXCEPT THE
FOLLOWING:


 


6.9.1.  SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING EFFECT THERETO NO DEFAULT
EXISTS, ANY SUBSIDIARY OF THE COMPANY MAY MAKE DISTRIBUTIONS TO THE COMPANY OR
ANY WHOLLY-OWNED SUBSIDIARY OF THE COMPANY.


 


6.9.2.  SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING EFFECT THERETO NO DEFAULT
EXISTS, THE COMPANY AND ITS SUBSIDIARIES MAY PAY A MONTHLY MANAGEMENT FEE TO
RENCO IN ACCORDANCE WITH THE MANAGEMENT AGREEMENT; PROVIDED, HOWEVER, THAT THE
AGGREGATE AMOUNT OF MANAGEMENT FEES PAID BY THE COMPANY AND ITS SUBSIDIARIES
PURSUANT TO THIS SECTION 6.9.2 DURING ANY CALENDAR MONTH SHALL NOT EXCEED
$100,000.

 

59

--------------------------------------------------------------------------------


 


6.9.3.  IF (A) CONSOLIDATED DOMESTIC EBITDA IN ANY FISCAL YEAR OF THE COMPANY
EQUALS OR EXCEEDS $30,000,000 AND (B) THE AGGREGATE AMOUNT OF CASH DISTRIBUTIONS
MADE BY DOE RUN PERU TO THE COMPANY DURING SUCH FISCAL YEAR EXCEEDS $12,000,000,
THEN, SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING EFFECT THERETO NO DEFAULT
EXISTS, THE COMPANY AND ITS SUBSIDIARIES MAY, WITHIN 90 DAYS AFTER THE DATE
ANNUAL FINANCIAL STATEMENTS FOR SUCH FISCAL YEAR HAVE BEEN FURNISHED (OR ARE
REQUIRED TO HAVE BEEN FURNISHED) BY THE COMPANY TO THE LENDERS IN ACCORDANCE
WITH SECTION 6.4.1, PAY AN ANNUAL MANAGEMENT FEE TO RENCO IN ACCORDANCE WITH THE
MANAGEMENT AGREEMENT; PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT OF MANAGEMENT
FEES PAID BY THE COMPANY AND ITS SUBSIDIARIES PURSUANT TO THIS SECTION 6.9.3
DURING ANY FISCAL YEAR OF THE COMPANY SHALL NOT EXCEED THE LESSER OF
(I) $1,200,000 AND (II) THE EXCESS, IF ANY, OF (A) THE AGGREGATE AMOUNT OF CASH
DISTRIBUTIONS MADE BY DOE RUN PERU TO THE COMPANY DURING SUCH FISCAL YEAR OVER
(B) $12,000,000.


 


6.9.4.  SO LONG AS (A) IMMEDIATELY BEFORE AND AFTER GIVING EFFECT THERETO NO
DEFAULT EXISTS AND (B) ON THE MOST RECENT INTEREST PAYMENT DATE FOR THE NEW
BONDS THE COMPANY PAID IN CASH ALL ACCRUED AND UNPAID INTEREST ON THE NEW BONDS,
THE COMPANY MAY MAKE PAYMENTS UNDER THE NET WORTH APPRECIATION AGREEMENTS AND
PROFIT SHARING PLANS; PROVIDED, HOWEVER, THAT THE SUM OF (I) THE AGGREGATE
AMOUNT OF PAYMENTS UNDER THE NET WORTH APPRECIATION AGREEMENTS (OTHER THAN NET
WORTH APPRECIATION AGREEMENTS FOR FORMER EMPLOYEES OF THE COMPANY WHO RETIRED
PRIOR TO THE DATE HEREOF) DURING ANY FISCAL YEAR OF THE COMPANY PLUS (II) THE
AGGREGATE AMOUNT OF PAYMENTS MADE UNDER PROFIT SHARING PLANS BY THE COMPANY AND
ITS SUBSIDIARIES FOR THE BENEFIT OF MEMBERS OF MANAGEMENT HAVING ANY CONTRACTUAL
ARRANGEMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES IN RESPECT OF EMPLOYMENT
OR COMPENSATION DURING SUCH FISCAL YEAR, SHALL NOT EXCEED $300,000.


 


6.9.5.  SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING EFFECT THERETO NO DEFAULT
EXISTS, THE COMPANY AND ITS SUBSIDIARIES MAY MAKE INVESTMENTS PERMITTED BY
SECTION 6.8 THAT ALSO CONSTITUTE DISTRIBUTIONS.


 


6.9.6.  SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING EFFECT THERETO NO DEFAULT
EXISTS, THE COMPANY MAY, DURING ANY FISCAL YEAR OF THE COMPANY, MAKE
DISTRIBUTIONS TO RENCO AND DRAC WITH RESPECT TO THE MOST RECENT TAX DISTRIBUTION
DATE DURING SUCH FISCAL YEAR; PROVIDED, HOWEVER, THAT:

 

(A)  THE AGGREGATE AMOUNT OF DISTRIBUTIONS MADE BY THE COMPANY PURSUANT TO THIS
SECTION 6.9.6 WITH RESPECT TO ANY TAX DISTRIBUTION DATE DURING SUCH FISCAL YEAR
SHALL NOT EXCEED THE TOTAL OF (I) THE TAX DISTRIBUTION AMOUNT WITH RESPECT TO
SUCH TAX DISTRIBUTION DATE MINUS (II) THE TAX RETENTION AMOUNT WITH RESPECT TO
SUCH TAX DISTRIBUTION DATE;

 

(B)  AT LEAST FIVE BUSINESS DAYS PRIOR TO THE DATE OF ANY DISTRIBUTION BY THE
COMPANY PURSUANT TO THIS SECTION 6.9.6, THE COMPANY SHALL HAVE PROVIDED THE
LENDERS AND THE AGENT WITH A WRITTEN NOTICE SETTING FORTH (I) THE AMOUNT OF SUCH
DISTRIBUTION, (II) THE DATE ON WHICH SUCH DISTRIBUTION IS TO BE MADE AND
(III) COMPUTATIONS, IN REASONABLE DETAIL, OF EACH OF THE TAX DISTRIBUTION AMOUNT
AND THE TAX RETENTION AMOUNT WITH RESPECT TO THE MOST RECENT TAX DISTRIBUTION
DATE DURING SUCH FISCAL YEAR;

 

60

--------------------------------------------------------------------------------


 

(C)  IF, PRIOR TO THE DATE OF ANY DISTRIBUTION BY THE COMPANY PURSUANT TO THIS
SECTION 6.9.6, THE COMPANY SHALL HAVE RECEIVED FROM THE REQUIRED LENDERS OR THE
AGENT A WRITTEN NOTICE SETTING FORTH A GOOD-FAITH OBJECTION TO SUCH
DISTRIBUTION, WHICH OBJECTION IS BASED ON THE PROVISIONS OF THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT, THEN SUCH OBJECTION SHALL HAVE BEEN RESOLVED TO THE
REASONABLE SATISFACTION OF THE REQUIRED LENDERS; AND

 

(D)  DURING ANY DEFERRAL PERIOD (AS DEFINED IN THE WARRANT AGREEMENT), THE
COMPANY SHALL NOT MAKE ANY DISTRIBUTION PURSUANT TO THIS SECTION 6.9.6 UNLESS,
CONTEMPORANEOUSLY WITH THE MAKING OF SUCH DISTRIBUTION, THE COMPANY SHALL PAY
AGAINST THE AGGREGATE PUT PRICE (AS DEFINED IN THE WARRANT AGREEMENT) AN AMOUNT
EQUAL TO THE LESSER OF (I) THE AMOUNT OF SUCH DISTRIBUTION AND (II) THE
OUTSTANDING AGGREGATE PUT PRICE.


 


6.9.7.  SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING EFFECT THERETO NO DEFAULT
EXISTS, THE COMPANY MAY, DURING ANY FISCAL YEAR OF THE COMPANY, MAKE
DISTRIBUTIONS TO RENCO AND DRAC; PROVIDED, HOWEVER, THAT:

 

(A)  THE AGGREGATE AMOUNT OF DISTRIBUTIONS MADE BY THE COMPANY PURSUANT TO THIS
SECTION 6.9.7 DURING SUCH FISCAL YEAR SHALL NOT EXCEED AN AMOUNT EQUAL TO THE
EXCESS, IF ANY, OF (I) THE ACTUAL PRO FORMA TAX LIABILITY OF THE COMPANY FOR THE
FISCAL YEAR OF THE COMPANY MOST RECENTLY ENDED, OVER (II) THE TOTAL OF (A) THE
AGGREGATE AMOUNT OF DISTRIBUTIONS MADE BY THE COMPANY PURSUANT TO SECTION 6.9.6
DURING THE FISCAL YEAR OF THE COMPANY MOST RECENTLY ENDED MINUS (B) THE TAX
RETENTION AMOUNT OF THE COMPANY WITH RESPECT TO THE MOST RECENT TAX PAYMENT DATE
OCCURRING DURING THE FISCAL YEAR OF THE COMPANY MOST RECENTLY ENDED;

 

(B)  AT LEAST FIVE BUSINESS DAYS PRIOR TO THE DATE OF ANY DISTRIBUTION BY THE
COMPANY PURSUANT TO THIS SECTION 6.9.7, THE COMPANY SHALL HAVE PROVIDED THE
LENDERS AND THE AGENT WITH A WRITTEN NOTICE SETTING FORTH (I) THE AMOUNT OF SUCH
DISTRIBUTION, (II) THE DATE ON WHICH SUCH DISTRIBUTION IS TO BE MADE AND
(III) COMPUTATIONS, IN REASONABLE DETAIL, OF (A) THE ACTUAL PRO FORMA TAX
LIABILITY FOR THE FISCAL YEAR OF THE COMPANY MOST RECENTLY ENDED AND (B) EACH OF
THE TAX DISTRIBUTION AMOUNT AND THE TAX RETENTION AMOUNT WITH RESPECT TO THE
MOST RECENT TAX DISTRIBUTION DATE OCCURRING DURING THE FISCAL YEAR OF THE
COMPANY MOST RECENTLY ENDED;

 

(C)  IF, PRIOR TO THE DATE OF ANY DISTRIBUTION BY THE COMPANY PURSUANT TO THIS
SECTION 6.9.7, THE COMPANY SHALL HAVE RECEIVED FROM THE REQUIRED LENDERS OR THE
AGENT A WRITTEN NOTICE SETTING FORTH A GOOD-FAITH OBJECTION TO SUCH
DISTRIBUTION, WHICH OBJECTION IS BASED ON THE PROVISIONS OF THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT, THEN SUCH OBJECTION SHALL HAVE BEEN RESOLVED TO THE
REASONABLE SATISFACTION OF THE REQUIRED LENDERS; AND

 

(D)  DURING ANY DEFERRAL PERIOD (AS DEFINED IN THE WARRANT AGREEMENT), THE
COMPANY SHALL NOT MAKE ANY DISTRIBUTION PURSUANT TO THIS SECTION 6.9.7 UNLESS,
CONTEMPORANEOUSLY WITH THE MAKING OF SUCH DISTRIBUTION, THE COMPANY SHALL PAY
AGAINST THE AGGREGATE PUT PRICE (AS DEFINED IN THE WARRANT AGREEMENT) AN AMOUNT
EQUAL TO THE LESSER OF (I) THE AMOUNT OF SUCH DISTRIBUTION AND (II) THE
OUTSTANDING AGGREGATE PUT PRICE.

 

61

--------------------------------------------------------------------------------


 


6.9.8.  SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING EFFECT THERETO NO DEFAULT
EXISTS, THE COMPANY MAY MAKE PAYMENTS UNDER THE RENCO CREDIT SUPPORT AGREEMENT.

 


6.9.9.  SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING EFFECT THERETO NO DEFAULT
EXISTS, THE COMPANY MAY MAKE PAYMENTS IN RESPECT OF THE WARRANT OBLIGATIONS.

 


6.9.10.  SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING EFFECT THERETO NO
DEFAULT EXISTS, THE COMPANY MAY MAKE PAYMENTS TO REIMBURSE RENCO FOR INSURANCE
PREMIUMS PAID BY RENCO TO PURCHASE INSURANCE POLICIES FOR THE COMPANY AND ITS
SUBSIDIARIES; PROVIDED, HOWEVER, THAT ANY SUCH INSURANCE PREMIUMS SHALL BE NO
LESS FAVORABLE TO THE COMPANY AND ITS SUBSIDIARIES THAN THE INSURANCE PREMIUMS
THAT THE COMPANY AND ITS SUBSIDIARIES WOULD PAY IF THE COMPANY AND ITS
SUBSIDIARIES HAS PURCHASED SUCH INSURANCE POLICIES DIRECTLY FROM A
NON-AFFILIATE.

 


6.10.  ASSET DISPOSITIONS AND MERGERS.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES SHALL MERGE OR ENTER INTO A CONSOLIDATION OR SELL, LEASE, EXCHANGE,
SELL AND LEASE BACK, SUBLEASE OR OTHERWISE DISPOSE OF ANY OF ITS ASSETS (OR
BECOME CONTRACTUALLY COMMITTED TO DO SO), EXCEPT THE FOLLOWING:

 


6.10.1.  THE COMPANY AND ANY OF ITS SUBSIDIARIES MAY SELL OR OTHERWISE DISPOSE
OF:  (A) INVENTORY AND CASH EQUIVALENTS IN THE ORDINARY COURSE OF BUSINESS; (B)
ASSETS THAT (I) WILL BE REPLACED IN THE ORDINARY COURSE OF BUSINESS WITHIN 12
MONTHS BY OTHER ASSETS OF EQUAL OR GREATER VALUE OR (II) ARE NO LONGER USED OR
USEFUL IN THE BUSINESS OF THE COMPANY OR SUCH SUBSIDIARY; PROVIDED, HOWEVER THAT
THE AGGREGATE FAIR MARKET VALUE (BOOK VALUE, IF GREATER) OF ALL ASSETS SOLD
UNDER THIS CLAUSE (B) IN ANY FISCAL YEAR SHALL NOT EXCEED $1,000,000; (C)
DOUBTFUL ACCOUNTS RECEIVABLE FOR COLLECTION PURPOSES IN THE ORDINARY COURSE OF
BUSINESS; AND (D) MINERAL RESERVES THROUGH DEPLETION FROM NORMAL MINING
OPERATIONS IN THE ORDINARY COURSE OF BUSINESS.

 


6.10.2.  LICENSING OR LEASING OF ASSETS FOR FAIR VALUE IN THE ORDINARY COURSE OF
BUSINESS (SO LONG AS SUCH ASSETS ARE STILL AVAILABLE TO BE USED BY THE COMPANY
AND ITS SUBSIDIARIES TO THE EXTENT NECESSARY TO THEIR BUSINESSES).


 


6.10.3.  ANY WHOLLY-OWNED SUBSIDIARY OF THE COMPANY MAY MERGE, CONSOLIDATE OR BE
LIQUIDATED INTO THE COMPANY OR ANY OTHER WHOLLY-OWNED SUBSIDIARY OF THE COMPANY,
SO LONG AS AFTER GIVING EFFECT TO ANY SUCH MERGER TO WHICH THE COMPANY IS A
PARTY THE COMPANY SHALL BE THE SURVIVING OR RESULTING PERSON.


 


6.10.4.  SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING EFFECT THERETO NO
DEFAULT EXISTS AND THE NET PROCEEDS THEREOF ARE APPLIED TO REPAY THE LOAN TO THE
EXTENT REQUIRED BY SECTION 4.2.2, THE COMPANY AND ITS SUBSIDIARIES MAY SELL
DURING ANY FISCAL YEAR FOR FAIR VALUE (CONSISTING OF AT LEAST 80% CASH) ASSETS
CONTRIBUTING NOT MORE THAN 5% OF CONSOLIDATED REVENUES FOR THE COMPANY’S MOST
RECENTLY COMPLETED FISCAL YEAR; PROVIDED, HOWEVER, THAT THE SUM OF THE FOREGOING
PERCENTAGES OF CONSOLIDATED REVENUES FOR ALL ASSETS SOLD PURSUANT TO THIS
SECTION 6.10.4 SINCE THE DATE HEREOF SHALL NOT EXCEED 15%.

 

62

--------------------------------------------------------------------------------


 


6.11.  ISSUANCE OF EQUITY BY SUBSIDIARIES; SUBSIDIARY DISTRIBUTIONS.

 


6.11.1.  ISSUANCE OF EQUITY BY SUBSIDIARIES.  NO SUBSIDIARY OF THE COMPANY SHALL
ISSUE OR SELL ANY SHARES OF ITS CAPITAL STOCK OR OTHER EVIDENCE OF EQUITY OR
BENEFICIAL OWNERSHIP TO ANY PERSON; PROVIDED, HOWEVER, THAT ANY SUBSIDIARY OF
THE COMPANY MAY ISSUE OR SELL EQUITY INTERESTS TO (A) THE COMPANY OR ANY
WHOLLY-OWNED SUBSIDIARY OF THE COMPANY, SO LONG AS SUCH EQUITY INTERESTS SHALL
HAVE BEEN PLEDGED TO THE AGENT AS PART OF THE CREDIT SECURITY TO THE EXTENT
REQUIRED BY THE GUARANTEE AND SECURITY AGREEMENT; (B) DIRECTORS OF SUBSIDIARIES
OF THE COMPANY AS QUALIFYING SHARES TO THE EXTENT REQUIRED BY LEGAL
REQUIREMENTS; AND (C) IN THE CASE FOREIGN SUBSIDIARIES, TO FOREIGN NATIONALS TO
THE EXTENT THAT EQUITY INTERESTS ARE REQUIRED BY LEGAL REQUIREMENTS TO BE HELD
BY FOREIGN NATIONALS.

 


6.11.2.  NO RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS.  EXCEPT FOR THIS
AGREEMENT, THE OTHER CREDIT DOCUMENTS, THE CONGRESS/CIT LOAN AND SECURITY
AGREEMENT, THE BCP CREDIT AGREEMENT, THE NEW INDENTURE, THE INTER-COMPANY NOTE
AND THE SALE/LEASEBACK AGREEMENT, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES SHALL ENTER INTO OR BE BOUND BY ANY AGREEMENT (INCLUDING COVENANTS
REQUIRING THE MAINTENANCE OF SPECIFIED AMOUNTS OF NET WORTH OR WORKING CAPITAL)
RESTRICTING THE RIGHT OF ANY SUBSIDIARY TO MAKE DISTRIBUTIONS OR EXTENSIONS OF
CREDIT TO THE COMPANY (DIRECTLY OR INDIRECTLY THROUGH ANOTHER SUBSIDIARY).

 


6.12.  VOLUNTARY PREPAYMENTS OF OTHER INDEBTEDNESS.  NEITHER THE COMPANY NOR ANY
OF ITS SUBSIDIARIES SHALL MAKE ANY VOLUNTARY PREPAYMENT OF PRINCIPAL OF, OR
INTEREST ON, ANY FINANCING DEBT OR MAKE ANY VOLUNTARY REDEMPTIONS OR REPURCHASES
OF FINANCING DEBT, IN EACH CASE EXCEPT:

 

(A)  FOR VOLUNTARY PREPAYMENTS OF PRINCIPAL OF, OR INTEREST ON, (I) THE CREDIT
OBLIGATIONS, (II) REVOLVING LOANS UNDER THE CONGRESS/CIT LOAN AND SECURITY
AGREEMENT, (III) SUPPLEMENTAL LOANS (AS DEFINED IN THE CONGRESS/CIT LOAN AND
SECURITY AGREEMENT) UNDER THE CONGRESS/CIT LOAN AND SECURITY AGREEMENT,
(IV) REVOLVING LOANS UNDER THE BCP CREDIT AGREEMENT AND (V) THE INTER-COMPANY
NOTE; AND

 

(B)  IN ORDER TO FACILITATE A REFINANCING OF INDEBTEDNESS PERMITTED BY SECTION
6.6.

 


6.13.  DERIVATIVE CONTRACTS.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
SHALL ENTER INTO ANY FINANCIAL HEDGE AGREEMENT OR OTHER FINANCIAL OR COMMODITY
DERIVATIVE CONTRACTS (INCLUDING PUTS AND CALLS) EXCEPT TO PROVIDE HEDGE
PROTECTION FOR AN UNDERLYING ECONOMIC TRANSACTION IN THE ORDINARY COURSE OF
BUSINESS.


 


6.14.  NEGATIVE PLEDGE CLAUSES.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
SHALL ENTER INTO ANY AGREEMENT, INSTRUMENT, DEED OR LEASE WHICH PROHIBITS OR
LIMITS THE ABILITY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO CREATE, INCUR,
ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY OF THEIR RESPECTIVE PROPERTIES,
ASSETS OR REVENUES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR WHICH REQUIRES
THE GRANT OF ANY COLLATERAL FOR SUCH OBLIGATION IF COLLATERAL IS GRANTED FOR
ANOTHER OBLIGATION, EXCEPT THE FOLLOWING:

 


6.14.1.  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS.

 

63

--------------------------------------------------------------------------------


 


6.14.2.  THE CONGRESS/CIT LOAN AND SECURITY AGREEMENT AND REFINANCINGS THEREOF
PERMITTED BY SECTION 6.6.13.

 


6.14.3.  THE BCP CREDIT AGREEMENT AND REFINANCINGS THEREOF PERMITTED BY
SECTION 6.6.14.


 


6.14.4.  THE NEW INDENTURE.


 


6.14.5.  COVENANTS IN DOCUMENTS CREATING LIENS PERMITTED BY SECTION 6.7
PROHIBITING FURTHER LIENS ON THE ASSETS ENCUMBERED THEREBY.


 


6.15.  ERISA, ETC.  EACH OF THE COMPANY AND ITS SUBSIDIARIES SHALL COMPLY IN ALL
MATERIAL RESPECTS WITH THE PROVISIONS OF ALL LEGAL REQUIREMENTS, INCLUDING ERISA
AND THE CODE, APPLICABLE TO ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES.  EACH OF THE COMPANY, ITS SUBSIDIARIES AND EACH OTHER ERISA
GROUP PERSON SHALL MEET ALL MINIMUM FUNDING REQUIREMENTS APPLICABLE TO IT WITH
RESPECT TO ANY PLAN PURSUANT TO SECTION 302 OF ERISA OR SECTION 412 OF THE
CODE.  AT NO TIME SHALL THE ACCUMULATED BENEFIT OBLIGATIONS UNDER ANY PLAN OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT IS NOT A MULTIEMPLOYER PLAN EXCEED
THE FAIR MARKET VALUE OF THE ASSETS OF SUCH PLAN ALLOCABLE TO SUCH BENEFITS BY
MORE THAN $42,000,000.  NEITHER THE COMPANY, ANY OF ITS SUBSIDIARIES NOR ANY
OTHER ERISA GROUP PERSON SHALL WITHDRAW, IN WHOLE OR IN PART, FROM ANY
MULTIEMPLOYER PLAN SO AS TO GIVE RISE TO WITHDRAWAL LIABILITY EXCEEDING
$2,500,000 IN THE AGGREGATE.  EXCEPT AS SET FORTH ON EXHIBIT 6.15, AT NO TIME
SHALL THE ACTUARIAL PRESENT VALUE OF UNFUNDED LIABILITIES OF THE COMPANY AND ITS
SUBSIDIARIES FOR POST-EMPLOYMENT HEALTH CARE BENEFITS, WHETHER OR NOT PROVIDED
UNDER A PLAN, CALCULATED IN A MANNER CONSISTENT WITH STATEMENT NO. 106 OF THE
UNITED STATES FINANCIAL ACCOUNTING STANDARDS BOARD, EXCEED $18,000,000.


 


6.16.  TRANSACTIONS WITH AFFILIATES.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES SHALL EFFECT ANY TRANSACTION, OR AGREE TO ANY ECONOMIC ARRANGEMENTS
(INCLUDING TAX ARRANGEMENTS AND INSURANCE ARRANGEMENTS), WITH ANY OF THEIR
RESPECTIVE AFFILIATES (EXCEPT FOR THE COMPANY AND ITS SUBSIDIARIES) ON A BASIS
LESS FAVORABLE TO THE COMPANY AND ITS SUBSIDIARIES THAN WOULD BE THE CASE IF
SUCH TRANSACTION HAD BEEN EFFECTED WITH A NON-AFFILIATE; PROVIDED, HOWEVER, THAT
THE COMPANY AND ITS SUBSIDIARIES MAY MAKE DISTRIBUTIONS (INCLUDING THE PAYMENT
OF MANAGEMENT FEES AND THE REIMBURSEMENT OF INSURANCE PREMIUMS AND FEES AND
EXPENSES) TO RENCO AND DRAC TO THE EXTENT PERMITTED BY SECTION 6.9.


 


6.17.  ENVIRONMENTAL LAWS.


 


6.17.1.  COMPLIANCE WITH LAW AND PERMITS.  EXCEPT AS SET FORTH ON
EXHIBIT 7.15.1, EACH OF THE COMPANY AND ITS SUBSIDIARIES SHALL USE AND OPERATE
ALL OF ITS FACILITIES AND PROPERTIES IN MATERIAL COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS, KEEP IN EFFECT ALL NECESSARY PERMITS, APPROVALS,
CERTIFICATES, LICENSES AND OTHER AUTHORIZATIONS RELATING TO ENVIRONMENTAL
MATTERS AND REMAIN IN MATERIAL COMPLIANCE THEREWITH, AND HANDLE ALL HAZARDOUS
MATERIALS IN MATERIAL COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS.


 


6.17.2.  NOTICE OF CLAIMS, ETC.  EACH OF THE COMPANY AND ITS SUBSIDIARIES SHALL
IMMEDIATELY NOTIFY THE LENDERS AND THE AGENT, AND PROVIDE COPIES UPON RECEIPT,
OF ALL MATERIAL WRITTEN CLAIMS, COMPLAINTS, NOTICES OR INQUIRIES FROM
GOVERNMENTAL AUTHORITIES

 

64

--------------------------------------------------------------------------------


 


RELATING TO THE CONDITION OF ITS FACILITIES AND PROPERTIES OR COMPLIANCE WITH
ENVIRONMENTAL LAWS, AND SHALL PROMPTLY CURE AND HAVE DISMISSED WITH PREJUDICE TO
THE REASONABLE SATISFACTION OF THE REQUIRED LENDERS ANY SUCH ACTION OR
PROCEEDING THAT (A) RELATES TO COMPLIANCE WITH ENVIRONMENTAL LAWS AND (B) HAS
RESULTED, OR CREATES A MATERIAL RISK OF RESULTING, IN A MATERIAL ADVERSE CHANGE.


 


6.17.3.  INVESTIGATIONS.  EACH OF THE COMPANY AND ITS SUBSIDIARIES SHALL PERMIT
THE AGENT, SO LONG AS THE AGENT IS ACTING REASONABLY AND IN GOOD FAITH, FOR
REASONABLE CAUSE AND UPON REASONABLE NOTICE, TO CONDUCT INVESTIGATIONS TO
DETERMINE WHETHER HAZARDOUS MATERIALS EXIST ON ANY PART OF ANY REAL PROPERTY
OWNED OR LEASED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES IN AMOUNTS OR UNDER
CIRCUMSTANCES THAT COULD GIVE RISE TO A MATERIAL LIABILITY AND TO DETERMINE THE
SOURCE, QUANTITY AND TYPE OF ANY SUCH HAZARDOUS MATERIALS.  THE COMPANY AND ITS
SUBSIDIARIES SHALL COOPERATE WITH THE AGENT AND ITS OFFICERS, EMPLOYEES, AGENTS
AND CONTRACTORS IN CONDUCTING SUCH INVESTIGATIONS AND SHALL PAY THE COSTS AND
EXPENSES OF EACH SUCH INVESTIGATION; PROVIDED, HOWEVER, THAT THE AGENT SHALL USE
REASONABLE EFFORTS (A) TO MINIMIZE THE DISRUPTION TO THE OPERATIONS OF THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES ON ANY REAL PROPERTY WHERE ANY SUCH
INVESTIGATION IS BEING CONDUCTED AND (B) TO MINIMIZE THE COSTS ASSOCIATED WITH
EACH SUCH INVESTIGATION.


 


6.18.  MANAGEMENT FEES.  EXCEPT (A) TO THE EXTENT PERMITTED BY SECTIONS 6.9.2
AND 6.9.3 AND (B) FOR CONSULTING FEES PAYABLE TO ANY PERSON THAT IS NOT AN
AFFILIATE OF THE COMPANY IN CONNECTION WITH AN ARMS-LENGTH TRANSACTION EFFECTED
IN THE ORDINARY COURSE OF BUSINESS, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES SHALL PAY ANY MANAGEMENT, ADVISORY OR SIMILAR FEES TO ANY PERSON.


 


6.19.  TRANSFER OF ASSETS.  THE COMPANY SHALL USE ITS BEST EFFORTS TO TRANSFER
ALL THE BUICK ASSETS TO DOE RUN BUICK.  WITHIN 90 DAYS AFTER THE CLOSING DATE,
THE COMPANY SHALL FILE ALL APPLICATIONS TO OBTAIN ALL REQUIRED CONSENTS,
APPROVALS AND OTHER AUTHORIZATIONS OF ALL APPLICABLE GOVERNMENTAL AUTHORITIES IN
ORDER TO PERMIT THE COMPANY TO TRANSFER ALL THE BUICK ASSETS TO DOE RUN BUICK.


 


6.20.  FUTURE SUBSIDIARIES; FURTHER ASSURANCES.  IF, AT ANY TIME AFTER THE DATE
HEREOF, ANY PERSON BECOMES A SUBSIDIARY OF THE COMPANY, THE COMPANY WILL, WITHIN
FIVE BUSINESS DAYS AFTER ANY SUCH PERSON BECOMES A SUBSIDIARY OF THE COMPANY,
CAUSE SUCH PERSON TO EXECUTE AND DELIVER TO THE AGENT, FOR THE BENEFIT OF THE
LENDERS AND THE OTHER HOLDERS OF ANY CREDIT OBLIGATION, (A) A JOINDER TO THE
GUARANTEE AND SECURITY AGREEMENT, WHICH JOINDER SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE REQUIRED LENDERS, AND (B) SUCH MORTGAGES, DEEDS OF TRUST,
LEASEHOLD MORTGAGES AND LEASEHOLD DEEDS OF TRUST AS ARE NECESSARY TO GRANT THE
AGENT A FIRST PRIORITY SECURITY INTEREST IN ALL MATERIAL REAL PROPERTY OWNED OR
LEASED BY SUCH PERSON, TOGETHER WITH ALL SUPPORTING DOCUMENTATION DESCRIBED IN
SECTION 5.3; PROVIDED, HOWEVER, THAT IF SUCH PERSON BECOMES A SUBSIDIARY OF DOE
RUN PERU, THEN SUCH PERSON WILL NOT BE REQUIRED (I) TO JOIN THE GUARANTEE AND
SECURITY AGREEMENT AS A PLEDGOR (AS DEFINED IN THE GUARANTEE AND SECURITY
AGREEMENT) OR (II) TO EXECUTE THE DOCUMENTS DESCRIBED IN CLAUSE (B) ABOVE.


 


6.21.  OBSERVER RIGHTS.  THE COMPANY AGREES THAT ONE REPRESENTATIVE DESIGNATED
BY THE REQUIRED LENDERS:  (A) SHALL BE ENTITLED TO RECEIVE ALL NOTICES, AND TO
ATTEND ALL MEETINGS, OF THE BOARD OF DIRECTORS IN A NON-VOTING OBSERVER
CAPACITY; (B) SHALL BE ENTITLED TO RECEIVE COPIES OF ALL

 

65

--------------------------------------------------------------------------------


 

minutes of such meetings, together with copies of any items distributed to the
members of the Board of Directors at such meetings, in each case whether or not
such designated representative attends any such meeting; and (c) shall be
entitled to receive copies of all actions by written consent of the Board of
Directors.

 


7.  REPRESENTATIONS AND WARRANTIES OF COMPANY.  IN ORDER TO INDUCE THE LENDERS
TO EXTEND CREDIT TO THE COMPANY HEREUNDER, THE COMPANY REPRESENTS AND WARRANTS
AS FOLLOWS:


 


7.1.  ORGANIZATION AND BUSINESS.


 


7.1.1.  DRAC.  DRAC IS A DULY ORGANIZED AND VALIDLY EXISTING CORPORATION, IN
GOOD STANDING UNDER THE LAWS OF MISSOURI, WITH ALL POWER AND AUTHORITY,
CORPORATE OR OTHERWISE, NECESSARY (A) TO ENTER INTO AND PERFORM EACH TRANSACTION
DOCUMENT TO WHICH IT IS PARTY, (B) TO GUARANTEE THE CREDIT OBLIGATIONS, (C) TO
GRANT TO THE AGENT FOR THE BENEFIT OF THE LENDERS THE SECURITY INTEREST IN THE
CREDIT SECURITY OWNED BY IT TO SECURE THE CREDIT OBLIGATIONS AND (D) TO OWN ITS
PROPERTIES AND CARRY ON THE BUSINESS NOW CONDUCTED OR PROPOSED TO BE CONDUCTED
BY IT.  CERTIFIED COPIES OF THE CHARTER AND BY-LAWS OF DRAC HAVE BEEN PREVIOUSLY
DELIVERED TO THE LENDERS AND THE AGENT AND ARE CORRECT AND COMPLETE. 
EXHIBIT 7.1, AS FROM TIME TO TIME HEREAFTER SUPPLEMENTED IN ACCORDANCE WITH
SECTIONS 6.4.1 AND 6.4.2, SETS FORTH, AS OF THE LATER OF THE DATE HEREOF OR THE
END OF THE MOST RECENT FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS ARE
REQUIRED TO BE FURNISHED IN ACCORDANCE WITH SECTIONS 6.4.1 AND 6.4.2, (I) THE
JURISDICTION OF ORGANIZATION, THE ORGANIZATIONAL IDENTIFICATION NUMBER ISSUED BY
SUCH JURISDICTION AND THE FEDERAL TAXPAYER IDENTIFICATION NUMBER OF DRAC, (II)
THE ADDRESS OF DRAC’S PRINCIPAL EXECUTIVE OFFICE AND CHIEF PLACE OF BUSINESS,
(III) EACH NAME, INCLUDING ANY TRADE NAME, UNDER WHICH DRAC CONDUCTS ITS
BUSINESS.


 


7.1.2.  COMPANY.  THE COMPANY IS A DULY ORGANIZED AND VALIDLY EXISTING
CORPORATION, IN GOOD STANDING UNDER THE LAWS OF NEW YORK, WITH ALL POWER AND
AUTHORITY, CORPORATE OR OTHERWISE, NECESSARY (A) TO ENTER INTO AND PERFORM THIS
AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS PARTY, (B) TO INCUR
THE CREDIT OBLIGATIONS, (C) TO GRANT TO THE AGENT FOR THE BENEFIT OF THE LENDERS
THE SECURITY INTEREST IN THE CREDIT SECURITY OWNED BY IT TO SECURE THE CREDIT
OBLIGATIONS AND (D) TO OWN ITS PROPERTIES AND CARRY ON THE BUSINESS NOW
CONDUCTED OR PROPOSED TO BE CONDUCTED BY IT.  CERTIFIED COPIES OF THE CHARTER
AND BY-LAWS OF THE COMPANY HAVE BEEN PREVIOUSLY DELIVERED TO THE LENDERS AND THE
AGENT AND ARE CORRECT AND COMPLETE.  EXHIBIT 7.1, AS FROM TIME TO TIME HEREAFTER
SUPPLEMENTED IN ACCORDANCE WITH SECTIONS 6.4.1 AND 6.4.2, SETS FORTH, AS OF THE
LATER OF THE DATE HEREOF OR THE END OF THE MOST RECENT FISCAL QUARTER FOR WHICH
FINANCIAL STATEMENTS ARE REQUIRED TO BE FURNISHED IN ACCORDANCE WITH SECTIONS
6.4.1 AND 6.4.2, (I) THE JURISDICTION OF ORGANIZATION, THE ORGANIZATIONAL
IDENTIFICATION NUMBER ISSUED BY SUCH JURISDICTION AND THE FEDERAL TAXPAYER
IDENTIFICATION NUMBER OF THE COMPANY, (II) THE ADDRESS OF THE COMPANY’S
PRINCIPAL EXECUTIVE OFFICE AND CHIEF PLACE OF BUSINESS, (III) EACH NAME,
INCLUDING ANY TRADE NAME, UNDER WHICH THE COMPANY CONDUCTS ITS BUSINESS, (IV)
THE JURISDICTIONS IN WHICH THE COMPANY OWNS REAL OR TANGIBLE PERSONAL PROPERTY
AND, IN THE CASE OF REAL PROPERTY, WHETHER SUCH REAL PROPERTY IS OWNED OR LEASED
BY THE COMPANY AND (V) THE NUMBER OF AUTHORIZED AND ISSUED EQUITY INTERESTS AND
OWNERSHIP OF THE COMPANY.

 

66

--------------------------------------------------------------------------------


 


7.1.3.  SUBSIDIARIES.  EACH SUBSIDIARY OF THE COMPANY IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN WHICH IT IS
ORGANIZED, WITH ALL POWER AND AUTHORITY, CORPORATE OR OTHERWISE, NECESSARY (A)
TO ENTER INTO AND PERFORM EACH TRANSACTION DOCUMENT TO WHICH IT IS PARTY, (B) TO
GUARANTEE THE CREDIT OBLIGATIONS, (C) TO GRANT TO THE AGENT FOR THE BENEFIT OF
THE LENDERS THE SECURITY INTEREST IN THE CREDIT SECURITY OWNED BY IT TO SECURE
THE CREDIT OBLIGATIONS AND (D) TO OWN ITS PROPERTIES AND CARRY ON THE BUSINESS
NOW CONDUCTED OR PROPOSED TO BE CONDUCTED BY IT.  CERTIFIED COPIES OF THE
CHARTER AND BY-LAWS OF EACH SUBSIDIARY OF THE COMPANY HAVE BEEN PREVIOUSLY
DELIVERED TO THE LENDERS AND THE AGENT AND ARE CORRECT AND COMPLETE.  EXHIBIT
7.1, AS FROM TIME TO TIME HEREAFTER SUPPLEMENTED IN ACCORDANCE WITH
SECTIONS 6.4.1 AND 6.4.2, SETS FORTH, AS OF THE LATER OF THE DATE HEREOF OR THE
END OF THE MOST RECENT FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS ARE
REQUIRED TO BE FURNISHED IN ACCORDANCE WITH SECTIONS 6.4.1 AND 6.4.2, (I) THE
NAME, JURISDICTION OF ORGANIZATION, THE ORGANIZATIONAL IDENTIFICATION NUMBER
ISSUED BY SUCH JURISDICTION AND THE FEDERAL TAXPAYER IDENTIFICATION NUMBER OF
EACH SUBSIDIARY OF THE COMPANY, (II) THE ADDRESS OF THE CHIEF EXECUTIVE OFFICE
AND PRINCIPAL PLACE OF BUSINESS OF EACH SUCH SUBSIDIARY, (III) EACH NAME UNDER
WHICH EACH SUCH SUBSIDIARY CONDUCTS ITS BUSINESS, (IV) EACH JURISDICTION IN
WHICH EACH SUCH SUBSIDIARY OWNS REAL OR TANGIBLE PERSONAL PROPERTY,  AND, IN THE
CASE OF REAL PROPERTY, WHETHER SUCH REAL PROPERTY IS OWNED OR LEASED BY SUCH
SUBSIDIARY AND (V) THE NUMBER OF AUTHORIZED AND ISSUED EQUITY INTERESTS AND
OWNERSHIP OF EACH SUCH SUBSIDIARY.


 


7.1.4.  QUALIFICATION.  EACH OF DRAC, THE COMPANY AND ITS SUBSIDIARIES IS DULY
AND LEGALLY QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION OR OTHER ENTITY
AND IS IN GOOD STANDING IN EACH STATE OR JURISDICTION IN WHICH SUCH
QUALIFICATION IS REQUIRED AND IS DULY AUTHORIZED, QUALIFIED AND LICENSED UNDER
ALL LAWS, REGULATIONS, ORDINANCES OR ORDERS OF PUBLIC AUTHORITIES, OR OTHERWISE,
TO CARRY ON ITS BUSINESS IN THE PLACES AND IN THE MANNER IN WHICH IT IS
CONDUCTED, EXCEPT FOR FAILURES TO BE SO QUALIFIED, AUTHORIZED OR LICENSED WHICH
WOULD NOT IN THE AGGREGATE RESULT, OR CREATE A MATERIAL RISK OF RESULTING, IN
ANY MATERIAL ADVERSE CHANGE.


 


7.1.5.  CAPITALIZATION.  EXCEPT (A) FOR THE WARRANTS AND (B) AS SET FORTH ON
EXHIBIT 7.1.5, NO OPTIONS, WARRANTS, CONVERSION RIGHTS, PREEMPTIVE RIGHTS OR
OTHER STATUTORY OR CONTRACTUAL RIGHTS TO PURCHASE SHARES OF CAPITAL STOCK OR
OTHER EQUITY SECURITIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES NOW EXIST, NOR
HAS THE COMPANY OR ANY OF ITS SUBSIDIARIES AUTHORIZED ANY SUCH RIGHT, NOR IS THE
COMPANY OR ANY OF ITS SUBSIDIARIES OBLIGATED IN ANY OTHER MANNER TO ISSUE SHARES
OF ITS CAPITAL STOCK OR OTHER EQUITY SECURITIES.


 


7.2.  FINANCIAL STATEMENTS AND OTHER INFORMATION; MATERIAL AGREEMENTS.


 


7.2.1.  FINANCIAL STATEMENTS AND OTHER INFORMATION.  THE COMPANY HAS PREVIOUSLY
FURNISHED TO THE LENDERS COPIES OF THE FOLLOWING:

 

(A)  THE AUDITED CONSOLIDATED AND UNAUDITED CONSOLIDATING BALANCE SHEETS OF THE
COMPANY AND ITS SUBSIDIARIES AS AT OCTOBER 31 IN EACH OF 1999, 2000 AND 2001 AND
THE AUDITED CONSOLIDATED AND UNAUDITED CONSOLIDATING STATEMENTS OF INCOME AND
THE AUDITED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY AND OF
CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES FOR THE FISCAL YEARS OF THE
COMPANY THEN ENDED.

 

67

--------------------------------------------------------------------------------


 

(B)  THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
SUBSIDIARIES AS AT JULY 31, 2002 AND THE UNAUDITED CONSOLIDATED STATEMENTS OF
INCOME, OF CHANGES IN SHAREHOLDERS’ EQUITY AND OF CASH FLOWS OF THE COMPANY AND
ITS SUBSIDIARIES FOR THE PORTION OF THE FISCAL YEAR THEN ENDED.

 

(C)  THE COMPANY’S REPORT ON 10-K FOR ITS FISCAL YEAR ENDED OCTOBER 31, 2001, AS
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(D)  THE COMPANY’S REPORT ON 10-Q FOR ITS FISCAL QUARTER ENDED JULY 31, 2002, AS
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(E)  THE THREE-YEAR FINANCIAL AND OPERATIONAL PROJECTIONS FOR THE COMPANY AND
ITS SUBSIDIARIES DATED OCTOBER 17, 2002 AND COVERING THE PERIOD FROM NOVEMBER 1,
2002 THROUGH OCTOBER 31, 2005.

 

(F)  CALCULATIONS WITH RESPECT TO THE COMPUTATION COVENANTS AS OF AUGUST 31,
2002 ON A PRO FORMA BASIS GIVING EFFECT TO EACH OF THE INCURRENCE OF THE CREDIT
OBLIGATIONS AND THE CONSUMMATION OF THE EXCHANGE OFFER.

 

(G)  THE EXCHANGE OFFER DOCUMENTS.

 

The audited Consolidated financial statements (including the notes thereto)
referred to in clause (a) above were prepared in accordance with GAAP and fairly
present in all material respects the financial position of the Company and its
Subsidiaries on a Consolidated basis at the respective dates thereof and the
results of their operations for the periods covered thereby.  The unaudited
Consolidating financial statements referred to in clause (a) above and the
unaudited Consolidated financial statements referred to in clause (b) above were
prepared in accordance with GAAP and fairly present in all material respects the
financial position of the Company and its Subsidiaries at the respective dates
thereof and the results of their operations for the periods covered thereby,
subject to normal year-end audit adjustments and the addition of footnotes in
the case of interim financial statements.  Except as set forth on Exhibit 7.2.1,
neither the Company nor any of its Subsidiaries has any known contingent
liability material to the Company and its Subsidiaries on a Consolidated basis
which is not reflected in the balance sheet referred to in clause (b) above (or
the most recent balance sheet delivered pursuant to Section 6.4.1 or 6.4.2) or
in the notes thereto.

 

Each of the Form 10-K referred to in clause (c) above and the Form 10-Q referred
to in clause (d) above contained all information required to be contained
therein and otherwise complied in all material respects with the Exchange Act. 
Neither such Form 10-K nor such Form 10-Q contained any untrue statement of
material fact or omitted to state a material fact necessary in order to make the
statements contained therein not misleading in the light of the circumstances
under which they were made.

 

In the Company’s judgment, the financial and operational projections referred to
in clause (e) above constitute a reasonable basis as of the Closing Date for the
assessment of the future performance of the Company and its Subsidiaries during
the periods

 

68

--------------------------------------------------------------------------------


 

indicated therein, it being understood that any projected financial information
represents an estimate, based on various assumptions (including commodity price
assumptions), of future results of operations which may or may not in fact
occur.

 

As of the date thereof, the Exchange Offer Documents do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not misleading in light of the
circumstances under which they were made; provided, however, that the
descriptions in the Exchange Offer Documents of other documents and agreements
are intended to be summaries only and do not provide comprehensive descriptions
of the terms and conditions contained in such documents and agreements.

 


7.2.2.  MATERIAL AGREEMENTS.  EACH OF THE MATERIAL AGREEMENTS IS LISTED ON
EXHIBIT 7.2.2.  THE COMPANY HAS PREVIOUSLY FURNISHED TO THE LENDERS CORRECT AND
COMPLETE COPIES, INCLUDING ALL EXHIBITS, SCHEDULES AND AMENDMENTS THERETO, OF
THE MATERIAL AGREEMENTS, EACH AS IN EFFECT ON THE DATE HEREOF.

 


7.3.  AGREEMENTS RELATING TO FINANCING DEBT, INVESTMENTS, ETC.  EXHIBIT 7.3, AS
FROM TIME TO TIME HEREAFTER SUPPLEMENTED IN ACCORDANCE WITH SECTIONS 6.4.1 AND
6.4.2, SETS FORTH:


 


7.3.1.  THE AMOUNTS (AS OF THE DATES INDICATED IN EXHIBIT 7.3, AS SO
SUPPLEMENTED) OF ALL FINANCING DEBT OF THE COMPANY AND ITS SUBSIDIARIES AND ALL
AGREEMENTS, LIENS AND GUARANTEES WHICH RELATE TO SUCH FINANCING DEBT.


 


7.3.2.  THE AMOUNTS (AS OF THE DATES INDICATED IN EXHIBIT 7.3, AS SO
SUPPLEMENTED) OF ALL INVESTMENTS OF THE COMPANY AND ITS SUBSIDIARIES, ALL
AGREEMENTS WHICH RELATE TO SUCH INVESTMENTS AND ALL AGREEMENTS WHICH DIRECTLY OR
INDIRECTLY REQUIRE THE COMPANY OR ANY SUBSIDIARY TO MAKE ANY INVESTMENT.


 


7.3.3.  MATERIAL LICENSE AGREEMENTS WITH RESPECT TO THE PRODUCTS OF THE COMPANY
AND ITS SUBSIDIARIES, INCLUDING THE PARTIES THERETO AND THE EXPIRATION DATES
THEREOF.


 


7.3.4.  ALL COPYRIGHTS OWNED BY DRAC, THE COMPANY AND ITS SUBSIDIARIES THAT ARE
REGISTERED WITH THE UNITED STATES COPYRIGHT OFFICE (OR ANY OFFICE MAINTAINING
REGISTRATION OF COPYRIGHTS IN ANY FOREIGN JURISDICTION) AND ALL APPLICATIONS FOR
SUCH REGISTRATION.


 


7.3.5.  ALL TRADEMARKS AND SERVICE MARKS OWNED BY DRAC, THE COMPANY AND ITS
SUBSIDIARIES THAT ARE REGISTERED WITH THE UNITED STATES PATENT AND TRADEMARK
OFFICE (OR ANY OFFICE MAINTAINING REGISTRATION OF TRADEMARKS AND SERVICE MARKS
IN ANY STATE OF THE UNITED STATES OF AMERICA OR ANY FOREIGN JURISDICTION) AND
ALL APPLICATIONS FOR SUCH REGISTRATION.


 


7.3.6.  ALL UNITED STATES AND FOREIGN PATENTS AND PATENT APPLICATIONS OWNED BY
DRAC, THE COMPANY AND ITS SUBSIDIARIES.


 


7.3.7.  ALL INTERNET DOMAIN NAMES OWNED BY DRAC, THE COMPANY AND ITS
SUBSIDIARIES AND THE REGISTRY WITH WHICH EACH SUCH DOMAIN NAME IS REGISTERED.

 

69

--------------------------------------------------------------------------------


 


7.3.8.  ALL COMMERCIAL TORT CLAIMS HELD BY DRAC, THE COMPANY AND ITS
SUBSIDIARIES AND RELATED INFORMATION WITH RESPECT TO THE STATUS OF THE
PROCEEDINGS.


 


7.3.9.  ALL BANK AND DEPOSIT ACCOUNTS OWNED BY DRAC, THE COMPANY AND ITS
SUBSIDIARIES.

 

The Company has furnished the Lenders correct and complete copies of any
agreements described above in this Section 7.3 requested by the Lenders.

 


7.4.  CHANGES IN CONDITION.  EXCEPT AS SET FORTH IN THE EXCHANGE OFFER
DOCUMENTS, SINCE OCTOBER 31, 2001, NO MATERIAL ADVERSE CHANGE HAS OCCURRED. 
EXCEPT FOR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS, BETWEEN OCTOBER 31, 2001 AND THE DATE HEREOF, NEITHER THE
COMPANY NOR ANY SUBSIDIARY OF THE COMPANY HAS ENTERED INTO ANY MATERIAL
TRANSACTION OUTSIDE THE ORDINARY COURSE OF BUSINESS.


 


7.5.  TITLE TO ASSETS.  THE COMPANY AND ITS SUBSIDIARIES HAVE GOOD AND
MARKETABLE TITLE TO (A) ALL ASSETS NECESSARY FOR OR USED IN THE OPERATIONS OF
THEIR BUSINESS AS NOW CONDUCTED BY THEM AND REFLECTED IN THE MOST RECENT BALANCE
SHEET REFERRED TO IN SECTION 7.2.1 AND (B) ALL ASSETS NECESSARY FOR OR USED IN
THE OPERATIONS OF THEIR BUSINESS AS NOW CONDUCTED BY THEM AND ACQUIRED
SUBSEQUENT TO THE DATE OF SUCH BALANCE SHEET, IN EACH CASE SUBJECT TO NO LIENS
EXCEPT FOR LIENS PERMITTED BY SECTION 6.7.


 


7.6.  OPERATIONS IN CONFORMITY WITH LAW, ETC.  THE OPERATIONS OF THE COMPANY AND
ITS SUBSIDIARIES AS NOW CONDUCTED OR PROPOSED TO BE CONDUCTED ARE NOT IN
VIOLATION OF, NOR IS THE COMPANY OR ANY OF ITS SUBSIDIARIES IN DEFAULT UNDER,
ANY LEGAL REQUIREMENT PRESENTLY IN EFFECT, EXCEPT FOR SUCH VIOLATIONS AND
DEFAULTS AS DO NOT AND WILL NOT, IN THE AGGREGATE, RESULT, OR CREATE A MATERIAL
RISK OF RESULTING, IN ANY MATERIAL ADVERSE CHANGE.  EXCEPT AS SET FORTH ON
EXHIBIT 7.6, THE COMPANY HAS RECEIVED NO NOTICE OF ANY SUCH VIOLATION OR DEFAULT
AND HAS NO KNOWLEDGE OF ANY BASIS ON WHICH THE OPERATIONS OF THE COMPANY OR ITS
SUBSIDIARIES, AS NOW CONDUCTED AND AS CURRENTLY PROPOSED TO BE CONDUCTED AFTER
THE DATE HEREOF, WOULD GIVE RISE TO ANY SUCH VIOLATION OR DEFAULT, EXCEPT FOR
SUCH VIOLATIONS AND DEFAULTS AS DO NOT AND WILL NOT, IN THE AGGREGATE, RESULT,
OR CREATE A MATERIAL RISK OF RESULTING, IN ANY MATERIAL ADVERSE CHANGE.


 


7.7.  LITIGATION.  EXCEPT AS SET FORTH ON EXHIBIT 7.7, NO LITIGATION, AT LAW OR
IN EQUITY, OR ANY PROCEEDING BEFORE ANY COURT, BOARD OR OTHER GOVERNMENTAL OR
ADMINISTRATIVE AGENCY OR ANY ARBITRATOR IS PENDING OR, TO THE KNOWLEDGE OF THE
COMPANY OR ANY OTHER OBLIGOR, THREATENED WHICH (A) INVOLVES ANY MATERIAL RISK OF
ANY FINAL JUDGMENT, ORDER OR LIABILITY WHICH, AFTER GIVING EFFECT TO ANY
APPLICABLE INSURANCE, HAS RESULTED, OR CREATES A MATERIAL RISK OF RESULTING, IN
ANY MATERIAL ADVERSE CHANGE OR (B) SEEKS TO ENJOIN THE CONSUMMATION, OR
QUESTIONS THE VALIDITY, OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.  NO JUDGMENT, DECREE OR ORDER OF
ANY COURT, BOARD OR OTHER GOVERNMENTAL OR ADMINISTRATIVE AGENCY OR ANY
ARBITRATOR HAS BEEN ISSUED AGAINST OR BINDS THE COMPANY OR ANY OF ITS
SUBSIDIARIES WHICH HAS RESULTED, OR CREATES A MATERIAL RISK OF RESULTING, IN ANY
MATERIAL ADVERSE CHANGE.


 


7.8.  AUTHORIZATION AND ENFORCEABILITY.  EACH OBLIGOR HAS TAKEN ALL CORPORATE
ACTION REQUIRED TO EXECUTE, DELIVER AND PERFORM EACH TRANSACTION DOCUMENT TO
WHICH IT IS PARTY.  NO CONSENT OF STOCKHOLDERS OF ANY OBLIGOR IS NECESSARY IN
ORDER TO AUTHORIZE THE EXECUTION, DELIVERY

 

70

--------------------------------------------------------------------------------


 

or performance of any Transaction Document to which such Obligor is party.  This
Agreement and each other Transaction Document constitutes the legal, valid and
binding obligation of each Obligor party thereto and is enforceable against such
Obligor in accordance with its terms.


 


7.9.  NO LEGAL OBSTACLE TO AGREEMENTS.  NEITHER THE EXECUTION AND DELIVERY OF
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, NOR THE MAKING OF ANY
BORROWING HEREUNDER, NOR THE GUARANTEEING OF THE CREDIT OBLIGATIONS, NOR THE
SECURING OF THE CREDIT OBLIGATIONS WITH THE CREDIT SECURITY, NOR THE
CONSUMMATION OF ANY TRANSACTION REFERRED TO IN OR CONTEMPLATED BY THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT, NOR THE FULFILLMENT OF THE TERMS HEREOF OR
THEREOF OR OF ANY OTHER AGREEMENT, INSTRUMENT, DEED OR LEASE CONTEMPLATED BY
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, HAS CONSTITUTED OR RESULTED IN
OR WILL CONSTITUTE OR RESULT IN:

 

(A)  ANY BREACH OR TERMINATION OF THE PROVISIONS OF (I) ANY AGREEMENT,
INSTRUMENT, DEED OR LEASE TO WHICH THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY
OTHER OBLIGOR IS A PARTY OR BY WHICH ANY SUCH PERSON IS BOUND, OR (II) THE
CHARTER OR BY-LAWS OF THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OTHER OBLIGOR;

 

(B)  THE VIOLATION OF ANY LAW, STATUTE, JUDGMENT, DECREE OR GOVERNMENTAL ORDER,
RULE OR REGULATION APPLICABLE TO THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY
OTHER OBLIGOR;

 

(C)  THE CREATION UNDER ANY AGREEMENT, INSTRUMENT, DEED OR LEASE OF ANY LIEN
(OTHER THAN LIENS ON THE CREDIT SECURITY WHICH SECURE THE CREDIT OBLIGATIONS AND
LIENS PERMITTED BY SECTION 6.7) UPON ANY OF THE ASSETS OF THE COMPANY, ANY OF
ITS SUBSIDIARIES OR ANY OTHER OBLIGOR; OR

 

(D)  ANY REDEMPTION, RETIREMENT OR OTHER REPURCHASE OBLIGATION OF THE COMPANY,
ANY OF ITS SUBSIDIARIES OR ANY OTHER OBLIGOR UNDER ANY CHARTER, BY-LAW,
AGREEMENT, INSTRUMENT, DEED OR LEASE.

 

Except (A) for filings necessary to perfect the Agent’s security interest in the
Credit Security and (B) as set forth on Exhibit 7.9 with respect to the transfer
by the Company to Doe Run Buick of the Buick Assets as required by Section 6.19,
no approval, authorization or other action by, or declaration to or filing with,
any governmental or administrative authority or any other Person is required to
be obtained or made by the Company, any of its Subsidiaries or any other Obligor
in connection with the execution, delivery and performance of this Agreement or
any other Transaction Document, the transactions contemplated hereby or thereby,
the making of any borrowing hereunder, the guaranteeing of the Credit
Obligations or the securing of the Credit Obligations with the Credit Security.


 


7.10.  DEFAULTS.  IMMEDIATELY AFTER GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS, NONE OF THE COMPANY, ITS SUBSIDIARIES
AND THE OTHER OBLIGORS WILL BE IN DEFAULT UNDER ANY PROVISION OF ITS CHARTER OR
BY-LAWS OR OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.  IMMEDIATELY
AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS, NONE OF THE COMPANY, ITS SUBSIDIARIES AND THE OTHER OBLIGORS WILL BE
IN DEFAULT UNDER ANY PROVISION OF ANY AGREEMENT, INSTRUMENT, DEED OR LEASE TO
WHICH IT IS PARTY OR BY WHICH IT OR ITS PROPERTY IS BOUND SO AS TO RESULT, OR
CREATE A MATERIAL RISK OF RESULTING, IN ANY MATERIAL ADVERSE CHANGE.

 

71

--------------------------------------------------------------------------------


 


7.11.  LICENSES, ETC.  EXCEPT AS SET FORTH ON EXHIBIT 7.11, THE COMPANY AND ITS
SUBSIDIARIES HAVE ALL PATENTS, PATENT APPLICATIONS, PATENT LICENSES, PATENT
RIGHTS, TRADEMARKS, TRADEMARK RIGHTS, TRADE NAMES, TRADE NAME RIGHTS,
COPYRIGHTS, LICENSES, FRANCHISES, PERMITS, AUTHORIZATIONS AND OTHER RIGHTS AS
ARE REASONABLY NECESSARY FOR THE CONDUCT OF THE BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES AS NOW CONDUCTED BY THEM.  ALL OF THE FOREGOING ARE IN FULL FORCE
AND EFFECT IN ALL MATERIAL RESPECTS, AND EACH OF THE COMPANY AND ITS
SUBSIDIARIES IS IN SUBSTANTIAL COMPLIANCE WITH THE FOREGOING WITHOUT ANY KNOWN
CONFLICT WITH THE VALID RIGHTS OF OTHERS WHICH HAS RESULTED, OR CREATES A
MATERIAL RISK OF RESULTING, IN ANY MATERIAL ADVERSE CHANGE.  NO EVENT HAS
OCCURRED WHICH PERMITS, OR AFTER NOTICE OR LAPSE OF TIME OR BOTH WOULD PERMIT,
THE REVOCATION OR TERMINATION OF ANY SUCH LICENSE, FRANCHISE OR OTHER RIGHT OR
WHICH AFFECTS THE RIGHTS OF ANY OF THE COMPANY AND ITS SUBSIDIARIES THEREUNDER
SO AS TO RESULT, OR TO CREATE A MATERIAL RISK OF RESULTING, IN ANY MATERIAL
ADVERSE CHANGE.


 


7.12.  TAXES.  EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS FILED ALL MATERIAL
TAX AND INFORMATION RETURNS WHICH ARE REQUIRED TO BE FILED BY IT AND HAS PAID,
OR MADE ADEQUATE PROVISION FOR THE PAYMENT OF, ALL TAXES WHICH HAVE OR MAY
BECOME DUE PURSUANT TO SUCH RETURNS OR TO ANY ASSESSMENT RECEIVED BY IT, OTHER
THAN TAXES AND ASSESSMENTS BEING CONTESTED BY THE COMPANY AND ITS SUBSIDIARIES
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES HAVE
BEEN TAKEN IN ACCORDANCE WITH GAAP.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES KNOWS OF ANY MATERIAL ADDITIONAL ASSESSMENTS OR ANY BASIS
THEREFOR.  THE COMPANY REASONABLY BELIEVES THAT THE CHARGES, ACCRUALS AND
RESERVES ON THE BOOKS OF THE COMPANY AND ITS SUBSIDIARIES IN RESPECT OF TAXES OR
OTHER GOVERNMENTAL CHARGES ARE ADEQUATE.  THE COMPANY IS A “QUALIFIED SUBCHAPTER
S SUBSIDIARY” WITHIN THE MEANING OF SECTION 1361(B)(3)(B) OF THE CODE.  EXCEPT
AS SET FORTH ON EXHIBIT 7.12, NO FEDERAL, STATE, LOCAL OR FOREIGN TAX AUDITS OR
ADMINISTRATIVE OR JUDICIAL TAX PROCEEDING IS PENDING OR, TO THE KNOWLEDGE OF THE
COMPANY OR ANY OTHER OBLIGOR, THREATENED WITH RESPECT TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES.


 


7.13.  CERTAIN BUSINESS REPRESENTATIONS.


 


7.13.1.  LABOR RELATIONS.  EXCEPT AS SET FORTH ON EXHIBIT 7.13.1., NO DISPUTE OR
CONTROVERSY BETWEEN THE COMPANY OR ANY OF ITS SUBSIDIARIES AND ANY OF THEIR
RESPECTIVE EMPLOYEES HAS RESULTED, OR IS REASONABLY LIKELY TO RESULT, IN ANY
MATERIAL ADVERSE CHANGE, AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
ANTICIPATES THAT ITS RELATIONSHIPS WITH ITS UNIONS OR EMPLOYEES WILL RESULT, OR
ARE REASONABLY LIKELY TO RESULT, IN ANY MATERIAL ADVERSE CHANGE.  THE COMPANY
AND EACH OF ITS SUBSIDIARIES IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
FEDERAL AND STATE LAWS WITH RESPECT TO (A) NON-DISCRIMINATION IN EMPLOYMENT WITH
WHICH THE FAILURE TO COMPLY, IN THE AGGREGATE, HAS RESULTED, OR CREATES A
MATERIAL RISK OF RESULTING, IN A MATERIAL ADVERSE CHANGE AND (B) THE PAYMENT OF
WAGES.


 


7.13.2.  DISTRIBUTORS, CUSTOMERS AND SUPPLIERS.  EXHIBIT 7.13.2 SETS FORTH A
COMPLETE AND ACCURATE LIST OF :  (A) THE TEN LARGEST DISTRIBUTORS OF THE
PRODUCTS OF THE COMPANY AND ITS SUBSIDIARIES DURING THE FISCAL YEAR ENDED
OCTOBER 31, 2001, INDICATING THE SPECIFIC PRODUCT DISTRIBUTED BY EACH SUCH
DISTRIBUTOR, THE EXISTING CONTRACTUAL ARRANGEMENTS, IF ANY, WITH EACH SUCH
DISTRIBUTOR AND THE VOLUME OF PRODUCTS DISTRIBUTED BY EACH SUCH DISTRIBUTOR; (B)
THE TEN LARGEST CUSTOMERS (BY DOLLAR VOLUME) OF THE COMPANY AND ITS SUBSIDIARIES
DURING THE FISCAL YEAR ENDED OCTOBER 31, 2001, INDICATING THE EXISTING
CONTRACTUAL ARRANGEMENTS WITH EACH SUCH CUSTOMER BY PRODUCT; AND (C) ALL
SUPPLIERS OF

 

72

--------------------------------------------------------------------------------


 


SIGNIFICANT MATERIALS OR SERVICES TO THE COMPANY AND ITS SUBSIDIARIES,
INDICATING THE CONTRACTUAL ARRANGEMENTS FOR CONTINUED SUPPLY FROM EACH SUCH
SUPPLIER.


 


7.13.3.  ANTITRUST.  TO THE KNOWLEDGE OF THE COMPANY AND ITS SUBSIDIARIES, EACH
OF THE COMPANY AND ITS SUBSIDIARIES IS IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL FEDERAL AND STATE ANTITRUST LAWS RELATING TO ITS BUSINESS AND THE
GEOGRAPHIC CONCENTRATION OF ITS BUSINESS.


 


7.13.4.  CONSUMER PROTECTION.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
IS IN VIOLATION OF ANY RULE, REGULATION, ORDER OR INTERPRETATION OF ANY RULE,
REGULATION OR ORDER OF THE FEDERAL TRADE COMMISSION (INCLUDING
TRUTH-IN-LENDING), WITH WHICH THE FAILURE TO COMPLY, IN THE AGGREGATE, HAS
RESULTED, OR CREATES A MATERIAL RISK OF RESULTING, IN A MATERIAL ADVERSE CHANGE.


 


7.13.5.  EXTRAORDINARY OBLIGATIONS.  EXCEPT AS SET FORTH ON EXHIBIT 7.13.5,
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS PARTY TO OR BOUND BY ANY
AGREEMENT, INSTRUMENT, DEED OR LEASE OR IS SUBJECT TO ANY CHARTER, BY-LAW OR
OTHER RESTRICTION, COMMITMENT OR REQUIREMENT WHICH, IN THE OPINION OF THE
MANAGEMENT OF SUCH PERSON, IS SO UNUSUALLY BURDENSOME AS IN THE FORESEEABLE
FUTURE TO RESULT, OR CREATE A MATERIAL RISK OF RESULTING, IN A MATERIAL ADVERSE
CHANGE.


 


7.13.6.  FUTURE EXPENDITURES.  EXCEPT AS SET FORTH ON EXHIBIT 7.13.6, NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES ANTICIPATE THAT THE FUTURE EXPENDITURES,
IF ANY, BY THE COMPANY AND ITS SUBSIDIARIES NEEDED TO MEET THE PROVISIONS OF ANY
EXISTING FEDERAL, STATE OR FOREIGN GOVERNMENTAL STATUTES, ORDERS, RULES OR
REGULATIONS (INCLUDING ALL ENVIRONMENTAL LAWS) WILL BE SO BURDENSOME AS TO
RESULT, OR CREATE A MATERIAL RISK OF RESULTING, IN ANY MATERIAL ADVERSE CHANGE.


 


7.14.  PENSION PLANS.  EACH EMPLOYEE BENEFIT PLAN (OTHER THAN A MULTIEMPLOYER
PLAN) OF THE COMPANY AND ITS SUBSIDIARIES AND, TO THE KNOWLEDGE OF THE COMPANY
AND ITS SUBSIDIARIES, EACH MULTIEMPLOYER PLAN OF THE COMPANY AND ITS
SUBSIDIARIES IS IN MATERIAL COMPLIANCE WITH THE APPLICABLE PROVISIONS OF ALL
LEGAL REQUIREMENTS, INCLUDING ERISA AND THE CODE.  EACH PLAN OF THE COMPANY AND
ITS SUBSIDIARIES IS SET FORTH IN EXHIBIT 7.14 (AS FROM TIME TO TIME HEREAFTER
SUPPLEMENTED IN ACCORDANCE WITH SECTION 6.4.1).  EXCEPT AS SPECIFICALLY SET
FORTH IN EXHIBIT 7.14, THE FAIR MARKET VALUE OF THE ASSETS OF EACH PLAN (OTHER
THAN A MULTIEMPLOYER PLAN) OF THE COMPANY AND ITS SUBSIDIARIES EXCEEDS THE
ACTUARIAL PRESENT VALUE OF THE LIABILITIES OF EACH SUCH PLAN.  EXCEPT AS SET
FORTH IN EXHIBIT 7.14, NO “REPORTABLE EVENT” (AS DEFINED IN SECTION 4043 OF
ERISA) THAT COULD REASONABLY BE EXPECTED TO RESULT IN TERMINATION OF ANY PLAN OR
THE APPOINTMENT BY THE APPROPRIATE UNITED STATES DISTRICT COURT OF A TRUSTEE TO
ADMINISTER ANY PLAN, HAS OCCURRED; NO ERISA GROUP PERSON HAS BEEN NOTIFIED,
ORALLY OR IN WRITING, BY THE PBGC THAT ANY PROCEEDINGS TO TERMINATE ANY PLAN OR
TO CAUSE A TRUSTEE TO BE APPOINTED TO ADMINISTER ANY PLAN ARE PENDING,
THREATENED OR HAVE BEEN INSTITUTED; NO PROCEEDING IS PENDING, THREATENED OR HAS
BEEN INSTITUTED BY ANY FIDUCIARY OF ANY PLAN AGAINST ANY ERISA GROUP PERSON TO
ENFORCE SECTION 515 OR 4219(C)(5) OF ERISA; AND NO LIEN IN FAVOR OF ANY PLAN
COULD REASONABLY BE EXPECTED TO BE IMPOSED.  EACH ERISA GROUP PERSON HAS MET ALL
OF THE FUNDING STANDARDS UNDER SECTION 302 OF ERISA AND SECTION 412 OF THE CODE
WHICH ARE APPLICABLE TO ALL PLANS THAT ARE NOT MULTIEMPLOYER PLANS, AND NO
CONDITION EXISTS WHICH COULD REASONABLY BE EXPECTED TO RESULT IN THE


 

73

--------------------------------------------------------------------------------


 

institution of proceedings to terminate any Plan that is not a Multiemployer
Plan under section 4042 of ERISA.  To the knowledge of the Company and its
Subsidiaries, no Plan that is a Multiemployer Plan is currently insolvent or in
reorganization or has been terminated within the meaning of ERISA.


 


7.15.  ENVIRONMENTAL REGULATIONS.


 


7.15.1.  ENVIRONMENTAL COMPLIANCE.  EXCEPT AS SET FORTH ON EXHIBIT 7.15.1, EACH
OF THE COMPANY AND ITS SUBSIDIARIES IS IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH EACH ENVIRONMENTAL LAW IN EFFECT IN ANY JURISDICTION IN WHICH ANY
PROPERTIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES ARE LOCATED OR WHERE ANY OF
THEM CONDUCTS ITS BUSINESS, AND WITH ALL APPLICABLE PUBLISHED RULES AND
REGULATIONS (AND APPLICABLE STANDARDS AND REQUIREMENTS) OF THE FEDERAL
ENVIRONMENTAL PROTECTION AGENCY AND OF ANY SIMILAR AGENCIES IN STATES OR FOREIGN
COUNTRIES IN WHICH THE COMPANY OR ITS SUBSIDIARIES CONDUCTS ITS BUSINESS OTHER
THAN THOSE WHICH IN THE AGGREGATE HAVE NOT RESULTED, AND DO NOT CREATE A
MATERIAL RISK OF RESULTING, IN A MATERIAL ADVERSE CHANGE.


 


7.15.2.  ENVIRONMENTAL LITIGATION.  EXCEPT AS SET FORTH ON EXHIBIT 7.15.2, NO
SUIT, CLAIM, ACTION OR PROCEEDING OF WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES HAS BEEN GIVEN NOTICE OR OTHERWISE HAS KNOWLEDGE IS NOW PENDING
BEFORE ANY COURT, GOVERNMENTAL AGENCY OR BOARD OR OTHER FORUM, OR TO THE
KNOWLEDGE OF THE COMPANY AND ITS SUBSIDIARIES, THREATENED BY ANY PERSON (NOR TO
THE KNOWLEDGE OF THE COMPANY AND ITS SUBSIDIARIES, DOES ANY FACTUAL BASIS EXIST
THEREFOR) FOR, AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAVE RECEIVED
WRITTEN CORRESPONDENCE FROM ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY
WITH RESPECT TO:

 

(A)  NONCOMPLIANCE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES WITH ANY
ENVIRONMENTAL LAW;

 

(B)  PERSONAL INJURY, WRONGFUL DEATH OR OTHER TORTIOUS CONDUCT RELATING TO
MATERIALS, COMMODITIES OR PRODUCTS USED, GENERATED, SOLD, TRANSFERRED OR
MANUFACTURED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (INCLUDING PRODUCTS MADE
OF, CONTAINING OR INCORPORATING ASBESTOS, LEAD OR OTHER HAZARDOUS MATERIAL; OR

 

(C)  THE RELEASE INTO THE ENVIRONMENT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
OF ANY HAZARDOUS MATERIAL GENERATED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
WHETHER OR NOT OCCURRING AT OR ON A SITE OWNED, LEASED OR OPERATED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES.


 


7.15.3.  HAZARDOUS MATERIAL.  EXHIBIT 7.15.3 (AS FROM TIME TO TIME HEREAFTER
SUPPLEMENTED IN ACCORDANCE WITH SECTIONS 6.4.1 AND 6.4.2) (A) CONTAINS A LIST AS
OF THE DATE HEREOF OF ALL WASTE DISPOSAL OR DUMP SITES (I) AT WHICH HAZARDOUS
MATERIAL GENERATED BY EITHER THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS BEEN
DISPOSED OF DIRECTLY BY THE COMPANY OR ANY OF ITS SUBSIDIARIES SINCE JANUARY 1,
1996 AND ALL INDEPENDENT CONTRACTORS TO WHOM THE COMPANY AND ITS SUBSIDIARIES
HAVE DELIVERED ANY SUCH HAZARDOUS MATERIAL SINCE JANUARY 1, 1996 AND (II) TO THE
KNOWLEDGE OF THE COMPANY AND ITS SUBSIDIARIES, WHERE ANY SUCH HAZARDOUS MATERIAL
FINALLY CAME TO BE LOCATED SINCE JANUARY 1, 1996, AND


 

74

--------------------------------------------------------------------------------


 


(B) INDICATES ALL SUCH SITES WHICH ARE OR HAVE BEEN INCLUDED (INCLUDING AS A
POTENTIAL OR SUSPECT SITE) IN ANY PUBLISHED FEDERAL, STATE OR LOCAL “SUPERFUND”
OR OTHER LIST OF HAZARDOUS OR TOXIC WASTE SITES.  ANY WASTE DISPOSAL OR DUMP
SITES (A) AT WHICH HAZARDOUS MATERIAL GENERATED BY EITHER THE COMPANY OR ANY OF
ITS SUBSIDIARIES HAS BEEN DISPOSED OF DIRECTLY BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES, AND ALL INDEPENDENT CONTRACTORS TO WHOM THE COMPANY OR ANY OF ITS
SUBSIDIARIES HAVE DELIVERED HAZARDOUS MATERIAL OR (B) TO THE KNOWLEDGE OF THE
COMPANY AND ITS SUBSIDIARIES, WHERE HAZARDOUS MATERIAL FINALLY CAME TO BE
LOCATED, HAS NOT RESULTED, AND DOES NOT CREATE A MATERIAL RISK OF RESULTING, IN
A MATERIAL ADVERSE CHANGE.


 


7.15.4.  ENVIRONMENTAL CONDITION OF PROPERTIES.  NONE OF THE PROPERTIES OWNED OR
LEASED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS BEEN USED AS A TREATMENT,
STORAGE OR DISPOSAL SITE FOR HAZARDOUS MATERIAL, OTHER THAN AS DISCLOSED IN
EXHIBIT 7.15.4 (AS FROM TIME TO TIME HEREAFTER SUPPLEMENTED IN ACCORDANCE WITH
SECTIONS 6.4.1 AND 6.4.2).  EXCEPT FOR THE SITES DISCLOSED IN EXHIBIT 7.15.4, NO
HAZARDOUS MATERIAL IS PRESENT IN ANY REAL PROPERTY CURRENTLY OR FORMERLY OWNED
OR OPERATED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES EXCEPT THAT WHICH HAS NOT
RESULTED, AND DOES NOT CREATE A MATERIAL RISK OF RESULTING, IN A MATERIAL
ADVERSE CHANGE.


 


7.16.  INDENTURES.  EACH OF THE EXISTING INDENTURES, THE EXISTING SUPPLEMENTAL
INDENTURES AND THE NEW INDENTURE IS A VALID AND BINDING CONTRACT AS TO THE
COMPANY AND, TO THE KNOWLEDGE OF THE COMPANY, THE TRUSTEE.  AFTER GIVING EFFECT
TO THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, THE COMPANY WILL
NOT BE IN DEFAULT IN ANY MATERIAL RESPECT OF ITS OBLIGATIONS UNDER ANY OF THE
EXISTING INDENTURES, THE EXISTING SUPPLEMENTAL INDENTURES OR THE NEW INDENTURE
AND, TO THE KNOWLEDGE OF THE COMPANY, THE TRUSTEE WILL NOT BE IN DEFAULT IN ANY
MATERIAL RESPECT OF ANY OF ITS OBLIGATIONS THEREUNDER.  AFTER GIVING EFFECT TO
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, THE REPRESENTATIONS
AND WARRANTIES OF THE COMPANY SET FORTH IN EACH OF THE EXISTING INDENTURES, THE
EXISTING SUPPLEMENTAL INDENTURES AND THE NEW INDENTURE WILL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE.


 


7.17.  GOVERNMENT REGULATION; MARGIN STOCK.


 


7.17.1.  GOVERNMENT REGULATION.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES, NOR ANY PERSON CONTROLLING OR UNDER COMMON CONTROL WITH THE
COMPANY OR ANY OF ITS SUBSIDIARIES, IS SUBJECT TO REGULATION UNDER THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935, THE FEDERAL POWER ACT, THE INVESTMENT
COMPANY ACT, THE INTERSTATE COMMERCE ACT OR ANY OTHER STATUTE OR REGULATION
(OTHER THAN REGULATION X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM) THAT REGULATES THE INCURRING BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
OF FINANCING DEBT AS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS.


 


7.17.2.  MARGIN STOCK.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES OWNS ANY
MARGIN STOCK.


 

75

--------------------------------------------------------------------------------


 


7.18.  SOLVENCY.  AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE:

 

(A)  ARE SOLVENT;

 

(B)  HAVE ASSETS HAVING A FAIR SALEABLE VALUE IN EXCESS OF THE AMOUNT REQUIRED
TO PAY THEIR PROBABLE LIABILITY ON THEIR EXISTING DEBTS AS SUCH DEBTS BECOME
ABSOLUTE AND MATURE;

 

(C)  HAVE ACCESS TO ADEQUATE CAPITAL FOR THE CONDUCT OF THEIR BUSINESS; AND

 

(D)  HAVE THE ABILITY TO PAY THEIR DEBTS FROM TIME TO TIME INCURRED.

 


7.19.  BROKERAGE FEES, ETC.  EXCEPT AS SET FORTH ON EXHIBIT 7.19, NO BROKER’S,
FINDER’S OR PLACEMENT FEE OR COMMISSION WILL BE PAYABLE TO ANY PERSON RETAINED
BY OR ON BEHALF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT.


 


7.20.  DISCLOSURE.  NEITHER THIS AGREEMENT, NOR ANY OTHER TRANSACTION DOCUMENT,
NOR ANY FINANCIAL STATEMENT, REPORT, NOTICE, MORTGAGE, ASSIGNMENT OR CERTIFICATE
FURNISHED OR TO BE FURNISHED TO THE LENDERS OR THE AGENT BY OR ON BEHALF OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, CONTAINS ANY UNTRUE STATEMENT OF MATERIAL FACT
OR OMITS TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
CONTAINED HEREIN OR THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE.  EXCEPT AS DISCLOSED IN THIS AGREEMENT OR THE EXCHANGE
OFFER DOCUMENTS, NO FACT IS ACTUALLY KNOWN TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES WHICH HAS RESULTED, OR IN THE FUTURE (SO FAR AS THE COMPANY OR ANY
OF ITS SUBSIDIARIES CAN REASONABLY FORESEE) WILL RESULT, OR CREATES A MATERIAL
RISK OF RESULTING, IN ANY MATERIAL ADVERSE CHANGE, EXCEPT TO THE EXTENT THAT
PRESENT OR FUTURE GENERAL ECONOMIC CONDITIONS MAY RESULT IN A MATERIAL ADVERSE
CHANGE.


 


8.  DEFAULTS.


 


8.1.  EVENTS OF DEFAULT.  THE FOLLOWING EVENTS ARE REFERRED TO AS “EVENTS OF
DEFAULT”:


 


8.1.1.  PAYMENT.  THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OTHER OBLIGOR
SHALL FAIL TO MAKE ANY PAYMENT IN RESPECT OF:  (A) ANY INTEREST, DISCOUNT OR FEE
ON OR IN RESPECT OF ANY OF THE CREDIT OBLIGATIONS OWED BY IT AS THE SAME SHALL
BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF FIVE
BUSINESS DAYS; (B) ANY PRINCIPAL OF ANY OF THE CREDIT OBLIGATIONS OWED BY IT AS
THE SAME SHALL BECOME DUE, WHETHER AT MATURITY OR BY ACCELERATION OR OTHERWISE;
OR (C) ANY OF THE WARRANT OBLIGATIONS OWED BY IT AS THE SAME SHALL BECOME DUE.


 


8.1.2.  SPECIFIED COVENANTS.  THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL FAIL
TO PERFORM OR OBSERVE ANY OF THE PROVISIONS OF SECTION 6.4.5, SECTIONS 6.5
THROUGH 6.21 OR SECTION 11.6.


 


8.1.3.  OTHER COVENANTS.  THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OTHER
OBLIGOR SHALL FAIL TO PERFORM OR OBSERVE ANY OTHER COVENANT, AGREEMENT OR
PROVISION TO BE


 

76

--------------------------------------------------------------------------------


 


PERFORMED OR OBSERVED BY IT UNDER THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR
ANY WARRANT DOCUMENT, AND SUCH FAILURE SHALL NOT BE RECTIFIED OR CURED TO THE
WRITTEN SATISFACTION OF THE REQUIRED LENDERS WITHIN 30 DAYS AFTER THE EARLIER OF
(A) NOTICE THEREOF BY THE REQUIRED LENDERS OR THE AGENT TO THE COMPANY OR (B) A
FINANCIAL OFFICER SHALL HAVE ACTUAL KNOWLEDGE THEREOF.


 


8.1.4.  REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION OR WARRANTY OF OR
WITH RESPECT TO THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OTHER OBLIGOR MADE
TO THE LENDERS OR THE AGENT IN, PURSUANT TO OR IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY WARRANT DOCUMENT, OR IN ANY
FINANCIAL STATEMENT, REPORT, NOTICE, MORTGAGE, ASSIGNMENT OR CERTIFICATE
DELIVERED TO ANY OF THE LENDERS OR THE AGENT BY THE COMPANY, ANY OF ITS
SUBSIDIARIES OR ANY OTHER OBLIGOR IN CONNECTION HEREWITH OR THEREWITH, SHALL BE
FALSE IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH IT WAS MADE.

 


8.1.5.  MATERIAL FINANCING DEBT CROSS DEFAULT, ETC.

 

(A)  THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL FAIL TO MAKE ANY PAYMENT WHEN
DUE (AFTER GIVING EFFECT TO ANY APPLICABLE GRACE PERIODS) IN RESPECT OF ANY
MATERIAL FINANCING DEBT;

 

(B)  THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL FAIL TO PERFORM OR OBSERVE THE
TERMS OF ANY AGREEMENT OR INSTRUMENT RELATING TO ANY MATERIAL FINANCING DEBT,
AND SUCH FAILURE SHALL CONTINUE, WITHOUT HAVING BEEN DULY CURED, WAIVED OR
CONSENTED TO, BEYOND THE PERIOD OF GRACE, IF ANY, SPECIFIED IN SUCH AGREEMENT OR
INSTRUMENT, AND SUCH FAILURE SHALL PERMIT THE ACCELERATION OF SUCH MATERIAL
FINANCING DEBT;

 

(C)  ALL OR ANY PART OF ANY MATERIAL FINANCING DEBT OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES SHALL BE ACCELERATED OR SHALL BECOME DUE OR PAYABLE PRIOR TO ITS
STATED MATURITY FOR ANY REASON WHATSOEVER (EXCEPT WITH RESPECT TO VOLUNTARY
PREPAYMENTS OR MANDATORY CONTINGENT PAYMENTS THAT DO NOT RESULT FROM A DEFAULT
THEREUNDER OR THE OCCURRENCE OF AN EVENT SIMILAR TO AN EVENT OF DEFAULT
HEREUNDER);

 

(D)  ANY LIEN ON ANY PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES SECURING
ANY MATERIAL FINANCING DEBT SHALL BE ENFORCED BY FORECLOSURE OR SIMILAR ACTION;
OR

 

(E)  ANY HOLDER OF ANY MATERIAL FINANCING DEBT SHALL EXERCISE ANY RIGHT OF
RESCISSION WITH RESPECT TO THE ISSUANCE THEREOF OR PUT, MANDATORY PREPAYMENT OR
REPURCHASE RIGHTS AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO
SUCH MATERIAL FINANCING DEBT (OTHER THAN ANY SUCH RIGHTS THAT MAY BE SATISFIED
WITH “PAYMENT IN KIND” NOTES OR OTHER SIMILAR SECURITIES).

 


8.1.6.  OWNERSHIP; LIQUIDATION; ETC.  EXCEPT AS PERMITTED BY SECTION 6.10:

 

(A)  ANY PERSON, TOGETHER WITH “AFFILIATES” AND “ASSOCIATES” OF SUCH PERSON
WITHIN THE MEANING OF RULE 12B-2 OF THE EXCHANGE ACT, OR ANY “GROUP” INCLUDING
SUCH PERSON UNDER SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT, OTHER THAN IRA
RENNERT AND TRUSTS OF WHICH IRA RENNERT IS THE GRANTOR, SHALL ACQUIRE AFTER THE
DATE HEREOF (I) BENEFICIAL OWNERSHIP WITHIN THE MEANING OF RULE 13D-3 OF THE
EXCHANGE ACT OF 33% OR MORE OF

 

77

--------------------------------------------------------------------------------


 

EITHER THE VOTING STOCK OR TOTAL EQUITY CAPITAL OF RENCO OR (II) DIRECT OR
INDIRECT CONTROL OF RENCO THROUGH A SHAREHOLDER, VOTING OR SIMILAR AGREEMENT OR
ARRANGEMENT;

 

(B)  RENCO SHALL CEASE TO OWN, BENEFICIALLY AND OF RECORD, (A) ALL THE CAPITAL
STOCK OF DRAC AND (B) ALL THE PREFERRED STOCK;

 

(C)  DRAC SHALL CEASE TO OWN, BENEFICIALLY AND OF RECORD, ALL THE COMMON STOCK,
EXCEPT FOR COMMON STOCK ISSUED UPON EXERCISE OF THE WARRANTS;

 

(D)  THE COMPANY SHALL CEASE TO OWN, DIRECTLY OR INDIRECTLY, ALL THE CAPITAL
STOCK OF ITS SUBSIDIARIES, EXCEPT TO THE EXTENT PERMITTED BY SECTION 6.11.1; OR

 

(E)  THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY OTHER OBLIGOR SHALL INITIATE
ANY ACTION TO DISSOLVE, LIQUIDATE OR OTHERWISE TERMINATE ITS EXISTENCE.


 


8.1.7.  ENFORCEABILITY, ETC.  ANY CREDIT DOCUMENT OR ANY WARRANT DOCUMENT SHALL
CEASE FOR ANY REASON (OTHER THAN THE SCHEDULED TERMINATION THEREOF IN ACCORDANCE
WITH ITS TERMS) TO BE ENFORCEABLE IN ACCORDANCE WITH ITS TERMS OR IN FULL FORCE
AND EFFECT; OR ANY PARTY TO ANY CREDIT DOCUMENT OR ANY WARRANT DOCUMENT SHALL SO
ASSERT IN A JUDICIAL OR SIMILAR PROCEEDING; OR THE SECURITY INTERESTS CREATED BY
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL CEASE TO BE ENFORCEABLE AND OF
THE SAME EFFECT AND PRIORITY PURPORTED TO BE CREATED HEREBY.


 


8.1.8.  JUDGMENTS.  A FINAL JUDGMENT (A) WHICH, WITH OTHER OUTSTANDING FINAL
JUDGMENTS AGAINST THE COMPANY AND ITS SUBSIDIARIES, EXCEEDS AN AGGREGATE OF
$2,500,000 IN EXCESS OF APPLICABLE INSURANCE COVERAGE SHALL BE RENDERED AGAINST
THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR (B) WHICH GRANTS INJUNCTIVE RELIEF
THAT RESULTS, OR CREATES A MATERIAL RISK OF RESULTING, IN A MATERIAL ADVERSE
CHANGE AND IN EITHER CASE IF (I) WITHIN 30 DAYS AFTER ENTRY THEREOF, SUCH
JUDGMENT SHALL NOT HAVE BEEN DISCHARGED OR EXECUTION THEREOF STAYED PENDING
APPEAL OR (II) WITHIN 30 DAYS AFTER THE EXPIRATION OF ANY SUCH STAY, SUCH
JUDGMENT SHALL NOT HAVE BEEN DISCHARGED.


 


8.1.9.  ERISA.  ANY “REPORTABLE EVENT” (AS DEFINED IN SECTION 4043 OF ERISA)
SHALL OCCUR THAT REASONABLY COULD BE EXPECTED TO RESULT IN TERMINATION OF ANY
PLAN OR THE APPOINTMENT BY THE APPROPRIATE UNITED STATES DISTRICT COURT OF A
TRUSTEE TO ADMINISTER ANY PLAN OR THE IMPOSITION OF A LIEN IN FAVOR OF ANY PLAN,
AND SUCH “REPORTABLE EVENT” (AS DEFINED IN SECTION 4043 OF ERISA) SHALL NOT BE
CURED OR RECTIFIED WITHIN 15 DAYS THEREAFTER; OR ANY ERISA GROUP PERSON SHALL
FAIL TO PAY WHEN DUE AMOUNTS AGGREGATING IN EXCESS OF $3,000,000 WHICH IT SHALL
HAVE BECOME LIABLE TO PAY TO THE PBGC OR TO A PLAN UNDER TITLE IV OF ERISA; OR
NOTICE OF INTENT TO TERMINATE ANY PLAN SHALL BE FILED UNDER TITLE IV OF ERISA
AND THE ASSETS OF SUCH PLAN SHALL NOT EXCEED THE LIABILITIES OF SUCH PLAN ON A
TERMINATION BASIS AS DETERMINED UNDER TITLE IV OF ERISA; OR THE PBGC SHALL
INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO TERMINATE OR TO CAUSE A TRUSTEE
TO BE APPOINTED TO ADMINISTER ANY PLAN OR A PROCEEDING SHALL BE INSTITUTED BY A
FIDUCIARY OF ANY PLAN AGAINST ANY ERISA GROUP PERSON TO ENFORCE SECTION 515 OR
4219(C)(5) OF ERISA AND SUCH PROCEEDING SHALL NOT HAVE BEEN DISMISSED WITHIN 30
DAYS THEREAFTER; OR A


 

78

--------------------------------------------------------------------------------


 


CONDITION SHALL EXIST BY REASON OF WHICH THE PBGC WOULD BE ENTITLED TO OBTAIN A
DECREE ADJUDICATING THAT ANY PLAN MUST BE TERMINATED.


 


8.1.10.  TAX STATUS.  THE COMPANY SHALL CEASE TO BE A “QUALIFIED SUBCHAPTER S
SUBSIDIARY” WITHIN THE MEANING OF SECTION 1361(B)(3)(B) OF THE CODE OTHER THAN
AS A RESULT OF (A) THE ISSUANCE BY THE COMPANY OF THE WARRANTS OR (B) ANY PERSON
BECOMING A SHAREHOLDER OF THE COMPANY UPON THE EXERCISE BY SUCH PERSON OF ANY
WARRANT.


 


8.1.11.  DISTRIBUTIONS.  ON APRIL 15 IN ANY CALENDAR YEAR, THE AGGREGATE AMOUNT
OF DISTRIBUTIONS MADE BY THE COMPANY PURSUANT TO SECTION 6.9.6 DURING THE FISCAL
YEAR OF THE COMPANY MOST RECENTLY ENDED SHALL EXCEED THE SUM OF (A) THE ACTUAL
PRO FORMA TAX LIABILITY WITH RESPECT TO THE FISCAL YEAR OF THE COMPANY MOST
RECENTLY ENDED PLUS (B) THE TAX RETENTION AMOUNT WITH RESPECT TO THE MOST RECENT
TAX PAYMENT DATE DURING THE FISCAL YEAR OF THE COMPANY MOST RECENTLY ENDED PLUS
(C) THE EQUITY CAPITAL CONTRIBUTIONS MADE BY RENCO AND DRAC TO THE COMPANY IN
CASH DURING THE PERIOD COMMENCING ON NOVEMBER 1 IN THE IMMEDIATELY PRECEDING
CALENDAR YEAR AND ENDING ON APRIL 15 IN SUCH CALENDAR YEAR.


 


8.1.12.  BANKRUPTCY, ETC.  THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OTHER
OBLIGOR SHALL:

 

(A)  COMMENCE A VOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR AUTHORIZE, BY
APPROPRIATE PROCEEDINGS OF ITS BOARD OF DIRECTORS OR OTHER GOVERNING BODY, THE
COMMENCEMENT OF SUCH A VOLUNTARY CASE;

 

(B)  (I) HAVE FILED AGAINST IT A PETITION COMMENCING AN INVOLUNTARY CASE UNDER
THE BANKRUPTCY CODE THAT SHALL NOT HAVE BEEN DISMISSED WITHIN 60 DAYS AFTER THE
DATE ON WHICH SUCH PETITION IS FILED, OR (II) FILE AN ANSWER OR OTHER PLEADING
WITHIN SUCH 60-DAY PERIOD ADMITTING OR FAILING TO DENY THE MATERIAL ALLEGATIONS
OF SUCH A PETITION OR SEEKING, CONSENTING TO OR ACQUIESCING IN THE RELIEF
THEREIN PROVIDED, OR (III) HAVE ENTERED AGAINST IT AN ORDER FOR RELIEF IN ANY
INVOLUNTARY CASE COMMENCED UNDER THE BANKRUPTCY CODE;

 

(C)  SEEK RELIEF AS A DEBTOR UNDER ANY APPLICABLE LAW, OTHER THAN THE BANKRUPTCY
CODE, OF ANY JURISDICTION RELATING TO THE LIQUIDATION OR REORGANIZATION OF
DEBTORS OR TO THE MODIFICATION OR ALTERATION OF THE RIGHTS OF CREDITORS, OR
CONSENT TO OR ACQUIESCE IN SUCH RELIEF;

 

(D)  HAVE ENTERED AGAINST IT AN ORDER BY A COURT OF COMPETENT JURISDICTION
(I) FINDING IT TO BE BANKRUPT OR INSOLVENT, (II) ORDERING OR APPROVING ITS
LIQUIDATION OR REORGANIZATION AS A DEBTOR OR ANY MODIFICATION OR ALTERATION OF
THE RIGHTS OF ITS CREDITORS OR (III) ASSUMING CUSTODY OF, OR APPOINTING A
RECEIVER OR OTHER CUSTODIAN FOR, ALL OR A SUBSTANTIAL PORTION OF ITS PROPERTY;
OR

 

(E)  MAKE AN ASSIGNMENT FOR THE BENEFIT OF, OR ENTER INTO A COMPOSITION WITH,
ITS CREDITORS, OR APPOINT, OR CONSENT TO THE APPOINTMENT OF, OR SUFFER TO EXIST
A RECEIVER OR OTHER CUSTODIAN FOR, ALL OR A SUBSTANTIAL PORTION OF ITS PROPERTY.


 

79

--------------------------------------------------------------------------------


 


8.2.  CERTAIN ACTIONS FOLLOWING AN EVENT OF DEFAULT.  IF ONE OR MORE EVENTS OF
DEFAULT SHALL OCCUR AND BE CONTINUING, THEN IN EACH AND EVERY SUCH CASE:

 


8.2.1.  SPECIFIC PERFORMANCE; EXERCISE OF RIGHTS.  THE REQUIRED LENDERS MAY,
AND, UPON WRITTEN REQUEST OF THE REQUIRED LENDERS, THE AGENT SHALL, PROCEED TO
PROTECT AND ENFORCE THE LENDERS’ RIGHTS BY SUIT IN EQUITY, ACTION AT LAW AND/OR
OTHER APPROPRIATE PROCEEDING, EITHER FOR SPECIFIC PERFORMANCE OF ANY COVENANT OR
CONDITION CONTAINED IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (OTHER THAN
FINANCIAL HEDGE AGREEMENTS) OR IN ANY INSTRUMENT OR ASSIGNMENT DELIVERED TO THE
LENDERS PURSUANT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (OTHER THAN
FINANCIAL HEDGE AGREEMENTS), OR IN AID OF THE EXERCISE OF ANY POWER GRANTED IN
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (OTHER THAN FINANCIAL HEDGE
AGREEMENTS) OR ANY SUCH INSTRUMENT OR ASSIGNMENT.


 


8.2.2.  ACCELERATION.  THE REQUIRED LENDERS MAY, AND, UPON WRITTEN REQUEST OF
THE REQUIRED LENDERS, THE AGENT SHALL, BY NOTICE IN WRITING TO THE COMPANY
DECLARE ALL OR ANY PART OF THE UNPAID BALANCE OF THE CREDIT OBLIGATIONS (OTHER
THAN AMOUNTS UNDER FINANCIAL HEDGE AGREEMENTS) THEN OUTSTANDING TO BE
IMMEDIATELY DUE AND PAYABLE; PROVIDED, HOWEVER, THAT IF A BANKRUPTCY DEFAULT
SHALL HAVE OCCURRED, THE UNPAID BALANCE OF THE CREDIT OBLIGATIONS (OTHER THAN
AMOUNTS UNDER FINANCIAL HEDGE AGREEMENTS) SHALL AUTOMATICALLY BECOME IMMEDIATELY
DUE AND PAYABLE.


 


8.2.3.  ENFORCEMENT OF PAYMENT; CREDIT SECURITY; SETOFF.  UPON WRITTEN REQUEST
OF THE REQUIRED LENDERS, THE AGENT SHALL PROCEED TO ENFORCE PAYMENT OF THE
CREDIT OBLIGATIONS IN SUCH MANNER AS IT MAY ELECT AND TO REALIZE UPON ANY AND
ALL RIGHTS IN THE CREDIT SECURITY.  THE LENDERS MAY OFFSET AND APPLY TOWARD THE
PAYMENT OF THE CREDIT OBLIGATIONS (AND/OR TOWARD THE CURING OF ANY EVENT OF
DEFAULT) ANY INDEBTEDNESS FROM THE LENDERS TO THE RESPECTIVE OBLIGORS, INCLUDING
ANY INDEBTEDNESS REPRESENTED BY DEPOSITS IN ANY ACCOUNT MAINTAINED WITH THE
LENDERS, REGARDLESS OF THE ADEQUACY OF ANY SECURITY FOR THE CREDIT OBLIGATIONS. 
THE LENDERS SHALL HAVE NO DUTY TO DETERMINE THE ADEQUACY OF ANY SUCH SECURITY IN
CONNECTION WITH ANY SUCH OFFSET.


 


8.2.4.  CUMULATIVE REMEDIES.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, ALL OF THE LENDERS’ RIGHTS HEREUNDER AND UNDER EACH
OTHER CREDIT DOCUMENT SHALL BE CUMULATIVE.


 


8.3.  ANNULMENT OF DEFAULTS.  ONCE AN EVENT OF DEFAULT HAS OCCURRED, SUCH EVENT
OF DEFAULT SHALL BE DEEMED TO EXIST AND BE CONTINUING FOR ALL PURPOSES OF THE
CREDIT DOCUMENTS (OTHER THAN FINANCIAL HEDGE AGREEMENTS) UNTIL:

 

(A)  SUCH EVENT OF DEFAULT HAS BEEN CURED;

 

(B)  THE AGENT (WITH THE CONSENT OF THE REQUIRED LENDERS) SHALL HAVE WAIVED SUCH
EVENT OF DEFAULT IN WRITING OR ENTERED INTO AN AMENDMENT TO THIS AGREEMENT OR
ANY OTHER APPLICABLE CREDIT DOCUMENT WHICH BY ITS EXPRESS TERMS CURES SUCH EVENT
OF DEFAULT; OR

 

(C)  IF SUCH EVENT OF DEFAULT HAS OCCURRED UNDER SECTION 8.1.5 AS A RESULT OF
ANY DEFAULT RELATING TO ANY MATERIAL FINANCING DEBT, EACH APPLICABLE PERSON
SHALL HAVE DULY

 

80

--------------------------------------------------------------------------------


 

WAIVED SUCH DEFAULT IN WRITING OR ENTERED INTO AN AMENDMENT TO ANY APPLICABLE
AGREEMENT WHICH BY ITS EXPRESS TERMS CURES SUCH DEFAULT;

 

at which time such Event of Default shall no longer be deemed to exist or to
have continued.  No such action by the Lenders or the Agent shall extend to or
affect any subsequent Event of Default or impair any rights of the Lenders upon
the occurrence thereof.  The making of any extension of credit during the
existence of any Default or Event of Default shall not constitute a waiver
thereof.

 


8.4.  WAIVERS.  TO THE EXTENT THAT SUCH WAIVER IS NOT PROHIBITED BY THE
PROVISIONS OF APPLICABLE LAW THAT CANNOT BE WAIVED, EACH OF THE COMPANY AND ITS
SUBSIDIARIES WAIVES:

 

(A)  ALL PRESENTMENTS, DEMANDS FOR PERFORMANCE, NOTICES OF NONPERFORMANCE
(EXCEPT TO THE EXTENT REQUIRED BY THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT),
PROTESTS, NOTICES OF PROTEST AND NOTICES OF DISHONOR;

 

(B)  ANY REQUIREMENT OF DILIGENCE OR PROMPTNESS ON THE PART OF ANY LENDER OR THE
AGENT IN THE ENFORCEMENT OF ITS RIGHTS UNDER THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT;

 

(C)  ANY AND ALL NOTICES OF EVERY KIND AND DESCRIPTION WHICH MAY BE REQUIRED TO
BE GIVEN BY ANY STATUTE OR RULE OF LAW; AND

 

(D)  ANY DEFENSE (OTHER THAN INDEFEASIBLE PAYMENT IN FULL) WHICH IT MAY NOW OR
HEREAFTER HAVE WITH RESPECT TO ITS LIABILITY UNDER THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR WITH RESPECT TO THE CREDIT OBLIGATIONS.

 


9.  EXPENSES; INDEMNITY.


 


9.1.  EXPENSES.  WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
CONSUMMATED, THE COMPANY WILL PAY:

 

(A)  ALL REASONABLE EXPENSES OF THE LENDERS AND THE AGENT (INCLUDING REASONABLE
FEES AND DISBURSEMENTS OF THE COUNSEL TO THE LENDERS AND THE AGENT) IN
CONNECTION WITH THE NEGOTIATION, PREPARATION AND DUPLICATION OF THIS AGREEMENT,
EACH OTHER CREDIT DOCUMENT AND THE WARRANT DOCUMENTS, EXAMINATIONS BY, AND
REPORTS OF, THE AGENT’S COMMERCIAL FINANCIAL EXAMINERS, FIXED ASSET APPRAISERS
AND ENVIRONMENTAL CONSULTANTS, THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
AND AMENDMENTS, WAIVERS, CONSENTS AND OTHER OPERATIONS HEREUNDER AND THEREUNDER;

 

(B)  ALL RECORDING AND FILING FEES AND TRANSFER AND DOCUMENTARY STAMP AND
SIMILAR TAXES AT ANY TIME PAYABLE IN RESPECT OF THIS AGREEMENT, ANY OTHER CREDIT
DOCUMENT, ANY WARRANT DOCUMENT, ANY CREDIT SECURITY OR THE INCURRENCE OF THE
CREDIT OBLIGATIONS; AND

 

(C)  ALL OTHER REASONABLE EXPENSES INCURRED BY ANY LENDER, ANY HOLDER OF ANY
CREDIT OBLIGATION OR THE AGENT IN CONNECTION WITH THE ENFORCEMENT OF ANY RIGHTS
HEREUNDER OR  UNDER ANY OTHER CREDIT DOCUMENT OR ANY WARRANT DOCUMENT OR ANY
WORK-OUT NEGOTIATIONS RELATING TO THE CREDIT OBLIGATIONS, INCLUDING COSTS OF
COLLECTION AND

 

81

--------------------------------------------------------------------------------


 

REASONABLE ATTORNEYS’ FEES (INCLUDING A REASONABLE ALLOWANCE FOR THE HOURLY COST
OF ATTORNEYS EMPLOYED BY THE LENDERS ON A SALARIED BASIS) AND EXPENSES.


 


9.2.  GENERAL INDEMNITY.  THE COMPANY SHALL INDEMNIFY THE LENDERS AND THE AGENT
AND HOLD THEM HARMLESS FROM ANY LIABILITY, LOSS OR DAMAGE RESULTING FROM THE
VIOLATION BY THE COMPANY OF SECTION 2.3.3.  IN ADDITION, THE COMPANY SHALL
INDEMNIFY EACH LENDER, THE AGENT AND EACH OF THE LENDERS’ AND THE AGENT’S
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, ACCOUNTANTS, CONSULTANTS AND
AFFILIATES (EACH LENDER, THE AGENT AND EACH OF SUCH DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, ATTORNEYS, ACCOUNTANTS, CONSULTANTS AND AFFILIATES IS
REFERRED TO AS AN “INDEMNIFIED PARTY”) AND HOLD EACH OF THEM HARMLESS FROM AND
AGAINST ANY AND ALL CLAIMS, DAMAGES, LIABILITIES AND REASONABLE EXPENSES
(INCLUDING REASONABLE FEES AND DISBURSEMENTS OF COUNSEL WITH WHOM ANY
INDEMNIFIED PARTY MAY CONSULT IN CONNECTION THEREWITH AND ALL REASONABLE
EXPENSES OF LITIGATION OR PREPARATION THEREFOR) WHICH ANY INDEMNIFIED PARTY MAY
INCUR OR WHICH MAY BE ASSERTED AGAINST ANY INDEMNIFIED PARTY IN CONNECTION WITH
(A) THE INDEMNIFIED PARTY’S COMPLIANCE WITH OR CONTEST OF ANY SUBPOENA OR OTHER
PROCESS ISSUED AGAINST IT IN ANY PROCEEDING INVOLVING THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR THEIR AFFILIATES, (B) ANY LITIGATION OR INVESTIGATION INVOLVING
THE COMPANY, ANY OF ITS SUBSIDIARIES OR THEIR AFFILIATES, OR ANY OFFICER,
DIRECTOR OR EMPLOYEE THEREOF, (C) THE EXISTENCE OR EXERCISE OF ANY SECURITY
RIGHTS WITH RESPECT TO THE CREDIT SECURITY IN ACCORDANCE WITH THE CREDIT
DOCUMENTS, OR (D) THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, ANY WARRANT
DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY; PROVIDED, HOWEVER,
THAT THE FOREGOING INDEMNITY SHALL NOT APPLY (I) TO LITIGATION COMMENCED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES AGAINST THE LENDERS OR THE AGENT WHICH SEEKS
ENFORCEMENT OF ANY OF THE RIGHTS OF THE COMPANY OR SUCH SUBSIDIARY HEREUNDER OR
UNDER ANY OTHER CREDIT DOCUMENT AND IS DETERMINED ADVERSELY TO THE LENDERS OR
THE AGENT IN A FINAL NONAPPEALABLE JUDGMENT OR (II) TO ANY INDEMNIFIED PARTY TO
THE EXTENT SUCH CLAIMS, DAMAGES, LIABILITIES AND EXPENSES ARE DETERMINED IN A
FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH INDEMNIFIED PARTY’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  THE COMPANY EXPRESSLY ACKNOWLEDGES THAT IT MAY BE REQUIRED TO
INDEMNIFY PERSONS AGAINST THEIR OWN NEGLIGENCE.

 


10.  AGENT.


 


10.1.  PERCENTAGE INTERESTS.  THE PERCENTAGE INTEREST OF EACH LENDER IN THE
LOAN, AND THE RELATED COMMITMENT, SHALL BE COMPUTED BASED ON THE MAXIMUM
PRINCIPAL AMOUNT FOR EACH LENDER AS SET FORTH IN THE REGISTER, AS FROM TIME TO
TIME IN EFFECT.  THE CURRENT PERCENTAGE INTERESTS ARE SET FORTH IN EXHIBIT 10.1,
WHICH MAY BE UPDATED BY THE AGENT FROM TIME TO TIME TO CONFORM TO THE REGISTER.


 


10.2.  AGENT’S AUTHORITY TO ACT, ETC.  EACH OF THE LENDERS APPOINTS AND
AUTHORIZES REGIMENT TO ACT FOR THE LENDERS AS THE LENDERS’ AGENT IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS (OTHER THAN FINANCIAL HEDGE AGREEMENTS) ON THE TERMS SET FORTH
HEREIN.  ALL ACTION IN CONNECTION WITH THE ENFORCEMENT OF, OR THE EXERCISE OF
ANY REMEDIES (OTHER THAN THE LENDERS’ RIGHTS OF SET-OFF AS PROVIDED IN
SECTION 8.2.4 OR IN ANY CREDIT DOCUMENT) IN RESPECT OF THE CREDIT OBLIGATIONS
AND CREDIT DOCUMENTS SHALL BE TAKEN BY THE AGENT.


 

82

--------------------------------------------------------------------------------


 


10.3.  COMPANY TO PAY AGENT, ETC.  THE COMPANY AND EACH OTHER OBLIGOR SHALL BE
FULLY PROTECTED IN MAKING ALL PAYMENTS IN RESPECT OF THE CREDIT OBLIGATIONS
(OTHER THAN PAYMENTS UNDER FINANCIAL HEDGE AGREEMENTS) TO THE AGENT, IN RELYING
UPON CONSENTS, MODIFICATIONS AND AMENDMENTS EXECUTED BY THE AGENT PURPORTEDLY ON
THE LENDERS’ BEHALF, AND IN DEALING WITH THE AGENT AS HEREIN PROVIDED.  THE
AGENT MAY CHARGE THE ACCOUNTS OF THE COMPANY, ON THE DATES WHEN THE AMOUNTS
THEREOF BECOME DUE AND PAYABLE, WITH THE AMOUNTS OF THE PRINCIPAL OF AND
INTEREST ON THE LOAN AND ALL FEES AND OTHER AMOUNTS OWING UNDER ANY CREDIT
DOCUMENT (OTHER THAN FINANCIAL HEDGE AGREEMENTS).

 


10.4.  LENDER OPERATIONS FOR ADVANCES, ETC.

 


10.4.1.  ADVANCES.  ON THE CLOSING DATE, EACH LENDER SHALL ADVANCE TO THE AGENT
IN IMMEDIATELY AVAILABLE FUNDS SUCH LENDER’S PERCENTAGE INTEREST IN THE LOAN
PRIOR TO 12:00 NOON (BOSTON TIME).  IF SUCH FUNDS ARE NOT RECEIVED AT SUCH TIME,
BUT ALL APPLICABLE CONDITIONS SET FORTH IN SECTION 5 HAVE BEEN SATISFIED, EACH
LENDER AUTHORIZES AND REQUESTS THE AGENT TO ADVANCE FOR SUCH LENDER’S ACCOUNT,
PURSUANT TO THE TERMS HEREOF, SUCH LENDER’S RESPECTIVE PERCENTAGE INTEREST IN
THE LOAN AND AGREES TO REIMBURSE THE AGENT IN IMMEDIATELY AVAILABLE FUNDS FOR
THE AMOUNT THEREOF PRIOR TO 2:00 P.M. (BOSTON TIME) ON THE CLOSING DATE;
PROVIDED, HOWEVER, THAT THE AGENT IS NOT AUTHORIZED TO MAKE ANY SUCH ADVANCE FOR
THE ACCOUNT OF ANY LENDER WHO HAS PREVIOUSLY NOTIFIED THE AGENT IN WRITING THAT
SUCH LENDER WILL NOT BE PERFORMING ITS OBLIGATIONS TO MAKE THE LOAN HEREUNDER;
AND PROVIDED, FURTHER, THAT THE AGENT SHALL BE UNDER NO OBLIGATION TO MAKE ANY
SUCH ADVANCE.


 


10.4.2.  AGENT TO ALLOCATE PAYMENTS, ETC.  ALL PAYMENTS OF PRINCIPAL AND
INTEREST IN RESPECT OF THE EXTENSIONS OF CREDIT MADE PURSUANT TO THIS AGREEMENT
AND ALL FEES AND OTHER AMOUNTS UNDER THIS AGREEMENT SHALL, AS A MATTER OF
CONVENIENCE, BE MADE BY THE COMPANY AND THE OBLIGORS TO THE AGENT IN IMMEDIATELY
AVAILABLE FUNDS BY NOON (BOSTON TIME) ON ANY BUSINESS DAY.  THE SHARE OF EACH
LENDER SHALL BE CREDITED TO SUCH LENDER BY THE AGENT IN IMMEDIATELY AVAILABLE
FUNDS BY 2:00 P.M. (BOSTON TIME) ON SUCH BUSINESS DAY IN SUCH MANNER THAT THE
PRINCIPAL AMOUNT OF THE CREDIT OBLIGATIONS TO BE PAID SHALL BE PAID
PROPORTIONATELY IN ACCORDANCE WITH THE LENDERS’ RESPECTIVE PERCENTAGE INTERESTS
IN SUCH CREDIT OBLIGATIONS, EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT. 
UNDER NO CIRCUMSTANCES SHALL ANY LENDER BE REQUIRED TO PRODUCE OR PRESENT ITS
NOTE AS EVIDENCE OF ITS INTERESTS IN THE CREDIT OBLIGATIONS IN ANY ACTION OR
PROCEEDING RELATING TO THE CREDIT OBLIGATIONS.


 


10.4.3.  NONPERFORMING LENDERS.  IN THE EVENT THAT ANY LENDER FAILS TO REIMBURSE
THE AGENT PURSUANT TO SECTION 10.4.1 FOR THE PERCENTAGE INTEREST OF SUCH LENDER
(A “NONPERFORMING LENDER”) IN ANY PORTION OF THE LOAN ADVANCED BY THE AGENT
PURSUANT HERETO, OVERDUE AMOUNTS (THE “DELINQUENT PAYMENT”) DUE FROM THE
NONPERFORMING LENDER TO THE AGENT SHALL BEAR INTEREST, PAYABLE BY THE
NONPERFORMING LENDER ON DEMAND, AT A PER ANNUM RATE EQUAL TO (A) THE APPLICABLE
RATE FOR THE FIRST THREE DAYS OVERDUE AND (B) THE SUM OF (I) THE APPLICABLE RATE
PLUS (II) 2% FOR ANY LONGER PERIOD.  SUCH INTEREST SHALL BE PAYABLE TO THE AGENT
FOR ITS OWN ACCOUNT FOR THE PERIOD COMMENCING ON THE DATE OF THE DELINQUENT
PAYMENT AND ENDING ON THE DATE THE NONPERFORMING LENDER REIMBURSES THE AGENT ON
ACCOUNT OF THE DELINQUENT PAYMENT (TO THE EXTENT NOT PAID BY ANY OBLIGOR AS
PROVIDED BELOW) AND THE ACCRUED INTEREST THEREON


 

83

--------------------------------------------------------------------------------


 


(THE “DELINQUENCY PERIOD”), WHETHER PURSUANT TO THE ASSIGNMENTS REFERRED TO
BELOW OR OTHERWISE.  UPON NOTICE BY THE AGENT, THE COMPANY WILL PAY TO THE AGENT
THE PRINCIPAL (BUT NOT THE INTEREST) PORTION OF THE DELINQUENT PAYMENT.  DURING
THE DELINQUENCY PERIOD, IN ORDER TO MAKE REIMBURSEMENTS FOR THE DELINQUENT
PAYMENT AND ACCRUED INTEREST THEREON, THE NONPERFORMING LENDER SHALL BE DEEMED
TO HAVE ASSIGNED TO THE AGENT ALL INTEREST, FEES AND OTHER PAYMENTS MADE BY THE
COMPANY UNDER SECTION 3 THAT WOULD HAVE THEREAFTER OTHERWISE BEEN PAYABLE UNDER
THE CREDIT DOCUMENTS TO THE NONPERFORMING LENDER.  DURING ANY PERIOD IN WHICH
ANY NONPERFORMING LENDER IS NOT PERFORMING ITS OBLIGATIONS TO EXTEND CREDIT
UNDER SECTION 2, THE NONPERFORMING LENDER SHALL BE DEEMED TO HAVE ASSIGNED TO
EACH LENDER THAT IS NOT A NONPERFORMING LENDER (A “PERFORMING LENDER”) ALL
PRINCIPAL AND OTHER PAYMENTS MADE BY THE COMPANY UNDER SECTION 4 THAT WOULD HAVE
THEREAFTER OTHERWISE BEEN PAYABLE UNDER THE CREDIT DOCUMENTS TO THE
NONPERFORMING LENDER.  THE AGENT SHALL CREDIT A PORTION OF SUCH PAYMENTS TO EACH
PERFORMING LENDER IN AN AMOUNT EQUAL TO THE PERCENTAGE INTEREST OF SUCH
PERFORMING LENDER DIVIDED BY ONE MINUS THE PERCENTAGE INTEREST OF THE
NONPERFORMING LENDER UNTIL THE RESPECTIVE PORTIONS OF THE LOAN OWED TO ALL THE
LENDERS ARE THE SAME AS THE PERCENTAGE INTERESTS OF THE LENDERS IMMEDIATELY
PRIOR TO THE FAILURE OF THE NONPERFORMING LENDER TO PERFORM ITS OBLIGATIONS
UNDER SECTION 2.  THE FOREGOING PROVISIONS SHALL BE IN ADDITION TO ANY OTHER
REMEDIES THE AGENT, THE PERFORMING LENDERS OR THE COMPANY MAY HAVE UNDER LAW OR
EQUITY AGAINST THE NONPERFORMING LENDER AS A RESULT OF THE DELINQUENT PAYMENT OR
AS A RESULT OF ITS FAILURE TO PERFORM ITS OBLIGATIONS UNDER SECTION 2.


 


10.5.  SHARING OF PAYMENTS, ETC.  EACH LENDER AGREES THAT (A) IF BY EXERCISING
ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR OTHERWISE, IT SHALL RECEIVE PAYMENT OF
(I) A PROPORTION OF THE AGGREGATE AMOUNT DUE WITH RESPECT TO ITS PERCENTAGE
INTEREST IN THE LOAN WHICH IS GREATER THAN (II) THE PROPORTION RECEIVED BY ANY
OTHER LENDER IN RESPECT OF THE AGGREGATE AMOUNT DUE WITH RESPECT TO SUCH OTHER
LENDER’S PERCENTAGE INTEREST IN THE LOAN AND (B) IF SUCH INEQUALITY SHALL
CONTINUE FOR MORE THAN 10 DAYS, THE LENDER RECEIVING SUCH PROPORTIONATELY
GREATER PAYMENT SHALL PURCHASE PARTICIPATIONS IN THE PERCENTAGE INTERESTS IN THE
LOAN HELD BY THE OTHER LENDERS, AND SUCH OTHER ADJUSTMENTS SHALL BE MADE FROM
TIME TO TIME (INCLUDING RESCISSION OF SUCH PURCHASES OF PARTICIPATIONS IN THE
EVENT THE UNEQUAL PAYMENT ORIGINALLY RECEIVED IS RECOVERED FROM SUCH LENDER
THROUGH BANKRUPTCY PROCEEDINGS OR OTHERWISE), AS MAY BE REQUIRED SO THAT ALL
SUCH PAYMENTS OF PRINCIPAL AND INTEREST WITH RESPECT TO THE LOAN HELD BY THE
LENDERS SHALL BE SHARED BY THE LENDERS PRO RATA IN ACCORDANCE WITH THEIR
RESPECTIVE PERCENTAGE INTERESTS; PROVIDED, HOWEVER, THAT THIS SECTION 10.5 SHALL
NOT IMPAIR THE RIGHT OF ANY LENDER TO EXERCISE ANY RIGHT OF SET-OFF OR
COUNTERCLAIM IT MAY HAVE AND TO APPLY THE AMOUNT SUBJECT TO SUCH EXERCISE TO THE
PAYMENT OF INDEBTEDNESS OF ANY OBLIGOR OTHER THAN SUCH OBLIGOR’S INDEBTEDNESS
WITH RESPECT TO THE LOAN.  EACH LENDER THAT GRANTS A PARTICIPATION IN THE CREDIT
OBLIGATIONS TO A CREDIT PARTICIPANT SHALL REQUIRE AS A CONDITION TO THE GRANTING
OF SUCH PARTICIPATION THAT SUCH CREDIT PARTICIPANT AGREE TO SHARE PAYMENTS
RECEIVED IN RESPECT OF THE CREDIT OBLIGATIONS AS PROVIDED IN THIS SECTION 10.5. 
THE PROVISIONS OF THIS SECTION 10.5 ARE FOR THE SOLE AND EXCLUSIVE BENEFIT OF
THE LENDERS AND NO FAILURE OF ANY LENDER TO COMPLY WITH THE TERMS HEREOF SHALL
BE AVAILABLE TO ANY OBLIGOR AS A DEFENSE TO THE PAYMENT OF THE CREDIT
OBLIGATIONS.


 


10.6.  AGENT’S RESIGNATION.  THE AGENT MAY RESIGN AT ANY TIME BY GIVING AT LEAST
60 DAYS’ PRIOR WRITTEN NOTICE OF ITS INTENTION TO DO SO TO EACH OF THE LENDERS
AND THE COMPANY AND UPON THE APPOINTMENT BY THE REQUIRED LENDERS OF A SUCCESSOR
AGENT REASONABLY SATISFACTORY TO THE


 

84

--------------------------------------------------------------------------------


 


COMPANY.  IF NO SUCCESSOR AGENT SHALL HAVE BEEN SO APPOINTED AND SHALL HAVE
ACCEPTED SUCH APPOINTMENT WITHIN 45 DAYS AFTER THE RETIRING AGENT’S GIVING OF
SUCH NOTICE OF RESIGNATION, THEN THE RETIRING AGENT MAY APPOINT A SUCCESSOR
AGENT WHICH SHALL BE A BANK OR A TRUST COMPANY ORGANIZED UNDER THE LAWS OF THE
UNITED STATES OF AMERICA OR ANY STATE THEREOF AND HAVING A COMBINED CAPITAL,
SURPLUS AND UNDIVIDED PROFIT OF AT LEAST $500,000,000 (SO LONG AS NO DEFAULT
EXISTS) WITH THE CONSENT OF THE COMPANY, WHICH SHALL NOT BE UNREASONABLY
WITHHELD; PROVIDED, HOWEVER, THAT ANY SUCCESSOR AGENT APPOINTED UNDER THIS
SENTENCE MAY BE REMOVED UPON THE WRITTEN REQUEST OF THE REQUIRED LENDERS, WHICH
REQUEST SHALL ALSO APPOINT A SUCCESSOR AGENT (SO LONG AS NO DEFAULT EXISTS)
REASONABLY SATISFACTORY TO THE COMPANY.  UPON THE APPOINTMENT OF A NEW AGENT
HEREUNDER, THE TERM “AGENT” SHALL FOR ALL PURPOSES OF THIS AGREEMENT THEREAFTER
MEAN SUCH SUCCESSOR.  AFTER ANY RETIRING AGENT’S RESIGNATION HEREUNDER AS AGENT,
OR THE REMOVAL HEREUNDER OF ANY SUCCESSOR AGENT, THE PROVISIONS OF THIS
AGREEMENT SHALL CONTINUE TO INURE TO THE BENEFIT OF SUCH RETIRING OR REMOVED
AGENT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS AGENT
UNDER THIS AGREEMENT.


 


10.7.  CONCERNING THE AGENT.


 


10.7.1.  STANDARD OF CONDUCT, ETC.  THE AGENT AND ITS OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS SHALL BE UNDER NO LIABILITY TO ANY OF THE LENDERS OR TO ANY
FUTURE HOLDER OF ANY INTEREST IN THE CREDIT OBLIGATIONS FOR ANY ACTION OR
FAILURE TO ACT TAKEN OR SUFFERED IN THE ABSENCE OF GROSS NEGLIGENCE AND WILLFUL
MISCONDUCT, AND ANY ACTION OR FAILURE TO ACT IN ACCORDANCE WITH AN OPINION OF
ITS COUNSEL SHALL CONCLUSIVELY BE DEEMED TO BE IN THE ABSENCE OF GROSS
NEGLIGENCE AND WILLFUL MISCONDUCT.  THE AGENT SHALL IN ALL CASES BE ENTITLED TO
RELY, AND SHALL BE FULLY PROTECTED IN RELYING, ON INSTRUCTIONS GIVEN TO THE
AGENT BY THE REQUIRED LENDERS.


 


10.7.2.  NO IMPLIED DUTIES, ETC.  THE AGENT SHALL HAVE AND MAY EXERCISE SUCH
POWERS AS ARE SPECIFICALLY DELEGATED TO THE AGENT UNDER THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT TOGETHER WITH ALL OTHER POWERS INCIDENTAL THERETO.  THE
AGENT SHALL HAVE NO IMPLIED DUTIES TO ANY PERSON OR ANY OBLIGATION TO TAKE ANY
ACTION UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT EXCEPT FOR ACTION
SPECIFICALLY PROVIDED FOR IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT TO BE
TAKEN BY THE AGENT.


 


10.7.3.  VALIDITY, ETC.  THE AGENT SHALL NOT BE RESPONSIBLE TO ANY LENDER OR ANY
FUTURE HOLDER OF ANY INTEREST IN THE CREDIT OBLIGATIONS (A) FOR THE LEGALITY,
VALIDITY, ENFORCEABILITY OR EFFECTIVENESS OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, (B) FOR ANY RECITALS, REPORTS, REPRESENTATIONS, WARRANTIES OR
STATEMENTS CONTAINED IN OR MADE IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, (C) FOR THE EXISTENCE OR VALUE OF ANY ASSETS INCLUDED IN ANY
SECURITY FOR THE CREDIT OBLIGATIONS, (D) FOR THE EFFECTIVENESS OF ANY LIEN
PURPORTED TO BE INCLUDED IN THE CREDIT SECURITY, (E) FOR THE SPECIFICATION OR
FAILURE TO SPECIFY ANY PARTICULAR ASSETS TO BE INCLUDED IN THE CREDIT SECURITY,
OR (F) UNLESS THE AGENT SHALL HAVE FAILED TO COMPLY WITH SECTION 10.7.1, FOR THE
PERFECTION OF THE SECURITY INTERESTS IN THE CREDIT SECURITY.


 


10.7.4.  COMPLIANCE.  THE AGENT SHALL NOT BE OBLIGATED TO ASCERTAIN OR INQUIRE
AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT; AND IN CONNECTION WITH ANY EXTENSION OF CREDIT UNDER THIS
AGREEMENT OR


 

85

--------------------------------------------------------------------------------


 


ANY OTHER CREDIT DOCUMENT, THE AGENT SHALL BE FULLY PROTECTED IN RELYING ON A
CERTIFICATE OF THE COMPANY AS TO THE FULFILLMENT BY THE COMPANY OF ANY
CONDITIONS TO SUCH EXTENSION OF CREDIT.


 


10.7.5.  EMPLOYMENT OF AGENTS AND COUNSEL.  THE AGENT MAY EXECUTE ANY OF ITS
DUTIES AS AGENT UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BY OR THROUGH
EMPLOYEES, AGENTS AND ATTORNEYS-IN-FACT AND SHALL NOT BE RESPONSIBLE TO THE
COMPANY, ANY OTHER OBLIGOR OR ANY LENDER FOR THE DEFAULT OR MISCONDUCT OF ANY
SUCH AGENTS OR ATTORNEYS-IN-FACT SELECTED BY THE AGENT ACTING IN THE ABSENCE OF
GROSS NEGLIGENCE AND WILLFUL MISCONDUCT.  THE AGENT SHALL BE ENTITLED TO ADVICE
OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO THE AGENCY HEREBY CREATED AND
ITS DUTIES HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT.


 


10.7.6.  RELIANCE ON DOCUMENTS AND COUNSEL.  THE AGENT SHALL BE ENTITLED TO
RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY AFFIDAVIT, CERTIFICATE,
CABLEGRAM, CONSENT, INSTRUMENT, LETTER, NOTICE, ORDER, DOCUMENT, STATEMENT,
TELECOPY, TELEGRAM, TELEX OR TELETYPE MESSAGE OR WRITING REASONABLY BELIEVED IN
GOOD FAITH BY THE AGENT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT
OR MADE BY THE PERSON IN QUESTION, INCLUDING ANY TELEPHONIC OR ORAL STATEMENT
MADE BY SUCH PERSON, AND, WITH RESPECT TO LEGAL MATTERS, UPON AN OPINION OR THE
ADVICE OF COUNSEL SELECTED BY THE AGENT.


 


10.7.7.  AGENT’S REIMBURSEMENT.  EACH OF THE LENDERS SEVERALLY AGREES TO
REIMBURSE THE AGENT, PRO RATA IN ACCORDANCE WITH SUCH LENDER’S PERCENTAGE
INTEREST, FOR ANY REASONABLE EXPENSES NOT REIMBURSED BY THE COMPANY OR THE OTHER
OBLIGORS (WITHOUT LIMITING THE OBLIGATION OF THE COMPANY OR THE OTHER OBLIGORS
TO MAKE SUCH REIMBURSEMENT):  (A) FOR WHICH THE AGENT IS ENTITLED TO
REIMBURSEMENT BY THE COMPANY OR THE OTHER OBLIGORS UNDER THIS AGREEMENT, ANY
OTHER CREDIT DOCUMENT OR ANY WARRANT DOCUMENT, AND (B) AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF A DEFAULT, FOR ANY OTHER REASONABLE EXPENSES INCURRED
BY THE AGENT ON THE LENDERS’ BEHALF IN CONNECTION WITH THE ENFORCEMENT OF THE
LENDERS’ RIGHTS UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT; PROVIDED,
HOWEVER, THAT THE AGENT SHALL NOT BE REIMBURSED FOR ANY SUCH EXPENSES ARISING AS
A RESULT OF ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


10.8.  RIGHTS AS A LENDER.  WITH RESPECT TO ANY CREDIT EXTENDED BY IT HEREUNDER,
REGIMENT SHALL HAVE THE SAME RIGHTS, OBLIGATIONS AND POWERS HEREUNDER AS ANY
OTHER LENDER AND MAY EXERCISE SUCH RIGHTS AND POWERS AS THOUGH IT WERE NOT THE
AGENT, AND UNLESS THE CONTEXT OTHERWISE SPECIFIES, REGIMENT SHALL BE TREATED IN
ITS INDIVIDUAL CAPACITY AS THOUGH IT WERE NOT THE AGENT HEREUNDER.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE PERCENTAGE INTEREST OF REGIMENT,
IF ANY, SHALL BE INCLUDED IN ANY COMPUTATIONS OF PERCENTAGE INTERESTS.  REGIMENT
AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, MAKE INVESTMENTS IN, ACT AS TRUSTEE
FOR, AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH, THE COMPANY, ANY OF ITS
SUBSIDIARIES OR ANY AFFILIATE OF ANY OF THEM AND ANY PERSON WHO MAY DO BUSINESS
WITH OR OWN AN EQUITY INTEREST IN THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY
AFFILIATE OF ANY OF THEM, ALL AS IF REGIMENT WERE NOT THE AGENT AND WITHOUT ANY
DUTY TO ACCOUNT THEREFOR TO THE OTHER LENDERS.


 


10.9.  INDEPENDENT CREDIT DECISION.  EACH OF THE LENDERS ACKNOWLEDGES THAT IT
HAS INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT, BASED ON THE FINANCIAL
STATEMENTS AND OTHER


 

86

--------------------------------------------------------------------------------


 


DOCUMENTS REFERRED TO IN SECTION 7.2, ON THE OTHER REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN AND ON SUCH OTHER INFORMATION WITH RESPECT TO THE
COMPANY AND ITS SUBSIDIARIES AS SUCH LENDER DEEMED APPROPRIATE, MADE SUCH
LENDER’S OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT AND TO
MAKE THE EXTENSIONS OF CREDIT PROVIDED FOR HEREUNDER.  EACH LENDER REPRESENTS TO
THE AGENT THAT SUCH LENDER WILL CONTINUE TO MAKE ITS OWN INDEPENDENT CREDIT AND
OTHER DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT.  EACH LENDER EXPRESSLY ACKNOWLEDGES THAT NEITHER THE AGENT NOR
ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR
AFFILIATES HAS MADE ANY REPRESENTATIONS OR WARRANTIES TO SUCH LENDER, AND NO ACT
BY THE AGENT TAKEN UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, INCLUDING
ANY REVIEW OF THE AFFAIRS OF THE COMPANY AND ITS SUBSIDIARIES, SHALL BE DEEMED
TO CONSTITUTE ANY REPRESENTATION OR WARRANTY BY THE AGENT.  EXCEPT FOR NOTICES,
REPORTS AND OTHER DOCUMENTS EXPRESSLY REQUIRED TO BE FURNISHED TO EACH LENDER BY
THE AGENT UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, THE AGENT SHALL NOT
HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER
INFORMATION CONCERNING THE BUSINESS, OPERATIONS, PROPERTY, CONDITION, FINANCIAL
OR OTHERWISE, OR CREDITWORTHINESS OF THE COMPANY OR ANY SUBSIDIARY WHICH MAY
COME INTO THE POSSESSION OF THE AGENT OR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES.


 


10.10.  INDEMNIFICATION.  THE LENDERS SHALL SEVERALLY INDEMNIFY THE AGENT AND
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, ACCOUNTANTS, CONSULTANTS
AND CONTROLLING PERSONS (TO THE EXTENT NOT REIMBURSED BY THE OBLIGORS AND
WITHOUT LIMITING THE OBLIGATION OF ANY OF THE OBLIGORS TO DO SO), PRO RATA IN
ACCORDANCE WITH THEIR RESPECTIVE PERCENTAGE INTERESTS, FROM AND AGAINST ANY AND
ALL LIABILITIES, OBLIGATIONS, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
LOSSES, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND WHATSOEVER WHICH MAY AT ANY
TIME BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE AGENT OR SUCH PERSONS
RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, ANY
WARRANT DOCUMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR ANY ACTION
TAKEN OR OMITTED BY THE AGENT IN CONNECTION WITH ANY OF THE FOREGOING; PROVIDED,
HOWEVER, THAT THE FOREGOING SHALL NOT EXTEND TO ACTIONS OR OMISSIONS WHICH ARE
DETERMINED IN A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE TAKEN BY THE AGENT WITH GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


 


10.11.  ASSUMPTION OF AGENT’S RIGHTS.  NOTWITHSTANDING ANYTHING HEREIN OR IN ANY
OTHER CREDIT DOCUMENT TO THE CONTRARY, IF AT ANY TIME NO PERSON CONSTITUTES THE
AGENT HEREUNDER OR THE AGENT FAILS TO ACT UPON WRITTEN DIRECTIONS FROM THE
REQUIRED LENDERS, THE REQUIRED LENDERS SHALL BE ENTITLED TO EXERCISE ANY POWER,
RIGHT OR PRIVILEGE GRANTED TO THE AGENT UNDER ANY CREDIT DOCUMENT AND IN SO
ACTING SUCH LENDERS SHALL HAVE THE SAME RIGHTS, PRIVILEGES, INDEMNITIES AND
PROTECTIONS PROVIDED TO THE AGENT UNDER THE CREDIT DOCUMENTS.


 


11.  SUCCESSORS AND ASSIGNS; LENDER ASSIGNMENTS AND PARTICIPATIONS.


 


11.1.  SUCCESSORS AND ASSIGNS.  ANY REFERENCE IN THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT TO ANY OF THE PARTIES HERETO SHALL BE DEEMED TO INCLUDE THE
SUCCESSORS AND ASSIGNS OF SUCH PARTY, AND ALL COVENANTS AND AGREEMENTS BY OR ON
BEHALF OF THE COMPANY, THE OTHER OBLIGORS, THE LENDERS OR THE AGENT THAT ARE
CONTAINED IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL BIND AND INURE TO
THE BENEFIT OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT
(A) THE COMPANY AND ITS SUBSIDIARIES MAY NOT ASSIGN THEIR RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT EXCEPT FOR MERGERS OR
LIQUIDATIONS PERMITTED


 

87

--------------------------------------------------------------------------------


 


BY SECTION 6.10, AND (B) THE LENDERS SHALL NOT BE ENTITLED TO ASSIGN THEIR
RESPECTIVE PERCENTAGE INTERESTS IN THE CREDITS EXTENDED HEREUNDER OR THEIR
COMMITMENTS EXCEPT AS SET FORTH IN THIS SECTION 11.


 


11.2.  ASSIGNMENTS BY LENDERS.


 


11.2.1.  ASSIGNEES AND ASSIGNMENT PROCEDURES.  EACH LENDER MAY, IN COMPLIANCE
WITH APPLICABLE LAWS IN CONNECTION WITH SUCH ASSIGNMENT AND IN ACCORDANCE WITH
THIS SECTION 11.2.1, ASSIGN TO ONE OR MORE ELIGIBLE TRANSFEREES (EACH, AN
“ASSIGNEE”) ALL OR A PORTION OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS, INCLUDING ALL OR A PORTION OF ITS
COMMITMENT, THE PORTION OF THE LOAN AT THE TIME OWING TO IT AND THE NOTE HELD BY
IT; PROVIDED, HOWEVER, THAT:

 

(A)  THE AGGREGATE AMOUNT OF THE COMMITMENT OF THE ASSIGNING LENDER SUBJECT TO
EACH SUCH ASSIGNMENT TO ANY ASSIGNEE OTHER THAN ANOTHER LENDER, A RELATED FUND,
ANY ELIGIBLE TRANSFEREE THAT ACQUIRES ALL OR A SUBSTANTIAL PORTION OF THE ASSETS
OF A LENDER OR AN AFFILIATE OF A LENDER (DETERMINED AS OF THE DATE THE
ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE
AGENT) SHALL BE NOT LESS THAN $3,000,000 AND IN INCREMENTS OF $1,000,000 (OR, IF
LESS, THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT); AND

 

(B)  THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE AGENT
AN ASSIGNMENT AND ACCEPTANCE SUBSTANTIALLY IN THE FORM OF EXHIBIT 11.2.1 (THE
“ASSIGNMENT AND ACCEPTANCE”), TOGETHER WITH THE NOTE SUBJECT TO SUCH ASSIGNMENT
AND, EXCEPT IN THE EVENT OF A TRANSFER PURSUANT TO ANOTHER LENDER, A RELATED
FUND, ANY ELIGIBLE TRANSFEREE THAT ACQUIRES ALL OR A SUBSTANTIAL PORTION OF THE
ASSETS OF A LENDER OR AN AFFILIATE OF A LENDER, A PROCESSING FEE OF $3,500
PAYABLE TO THE AGENT BY THE ASSIGNING LENDER (OR AS THE ASSIGNING LENDER AND THE
ASSIGNEE MAY OTHERWISE AGREE BETWEEN THEMSELVES).

 

Upon acceptance and recording pursuant to Section 11.1.4, from and after the
effective date specified in each Assignment and Acceptance (which effective date
shall be at least five Business Days after the execution thereof unless waived
by the Agent):

 

(i)  the Assignee shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement; and

 

(ii)  the assigning Lender shall, to the extent provided in such assignment, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.4 and 9, as well as to any fees accrued for its account hereunder and not yet
paid).


 


11.2.2.  TERMS OF ASSIGNMENT AND ACCEPTANCE.  BY EXECUTING AND DELIVERING AN
ASSIGNMENT AND ACCEPTANCE, THE ASSIGNING LENDER AND THE ASSIGNEE SHALL BE DEEMED
TO CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:

 

88

--------------------------------------------------------------------------------


 

(A)  OTHER THAN THE REPRESENTATION AND WARRANTY THAT IT IS THE LEGAL AND
BENEFICIAL OWNER OF THE INTEREST BEING ASSIGNED THEREBY FREE AND CLEAR OF ANY
ADVERSE CLAIM, SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND
ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR
REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR THE EXECUTION,
LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS
AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT HERETO;

 

(B)  SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF THE COMPANY AND ITS
SUBSIDIARIES OR THE PERFORMANCE OR OBSERVANCE BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, ANY OTHER CREDIT
DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO;

 

(C)  SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT,
TOGETHER WITH COPIES OF THE MOST RECENT FINANCIAL STATEMENTS DELIVERED PURSUANT
TO SECTION 6.4 OR 7.2 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH
ASSIGNMENT AND ACCEPTANCE;

 

(D)  SUCH ASSIGNEE WILL INDEPENDENTLY AND WITHOUT RELIANCE UPON SUCH ASSIGNING
LENDER, ANY OTHER LENDER OR THE AGENT, AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT;

 

(E)  SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE AGENT TO TAKE SUCH ACTION AS
AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AS ARE
DELEGATED TO THE AGENT BY THE TERMS HEREOF, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO; AND

 

(F)  SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT ALL THE OBLIGATIONS WHICH ARE REQUIRED TO BE PERFORMED BY IT AS A
LENDER.


 


11.2.3.  REGISTER.  THE AGENT SHALL MAINTAIN AT ITS PRINCIPAL OFFICE (SOLELY FOR
THE LIMITED PURPOSE SET FORTH IN THIS SECTION 11.2.3, AS THE AGENT OF THE
COMPANY) A REGISTER (THE “REGISTER”) FOR THE RECORDATION OF (A) THE NAMES AND
ADDRESSES OF THE LENDERS (INCLUDING EACH ASSIGNEE WHICH ASSUMES RIGHTS AND
OBLIGATIONS PURSUANT TO AN ASSIGNMENT UNDER SECTION 11.2.1 AND EACH REPLACEMENT
LENDER WHICH ASSUMES RIGHTS AND OBLIGATIONS PURSUANT TO AN ASSIGNMENT UNDER
SECTION 11.5), (B) THE PERCENTAGE INTEREST OF EACH SUCH LENDER AS SET FORTH IN
EXHIBIT 10.1 AND (C) THE AMOUNT OF THE LOAN OWING TO EACH LENDER FROM TIME TO
TIME.  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, IN THE ABSENCE OF
MANIFEST ERROR, AND THE COMPANY, THE LENDERS AND THE AGENT MAY TREAT EACH PERSON
WHOSE NAME IS REGISTERED THEREIN FOR ALL PURPOSES AS A PARTY TO THIS AGREEMENT. 
THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE COMPANY OR ANY LENDER AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 

89

--------------------------------------------------------------------------------


 


11.2.4.  ACCEPTANCE OF ASSIGNMENT AND ASSUMPTION.  UPON ITS RECEIPT OF A
COMPLETED ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER AND AN
ASSIGNEE (AND ANY NECESSARY CONSENT OF THE AGENT AND THE COMPANY) TOGETHER WITH
THE PROCESSING AND RECORDATION FEE REFERRED TO IN SECTION 11.2.1 AND, TO THE
EXTENT NECESSARY, THE NOTE BEING ASSIGNED, THE AGENT SHALL (A) ACCEPT SUCH
ASSIGNMENT AND ACCEPTANCE, (B) RECORD THE INFORMATION CONTAINED THEREIN IN THE
REGISTER AND (C) GIVE PROMPT NOTICE THEREOF TO THE COMPANY.  WITHIN FIVE
BUSINESS DAYS AFTER RECEIPT OF NOTICE, THE COMPANY, AT ITS OWN EXPENSE, SHALL
EXECUTE AND DELIVER TO THE AGENT (IN EXCHANGE FOR THE SURRENDERED NOTE IF SUCH
NOTE MUST BE SURRENDERED OR REISSUED AS A RESULT OF SUCH ASSIGNMENT) A NEW NOTE
TO THE ORDER OF SUCH ASSIGNEE IN A PRINCIPAL AMOUNT EQUAL TO THE APPLICABLE
COMMITMENT AND LOAN ASSUMED BY IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE. 
IF THE ASSIGNING LENDER HAS RETAINED A COMMITMENT AND LOAN, ITS NOTE SHALL BE
DEEMED TO BE THEN OUTSTANDING IN A PRINCIPAL AMOUNT EQUAL TO THE APPLICABLE
COMMITMENT AND LOAN RETAINED BY IT.


 


11.2.5.  FEDERAL RESERVE BANK.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS
SECTION 11 (WITHOUT THE CONSENT OF OR NOTICE TO THE AGENT OR THE COMPANY), ANY
LENDER MAY AT ANY TIME PLEDGE ALL OR ANY PORTION OF SUCH LENDER’S RIGHTS UNDER
THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS TO A FEDERAL RESERVE BANK OR, IN
THE CASE OF ANY LENDER THAT IS A FUND, TO THE TRUSTEE OF SUCH FUND TO SUPPORT
THE FUND’S OBLIGATIONS TO SUCH TRUSTEE; PROVIDED, HOWEVER, THAT NO SUCH PLEDGE
OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM SUCH LENDER’S OBLIGATIONS HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT.


 


11.2.6.  FURTHER ASSURANCES.  THE COMPANY AND ITS SUBSIDIARIES SHALL SIGN SUCH
DOCUMENTS AND TAKE SUCH OTHER ACTIONS FROM TIME TO TIME REASONABLY REQUESTED BY
AN ASSIGNEE TO ENABLE IT TO SHARE IN THE BENEFITS OF THE RIGHTS CREATED BY THE
CREDIT DOCUMENTS.


 


11.3.  CREDIT PARTICIPANTS.  EACH LENDER MAY, WITHOUT THE CONSENT OF THE COMPANY
OR THE AGENT, IN COMPLIANCE WITH APPLICABLE LAWS IN CONNECTION WITH SUCH
PARTICIPATION, SELL TO ONE OR MORE COMMERCIAL BANKS, OTHER FINANCIAL
INSTITUTIONS OR FUNDS IN THE BUSINESS OF MAKING OR PURCHASING LOANS SIMILAR TO
THE CREDIT OBLIGATIONS (EACH A “CREDIT PARTICIPANT”) PARTICIPATIONS IN ALL OR A
PORTION OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS (INCLUDING ALL OR A PORTION OF ITS COMMITMENT, THE LOAN
OWING TO IT AND THE NOTE HELD BY IT); PROVIDED, HOWEVER, THAT:

 

(A)  SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED;

 

(B)  SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS;

 

(C)  SUCH LENDER SHALL PROVIDE THE COMPANY WITH PROMPT WRITTEN NOTICE OF THE
NAME OF THE APPLICABLE CREDIT PARTICIPANT;

 

90

--------------------------------------------------------------------------------


 

(D)  SUCH CREDIT PARTICIPANT SHALL BE ENTITLED TO THE BENEFIT OF THE COST
PROTECTION PROVISIONS CONTAINED IN SECTIONS 3.4 AND 9, BUT SHALL NOT BE ENTITLED
TO RECEIVE ANY GREATER PAYMENT THEREUNDER THAN THE SELLING LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE INTEREST SO SOLD IF SUCH INTEREST
HAD NOT BEEN SOLD; AND

 

(E)  THE COMPANY, THE OTHER LENDERS AND THE AGENT SHALL CONTINUE TO DEAL SOLELY
AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND, UNDER ANY AGREEMENTS BETWEEN SUCH LENDER
AND SUCH CREDIT PARTICIPANT, SUCH LENDER SHALL RETAIN THE SOLE RIGHT AS ONE OF
THE LENDERS TO VOTE (AND TO DETERMINE HOW TO VOTE) WITH RESPECT TO THE
ENFORCEMENT OF THE OBLIGATIONS OF THE OBLIGORS RELATING TO THE LOAN AND THE
APPROVAL OF ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT (OTHER THAN AMENDMENTS, MODIFICATIONS, CONSENTS OR WAIVERS DESCRIBED
IN CLAUSE (B) OF THE PROVISO TO SECTION 14.1, WITH RESPECT TO WHICH SUCH CREDIT
PARTICIPANT MAY DETERMINE HOW TO VOTE).

 

The Company agrees, to the fullest extent permitted by applicable law, that any
Credit Participant and any Lender purchasing a participation from another Lender
pursuant to Section 10.5 may exercise all rights of payment (including the right
of set-off), with respect to its participation as fully as if such Credit
Participant or such Lender were the direct creditor of the Company and a Lender
hereunder in the amount of such participation.

 


11.4.  SPECIAL PURPOSE FUNDING VEHICLES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A
SPECIAL PURPOSE FUNDING VEHICLE IDENTIFIED IN WRITING BY THE GRANTING LENDER TO
THE AGENT AND THE COMPANY FROM TIME TO TIME (AN “SPV”) THE OPTION TO PROVIDE TO
THE COMPANY ALL OR PART OF ANY EXTENSION OF CREDIT THAT SUCH GRANTING LENDER
WOULD OTHERWISE BE OBLIGATED TO MAKE TO THE COMPANY PURSUANT HERETO; PROVIDED,
HOWEVER, THAT (A) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPV TO
MAKE ANY EXTENSION OF CREDIT, (B) IF AN SPV ELECTS NOT TO EXERCISE SUCH OPTION
OR OTHERWISE FAILS TO PROVIDE ALL OR ANY PART OF SUCH EXTENSION OF CREDIT, THE
GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH EXTENSION OF CREDIT PURSUANT TO
THE TERMS HEREOF AND (C) THE GRANTING LENDER SHALL REMAIN FOR ALL PURPOSES THE
LENDER OF RECORD UNDER THE CREDIT DOCUMENTS, INCLUDING FOR THE PURPOSES OF
APPROVING AMENDMENTS, WAIVERS AND OTHER MODIFICATIONS OF THE CREDIT
DOCUMENTS.    THE MAKING OF AN EXTENSION OF CREDIT BY AN SPV HEREUNDER SHALL
UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT AS IF SUCH
EXTENSION OF CREDIT HAD BEEN MADE BY SUCH GRANTING LENDER.  NO SPV SHALL BE
LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THE CREDIT
DOCUMENTS (ALL LIABILITY FOR WHICH SHALL REMAIN WITH THE GRANTING LENDER). 
PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL
OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS OF ANY SPV, NO PARTY
HERETO WILL INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST,
SUCH SPV ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDINGS.   IN ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, ANY SPV MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR CONSENT OF, THE
COMPANY AND THE AGENT AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL
OR A PORTION OF ITS INTERESTS IN ANY CREDIT OBLIGATIONS TO THE GRANTING LENDER
OR TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO IN WRITING BY THE COMPANY AND THE
AGENT) PROVIDING LIQUIDITY OR CREDIT SUPPORT TO SUCH SPV TO SUPPORT THE FUNDING
OR MAINTENANCE OF EXTENSIONS OF CREDIT AND (II) DISCLOSE ON A CONFIDENTIAL BASIS
ANY NON-PUBLIC INFORMATION RELATING TO ITS EXTENSIONS OF CREDIT TO ANY RATING
AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY, GUARANTEE OR CREDIT
OR LIQUIDITY ENHANCEMENT


 

91

--------------------------------------------------------------------------------


 


TO SUCH SPV.  THIS SECTION 11.4 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND MAY NOT BE AMENDED WITHOUT THE WRITTEN CONSENT OF EACH SPV TO WHICH A GRANT
HAS BEEN MADE PURSUANT TO THIS SECTION 11.4.


 


11.5.  REPLACEMENT OF AFFECTED LENDER.  IN THE EVENT THAT ANY LENDER OR, TO THE
EXTENT APPLICABLE, ANY CREDIT PARTICIPANT (THE “AFFECTED LENDER”):

 

(A)  FAILS TO PERFORM ITS OBLIGATIONS TO FUND ANY PORTION OF THE LOAN ON THE
CLOSING DATE WHEN REQUIRED TO DO SO BY THE TERMS OF THE CREDIT DOCUMENTS;

 

(B)  DEMANDS PAYMENT UNDER THE PROVISIONS OF SECTION 3.4 IN AN AMOUNT MATERIALLY
IN EXCESS OF THE AMOUNTS WITH RESPECT THERETO DEMANDED BY THE OTHER LENDERS; OR

 

(C)  REFUSES TO CONSENT TO A PROPOSED AMENDMENT, MODIFICATION, WAIVER OR OTHER
ACTION REQUIRING CONSENT OF THE HOLDERS OF 100% OF THE PERCENTAGE INTERESTS
UNDER SECTION 14.1 THAT IS CONSENTED TO BY LENDERS OWNING AT LEAST 90% OF THE
PERCENTAGE INTERESTS;

 

then, so long as no Event of Default exists, the Company shall have the right to
seek a replacement lender which is reasonably satisfactory to the Agent (the
“Replacement Lender”).  The Replacement Lender shall purchase the interests of
the Affected Lender in the Loan and its Commitment and shall assume the
obligations of the Affected Lender hereunder and under the other Credit
Documents upon execution by the Replacement Lender of an Assignment and
Acceptance and the tender by it to the Affected Lender of a purchase price
agreed between it and the Affected Lender (or, if they are unable to agree, a
purchase price in the amount of the Affected Lender’s Percentage Interest in the
Loan, or appropriate credit support for contingent amounts included therein, and
all other outstanding Credit Obligations then owed to the Affected Lender).  No
processing fee pursuant to Section 11.2.1 shall be required in connection with
such assignment.  Upon consummation of such assignment, the Replacement Lender
shall become party to this Agreement as a signatory hereto and shall have all
the rights and obligations of the Affected Lender under this Agreement and the
other Credit Documents with a Percentage Interest equal to the Percentage
Interest of the Affected Lender, the Affected Lender shall be released from its
obligations hereunder and under the other Credit Documents, and no further
consent or action by any party shall be required.  Upon the consummation of such
assignment, the Company, the Affected Lender and the Agent shall make
appropriate arrangements so that a new Note is issued to the Replacement
Lender.  The Company and the other Obligors shall sign such documents and take
such other actions reasonably requested by the Replacement Lender to enable it
to share in the benefits of the rights created by the Credit Documents.  Until
the consummation of an assignment in accordance with the foregoing provisions of
this Section 11.5, the Company shall continue to pay to the Affected Lender any
Credit Obligations as they become due and payable.

 


11.6.  REPLACEMENT OF DEPARTING LENDERS.  SO LONG AS NO EVENT OF DEFAULT EXISTS,
THE COMPANY MAY, UPON NOT LESS THAN 30 DAYS’ PRIOR WRITTEN NOTICE TO EACH OF THE
LENDERS, THE CREDIT PARTICIPANTS AND THE AGENT (COLLECTIVELY, THE “DEPARTING
LENDERS”), REQUEST THAT RENCO REPLACE ALL (BUT NOT LESS THAN ALL) OF THE
DEPARTING LENDERS.  IF (A) THE COMPANY MAKES SUCH REQUEST TO REPLACE THE
DEPARTING LENDERS AND (B) RENCO, IN ITS SOLE AND ABSOLUTE DISCRETION, DETERMINES
TO


 

92

--------------------------------------------------------------------------------


 

replace the Departing Lenders, then, within 60 days after delivery by the
Company to the Departing Lenders of such notice, Renco shall purchase all (but
not less than all) the interests of the Departing Lenders in the Loan, the
Commitments and the Discretionary Credits and shall assume all (but not less
than all) the obligations of the Departing Lenders hereunder and under the other
Credit Documents upon execution by Renco of an Assignment and Acceptance and the
tender by it to the Agent for the account of the Departing Lenders of an
aggregate purchase price in an amount equal to the Transfer Amount.  No
processing fee pursuant to Section 11.2.1 shall be required in connection with
such assignment.  Upon consummation of such assignment, Renco shall become party
to this Agreement as a signatory hereto and shall have all the rights and
obligations of the Departing Lenders under this Agreement and the other Credit
Documents with a Percentage Interest of 100%, and the Departing Lenders shall be
released from their respective obligations hereunder and under the Credit
Documents, and no further consent or action by any party shall be required. 
Upon the consummation of such assignment, the Company and Renco shall make
appropriate arrangements so that a new Note is issued to Renco.  The Company,
the other Obligors, the Departing Lenders and Renco shall, at the cost and
expense of the Company, sign, file and record such documents and take such other
actions reasonably requested by Renco to enable it to receive the benefits of
the rights created by the Credit Documents, including the rights of the
Departing Lenders and the Agent in the Credit Security.  Until the consummation
of an assignment in accordance with the foregoing provisions of this
Section 11.6, the Company shall pay to the Departing Lenders any Credit
Obligations as they become due and payable.


 


12.  CONFIDENTIALITY.  EACH LENDER WILL MAINTAIN THE CONFIDENTIAL NATURE OF ALL
NON-PUBLIC INFORMATION FURNISHED TO IT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
IN ACCORDANCE WITH SUCH LENDER’S CUSTOMARY PROCEDURES FOR MAINTAINING THE
CONFIDENTIAL NATURE OF INFORMATION OF THIS NATURE; PROVIDED, HOWEVER, THAT SUCH
INFORMATION MAY BE DISCLOSED:

 

(A)  TO ANY OTHER LENDER AND TO ANY PARENT OR CORPORATE AFFILIATE OF SUCH LENDER
OR ANY OTHER LENDER; PROVIDED, HOWEVER, THAT ANY SUCH PERSON SHALL AGREE TO
COMPLY WITH THE RESTRICTIONS SET FORTH IN THIS SECTION 12 WITH RESPECT TO SUCH
INFORMATION;

 

(B)  PURSUANT TO ANY STATUTORY OR REGULATORY REQUIREMENT OR ANY COURT ORDER,
SUBPOENA OR OTHER LEGAL PROCESS AND TO ANY REGULATORY AUTHORITY, INCLUDING STATE
AND FEDERAL BANK AND INSURANCE REGULATORS AND THE NATIONAL ASSOCIATION OF
INSURANCE COMMISSIONERS;

 

(C)  TO ANY CREDIT PARTICIPANT, PROPOSED CREDIT PARTICIPANT OR PROPOSED
ASSIGNEE; PROVIDED, HOWEVER, THAT ANY SUCH PERSON SHALL AGREE TO COMPLY WITH THE
RESTRICTIONS SET FORTH IN THIS SECTION 12 WITH RESPECT TO SUCH INFORMATION;

 

(D)  TO ITS INDEPENDENT COUNSEL, AUDITORS AND OTHER PROFESSIONAL ADVISORS WITH
AN INSTRUCTION TO SUCH PERSONS TO KEEP SUCH INFORMATION CONFIDENTIAL;

 

(E)  IN CONNECTION WITH THE ENFORCEMENT OF THIS AGREEMENT, ANY OTHER CREDIT
DOCUMENT OR ANY WARRANT DOCUMENT OR ANY LITIGATION OR OTHER PROCEEDING RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY WARRANT DOCUMENT; AND

 

93

--------------------------------------------------------------------------------


 

(F)  WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY, TO ANY OTHER PERSON.

 

IN ADDITION, THE LENDERS AND THEIR RESPECTIVE AFFILIATES MAY INCLUDE REFERENCES
TO THE COMPANY AND ITS AFFILIATES, THEIR TRADE NAMES, TRADEMARKS AND LOGOS AND
THE CREDIT FACILITY PROVIDED HEREBY IN CONNECTION WITH ANY ADVERTISING OR
MARKETING UNDERTAKEN BY SUCH LENDER OR ITS AFFILIATES.


 


13.  NOTICES.  EXCEPT AS OTHERWISE SPECIFIED IN THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, ANY NOTICE REQUIRED TO BE GIVEN PURSUANT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT SHALL BE GIVEN IN WRITING.  ANY NOTICE, CONSENT,
APPROVAL, DEMAND OR OTHER COMMUNICATION IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT SHALL BE DEEMED TO BE GIVEN IF GIVEN IN WRITING (INCLUDING
BY TELECOPY) ADDRESSED AS PROVIDED BELOW (OR TO THE ADDRESSEE AT SUCH OTHER
ADDRESS AS THE ADDRESSEE SHALL HAVE SPECIFIED BY NOTICE ACTUALLY RECEIVED BY THE
ADDRESSOR), AND IF EITHER (A) ACTUALLY DELIVERED IN FULLY LEGIBLE FORM TO SUCH
ADDRESS OR (B) IN THE CASE OF A LETTER, UNLESS ACTUAL RECEIPT OF THE NOTICE IS
REQUIRED BY ANY CREDIT DOCUMENT FIVE DAYS SHALL HAVE ELAPSED AFTER THE SAME
SHALL HAVE BEEN DEPOSITED IN THE UNITED STATES MAILS, WITH FIRST-CLASS POSTAGE
PREPAID AND REGISTERED OR CERTIFIED.

 

If to the Company, to it at its address set forth on the signature page of this
Agreement, to the attention of the chief financial officer.

 

If to any Lender, to it at its address set forth on the signature page of this
Agreement or in the Register, with a copy to the Agent.

 

If to the Agent, to it at its address set forth on the signature page of this
Agreement.

 


14.  AMENDMENTS, CONSENTS, WAIVERS, ETC.


 


14.1.  LENDER CONSENTS FOR AMENDMENTS.  EXCEPT AS OTHERWISE SET FORTH HEREIN,
THE AGENT MAY (AND UPON THE WRITTEN REQUEST OF THE REQUIRED LENDERS THE AGENT
SHALL) TAKE OR REFRAIN FROM TAKING ANY ACTION UNDER THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, INCLUDING GIVING ITS WRITTEN CONSENT TO ANY MODIFICATION OF OR
AMENDMENT TO AND WAIVING IN WRITING COMPLIANCE WITH ANY COVENANT OR CONDITION IN
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (OTHER THAN A FINANCIAL HEDGE
AGREEMENT) OR ANY DEFAULT OR EVENT OF DEFAULT, ALL OF WHICH ACTIONS SHALL BE
BINDING UPON ALL OF THE LENDERS; PROVIDED, HOWEVER, THAT:

 

(A)  EXCEPT AS PROVIDED BELOW, WITHOUT THE WRITTEN CONSENT OF THE LENDERS OWNING
AT LEAST A MAJORITY OF THE PERCENTAGE INTERESTS (DISREGARDING THE PERCENTAGE
INTEREST OF ANY NONPERFORMING LENDER SO LONG AS SUCH LENDER IS TREATED EQUALLY
WITH THE OTHER LENDERS WITH RESPECT TO ANY ACTIONS ENUMERATED BELOW), NO WRITTEN
MODIFICATION OF, AMENDMENT TO, CONSENT WITH RESPECT TO, WAIVER OF COMPLIANCE
WITH, OR WAIVER OF A DEFAULT UNDER, ANY OF THE CREDIT DOCUMENTS (OTHER THAN A
FINANCIAL HEDGE AGREEMENT) SHALL BE MADE.

 

(B)  WITHOUT THE WRITTEN CONSENT OF SUCH LENDERS AS OWN 100% OF THE PERCENTAGE
INTERESTS (DISREGARDING THE PERCENTAGE INTEREST OF ANY NONPERFORMING LENDER SO
LONG AS SUCH LENDER IS TREATED EQUALLY WITH THE OTHER LENDERS WITH RESPECT TO
ANY ACTIONS ENUMERATED BELOW):

 

94

--------------------------------------------------------------------------------


 

(I)   NONE OF THE CONDITIONS SPECIFIED IN SECTION 5 SHALL BE AMENDED, WAIVED OR
MODIFIED.

 

(II)  NO RELEASE OF, OR SUBORDINATION OF THE LENDERS’ INTERESTS IN, ALL OR
SUBSTANTIALLY ALL OF THE CREDIT SECURITY AND NO RELEASE OF THE COMPANY OR ANY
OTHER OBLIGOR SHALL BE MADE (IN ANY EVENT, WITHOUT THE WRITTEN CONSENT OF THE
LENDERS, THE AGENT (A) MAY RELEASE PARTICULAR ITEMS OF CREDIT SECURITY OR
PARTICULAR OBLIGORS IN DISPOSITIONS PERMITTED BY SECTION 6.10, AS MODIFIED BY
AMENDMENTS THERETO APPROVED BY THE REQUIRED LENDERS, (B) MAY RELEASE ALL CREDIT
SECURITY PURSUANT TO SECTION 15.1 UPON PAYMENT IN FULL OF THE CREDIT OBLIGATIONS
AND TERMINATION OF THE COMMITMENTS, (C) MAY SUBORDINATE THE LENDERS’ LIENS ON
THE CREDIT SECURITY TO PURCHASE MONEY LIENS ON SPECIFIC ASSETS PERMITTED BY
SECTION 6.7.2 AND (D) MAY, TO THE EXTENT REQUIRED BY THE CONGRESS/CIT
INTERCREDITOR AGREEMENT, RELEASE PARTICULAR ITEMS OF CREDIT SECURITY THAT ARE
SUBJECT TO LIENS PERMITTED BY SECTION 6.7.11).

 

(III)  NO INCURRENCE OR EXISTENCE OF ANY LIEN ON ALL OR SUBSTANTIALLY ALL OF THE
CREDIT SECURITY SHALL BE PERMITTED (OTHER THAN LIENS SECURING THE CREDIT
OBLIGATIONS).

 

(IV)   NO CONTRACTUAL SUBORDINATION OF THE LOANS OR ANY OTHER PORTION OF THE
CREDIT OBLIGATIONS TO ANY OTHER INDEBTEDNESS SHALL BE PERMITTED.

 

(V)  NO ALTERATION SHALL BE MADE OF THE LENDERS’ RIGHTS OF SET-OFF CONTAINED IN
SECTION 8.2.4.

 

(VI)   NO AMENDMENT TO OR MODIFICATION OF THIS SECTION 14.1 OR THE DEFINITION OF
“REQUIRED LENDERS” SHALL BE MADE.

 

(C)  WITHOUT THE WRITTEN CONSENT OF EACH LENDER THAT IS DIRECTLY AFFECTED
THEREBY (DISREGARDING THE PERCENTAGE INTEREST OF ANY NONPERFORMING LENDER SO
LONG AS SUCH LENDER IS TREATED EQUALLY WITH THE OTHER LENDERS WITH RESPECT TO
ANY ACTIONS ENUMERATED BELOW):

 

(I)  NO REDUCTION SHALL BE MADE IN (A) THE AMOUNT OF PRINCIPAL OF THE LOAN OWING
TO SUCH LENDER, (B) THE INTEREST RATE ON THE PORTION OF THE LOAN OWING TO SUCH
LENDER OR (C) THE FEES OR OTHER AMOUNTS OWING TO SUCH LENDER WITH RESPECT TO THE
CREDIT FACILITY PROVIDED HEREIN (OTHER THAN AMENDMENTS AND WAIVERS APPROVED BY
THE REQUIRED LENDERS THAT MODIFY DEFINED TERMS USED IN CALCULATING CONSOLIDATED
EXCESS CASH FLOW OR THAT WAIVE AN INCREASE IN THE APPLICABLE RATE AS A RESULT OF
AN EVENT OF DEFAULT).

 

(II)  NO CHANGE SHALL BE MADE IN THE STATED, SCHEDULED TIME OF PAYMENT OF  ANY
PORTION OF THE LOAN OWING TO SUCH LENDER OR INTEREST THEREON OR FEES OR OTHER
AMOUNTS RELATING TO ANY OF THE FOREGOING PAYABLE TO SUCH LENDER AND NO WAIVER
SHALL BE MADE OF ANY DEFAULT UNDER SECTION 8.1.1 WITH RESPECT TO SUCH LENDER.

 

95

--------------------------------------------------------------------------------


 

(III)  NO INCREASE SHALL BE MADE IN THE AMOUNT, OR EXTENSION OF THE TERM, OF THE
STATED COMMITMENTS OF SUCH LENDER BEYOND THAT PROVIDED FOR UNDER SECTION 2.

 

(D)  WITHOUT THE WRITTEN CONSENT OF THE AGENT, NO AMENDMENT OR MODIFICATION OF
ANY CREDIT DOCUMENT SHALL AFFECT THE RIGHTS OR DUTIES OF THE AGENT UNDER THE
CREDIT DOCUMENTS.


 


14.2.  COURSE OF DEALING; NO IMPLIED WAIVERS.  NO COURSE OF DEALING BETWEEN ANY
LENDER OR THE AGENT, ON ONE HAND, AND THE COMPANY OR ANY OTHER OBLIGOR, ON THE
OTHER HAND, SHALL OPERATE AS A WAIVER OF ANY OF THE LENDERS’ OR THE AGENT’S
RIGHTS UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR WITH RESPECT TO THE
CREDIT OBLIGATIONS.  IN PARTICULAR, NO DELAY OR OMISSION ON THE PART OF ANY
LENDER OR THE AGENT IN EXERCISING ANY RIGHT UNDER THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR WITH RESPECT TO THE CREDIT OBLIGATIONS SHALL OPERATE AS A
WAIVER OF SUCH RIGHT OR ANY OTHER RIGHT HEREUNDER OR THEREUNDER.  A WAIVER ON
ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A BAR TO OR WAIVER OF ANY RIGHT OR
REMEDY ON ANY FUTURE OCCASION.  NO WAIVER, CONSENT OR AMENDMENT WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL BE BINDING UNLESS IT IS IN
WRITING AND SIGNED BY THE AGENT OR THE REQUIRED LENDERS.


 


15.  GENERAL PROVISIONS.


 


15.1.  DEFEASANCE.  WHEN ALL CREDIT OBLIGATIONS HAVE BEEN PAID, PERFORMED AND
REASONABLY DETERMINED BY THE AGENT TO HAVE BEEN INDEFEASIBLY DISCHARGED IN FULL,
AND IF AT THE TIME NO LENDER CONTINUES TO BE COMMITTED TO EXTEND ANY CREDIT TO
THE COMPANY HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT, THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS SHALL TERMINATE AND, AT THE COMPANY’S WRITTEN REQUEST,
ACCOMPANIED BY SUCH CERTIFICATES AND OTHER ITEMS AS THE AGENT SHALL REASONABLY
DEEM NECESSARY, THE CREDIT SECURITY SHALL REVERT TO THE OBLIGORS AND THE RIGHT,
TITLE AND INTEREST OF THE LENDERS AND THE AGENT THEREIN SHALL TERMINATE. 
THEREUPON, ON THE OBLIGORS’ DEMAND AND AT THEIR COST AND EXPENSE, THE AGENT
SHALL EXECUTE PROPER INSTRUMENTS, ACKNOWLEDGING SATISFACTION OF AND DISCHARGING
THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AND SHALL REDELIVER TO THE
OBLIGORS ANY CREDIT SECURITY THEN IN ITS POSSESSION; PROVIDED, HOWEVER, THAT
SECTIONS 3.4, 9, 10.7.7, 10.10, 12 AND 15 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT.


 


15.2.  NO STRICT CONSTRUCTION.  THE PARTIES HAVE PARTICIPATED JOINTLY IN THE
NEGOTIATION AND DRAFTING OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS WITH
COUNSEL SOPHISTICATED IN FINANCING TRANSACTIONS.  IN THE EVENT AN AMBIGUITY OR
QUESTION OF INTENT OR INTERPRETATION ARISES, THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES AND NO
PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY
VIRTUE OF THE AUTHORSHIP OF ANY PROVISIONS OF THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS.


 


15.3.  CERTAIN ACKNOWLEDGMENTS.  THE COMPANY ACKNOWLEDGES THAT:

 

(A)  IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS;

 

(B)  NEITHER ANY LENDER NOR THE AGENT HAS ANY FIDUCIARY RELATIONSHIP WITH OR
DUTY TO THE OBLIGORS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, AND THE RELATIONSHIP BETWEEN THE LENDERS AND THE AGENT,
ON ONE HAND, AND THE

 

96

--------------------------------------------------------------------------------


 

OBLIGORS, ON THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT
OF DEBTOR AND CREDITOR; AND

 

(C)  NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER CREDIT DOCUMENTS OR
OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
AMONG THE OBLIGORS AND THE LENDERS.


 


15.4.  VENUE; SERVICE OF PROCESS; CERTAIN WAIVERS.  EACH OF THE COMPANY, THE
LENDERS AND THE AGENT:

 

(A)  IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE STATE COURTS OF
THE COMMONWEALTH OF MASSACHUSETTS AND TO THE NONEXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS FOR THE PURPOSE
OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE SUBJECT MATTER HEREOF OR THEREOF;

 

(B)  WAIVES TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE
WAIVED, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE,
IN ANY SUCH PROCEEDING BROUGHT IN ANY OF THE ABOVE-NAMED COURTS, ANY CLAIM THAT
IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH COURT, THAT ITS
PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT SUCH PROCEEDING
IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF SUCH PROCEEDING IS
IMPROPER, OR THAT THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR THE SUBJECT
MATTER HEREOF OR THEREOF, MAY NOT BE ENFORCED IN OR BY SUCH COURT;

 

(C)  CONSENTS TO SERVICE OF PROCESS IN ANY SUCH PROCEEDING IN ANY MANNER AT THE
TIME PERMITTED BY CHAPTER 223A OF THE GENERAL LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS AND AGREES THAT SERVICE OF PROCESS BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED IN OR PURSUANT TO
SECTION 13 IS REASONABLY CALCULATED TO GIVE ACTUAL NOTICE; AND

 

(D)  WAIVES TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH PROCEEDING ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


 


15.5.  WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, EACH OF THE COMPANY, THE LENDERS AND THE AGENT WAIVES,
AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE CONDUCT OF THE PARTIES HERETO, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER IN CONTRACT, TORT OR OTHERWISE.  THE COMPANY
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE LENDERS THAT THE FOREGOING
SENTENCE CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH EACH OF THE LENDERS HAS
RELIED AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND ANY OTHER CREDIT
DOCUMENT.  THE COMPANY, ANY LENDER OR THE AGENT MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS AGREEMENT WITH ANY


 

97

--------------------------------------------------------------------------------


 


COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE COMPANY, THE LENDERS AND THE
AGENT TO THE WAIVER OF THEIR RIGHTS TO TRIAL BY JURY.


 


15.6.  INTERPRETATION; GOVERNING LAW; ETC.  TIME IS (AND SHALL BE) OF THE
ESSENCE IN THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS.  ALL COVENANTS,
AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR IN CERTIFICATES DELIVERED PURSUANT HERETO OR THERETO SHALL BE
DEEMED TO HAVE BEEN RELIED ON BY EACH LENDER, NOTWITHSTANDING ANY INVESTIGATION
MADE BY ANY LENDER ON ITS BEHALF, AND SHALL SURVIVE THE EXECUTION AND DELIVERY
TO THE LENDERS HEREOF AND THEREOF.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION HEREOF SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION HEREOF, AND ANY INVALID OR UNENFORCEABLE PROVISION SHALL BE MODIFIED
SO AS TO BE ENFORCED TO THE MAXIMUM EXTENT OF ITS VALIDITY OR ENFORCEABILITY.
THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL
NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.  THIS AGREEMENT, THE OTHER
CREDIT DOCUMENTS AND THE WARRANT DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING
OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND
SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS UNDERSTANDINGS AND AGREEMENTS, WHETHER
WRITTEN OR ORAL, WITH RESPECT TO SUCH SUBJECT MATTER.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS WHICH TOGETHER SHALL CONSTITUTE ONE
INSTRUMENT.  THIS AGREEMENT, AND ANY ISSUE, CLAIM OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE CONDUCT OF THE
PARTIES HERETO, WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN
CONTRACT, TORT OR OTHERWISE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS (OTHER THAN THE CONFLICT OF LAWS RULES) OF THE COMMONWEALTH OF
MASSACHUSETTS.

 

 

[The remainder of this page is intentionally blank.]

 

98

--------------------------------------------------------------------------------


 

[Credit Agreement]

 

 

Each of the undersigned has caused this Agreement to be executed and delivered
by its duly authorized officer as an agreement under seal as of the date first
above written.

 

 

THE DOE RUN RESOUCES CORPORATION

 

 

 

 

 

By:

/s/ Marvin Kaiser

 

 

 

Title:  Executive Vice President

 

 

 

The Doe Run Resources Corporation

 

1801 Park 270 Drive

 

Suite 300

 

St. Louis, MO  63146

 

Telecopy:  (314) 453-7178

 

 

--------------------------------------------------------------------------------


 

 

 

REGIMENT CAPITAL II, L.P.

 

 

 

By:

Regiment Capital Advisors, L.L.C.,

 

 

its General Partner

 

 

 

By:

Regiment Capital Advisors, L.L.C.,

 

 

its Manager

 

 

 

 

 

 

By:

 /s/ Timothy Peterson

 

 

Name:

Timothy Peterson

 

Title:

President

 

 

 

Regiment Capital II, L.P.

 

c/o Regiment Capital Advisors, L.L.C.

 

70 Federal Street

 

Boston, MA 02110

 

Telecopy:  (617) 488-1660

 

 

 

 

 

REGIMENT CAPITAL ADVISORS, L.L.C.,

 

as Agent

 

 

 

 

 

By:

/s/ Timothy Peterson

 

 

Name:

Timothy Peterson

 

Title:

President

 

 

 

Regiment Capital Advisors, L.L.C.

 

70 Federal Street

 

Boston, MA 02110

 

Telecopy:  (617) 488-1660

 

 

--------------------------------------------------------------------------------


 

 

 

LATHI, LLC

 

 

 

By:

Phemus Corporation,

 

 

its sole Member

 

 

 

 

 

 

By:

/s/ Phemus Corporation

 

 

 

Title:

 

 

 

Lathi, LLC

 

c/o Harvard Management Company

 

600 Atlantic Avenue

 

Boston, MA 02210

 

Telecopy:  (617) 523-5308

 

 

--------------------------------------------------------------------------------
